Exhibit 10.2

 

FIRST AMENDMENT AND INCREMENTAL JOINDER AGREEMENT

 

This First Amendment and Incremental Joinder Agreement, dated as of April 28,
2015 (this “Agreement”), by and among Penn National Gaming, Inc., a Pennsylvania
corporation (“Borrower”), the Subsidiary Guarantors (as defined in the Amended
Credit Agreement referred to below), Bank of America, N.A., as L/C Lender, as
Swingline Lender and as administrative agent (in such capacity, “Administrative
Agent”) for (and on behalf of) the Lenders under the Existing Credit Agreement
referred to below and, after giving effect thereto, the Amended Credit Agreement
and as collateral agent (in such capacity, “Collateral Agent”) for the Secured
Parties (as defined under the Existing Credit Agreement and, after giving effect
thereto, the Amended Credit Agreement).

 

RECITALS:

 

WHEREAS, reference is hereby made to the Credit Agreement, dated as of
October 30, 2013 (the “Original Closing Date”) (as it may be amended, restated,
replaced, supplemented or otherwise modified and in effect immediately prior to
giving effect to the amendments contemplated by this Agreement, the “Existing
Credit Agreement” and the Existing Credit Agreement as modified by this
Agreement, the “Amended Credit Agreement”; capitalized terms defined in the
Amended Credit Agreement and not otherwise defined herein being used herein as
therein defined), among Borrower, the Subsidiary Guarantors, the Lenders party
thereto from time to time, Administrative Agent, Collateral Agent and the other
parties thereto;

 

WHEREAS, pursuant to Section 2.12 of the Amended Credit Agreement, Borrower will
obtain (a) $133,151,413.07 (as such amount may be adjusted pursuant to
Section 4(b) of Article IX hereof) in Incremental Existing Tranche Revolving
Commitments (the “Incremental Revolving Commitments”) from the Lenders party
hereto listed on Schedule B hereto (the “Incremental Revolving Lenders”) and
(b) $136,704,449.70 (as such amount may be adjusted pursuant to Section 4(b) of
Article IX hereof) in Incremental Term A Loan Commitments (the “Incremental Term
A Loan Commitments” and, together with the Incremental Revolving Commitments,
the “Incremental Commitments”) from the Lenders party hereto listed on Schedule
A hereto (the “Incremental Term A Lenders” and, together with the Incremental
Revolving Lenders, the “Incremental Lenders”); and

 

WHEREAS, Borrower, the Subsidiary Guarantors, the Required Lenders,
Administrative Agent and Collateral Agent will make certain amendments to the
Existing Credit Agreement and the other Credit Documents (as defined in the
Existing Credit Agreement) as set forth herein, immediately after giving effect
to the Incremental Commitments;

 

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained and other good and valuation consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

--------------------------------------------------------------------------------


 

ARTICLE I

 

AMENDMENTS TO EXISTING CREDIT DOCUMENTS

 

SECTION 1.         Consent of Required Lenders; Agreement to Provide Incremental
Commitments.

 

(a)           Each Person that executes and delivers a lender agreement in
substantially the form attached hereto as Annex I (a “Consenting Lender
Agreement”), or a lender agreement in substantially the form attached hereto as
Annex II (a “New Lender Agreement”), as applicable, and in each case agrees in
connection therewith to provide Incremental Commitments as further set forth
therein and herein shall have irrevocably agreed to commit to provide such
Incremental Commitments to the Borrower commencing on the Agreement Effective
Date (or such later date as any such Consenting Lender Agreement or New Lender
Agreement may be provided pursuant to Section 4(b) of Article IX hereof) in such
amounts applicable to such Person as are set forth on Schedules A and B annexed
hereto, as applicable.

 

(b)           Each Lender under the Existing Credit Agreement that executes and
delivers a Consenting Lender Agreement (a “Consenting Lender”), and each Person
that executes a New Lender Agreement, thereby irrevocably agrees to the
amendments to, and waivers and consents under, the Existing Credit Agreement
provided for herein and the other amendments, modifications and/or supplements
to the other Credit Documents described herein, with respect to all of such
Consenting Lender’s Loans and Commitments (including, upon the First Amendment
Effective Date, all Incremental Commitments of such Lender or Person executing a
New Lender Agreement).  Such agreement shall be irrevocably binding on any
subsequent assignees, transferees, participants, successors and assigns with
respect to such Loans and Commitments, including Incremental Commitments.

 

(c)           Each Consenting Lender Agreement and New Lender Agreement shall be
subject to the terms and conditions of this Agreement and shall be binding upon
the Lender party thereto and any successor, participant or assignee of such
Lender and may not be revoked or terminated by the Lender party thereto or any
such successor, participant or assignee.

 

SECTION 2.         Amended Credit Agreement. After giving effect to the
Incremental Commitments, the terms and provisions of the Existing Credit
Agreement are hereby amended as set forth on Exhibit A attached hereto such that
all of the newly inserted and underscored provisions and any formatting changes
reflected therein shall be deemed inserted or made, as applicable, and all of
the stricken provisions shall be deemed to be deleted therefrom, immediately and
automatically upon the First Amendment Effective Date (as defined below). 
Schedules and Exhibits to the Credit Agreement shall remain as in effect under
the Existing Credit Agreement, except with respect to Schedules attached hereto
as Exhibit B and Exhibits set forth on Exhibit C attached hereto, each of which
shall replace the respective Schedule or Exhibit to the Existing Credit
Agreement in its entirety, immediately and automatically upon the First
Amendment Effective Date.

 

SECTION 3.         Amendments to Credit Documents.  Each Consenting Lender and
each Incremental Lender, by executing a New Lender Agreement or a Consenting
Lender Agreement, as applicable, consents to, and authorizes Borrower, each
Subsidiary Guarantor, Administrative Agent and Collateral Agent to enter into
such amendments, restatements, amendment and restatements, supplements and
modifications to the Security Documents and other Credit Documents (as defined
in the Existing Credit Agreement) as Administrative Agent deems reasonably
necessary or desirable in connection with this Agreement and the transactions
contemplated hereby.

 

ARTICLE II

 

AGREEMENT TO PROVIDE INCREMENTAL COMMITMENTS

 

Each Incremental Term A Lender has agreed to provide its respective Incremental
Term A Loan Commitment as set forth on Schedule A annexed hereto on the terms
set forth in this Agreement, and its

 

--------------------------------------------------------------------------------


 

Incremental Term A Loan Commitment shall be binding as of the Agreement
Effective Date (or such later date as such Incremental Term A Loan Commitment
may be provided pursuant to Section 4(b) of Article IX hereof); provided that
the Incremental Term A Loan Commitments shall not be available to be drawn by
Borrower prior to the First Amendment Effective Date, and the funding of
Incremental Term A Loans under the Incremental Term A Loan Commitments shall be
subject to the applicable conditions set forth in Article V hereof.  Each
Incremental Revolving Lender has agreed to provide its respective Incremental
Revolving Commitment as set forth on Schedule B annexed hereto on the terms set
forth in this Agreement, and its Incremental Revolving Commitment shall be
binding as of the Agreement Effective Date (or such later date as such
Incremental Revolving Commitment may be provided pursuant to Section 4(b) of
Article IX hereof); provided that the Incremental Revolving Commitments shall
not be available to be drawn by Borrower prior to the First Amendment Effective
Date, and the funding of each Borrowing under the Incremental Revolving
Commitments shall be subject to the applicable conditions set forth in Article V
hereof.

 

The Incremental Commitment of each Incremental Lender is in addition to such
Incremental Lender’s existing Commitments under the Existing Credit Agreement,
if any, which shall continue and, immediately after giving effect to the
amendments contemplated hereby, will be subject in all respects to the terms of
the Amended Credit Agreement (and, in each case, the other Credit Documents).

 

SECTION 1.         Applicable Margin.  The Applicable Margin for any Loans made
pursuant to the Incremental Term A Loan Commitments (any such loans, the
“Incremental Term A Loans”) shall be the same as the Applicable Margin with
respect to the existing Term A Facility Loans.  The Applicable Margin and
Applicable Fee Percentage for the Incremental Revolving Commitments and Loans
made thereunder shall be the same as the Applicable Margin and Applicable Fee
Percentage with respect to the Revolving Commitments outstanding under the
Existing Credit Agreement and Loans made thereunder immediately prior to the
effectiveness of this Agreement; provided that no commitment fees shall accrue
under Section 2.05 of the Credit Agreement on the Incremental Revolving
Commitments prior to the First Amendment Effective Date.

 

SECTION 2.         Maturity Date.  The maturity date for any Loans made pursuant
to the Incremental Term A Loan Commitments shall be the Term A Facility Maturity
Date. The maturity date for the Incremental Revolving Commitments shall be the
R/C Maturity Date.

 

SECTION 3.         Principal Payments.  Borrower shall make principal payments
on the Incremental Term A Loans (subject to adjustment for any prepayments made
under Section 2.09 or Section 2.10 or Section 2.11(b) or Section 13.04(b)(B) of
the Amended Credit Agreement or as provided in Section 2.12, in Section 2.13 or
in Section 2.15 of the Amended Credit Agreement) as set forth on Schedule C
hereto, with the balance payable on the Term A Facility Maturity Date.  Borrower
shall not be required to make amortization payments with respect to Revolving
Loans made pursuant to the Incremental Revolving Commitments.  All Revolving
Loans made pursuant to the Incremental Revolving Commitments shall be repaid in
full on the R/C Maturity Date and all then-outstanding Incremental Revolving
Commitments shall terminate on the R/C Maturity Date.

 

SECTION 4.         Incremental Term A Loan Commitments.

 

(a)           This Agreement represents Borrower’s request for the Incremental
Term A Loan Commitments to be provided on the terms set forth herein on the
Agreement Effective Date (or such later date as such Incremental Term A Loan
Commitments may be provided pursuant to Section 4(b) of Article IX hereof);
provided that Incremental Term A Loan Commitments shall not be available to be
drawn by Borrower prior to the First Amendment Effective Date, and the funding
of Incremental Term A Loans under the Incremental Term A Loan Commitments shall
be

 

--------------------------------------------------------------------------------


 

subject to the applicable conditions set forth in Article V hereof.   Borrower
and Administrative Agent agree that the Incremental Effective Date for the
Incremental Term A Loan Commitments shall occur upon the receipt by the
Administrative Agent of the notice of effectiveness described in Section 1(f) of
Article V hereof, immediately prior to the effectiveness of the Amended Credit
Agreement.   It is the understanding, agreement and intention of the parties
that any Incremental Term A Loans shall be part of the same Tranche of Loans as
the Term A Facility Loans and shall constitute Loans and Term A Facility Loans
under the Credit Documents.  Any Incremental Term A Loans shall be subject to
the provisions of the Amended Credit Agreement and the other Credit Documents
and shall be on terms and conditions identical to the existing Term A Facility
Loans, except as set forth in this Agreement.

 

(b)           The Incremental Term A Loan Commitments may be drawn in no more
than a single drawing.  Upon such Borrowing, the Incremental Term A Loans so
borrowed shall automatically become Loans and Tranche A Facility Loans
outstanding under the Amended Credit Agreement.  On the date of funding of the
Incremental Term A Loans, such Incremental Term A Loans shall be made as ABR
Loans and LIBOR Loans in the same proportion as is then applicable to such
existing Tranche A Facility Loans.  With respect to Incremental Term A Loans
made as LIBOR Loans, (i) the initial Interest Period(s) for all such Incremental
Term A Loans hereunder shall commence upon the making of such Incremental Term A
Loans and end on the last day of the Interest Period(s) applicable to the
existing Tranche A Facility Loans (as of the date of the making of the
Incremental Term A Loans)  and (ii) such Incremental Term A Loans shall have the
same LIBO Rate as the corresponding existing Tranche A Facility Loans (and, if
there are multiple Interest Periods and/or multiple LIBO Rates applicable to the
existing Tranche A Facility Loans as of such date of the making of the
Incremental Term A Loans, then the Incremental Term A Loans shall have multiple
Interest Periods ending on the same days (and having the same LIBO Rates) as
such Interest Periods, and with respect to amounts proportionate to the amount
of existing Tranche A Facility Loans applicable to such Interest Periods).  Each
Lender holding Incremental Term A Loan Commitments, by executing a Consenting
Lender Agreement or a New Lender Agreement, as applicable, thereby consents to
such initial Interest Periods and LIBO Rates for the Incremental Term A Loans. 
Borrower hereby agrees that if, on the date of funding of the Incremental Term A
Loans, any Term A Facility Loans have an outstanding Interest Period of greater
than one month, Borrower shall terminate each such Interest Period on such date.

 

(c)           Borrower shall pay to Administrative Agent for the account of each
Incremental Term A Lender (other than a Defaulting Lender), with respect to such
Incremental Term A Lender’s Incremental Term A Loan Commitments hereunder, a
ticking fee for the period from and including the date that is nine months after
the Agreement Effective Date to but not including the date such Incremental Term
A Loan Commitment is funded, terminated or expires (including pursuant to
Article VIII hereof), computed at a rate per annum equal to the Applicable
Margin for Term A Facility Loans that are LIBOR Loans as set forth on Annex B to
the Existing Credit Agreement (and upon the effectiveness thereof, the Amended
Credit Agreement) on the actual daily amount of such Incremental Term A Lender’s
outstanding and undrawn Incremental Term A Loan Commitment.  Any accrued ticking
fee under this Section 4(c) in respect of any Incremental Term A Loan Commitment
shall be payable in arrears on each Quarterly Date and on the date such
Incremental Term Loan A Commitment is funded, terminated or expires (including
pursuant to Article VIII hereof).

 

SECTION 5.         Incremental Revolving Commitments. This Agreement represents
Borrower’s request for the Incremental Revolving Commitments to be provided on
the terms set forth herein on the Agreement Effective Date (or such later date
as such Incremental Revolving Commitments may be provided pursuant to
Section 4(b) of Article IX hereof); provided that the Incremental Revolving
Commitments

 

--------------------------------------------------------------------------------


 

shall not be available to be drawn by Borrower prior to the First Amendment
Effective Date, and the funding of each Borrowing under the Incremental
Revolving Commitments shall be subject to the applicable conditions set forth in
Article V hereof.  Borrower and Administrative Agent agree that the Incremental
Effective Date for the Incremental Revolving Commitments shall occur upon the
receipt by the Administrative Agent of the notice of effectiveness described in
Section 1(f) of Article V hereof, immediately prior to the effectiveness of the
Amended Credit Agreement.  It is the understanding, agreement and intention of
the parties that the Incremental Revolving Commitments shall be part of the
Revolving Commitments and all Revolving Loans made pursuant to such commitments
shall constitute Loans and Revolving Loans.  On the First Amendment Effective
Date, the Administrative Agent and the Lenders having Revolving Commitments
(including the Incremental Revolving Lenders) shall effectuate such transfers,
assignments and adjustments of Revolving Loans and participation interests in
L/C Liabilities and Swingline Loans as contemplated by Section 2.12(d) of the
Amended Credit Agreement.  From and after the First Amendment Effective Date,
the Incremental Revolving Commitments and all Revolving Loans made thereunder
shall be subject to the provisions of the Amended Credit Agreement and the other
Credit Documents and shall have the same terms as the existing Revolving
Commitments and Revolving Loans made thereunder except to the extent otherwise
provided for herein.  Borrower hereby agrees that if, on the First Amendment
Effective Date, any Revolving Loans have an outstanding Interest Period of
greater than one month, Borrower shall terminate each such Interest Period on
such date.  For the avoidance of doubt, the Incremental Revolving Commitments
shall begin accruing commitment fees under Section 2.05(a) of the Amended Credit
Agreement on the First Amendment Effective Date.  Borrower shall have the right
at any time and from time to time (without premium or penalty) prior to the
First Amendment Effective Date to terminate or reduce the aggregate amount of
the Incremental Revolving Commitments (which shall be pro rata among the
Incremental Revolving Lenders); provided that Borrower shall give notice of each
such termination or reduction as pro-vided in Section 4.05 of the Existing
Credit Agreement.

 

SECTION 6.         New Lenders.  Each Incremental Lender acknowledges and agrees
that (a) upon the occurrence of the Agreement Effective Date (or such later date
as such Incremental Lender provides a Consenting Lender Agreement or a New
Lender Agreement pursuant to Section 4(b) of Article IX hereof) it shall be
bound under this Agreement and (b) upon the occurrence of the Incremental
Effective Date with respect to the Incremental Commitments it shall be bound
under the Existing Credit Agreement (and upon the effectiveness of the
amendments contemplated hereby, the Amended Credit Agreement) as a Lender
holding Incremental Commitments and that such Incremental Lender shall become
(or, in the case it is already a Lender under the Existing Credit Agreement,
shall continue to be) a “Lender” under, and for all purposes of, the Existing
Credit Agreement (and upon the effectiveness of the amendments contemplated
hereby, the Amended Credit Agreement) and the other Credit Documents, and shall
perform all the obligations of and shall have all rights of a Lender thereunder
(provided that, as set forth herein, prior to the First Amendment Effective Date
and the satisfaction of the applicable conditions in Article V hereof the
Incremental Commitments shall not be available to be drawn by Borrower).

 

SECTION 7.         Credit Agreement.               By executing a Consenting
Lender Agreement or a New Lender Agreement, as applicable, each Incremental
Lender (i) confirms that it has received a copy of the Existing Credit Agreement
and this Agreement (and the Amended Credit Agreement) and the other Credit
Documents, together with copies of the financial statements referred to therein
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Agreement; (ii) agrees
that it will, independently and without reliance upon the Administrative Agent
or any other Lender or Agent and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Existing Credit Agreement and the Amended
Credit Agreement; (iii) appoints and authorizes Administrative Agent and each
other Agent to take such action as agent on its behalf and to exercise such
powers under the Amended Credit Agreement and the other Credit Documents as are
delegated to Administrative Agent

 

--------------------------------------------------------------------------------


 

or such other Agent, as the case may be, by the terms thereof, together with
such powers as are reasonably incidental thereto; and (iv) agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of the Existing Credit Agreement and the Amended Credit Agreement are required
to be performed by it as an Incremental Lender and as a Lender.

 

ARTICLE III

 

REPRESENTATION AND WARRANTIES

 

To induce the Lenders party hereto to agree to this Amendment and the
Incremental Lenders to provide the Incremental Commitments hereunder, the Credit
Parties represent to the Administrative Agent and the Lenders that, as of the
Agreement Effective Date:

 

SECTION 1.         Corporate Existence.  Borrower and each Restricted Subsidiary
(a) is a corporation, partnership, limited liability company or other entity
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization; (b)(i) has all requisite corporate or other
power and authority, and (ii) has all governmental licenses, authorizations,
consents and approvals necessary to own its Property and carry on its business
as now being conducted; and (c) is qualified to do business and is in good
standing in all jurisdictions in which the nature of the business conducted by
it makes such qualification necessary; except, in the case of clauses
(b)(ii) and (c) where the failure thereof individually or in the aggregate would
not reasonably be expected to have a Material Adverse Effect.

 

SECTION 2.         Action; Enforceability.  Borrower and each Restricted
Subsidiary has all necessary corporate or other organizational power, authority
and legal right to execute, deliver and perform its obligations under this
Agreement and to consummate the transactions herein contemplated; the execution,
delivery and performance by Borrower and each Restricted Subsidiary of this
Agreement and the consummation of the transactions herein contemplated have been
duly authorized by all necessary corporate, partnership or other organizational
action on its part; and this Agreement has been duly and validly executed and
delivered by each Credit Party and constitutes its legal, valid and binding
obligation, enforceable against each Credit Party in accordance with its terms,
except as such enforceability may be limited by (a) bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium or similar laws of general
applicability from time to time in effect affecting the enforcement of
creditors’ rights and remedies and (b) the application of general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law).

 

SECTION 3.         No Breach; No Default.

 

(a)           None of the execution, delivery and performance by any Credit
Party of this Agreement nor the consummation of the transactions herein
contemplated do or will (i) conflict with or result in a breach of, or require
any consent (which has not been obtained and is in full force and effect) under
(x) any Organizational Document of any Credit Party or (y) any applicable
Requirement of Law (including, without limitation, any Gaming Law) or (z) any
order, writ, injunction or decree of any Governmental Authority binding on any
Credit Party, or tortiously interfere with, result in a breach of, or require
termination of, any term or provision of any Contractual Obligation of any
Credit Party or (ii) constitute (with due notice or lapse of time or both) a
default under any such Contractual Obligation or (iii) result in or require the
creation or imposition of any Lien (except for the Liens created pursuant to the
Security Documents) upon any Property of any Credit Party pursuant to the terms
of any such Contractual Obligation, except (1) with respect to (i)(y), (i)(z),
(ii) or (iii) which would not reasonably be expected to result in a Material
Adverse Effect or (2) consents and approvals under Gaming Laws which are
required as a condition to the First Amendment Effective Date; and

 

--------------------------------------------------------------------------------


 

(b)           No Default or Event of Default has occurred and is continuing.

 

SECTION 4.         Credit Document Representations.  Each of the representations
and warranties made by the Borrower or any of the Credit Parties in or pursuant
to the Credit Documents to which such entity is a party, as amended hereby, are
true and correct in all material respects as of such date (except to the extent
such representations and warranties are qualified by “materiality” or “Material
Adverse Effect,” in which case such representations and warranties shall be true
and correct in all respects), as applicable, with the same effect as though made
on and as of such date, except to the extent such representations and warranties
expressly relate to an earlier date (in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date (except to the extent such representations and warranties are qualified by
“materiality” or “Material Adverse Effect,” in which case such representations
and warranties shall be true and correct in all respects)).

 

ARTICLE IV

 

CONDITIONS TO THE AGREEMENT EFFECTIVE DATE

 

This Agreement shall become effective on the date (the “Agreement Effective
Date”) on which each of the following conditions is satisfied or waived:

 

SECTION 1.         Execution of Counterparts.  The Administrative Agent shall
have received (a) executed counterparts of this Agreement from each Credit Party
and (b) executed Consenting Lender Agreements and New Lender Agreements from
each Incremental Lender and each other Lender that has delivered a Consenting
Lender Agreement and/or a New Lender Agreement on or prior to the time and date
set forth in Section 3(a) of Article IX hereof.

 

SECTION 2.         Corporate Documents.  The Administrative Agent shall have
received:

 

(a)           certified true and complete copies of the Organizational Documents
of each Credit Party and of all corporate or other authority for each Credit
Party (including board of directors (or other applicable governing authority)
resolutions and evidence of the incumbency, including specimen signatures, of
officers) with respect to the execution, delivery and performance of this
Agreement and the extensions of credit hereunder, certified as of the Agreement
Effective Date as complete and correct copies thereof by the secretary or an
assistant secretary of each such Credit Party (provided that, in lieu of
attaching such Organizational Documents and/or evidence of incumbency, such
certificate may certify that (x) since the Original Closing Date, there have
been no changes to the Organizational Documents of such Credit Party and (y) no
changes have been made to the incumbency certificate of the officers of such
Credit Party delivered on the Original Closing Date); and

 

(b)           a certificate as to the good standing of each Credit Party as of a
recent date, from the Secretary of State (or other applicable Governmental
Authority) of its jurisdiction of incorporation.

 

SECTION 3.         Opinions of Counsel.  The Administrative Agent shall have
received a favorable written opinion of (i) Skadden, Arps, Slate, Meagher & Flom
LLP, special New York, Texas and Illinois counsel for the Credit Parties and
(ii) local counsel to the Credit Parties in the jurisdictions set forth on
Schedule D hereto, in each case (A) dated the Agreement Effective Date,
(B) addressed to Administrative Agent and the Lenders and (C) in a form
reasonably satisfactory to Administrative Agent.

 

--------------------------------------------------------------------------------


 

SECTION 4.         Costs and Expenses.  To the extent invoiced at least three
(3) Business Days prior to the Agreement Effective Date, all of the reasonable
and documented out-of-pocket costs and expenses (including the reasonable fees,
expenses and disbursements of Latham & Watkins LLP and one local counsel in each
applicable jurisdiction reasonably deemed necessary by Agents) incurred by the
Agents in connection with the negotiation, preparation, execution and delivery
of this Agreement and the extension and syndication of the Incremental
Commitments shall have been paid.

 

SECTION 5.         No Default or Event of Default; Representations and
Warranties True.  Both immediately prior to and immediately after giving effect
to this Agreement:

 

(a)           no Default or Event of Default shall have occurred and be
continuing; and

 

(b)           each of the representations and warranties made by the Credit
Parties in Article III hereof and in Article VIII of the Credit Agreement and in
each of the other Credit Documents to which it is a party shall be true and
correct in all material respects on and as of the Agreement Effective Date (it
being understood and agreed that any such representation or warranty which by
its terms is made as of an earlier date shall be required to be true and correct
in all material respects only as such earlier date, and that any representation
and warranty that is qualified as to “materiality,” “Material Adverse Effect” or
similar language shall be true and correct in all respects on the applicable
date).

 

SECTION 6.         Flood Insurance Requirements.  Administrative Agent shall
have received from Borrower (i) a completed “Life-of-Loan” Federal Emergency
Management Agency standard flood hazard determination with respect to each
Mortgaged Real Property (together with a notice about special flood hazard area
status and flood disaster assistance duly executed by Borrower and the
applicable Credit Party relating thereto) and (ii) if any portion of any
Mortgaged Real Property is located in an area identified by the Federal
Emergency Management Agency (or any successor agency) as a special flood hazard
area with respect to which flood insurance has been made available under the
National Flood Insurance Act of 1968, the applicable Credit Party shall have,
with a financially sound and reputable insurer (determined at the time such
insurance was obtained), flood insurance in an amount and otherwise sufficient
to comply with all applicable rules and regulations promulgated pursuant to such
Flood Insurance Laws and deliver evidence of such compliance in form and
substance reasonably acceptable to Administrative Agent.

 

SECTION 7.         Outside Date.  The Agreement Effective Date shall have
occurred by Friday, May 1, 2015 and Borrower shall have given Administrative
Agent written notice (which may be by electronic mail) of the occurrence of the
Agreement Effective Date.

 

ARTICLE V

 

CONDITIONS TO THE FIRST AMENDMENT EFFECTIVE DATE

 

SECTION 1.         Effectiveness of Amended Credit Agreement.  The Amended
Credit Agreement  shall become effective on the first date, on or after the
Agreement Effective Date (the “First Amendment Effective Date”) on which:

 

(a)           Execution of Counterparts.  The Administrative Agent shall have
received (a) executed counterparts of this Agreement from each Credit Party and
(b) executed Consenting Lender Agreements and New Lender Agreements from Lenders
constituting the Required Lenders (after giving effect to the Incremental
Commitments) (it being understood that such counterparts may have been delivered
prior to the First Amendment Effective Date).

 

--------------------------------------------------------------------------------


 

(b)           Authorizations.  All authorizations, approvals or consents of, and
filings or registrations with, any Governmental Authority (including, without
limitation, all Gaming Approvals) or any securities exchange necessary for the
execution, delivery or performance by Borrower or any Restricted Subsidiary of
this Agreement or for the legality, validity or enforceability hereof or for the
consummation of this Amendment (including the Amended Credit Agreement) and the
incurrence of the Incremental Commitments shall have been received;

 

(c)           No Specified Event of Default.  No Event of Default under
Section 11.01(b) or 11.01(c) of the Amended Credit Agreement shall have occurred
and be continuing, and no Event of Default specified in Section 11.01(g) or
11.01(h) with respect to Borrower shall have occurred and be continuing;

 

(d)           Representations and Warranties.  Each of (x) the representations
and warranties set forth in Sections 8.01(a) (but only with respect to Credit
Parties), 8.04(a)(i), 8.05 (but only as it relates to the Credit Documents),
8.09, 8.11(b), 8.14 (but only as it relates to security interests that may be
perfected solely through the filing of UCC financing statements, filing of
intellectual property security agreements with the United States Patent and
Trademark Office and United States Copyright Office and delivery of certificated
securities collateral representing Equity Interests in United States Persons),
8.17, 8.21 and 8.27 of the Amended Credit Agreement (it being understood and
agreed that any such representation or warranty which by its terms is made as of
an earlier date shall be required to be true and correct in all material
respects only as such earlier date, and that any representation and warranty
that is qualified as to “materiality,” “Material Adverse Effect” or similar
language shall be true and correct in all respects on the applicable date) and
(y) the representations and warranties contained in the acquisition agreement
relating to the Subject Acquisition (as defined below) as are material to the
interests of the Lenders, but only to the extent that Borrower or any of its
Affiliates have the right to terminate its or their obligations under the
acquisition agreement relating to the Subject Acquisition as a result of a
breach of such representations and warranties in the acquisition agreement
relating to the Subject Acquisition shall be true and correct in all material
respects on and as of such date; and

 

(e)           Pro Forma Compliance.  In the case of any Incremental Revolving
Commitments, Borrower shall be in compliance with the Financial Maintenance
Covenants on a Pro Forma Basis as of the most recent Calculation Date  (provided
that, for such purpose, (x) Consolidated Net Indebtedness shall not take into
account any cash or cash equivalents constituting proceeds of any Loans made
under any Incremental Commitments to be provided on such date and any
Incremental Equivalent Debt to be incurred or issued on such date that may
otherwise reduce the amount of Consolidated Net Indebtedness, (y) Consolidated
Net Indebtedness shall treat any Incremental Equivalent Debt as senior
indebtedness, even if such Incremental Equivalent Debt was issued or incurred on
a junior basis to the Obligations, and (z) in the case of any Incremental
Revolving Commitments and Incremental Equivalent Debt consisting of revolving
credit facilities, pro forma effect shall be given to any New Revolving
Loans, Incremental Revolving Loans and any loans under any Incremental
Equivalent Debt consisting of a revolving credit facility, in each case, to the
extent actually made on such date, but any Incremental Revolving Commitments or
Incremental Equivalent Debt consisting of a revolving credit facility shall not
otherwise be treated as drawn);

 

(f)            Notice of Effectiveness.  Borrower shall have delivered written
notice to Administrative Agent certifying that the condition described in clause
(b) has been satisfied.

 

(g)           Incremental Revolving Commitments Upfront Fees.  On the First
Amendment Effective Date, Borrower shall pay to the Administrative Agent, for
the account of each Lender

 

--------------------------------------------------------------------------------


 

holding Incremental Revolving Commitments on the First Amendment Effective Date,
an upfront fee equal to 0.50% of such Lender’s aggregate Incremental Revolving
Commitments on such date.

 

SECTION 2.         Conditions to Borrowing Under Incremental Revolving
Commitments.  The obligations of the Lenders to make any Revolving Loans
pursuant to their Incremental Revolving Commitments shall be (a) the occurrence
of the First Amendment Effective Date and (b) those set forth in Section 7.02 of
the Amended Credit Agreement to the extent applicable.

 

SECTION 3.         Conditions to Borrowing Under Incremental Term A Loan
Commitments.  Notwithstanding anything to the contrary in any other Credit
Document (including, without limitation, Section 7.02 of the Amended Credit
Agreement), the obligations of the Lenders to make the Incremental Term A Loans
shall be subject solely to the following conditions precedent:

 

(a)           First Amendment Effective Date.  The First Amendment Effective
Date shall have occurred;

 

(b)           Gaming Approvals.  Borrower shall have received all necessary
Gaming Approvals to consummate the Subject Acquisition (as defined below)
intended to be funded in whole or in part with the proceeds of the Incremental
Term A Loans.

 

(c)           No Specified Event of Default.  No Event of Default under
Section 11.01(b) or 11.01(c) of the Amended Credit Agreement shall have occurred
and be continuing, and no Event of Default specified in Section 11.01(g) or
11.01(h) with respect to Borrower shall have occurred and be continuing;

 

(d)           Representations and Warranties.  Each of (x) the representations
and warranties set forth in Sections 8.01(a) (but only with respect to Credit
Parties), 8.04(a)(i), 8.05 (but only as it relates to the Credit Documents),
8.09, 8.11(b), 8.14 (but only as it relates to security interests that may be
perfected solely through the filing of UCC financing statements, filing of
intellectual property security agreements with the United States Patent and
Trademark Office and United States Copyright Office and delivery of certificated
securities collateral representing Equity Interests in United States Persons),
8.17, 8.21 and 8.27 of the Amended Credit Agreement (it being understood and
agreed that any such representation or warranty which by its terms is made as of
an earlier date shall be required to be true and correct in all material
respects only as such earlier date, and that any representation and warranty
that is qualified as to “materiality,” “Material Adverse Effect” or similar
language shall be true and correct in all respects on the applicable date) and
(y) the representations and warranties contained in the acquisition agreement
relating to the Subject Acquisition (as defined below) as are material to the
interests of the Lenders, but only to the extent that Borrower or any of its
Affiliates have the right to terminate its or their obligations under the
acquisition agreement relating to the Subject Acquisition as a result of a
breach of such representations and warranties in the acquisition agreement
relating to the Subject Acquisition shall be true and correct in all material
respects on and as of such date;

 

(e)           Available Commitments.  The aggregate principal amount of
Incremental Term A Loans made shall not exceed the aggregate Incremental Term A
Loan Commitments in effect at such time.  The aggregate principal amount of all
outstanding Revolving Loans, plus the aggregate amount of the outstanding
Swingline Loans, plus the aggregate outstanding L/C Liabilities shall not exceed
the Total Revolving Commitments (including the Incremental Revolving
Commitments) then in effect;

 

--------------------------------------------------------------------------------


 

(f)            Notice of Borrowing.  Administrative Agent shall have received a
Notice of Borrowing, duly completed and complying with Section 4.05 of the
Amended Credit Agreement;

 

(g)           Acquisition Closing.  The Borrower shall consummate a Permitted
Acquisition or other Acquisition not prohibited by the Amended Credit Agreement
(such acquisition, the “Subject Acquisition”) substantially concurrently with
the funding of the Incremental Term A Loans; and

 

(h)           Incremental Term A Loan Commitments Upfront Fees.  Substantially
concurrently with the incurrence of any Incremental Term A Loans, Borrower shall
pay to the Administrative Agent, for the account of each Lender holding
Incremental Term A Loan Commitments on such date, an upfront fee equal to 0.50%
of the aggregate Incremental Term A Loans funded by such Lender on such date.

 

ARTICLE VI

 

POST-CLOSING REQUIREMENTS

 

SECTION 1.         Post-Closing Real Property. Borrower shall as soon as
practicable, but not later than ninety days (90) after the First Amendment
Effective Date (or such later date as Administrative Agent may determine in its
reasonable discretion), deliver or cause to be delivered to Collateral Agent the
following items with respect to each Mortgaged Real Property, each in form and
substance reasonably acceptable to Administrative Agent:

 

(a)           an amendment to each Mortgage encumbering a Mortgaged Real
Property (the “Mortgage Amendments”) each duly executed and delivered by an
authorized officer of each Credit Party party thereto and in form suitable for
filing and recording in all filing or recording offices that Administrative
Agent may deem necessary or desirable unless Administrative Agent is satisfied
in its reasonable discretion that Mortgage Amendments are not required in order
to secure the applicable Credit Party’s obligations as modified hereby; and

 

(b)           a (i) modified ALTA 11.2-06 mortgage modification endorsement or
local equivalent with respect to the Mortgaged Properties, each in form and
substance reasonably satisfactory to Administrative Agent, or other endorsements
acceptable to Administrative Agent, (A) insuring (x) against the invalidity or
unenforceability of the Mortgages as a result of the Mortgage Amendments and
(y) the validity and enforceability of the mortgage modification and
(B) providing for an increase in the coverage amount thereof to include the
amount of the Incremental Commitments, (ii) date down endorsement (which may be
part of the modified ALTA 11 mortgage endorsement) bringing the effective date
of the lenders’ title insurance policies (including endorsements which were made
a part thereof other than with respect to survey endorsements) previously
delivered to Administrative Agent current to the date of the recordation or
filing of the mortgage modifications and increasing the coverage provided by
such policies by an amount equal to the amount of the Incremental Commitments
and (iii) as applicable, a mortgage recording tax endorsement.

 

SECTION 2.         Collateral Expenses.  Borrower agrees to pay all fees, costs
and expenses incurred in connection with the preparation, execution, filing and
recordation of the Mortgage Amendments, including, without limitation,
reasonable attorneys’ fees, title insurance premiums, filing and recording fees,
title insurance company coordination fees, documentary stamp, mortgage and
intangible taxes, if any, and title search charges and other charges incurred in
connection with the recordation of the Mortgage Amendments and the other matters
described in Section 1 of this Article VI.

 

--------------------------------------------------------------------------------


 

ARTICLE VII

 

VALIDITY OF OBLIGATIONS AND LIENS

 

SECTION 1.         Validity of Obligations.  Borrower and each Subsidiary
Guarantor acknowledges and agrees that, both before and after giving effect to
this Agreement and the Amended Credit Agreement, Borrower and each Subsidiary
Guarantor is, jointly and severally, indebted to the Lenders and the other
Secured Parties for the Obligations, without defense, counterclaim or offset of
any kind and the Borrower and each other Credit Party hereby ratifies and
reaffirms the validity, enforceability and binding nature of such Obligations
both before and after giving effect to this Agreement and the Amended Credit
Agreement (except as the enforceability thereof may be limited by bankruptcy,
insolvency or similar laws affecting creditors’ rights generally and subject to
general principles of equity).

 

SECTION 2.         Validity of Liens and Credit Documents.  Borrower and each
Subsidiary Guarantor hereby ratifies and reaffirms the validity and
enforceability (except as the enforceability thereof may be limited by
bankruptcy, insolvency or similar laws affecting creditors’ rights generally and
subject to general principles of equity) of the Liens and security interests
granted to Collateral Agent for the benefit of the Secured Parties to secure any
of the Secured Obligations (as defined in the Security Agreement and including
after giving effect to the Amended Credit Agreement) by Borrower and each
Subsidiary Guarantor pursuant to the Credit Documents to which any of Borrower
or such Subsidiary Guarantor is a party and hereby confirms and agrees that
notwithstanding the effectiveness of this Agreement and the Amended Credit
Agreement, and except as expressly amended by this Agreement or pursuant to the
Amended Credit Agreement, each such Credit Document is, and shall continue to
be, in full force and effect and each is hereby ratified and confirmed in all
respects, except that, on and after the effectiveness of this Agreement and the
Amended Credit Agreement, each reference in the Credit Documents to the “Credit
Agreement”, “thereunder”, “thereof” (and each reference in the Credit Agreement
to this “Agreement”, “hereunder” or “hereof”) or words of like import shall mean
and be a reference to the Amended Credit Agreement.

 

ARTICLE VIII

 

TERMINATION OF INCREMENTAL COMMITMENTS

 

SECTION 1.         Termination of Incremental Revolving Commitments.  If the
First Amendment Effective Date shall not have occurred by the date that is nine
months after the Agreement Effective Date, the Incremental Revolving Commitments
shall automatically terminate at 5:00 p.m., New York time on such date;
provided, however that if Borrower or a Restricted Subsidiary has entered into a
definitive agreement for a Subject Acquisition prior to the date that is nine
months after the Agreement Effective Date, but has not obtained all required
gaming approvals to consummate such Subject Acquisition or to consummate the
amendments, waivers and other modifications to the Existing Credit Agreement to
be effected by this Agreement and the Amended Credit Agreement on or prior to
the date that is nine months after the Agreement Effective Date, then the
Incremental Revolving Commitments shall not terminate on the date that is nine
months after the Agreement Effective Date and instead, if the First Amendment
Effective Date shall not have occurred on or prior to the date that is twelve
months after the Agreement Effective Date the Incremental Revolving Commitments
shall terminate at 5:00 p.m. New York time on the date that is twelve months
after the Agreement Effective Date.

 

SECTION 2.         Termination of Incremental Term A Loan Commitments.

 

(a)           If not previously terminated by Borrower, upon a Borrowing of
Incremental Term A Loans, the Incremental Term A Loan Commitments shall be
terminated in their entirety.

 

--------------------------------------------------------------------------------


 

(b)           If the Incremental Term A Loan Commitments remain unfunded and
outstanding on the date (the “Termination Date”) that is forty-five (45) days
after the later of (a) the First Amendment Effective Date and (b) the date on
which Borrower shall have received all necessary Gaming Approvals to consummate
a Subject Acquisition intended to be funded in whole or in part with the
proceeds of the Incremental Term A Loans (the later of the date described in
clauses (a) and (b) being the “Full Approvals Date”), the Incremental Term A
Loan Commitments shall automatically terminate at 5:00 p.m., New York time on
the Termination Date.

 

(c)           If the Full Approvals Date shall not have occurred by the date
that is nine months after the Agreement Effective Date, the Incremental Term A
Loan Commitments shall automatically terminate at 5:00 p.m., New York time on
such date; provided, however, that if Borrower or a Restricted Subsidiary has
entered into a definitive agreement for a Subject Acquisition prior to the date
that is nine months after the Agreement Effective Date, but has not obtained all
required gaming approvals to consummate such Subject Acquisition or to
consummate the amendments, waivers and other modifications to the Existing
Credit Agreement to be effected by this Agreement and the Amended Credit
Agreement on or before the date that is nine months after the Agreement
Effective Date, then the Incremental Term A Loan Commitments shall not terminate
on the date that is nine months after the Agreement Effective Date pursuant to
this Section 2(c) of this Article VIII.

 

(d)           Notwithstanding anything to the contrary in this Amendment, unless
earlier terminated, the Incremental Term A Loan Commitments shall terminate at
5:00 p.m. New York time on the date that is twelve months after the Agreement
Effective Date.

 

ARTICLE IX

 

MISCELLANEOUS

 

SECTION 1.         Notice.  For purposes of the Credit Agreement, the initial
notice address of each Incremental Lender (other than any Incremental Lender
that, immediately prior to the execution of this Agreement, is a “Lender” under
the Existing Credit Agreement) shall be as set forth below its signature in its
New Lender Agreement.

 

SECTION 2.         Amendment to Perfection Certificates.  Each Consenting Lender
and each Incremental Lender, by executing a New Lender Agreement or a Consenting
Lender Agreement, as applicable, consents to, and authorizes Borrower, each
Subsidiary Guarantor, Administrative Agent and Collateral Agent to (i) modify
the Initial Perfection Certificate by deleting Schedule 6(a) attached thereto
and replacing it in its entirety with Schedule 6(a) attached hereto as
Exhibit D-I (effective as of the date such Initial Perfection Certificate was
delivered) and to (ii) modify the Perfection Certificate delivered with respect
to the fiscal year ending December 31, 2013 by deleting Schedule 6(a) attached
thereto and replacing it in its entirety with Schedule 6(a) attached hereto as
Exhibit D-II (effective as of the date such Perfection Certificate for the
fiscal year ending December 31, 2013 was delivered).

 

SECTION 3.         Payment of Fees to Lenders.  No later than the Business Day
following the Agreement Effective Date:

 

(a)           Borrower shall pay to the Administrative Agent, for the account of
each Lender under the Existing Credit Agreement that has executed a Consenting
Lender Agreement prior to 5:00 p.m., New York time on April 27, 2015, a consent
fee equal to 0.125% of the amount of such Lender’s commitments under the
Revolving Credit Facility and the outstanding principal amount of such Lender’s
Term A Facility Loans and Term B Facility Loans on the Agreement

 

--------------------------------------------------------------------------------


 

Effective Date (in each case, for the avoidance of doubt, excluding any
Incremental Commitments).

 

(b)           Borrower shall pay to the Administrative Agent, for the account of
each Lender providing Incremental Commitments on the Agreement Effective Date, a
commitment fee equal to 0.25% of such Lender’s aggregate Incremental Revolving
Commitments and Incremental Term A Loan Commitments on the Agreement Effective
Date.

 

SECTION 4.         Additional Consents; Additional Incremental Commitments.

 

(a)           In the event any Lender under the Existing Credit Agreement has
not been given the opportunity to review this Agreement and execute a Consenting
Lender Agreement prior to the Agreement Effective Date, then for three
(3) Business Days following the Agreement Effective Date (the “Additional
Consent Date”), such Lender shall be given the opportunity to execute and
deliver a Consenting Lender Agreement to the Administrative Agent prior to
5:00 p.m., New York time on the third (3rd) Business Day following the Agreement
Effective Date.  Any such Lender so executing and delivering a Consenting Lender
Agreement shall be deemed to have irrevocably agreed to the amendments to, and
waivers and consents under, the Existing Credit Agreement provided for herein
and the other amendments, modifications and/or supplements to the other Credit
Documents described herein, with respect to all of such Lender’s Loans and
Commitments and shall be entitled to receive the fee contemplated by
Section 3(a) of this Article IX as if it had executed and delivered its
Consenting Lender Agreement by the date and time set forth in Section 3(a) of
this Article IX.  Borrower shall pay such fee to each such Lender within two
(2) Business Days of the Additional Consent Date.  Such agreement by such Lender
shall be irrevocably binding on any subsequent assignees, transferees,
participants, successors and assigns with respect to such Loans and Commitments.

 

(b)           Borrower and Administrative Agent may, at any time after the
Agreement Effective Date but prior to the earlier of the First Amendment
Effective Date and the termination or expiration of the Incremental Term A Loan
Commitments or Incremental Revolving Commitments, as applicable, pursuant to
Article VIII hereof, agree to add additional Incremental Commitments, and, in
connection with any such additional Incremental Commitments, Administrative
Agent shall amend Schedules A and B annexed hereto to reflect such additional
Incremental Commitments; provided that, without the consent of the Required
Lenders, the aggregate principal amount of the Incremental Commitments provided
for under this Agreement shall not exceed $300,000,000 (it being understood that
Incremental Commitments may otherwise be provided under the Amended Credit
Agreement); provided, further, that the aggregate amount of all Incremental
Revolving Commitments, New Term Loans, Incremental Term A Loans, Incremental
Term A Loan Commitments, Incremental Term B Loans, Incremental Term B Loan
Commitments and Incremental Equivalent Debt (each as defined in the Existing
Credit Agreement) issued or incurred on or prior to such date shall not exceed
the Incremental Loan Amount.  Each Person who agrees to provide an Incremental
Commitment after the Agreement Effective Date shall execute and deliver a
Consenting Lender Agreement or a New Lender Agreement, as applicable, and  shall
have thereby irrevocably agreed to commit to provide such Incremental
Commitments to the Borrower commencing on the date of such Consenting Lender
Agreement or New Lender Agreement, as applicable, in such amounts applicable to
such Person as are set forth on Schedules A and B annexed hereto, as applicable,
as such Schedules are revised by Administrative Agent pursuant to this
Section 4(b).  In addition to any fees payable in connection with such
Incremental Commitments pursuant to Section 4(c) of Article II hereof and
Sections 1(g) and 3(h) of Article V hereof, in connection with any such
additional Incremental Commitments, within one Business Day of the date of such
Consenting Lender Agreement or New Lender Agreement, as applicable,

 

--------------------------------------------------------------------------------


 

Borrower shall pay to the Administrative Agent, for the account of each Lender
providing such additional Incremental Commitments, a commitment fee equal to
0.25% of such Lender’s aggregate Incremental Revolving Commitments and
Incremental Term A Loan Commitments provided pursuant to such Consenting Lender
Agreement or New Lender Agreement, as applicable (without duplication of any
Incremental Commitments of such Lender previously provided).

 

SECTION 5.         Amendment, Modification and Waiver.  This Agreement may not
be amended, modified or waived except by an instrument or instruments in writing
signed and delivered on behalf of the Borrower and the Administrative Agent
(acting at the direction of such Lenders as may be required under Section 13.04
of the Existing Credit Agreement or, after giving effect to the amendments
contemplated hereby, the Amended Credit Agreement) or as set forth in
Section 4(b) of this Article IX.

 

SECTION 6.         Entire Agreement.  This Agreement, the Amended Credit
Agreement and  the other Credit Documents, the Consenting Lender Agreements and
the New Lender Agreements constitute the entire agreement among the parties with
respect to the subject matter hereof and thereof and supersede all other prior
agreements and understandings, both written and verbal, among the parties or any
of them with respect to the subject matter hereof.

 

SECTION 7.         GOVERNING LAW.  THIS AGREEMENT, AND ANY CLAIMS,
CONTROVERSIES, DISPUTES, OR CAUSES OF ACTION (WHETHER ARISING UNDER CONTRACT
LAW, TORT LAW OR OTHERWISE) BASED UPON OR RELATING TO THIS AGREEMENT, SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW PRINCIPLES THAT WOULD APPLY THE LAWS
OF ANOTHER JURISDICTION.

 

SECTION 8.         SERVICE OF PROCESS.  EACH PARTY HERETO AGREES THAT
SECTION 13.09(b) OF THE EXISTING CREDIT AGREEMENT (OR, AFTER GIVING EFFECT TO
THE AMENDMENTS CONTEMPLATED HEREBY, THE AMENDED CREDIT AGREEMENT) SHALL APPLY TO
THIS AGREEMENT MUTATIS MUTANDIS.

 

SECTION 9.         Severability.  Wherever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provisions or the remaining provisions of this Agreement.

 

SECTION 10.       Counterparts.  This Agreement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed signature page to this Agreement by
facsimile or other electronic transmission (including portable document format
(“.pdf”) or similar format) shall be effective as delivery of a manually
executed counterpart hereof.

 

SECTION 11.       Credit Document.  This Agreement shall constitute a “Credit
Document” as defined in the Existing Credit Agreement.

 

SECTION 12.       No Novation.  This Agreement shall not extinguish the
obligations for the payment of money outstanding under the Existing Credit
Agreement or discharge or release the priority of any Credit Document or any
other security therefor. Nothing herein contained shall be construed as a
substitution or novation of the obligations outstanding under the Existing
Credit Agreement or the instruments, documents and agreements securing the same,
which shall remain in full force and effect.  Nothing in this Agreement shall be
construed as a release or other discharge of the Borrower or any Credit Party

 

--------------------------------------------------------------------------------


 

from any of its obligations and liabilities under the Existing Credit Agreement
or the other Credit Documents.

 

[Remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Agreement as of the date first written
above.

 

 

PENN NATIONAL GAMING, INC.

 

 

 

 

 

 

By: 

/s/ Saul V. Reibstein

 

 

Name:

Saul V. Reibstein

 

 

Title:

Executive Vice President — Finance,

 

 

 

Chief Financial Officer and

 

 

 

Treasurer

 

--------------------------------------------------------------------------------


 

 

SUBSIDIARY GUARANTORS:

 

 

 

 

 

DAYTON REAL ESTATE VENTURES, LLC

 

DELVEST, LLC

 

DEVELOPMENT VENTURES, LLC

 

MASSACHUSETTS GAMING VENTURES, LLC

 

MOUNTAINVIEW THOROUGHBRED RACING

 

ASSOCIATION, LLC

 

PENN NATIONAL TURF CLUB, LLC

 

ST. LOUIS GAMING VENTURES, LLC

 

YOUNGSTOWN REAL ESTATE VENTURES, LLC

 

ZIA PARK LLC

 

BEULAH PARK GAMING VENTURES, INC.

 

BSLO, LLC

 

BTN, LLC

 

CENTRAL OHIO GAMING VENTURES, LLC

 

CRAZY HORSES, INC.

 

CRC HOLDINGS, INC.

 

EBETUSA.COM, INC.

 

HC BANGOR, LLC

 

HJC/PDC HOLDINGS, LLC

 

HWCC-TUNICA, LLC

 

INDIANA GAMING COMPANY, LLC

 

MARYLAND GAMING VENTURES, INC.

 

OHIO OPCO VENTURES, INC.

 

OHIO RACING COMPANY

 

PENN NATIONAL HOLDINGS, LLC

 

PENN NJ OTW, LLC

 

PRINCE GEORGE’S RACING VENTURES, LLC

 

RACEWAY PARK, INC.

 

THE MISSOURI GAMING COMPANY, LLC

 

TOLEDO GAMING VENTURES, LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Saul V. Reibstein

 

 

 

Name:

Saul V. Reibstein

 

 

 

Title:

Treasurer

 

--------------------------------------------------------------------------------


 

 

PENN SANFORD, LLC

 

PENN TENANT, LLC

 

SOKC, LLC

 

WESTERN PA GAMING VENTURES, LLC

 

 

 

 

 

By:

PENN NATIONAL GAMING, INC., as

 

 

 

Sole Member of each of the foregoing entities

 

 

 

 

 

 

 

 

By:

/s/ Saul V. Reibstein

 

 

 

 

Name:

Saul V. Reibstein

 

 

 

 

Title:

Executive Vice President —

 

 

 

 

 

Finance, Chief Financial Officer

 

 

 

 

 

and Treasurer

 

 

 

 

 

 

 

 

 

 

 

 

 

PLAINVILLE GAMING AND REDEVLOPMENT, LLC

 

 

 

 

 

 

 

 

By:

MASSACHUSETTS GAMING

 

 

 

VENTURES, LLC, as its Sole Member

 

 

 

 

 

 

 

 

 

By:

/s/ Saul V. Reibstein

 

 

 

 

Name:

Saul V. Reibstein

 

 

 

 

Title:

Treasurer

 

 

 

 

 

 

 

 

 

 

 

 

 

HOLLYWOOD CASINOS, LLC

 

 

 

 

 

 

 

 

By:

CRC HOLDINGS, INC., as its Sole Member

 

 

 

 

 

 

 

 

 

By:

/s/ Saul V. Reibstein

 

 

 

 

Name:

Saul V. Reibstein

 

 

 

 

Title:

Treasurer

 

 

 

 

 

 

 

 

 

 

 

 

 

LVGV, LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Timothy J. Wilmott

 

 

 

Name:

Timothy J. Wilmott

 

 

 

Title:

President

 

--------------------------------------------------------------------------------


 

 

PENN INTERACTIVE VENTURES, LLC

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Chris Rogers

 

 

Name:

Chris Rogers

 

 

Title:

Secretary and Treasurer

 

 

 

 

 

 

 

 

 

ALTON CASINO, LLC

 

HC AURORA, LLC

 

HC JOLIET, LLC

 

 

 

 

 

 

 

By:

/s/ Timothy J. Wilmott

 

 

Name:

Timothy J. Wilmott

 

 

Title:

President, Secretary and Treasurer

 

 

 

 

 

 

 

 

 

PNGI CHARLES TOWN GAMING, LLC

 

 

 

 

 

 

 

 

 

By:

/s/ John V. Finamore

 

 

Name:

John V. Finamore

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

SAN DIEGO GAMING VENTURES, LLC

 

 

 

 

 

 

 

 

 

By:

/s/ Saul V. Reibstein

 

 

Name:

Saul V. Reibstein

 

 

Title:

Secretary and Treasurer

 

--------------------------------------------------------------------------------


 

Consented to by:

 

BANK OF AMERICA, N.A.

as Administrative Agent, as Collateral Agent, as L/C Lender and as Swingline
Lender and on behalf of the Consenting Lenders and the Incremental Lenders

 

By:

/s/ Brian D. Corum

 

 

Name:

Brian D. Corum

 

 

Title:

Managing Director

 

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

INCREMENTAL TERM A LOAN COMMITMENTS

 

Name of Incremental Lender

 

Amount

 

Bank of America, N.A.

 

$

12,096,774.19

 

JPMorgan Chase Bank, N.A.

 

$

29,032,258.06

 

Citizens Bank of Pennsylvania

 

$

25,000,000.00

 

Fifth Third Bank

 

$

19,043,159.40

 

Manufacturers & Traders Trust Company

 

$

12,096,774.19

 

Goldman Sachs Bank USA

 

$

12,096,774.19

 

U.S. Bank National Association

 

$

10,887,096.77

 

SunTrust Bank

 

$

15,000,000.00

 

United Bank, Inc.

 

$

1,451,612.900

 

Total:

 

$

136,704,449.70

 

 

--------------------------------------------------------------------------------


 

SCHEDULE B

 

INCREMENTAL REVOLVING COMMITMENTS

 

Name of Incremental Lender

 

Amount

 

Bank of America, N.A.

 

$

12,903,225.81

 

JPMorgan Chase Bank, N.A.

 

$

30,967,741.94

 

Citizens Bank of Pennsylvania

 

$

25,000,000.00

 

Fifth Third Bank

 

$

20,312,703.37

 

Manufacturers & Traders Trust Company

 

$

12,903,225.81

 

Goldman Sachs Bank USA

 

$

12,903,225.81

 

U.S. Bank National Association

 

$

11,612,903.23

 

SunTrust Bank

 

$

5,000,000.00

 

United Bank, Inc.

 

$

1,548,387.10

 

Total:

 

$

133,151,413.07

 

 

--------------------------------------------------------------------------------


 

SCHEDULE C

 

AMORTIZATION PAYMENTS
INCREMENTAL TERM A LOANS

 

The Incremental Term A Loans funded on any date (the “Incremental Term A Loan
Funding Date”) shall be subject to amortization payments on the same dates set
forth in Annex C to the Existing Credit Agreement, beginning on the first such
date to occur after the funding of such Incremental Term A Loans.  The
amortization amount on each such amortization date shall be equal to the product
of (a) the amount of Incremental Term A Loans funded on the Incremental Term A
Loan Funding Date multiplied by a fraction, (i) the numerator of which is the
amount set forth in respect of such date on Annex C to the Existing Credit
Agreement (as such amount is in effect on such Incremental Term A Loan Funding
Date, after giving effect to adjustments thereof with respect to any prepayments
or other repurchases) and (ii) the denominator of which is the outstanding
principal amount of the Term A Facility Loans that were made on the Original
Closing Date and are outstanding on such Incremental Term A Loan Funding Date;
provided, however, that each such amortization payment shall be subject to
adjustment for any prepayments made under Section 2.09, Section 2.10 or
Section 2.11(b) of the Amended Credit Agreement or as provided in Section 2.12,
Section 2.13, Section 2.15 or Section 13.04(b)(B) of the Amended Credit
Agreement, in each case, that occurs after the Incremental Term A Loan Funding
Date.  In addition, and for the avoidance of doubt, the entire outstanding
amount of the Incremental Term A Loans shall be due and payable on the Term A
Facility Maturity Date.  The Administrative Agent shall be authorized to provide
Borrower and the Lenders with a schedule of amortization payments applicable to
the Incremental Term A Loans consistent with the Schedule C after the applicable
Incremental Term A Loan Funding Date.

 

--------------------------------------------------------------------------------


 

SCHEDULE D

 

LOCAL COUNSEL JURISDICTIONS

 

Delaware

Indiana

Mississippi

Missouri

Nevada

New Jersey

Ohio

Pennsylvania

West Virginia

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

AMENDED CREDIT AGREEMENT

 

 

 

CREDIT AGREEMENT

 

Dated as of October 30, 2013, as amended by the First Amendment and Incremental
Joinder Agreement,
dated as of April 28, 2015,

 

among

 

PENN NATIONAL GAMING, INC.,
as Borrower,

 

THE SUBSIDIARIES OF BORROWER PARTY HERETO,
as Guarantors,

 

THE LENDERS PARTY HERETO,

 

THE L/C LENDERS PARTY HERETO

 

and

 

Bank of America, N.A.,

as Administrative Agent,

 

and

 

Bank of America, N.A.,

as Collateral Agent

 

--------------------------------------------------------------------------------

 

Merrill Lynch, Pierce, Fenner & Smith, Incorporated, J.P. Morgan Securities LLC
and Fifth Third Bank,
as Joint Physical Bookrunners for the Revolving Facility and the Term A
Facility,

 

and

 

J.P. Morgan Securities LLC, Wells Fargo Securities, LLC and UBS Securities LLC,

as Joint Physical Bookrunners for the Term B Facility

 

and

 

Merrill Lynch, Pierce, Fenner & Smith, Incorporated, J.P. Morgan Securities LLC,
Fifth Third Bank,
Wells Fargo Securities, LLC, UBS Securities LLC, Credit Agricole Corporate and
Investment Bank,
Goldman Sachs Bank USA, Manufacturers & Traders Trust Company,
Nomura Securities International, Inc., RBS Securities Inc. and SunTrust Robinson
Humphrey, Inc.,

as Joint Lead Arrangers for the Loans and Commitments on the Closing Date

 

and

 

Merrill Lynch, Pierce, Fenner & Smith, Incorporated, J.P. Morgan Securities LLC,
Fifth Third Bank,
Goldman Sachs Bank USA, Manufacturers & Traders Trust Company,
SunTrust Robinson Humphrey, Inc. and U.S. Bank National Association,

as Joint Lead Arrangers for the First Amendment Incremental Commitments

 

and

 

U.S. Bank National Association,
as Documentation Agent

 

 

 

2

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I.

 

DEFINITIONS, ACCOUNTING MATTERS AND RULES OF CONSTRUCTION

 

 

 

SECTION 1.01.

Certain Defined Terms

1

SECTION 1.02.

Accounting Terms and Determinations

58

SECTION 1.03.

Classes and Types of Loans

59

SECTION 1.04.

Rules of Construction

59

SECTION 1.05.

Exchange Rates; Currency Equivalents

60

SECTION 1.06.

Pro Forma Calculations

60

SECTION 1.07.

Letter of Credit Amounts

62

 

 

 

ARTICLE II.

 

CREDITS

 

 

 

SECTION 2.01.

Loans

62

SECTION 2.02.

Borrowings

65

SECTION 2.03.

Letters of Credit

65

SECTION 2.04.

Termination and Reductions of Commitment

73

SECTION 2.05.

Fees

74

SECTION 2.06.

Lending Offices

74

SECTION 2.07.

Several Obligations of Lenders

74

SECTION 2.08.

Notes; Register

75

SECTION 2.09.

Optional Prepayments and Conversions or Continuations of Loans

75

SECTION 2.10.

Mandatory Prepayments

76

SECTION 2.11.

Replacement of Lenders

81

SECTION 2.12.

Incremental Loan Commitments

83

SECTION 2.13.

Extensions of Loans and Commitments

88

SECTION 2.14.

Defaulting Lender Provisions

90

SECTION 2.15.

Refinancing Amendments

92

SECTION 2.16.

Cash Collateral

94

 

 

 

ARTICLE III.

 

PAYMENTS OF PRINCIPAL AND INTEREST

 

 

 

SECTION 3.01.

Repayment of Loans

95

SECTION 3.02.

Interest

96

 

 

 

ARTICLE IV.

 

PAYMENTS; PRO RATA TREATMENT; COMPUTATIONS; ETC.

 

 

 

SECTION 4.01.

Payments

97

SECTION 4.02.

Pro Rata Treatment

97

 

i

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

SECTION 4.03.

Computations

98

SECTION 4.04.

Minimum Amounts

98

SECTION 4.05.

Certain Notices

98

SECTION 4.06.

Non-Receipt of Funds by Administrative Agent

99

SECTION 4.07.

Right of Setoff, Sharing of Payments; Etc.

100

 

 

 

ARTICLE V.

 

YIELD PROTECTION, ETC.

 

 

 

SECTION 5.01.

Additional Costs

101

SECTION 5.02.

Inability To Determine Interest Rate

102

SECTION 5.03.

Illegality

102

SECTION 5.04.

Treatment of Affected Loans

103

SECTION 5.05.

Compensation

103

SECTION 5.06.

Net Payments

104

 

 

 

ARTICLE VI.

 

GUARANTEES

 

 

 

SECTION 6.01.

The Guarantees

106

SECTION 6.02.

Obligations Unconditional

107

SECTION 6.03.

Reinstatement

108

SECTION 6.04.

Subrogation; Subordination

109

SECTION 6.05.

Remedies

109

SECTION 6.06.

Continuing Guarantee

109

SECTION 6.07.

General Limitation on Guarantee Obligations

109

SECTION 6.08.

Release of Guarantors

109

SECTION 6.09.

Keepwell

110

SECTION 6.10.

Right of Contribution

110

 

 

 

ARTICLE VII.

 

CONDITIONS PRECEDENT

 

 

 

SECTION 7.01.

Conditions to Initial Extensions of Credit

110

SECTION 7.02.

Conditions to All Extensions of Credit

114

 

 

 

ARTICLE VIII.

 

REPRESENTATIONS AND WARRANTIES

 

 

 

SECTION 8.01.

Corporate Existence; Compliance with Law

115

SECTION 8.02.

Financial Condition; Etc.

115

SECTION 8.03.

Litigation

116

SECTION 8.04.

No Breach; No Default

116

SECTION 8.05.

Action

116

SECTION 8.06.

Approvals

117

SECTION 8.07.

ERISA and Foreign Employee Benefit Matters

117

SECTION 8.08.

Taxes and Tax Treatment of Spin-Off Transaction

118

 

ii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

SECTION 8.09.

Investment Company Act; Other Restrictions

118

SECTION 8.10.

Environmental Matters

118

SECTION 8.11.

Use of Proceeds

119

SECTION 8.12.

Subsidiaries

120

SECTION 8.13.

Ownership of Property; Liens

120

SECTION 8.14.

Security Interest; Absence of Financing Statements; Etc.

120

SECTION 8.15.

Licenses and Permits

121

SECTION 8.16.

Disclosure

121

SECTION 8.17.

Solvency

121

SECTION 8.18.

[Reserved]

121

SECTION 8.19.

Intellectual Property

122

SECTION 8.20.

[Reserved]

122

SECTION 8.21.

Regulation H

122

SECTION 8.22.

Insurance

122

SECTION 8.23.

Real Estate

122

SECTION 8.24.

Leases

123

SECTION 8.25.

Mortgaged Real Property

124

SECTION 8.26.

Material Adverse Effect

124

SECTION 8.27.

Anti-Terrorism Law

124

 

 

 

ARTICLE IX.

 

AFFIRMATIVE COVENANTS

 

 

 

SECTION 9.01.

Existence; Business Properties

125

SECTION 9.02.

Insurance

126

SECTION 9.03.

Taxes

126

SECTION 9.04.

Financial Statements, Etc.

127

SECTION 9.05.

Maintaining Records; Access to Properties and Inspections

130

SECTION 9.06.

Use of Proceeds

130

SECTION 9.07.

Compliance with Environmental Law

130

SECTION 9.08.

Pledge or Mortgage of Real Property and Vessels

131

SECTION 9.09.

Security Interests; Further Assurances

133

SECTION 9.10.

Master Lease

134

SECTION 9.11.

Additional Credit Parties

134

SECTION 9.12.

Limitation on Designations of Unrestricted Subsidiaries

135

SECTION 9.13.

Limitation on Designation of Immaterial Subsidiaries

137

SECTION 9.14.

Post-Closing Matters

137

 

 

 

ARTICLE X.

 

NEGATIVE COVENANTS

 

 

 

SECTION 10.01.

Indebtedness

138

SECTION 10.02.

Liens

141

SECTION 10.03.

Master Lease

144

SECTION 10.04.

Investments, Loans and Advances

145

SECTION 10.05.

Mergers, Consolidations and Sales of Assets

147

SECTION 10.06.

Restricted Payments

149

SECTION 10.07.

Transactions with Affiliates

150

SECTION 10.08.

Financial Covenants

150

 

iii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

SECTION 10.09.

Certain Payments of Indebtedness

151

SECTION 10.10.

Limitation on Certain Restrictions Affecting Subsidiaries

151

SECTION 10.11.

Limitation on Lines of Business

152

SECTION 10.12.

Limitation on Changes to Fiscal Year

152

SECTION 10.13.

Sanctions

152

 

 

 

ARTICLE XI.

 

EVENTS OF DEFAULT

 

 

 

SECTION 11.01.

Events of Default

153

SECTION 11.02.

Application of Proceeds

156

 

 

 

ARTICLE XII.

 

AGENTS

 

 

 

SECTION 12.01.

Appointment

157

SECTION 12.02.

Rights

157

SECTION 12.03.

Exculpatory Provisions

157

SECTION 12.04.

Reliance by Agents

158

SECTION 12.05.

Delegation of Duties

159

SECTION 12.06.

Resignation of Administrative Agent

159

SECTION 12.07.

Nonreliance on Agents and Other Lenders

160

SECTION 12.08.

Indemnification

161

SECTION 12.09.

No Other Duties

161

SECTION 12.10.

Holders

161

SECTION 12.11.

Administrative Agent May File Proofs of Claim

161

SECTION 12.12.

Collateral Matters

162

SECTION 12.13.

Withholding Tax

162

SECTION 12.14.

Secured Cash Management Agreements and Swap Contracts

163

 

 

 

ARTICLE XIII.

 

MISCELLANEOUS

 

 

 

SECTION 13.01.

Waiver

163

SECTION 13.02.

Notices

163

SECTION 13.03.

Expenses, Indemnification, Etc.

165

SECTION 13.04.

Amendments and Waiver

167

SECTION 13.05.

Benefit of Agreement; Assignments; Participations

173

SECTION 13.06.

Survival

176

SECTION 13.07.

Captions

176

SECTION 13.08.

Counterparts; Interpretation; Effectiveness

176

SECTION 13.09.

Governing Law; Submission to Jurisdiction; Waivers; Etc.

176

SECTION 13.10.

Confidentiality

177

SECTION 13.11.

Independence of Representations, Warranties and Covenants

178

SECTION 13.12.

Severability

178

SECTION 13.13.

Gaming Laws

178

SECTION 13.14.

USA Patriot Act

179

SECTION 13.15.

Judgment Currency

179

 

iv

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

SECTION 13.16.

Waiver of Claims

180

SECTION 13.17.

No Advisory or Fiduciary Responsibility

180

SECTION 13.18.

Lender Action

180

SECTION 13.19.

Interest Rate Limitation

181

SECTION 13.20.

Payments Set Aside

181

 

v

--------------------------------------------------------------------------------


 

ANNEXES:

 

 

 

 

 

ANNEX A-1

-

Revolving Commitments

ANNEX A-2

-

Term A Facility Commitments

ANNEX A-3

-

Term B Facility Commitments

ANNEX B

-

Applicable Margin for Revolving Loans, Swingline Loans and Term A Facility Loans
and Applicable Fee Percentage

ANNEX C

-

Amortization Payments - Term A Facility Loans

 

 

 

SCHEDULES:

 

 

 

 

 

SCHEDULE 1.01(A)

-

Excluded Subsidiary Agreements

SCHEDULE 1.01(B)

-

Existing Investment Returns

SCHEDULE 1.01(C)

-

Ground Leases

SCHEDULE 1.01(D)

-

Guarantors

SCHEDULE 1.01(E)

-

Initial Mortgaged Real Property

SCHEDULE 2.03(n)

-

Existing Letters of Credit

SCHEDULE 7.01

-

Jurisdictions of Local Counsel Opinions

SCHEDULE 7.01(j)

-

Closing Date Environmental Assessment Reports

SCHEDULE 8.03

-

Litigation

SCHEDULE 8.07

-

ERISA

SCHEDULE 8.08

-

Taxes

SCHEDULE 8.10

-

Environmental Matters

SCHEDULE 8.12(a)

-

Subsidiaries

SCHEDULE 8.12(b)

-

Immaterial Subsidiaries

SCHEDULE 8.12(c)

-

Unrestricted Subsidiaries

SCHEDULE 8.13(a)

-

Ownership

SCHEDULE 8.13(b)

-

Vessels

SCHEDULE 8.15

-

Licenses and Permits

SCHEDULE 8.19

-

Intellectual Property

SCHEDULE 8.21

-

Regulation H

SCHEDULE 8.23(a)

-

Real Property

SCHEDULE 8.23(b)

-

Real Property Takings, Etc.

SCHEDULE 8.25(a)

-

No Certificates of Occupancy; Violations, Etc.

SCHEDULE 8.25(b)

-

Encroachment, Boundary, Location, Possession Disputes

SCHEDULE 9.12

-

Designated Unrestricted Subsidiaries

SCHEDULE 9.14

-

Post-Closing Matters

SCHEDULE 10.01

-

Existing Indebtedness

SCHEDULE 10.02

-

Certain Existing Liens

SCHEDULE 10.04

-

Investments

 

 

 

EXHIBITS:

 

 

 

 

 

EXHIBIT A-1

-

Form of Revolving Note

EXHIBIT A-2

-

Form of Term A Facility Note

EXHIBIT A-3

-

Form of Term B Facility Note

EXHIBIT A-4

-

Form of Swingline Note

EXHIBIT B

-

Form of Notice of Borrowing

EXHIBIT C

-

Form of Notice of Continuation/Conversion

 

vi

--------------------------------------------------------------------------------


 

EXHIBIT D

-

Forms of U.S. Tax Compliance Certificate

EXHIBIT E

-

Form of Foreign Lender Certificate

EXHIBIT F

-

Form of Master Lease

EXHIBIT G

-

Form of Solvency Certificate

EXHIBIT H

-

Form of Security Agreement

EXHIBIT I

-

Form of Mortgage

EXHIBIT J

-

Form of Ship Mortgage

EXHIBIT K

-

Form of Assignment and Assumption Agreement

EXHIBIT L

-

Form of Letter of Credit Request

EXHIBIT M

-

Form of Joinder Agreement

EXHIBIT N

-

Form of Perfection Certificate

EXHIBIT O

-

Form of Auction Procedures

EXHIBIT P

-

Form of Open Market Assignment and Assumption Agreement

EXHIBIT Q

-

Form of Term Loan Extension Amendment

EXHIBIT R

-

Form of Revolving Extension Amendment

EXHIBIT S

-

Form of Pari Passu Intercreditor Agreement

EXHIBIT T

-

Form of Second Lien Intercreditor Agreement

EXHIBIT U

-

Form of Master Lease Landlord Acknowledgement

EXHIBIT V

-

Form of Compliance Certificate

EXHIBIT W

-

Form of Employee Matters Agreement

EXHIBIT X

-

Form of Separation and Distribution Agreement

EXHIBIT Y

-

Form of Tax Matters Agreement

EXHIBIT Z

-

Form of Transition Services Agreement

 

vii

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT, dated as of October 30, 2013 (this “Agreement”), among PENN
NATIONAL GAMING, INC., a Pennsylvania corporation (“Borrower”); the SUBSIDIARY
GUARANTORS party hereto from time to time; the LENDERS from time to time party
hereto; the L/C LENDERS party hereto; BANK OF AMERICA, N.A., as swingline lender
(in such capacity, together with its successors in such capacity, “Swingline
Lender”); BANK OF AMERICA, N.A., as administrative agent (in such capacity,
together with its successors in such capacity, “Administrative Agent”); and BANK
OF AMERICA, N.A., as collateral agent (in such capacity, together with its
successors in such capacity, “Collateral Agent”).

 

WHEREAS, Borrower has requested that the Lenders provide first lien revolving
credit and term loan facilities, and the Lenders have indicated their
willingness to lend, and the L/C Lender has indicated its willingness to issue
letters of credit, in each case, on the terms and subject to the conditions set
forth herein.

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:

 

ARTICLE I.

 

DEFINITIONS, ACCOUNTING MATTERS AND RULES OF CONSTRUCTION

 

SECTION 1.01.                      Certain Defined Terms.  As used herein, the
following terms shall have the following meanings:

 

“ABR Loans” shall mean Loans that bear interest at rates based upon the
Alternate Base Rate.

 

“Acquisition” shall mean, with respect to any Person, any transaction or series
of related transactions for the (a) acquisition of all or substantially all of
the Property of any other Person, or of any business or division of any other
Person (other than any then-existing Company), (b) acquisition of more than 50%
of the Equity Interests of any other Person, or otherwise causing any other
Person to become a Subsidiary of such Person or (c) merger or consolidation of
such Person or any other combination of such Person with any other Person (other
than any of the foregoing between or among any then-existing Companies).

 

“Acquisition Incremental Revolving Commitments” shall mean Incremental Revolving
Commitments intended, at the time such commitments are initially provided, to be
used solely or primarily for the purposes of funding a Permitted Acquisition or
other Acquisition not prohibited hereunder (including repayment of Indebtedness
of the Person acquired, or that is secured by the assets acquired, in such
Permitted Acquisition or other Acquisition).

 

“Act” has the meaning set forth in Section 13.14.

 

“Additional Credit Party” has the meaning set forth in Section 9.11.

 

“Adjusted Maximum Amount” has the meaning set forth in Section 6.10.

 

“Administrative Agent” has the meaning set forth in the introductory paragraph
hereof.

 

“Affected Classes” has the meaning set forth in Section 13.04(b)(A).

 

“Affiliate” shall mean, with respect to any Person, any other Person that
directly or indirectly controls, or is under common control with, or is
controlled by, such Person.  As used in this definition, “control” (including,
with its correlative meanings, “controlled by” and “under common control with”)
shall mean possession, directly or indirectly, of power to direct or cause the
direction of management or policies (whether through ownership of securities or
partnership or other ownership interests, by contract or otherwise); provided,
however, that, on and after

 

--------------------------------------------------------------------------------


 

the consummation of the Spin-Off, neither GLPI nor any of its Subsidiaries shall
constitute an Affiliate of Borrower or any of its Subsidiaries.

 

“Agent” shall mean any of Administrative Agent, Auction Manager, Collateral
Agent, Pro Rata Facility Bookrunners, Term B Facility Bookrunners, Lead
Arrangers and/or Documentation Agent, as applicable.

 

“Agent Party” has the meaning set forth in Section 13.02(e).

 

“Agent Related Parties” shall mean each Agent and any sub-agent thereof and
their respective Affiliates, directors, officers, employees, agents and
advisors.

 

“Aggregate Existing Investment Reductions” shall mean, as of any date of
determination, the sum of all Existing Investment Reductions received on or
prior to such date to the extent that, on the date any such Existing Investment
Reduction was received, such Existing Investment Reduction was larger than the
Outstanding Investment Amount as of such date (and before giving effect to the
receipt of such Existing Investment Reduction).

 

“Aggregate Payments” has the meaning set forth in Section 6.10.

 

“Agreement” has the meaning set forth in the introductory paragraph hereof.

 

“All-In Yield” means, as to any Indebtedness, the yield thereof, whether in the
form of interest rate, margin, original issue discount, upfront fees, a LIBO
Rate or Alternate Base Rate floor or otherwise, in each case, incurred or
payable by Borrower generally to all lenders of such Indebtedness; provided that
original issue discount and upfront fees shall be equated to interest rate
assuming a 4-year life to maturity (or, if less, the stated life to maturity at
the time of incurrence of the applicable Indebtedness); and provided, further,
that “All-In Yield” shall not include arrangement, structuring, commitment,
underwriting or other similar fees (regardless of whether paid in whole or in
part to any or all lenders) or other fees not paid generally to all lenders of
such Indebtedness.

 

“Alternate Base Rate” shall mean for any day, the greatest of (i) the rate of
interest in effect for such day as publicly announced from time to time by Bank
of America as its “prime rate,” (ii) the Federal Funds Rate plus 0.50% per annum
and (iii) the LIBO Rate for an Interest Period of one (1) month beginning on
such day (or if such day is not a Business Day, on the immediately preceding
Business Day) plus 100 basis points; provided that, with respect to the Term B
Facility Loans only, the Alternate Base Rate shall not be less than 1.75%.  The
“prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate.  Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change.

 

“Alternate Currency” shall mean Canadian dollars.

 

“Alternative Currency Equivalent” shall mean, at any time, with respect to any
amount denominated in Dollars, the equivalent amount thereof in the applicable
Alternate Currency as determined by the Administrative Agent or the applicable
L/C Lender, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternate Currency with Dollars.

 

“Amortization Payment” shall mean each scheduled installment of payments on the
Term Loans as set forth in Sections 3.01(b), 3.01(c) and 3.01(d).

 

“Anti-Terrorism Laws” has the meaning set forth in Section 8.27(a).

 

2

--------------------------------------------------------------------------------


 

“Applicable ECF Percentage” shall mean, for any fiscal year, commencing with the
fiscal year ended December 31, 2014, (a) 50% if the Consolidated Total Net
Leverage Ratio as of the last day of such fiscal year is equal to or greater
than 2.25 to 1.00, (b) 25% if the Consolidated Total Net Leverage Ratio as of
the last day of such fiscal year is less than 2.25 to 1.00 and equal to or
greater than 2.00 to 1.00 and (c) 0% if the Consolidated Total Net Leverage
Ratio as of the last day of such fiscal year is less than 2.00 to 1.00.

 

“Applicable Fee Percentage” shall mean:  with respect to any Unutilized R/C
Commitments in respect of any Tranche of Revolving Commitments, (i) prior to the
Initial Financial Statement Delivery Date, 0.35% (or the percentage per annum
set forth in the applicable Incremental Joinder Agreement); and (ii) on and
after the Initial Financial Statement Delivery Date, the applicable percentage
per annum set forth on Annex B (or the applicable Incremental Joinder Agreement)
set forth opposite the relevant Consolidated Total Net Leverage Ratio in Annex B
(or the applicable Incremental Joinder Agreement) determined as of the most
recent Calculation Date.  After the Initial Financial Statement Delivery Date,
any change in the Consolidated Total Net Leverage Ratio shall be effective to
adjust the Applicable Fee Percentage on and as of the date of receipt by
Administrative Agent of the Section 9.04 Financials resulting in such change
until the date immediately preceding the next date of delivery of Section 9.04
Financials resulting in another such change.  If Borrower fails to deliver the
Section 9.04 Financials within the times specified in Section 9.04(a) or
9.04(b), as applicable, such ratio shall be deemed to be with respect to any
Unutilized R/C Commitments in respect of any Tranche of Revolving Commitments,
at Level I as set forth in Annex B (or the applicable Incremental Joinder
Agreement) (provided that the Applicable Fee Percentage shall be 0% in respect
of the First Amendment Incremental Revolving Commitments prior to the First
Amendment Incremental Commitments Availability Date), in each case, from the
date of any such failure to deliver until Borrower delivers such Section 9.04
Financials.  In the event that any financial statement or certification
delivered pursuant to Section 9.04 is shown to be inaccurate (an “Inaccuracy
Determination”), and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Fee Percentage for any period (an “Inaccurate
Applicable Fee Percentage Period”) than the Applicable Fee Percentage applied
for such Inaccurate Applicable Fee Percentage Period, then Borrower shall
promptly (i) deliver to the Administrative Agent corrected Section 9.04
Financials for such Inaccurate Applicable Fee Percentage Period, (ii) determine
the Applicable Fee Percentage for such Inaccurate Applicable Fee Percentage
Period based upon the corrected Section 9.04 Financials and (iii) pay to the
Administrative Agent the accrued additional interest owing as a result of such
increased Applicable Fee Percentage for such Inaccurate Applicable Fee
Percentage Period, which payment shall be promptly applied by the Administrative
Agent in accordance with Section 4.01.  It is acknowledged and agreed that
nothing contained herein shall limit the rights of the Administrative Agent and
the Lenders under the Credit Documents, including their rights under
Section 3.02 and Article XI and their other respective rights under this
Agreement.

 

“Applicable Lending Office” shall mean, for each Lender and for each Type of
Loan, the “Lending Office” of such Lender (or of an Affiliate of such Lender)
(a) that is a lender on the Closing Date, designated for such Type of Loan on
Annexes A-1 through A-3 hereof, (b) set forth on such Lender’s signature page to
an Incremental Joinder Agreement for any Lender making any Incremental
Commitment pursuant to Section 2.12, (c) set forth on such Lender’s signature
page to any Refinancing Amendment for any Lender providing Credit Agreement
Refinancing Indebtedness pursuant to Section 2.15, (c) set forth in the
Assignment Agreement for any Person that becomes a “Lender” hereunder pursuant
to an Assignment Agreement or (d) such other office of such Lender (or of an
Affiliate of such Lender) as such Lender may from time to time specify to
Administrative Agent and Borrower as the office by which its Loans of such Type
are to be made and maintained.

 

“Applicable Margin” shall mean:

 

(a)         for each Type and Class of Loan, other than any Term B Facility
Loan, (i) prior to the Initial Financial Statement Delivery Date, the respective
percentage per annum set forth at Level III as set forth on Annex B (or the
applicable Incremental Joinder Agreement) for such Type and Class of Loan; and
(ii) on and after the Initial Financial Statement Delivery Date, the applicable
percentage per annum as set forth on Annex B (or the applicable Incremental
Joinder Agreement) for such Type and Class of Loan, set forth opposite the

 

3

--------------------------------------------------------------------------------


 

relevant Consolidated Total Net Leverage Ratio in Annex B (or the applicable
Incremental Joinder Agreement) determined as of the most recent Calculation
Date.  After the Initial Financial Statement Delivery Date, any change in the
Consolidated Total Net Leverage Ratio shall be effective to adjust the
Applicable Margin on and as of the date of receipt by Administrative Agent of
the Section 9.04 Financials resulting in such change until the date immediately
preceding the next date of delivery of Section 9.04 Financials resulting in
another such change.  If Borrower fails to deliver the Section 9.04 Financials
within the times specified in Section 9.04(a) or 9.04(b), as applicable, such
ratio shall be deemed to be at Level I as set forth in Annex B (or the
applicable Incremental Joinder Agreement) from the date of any such failure to
deliver until Borrower delivers such Section 9.04 Financials.  In the event of
an Inaccuracy Determination, and such inaccuracy, if corrected, would have led
to the application of a higher Applicable Margin for any period (an “Inaccurate
Applicable Margin Period”) than the Applicable Margin applied for such
Inaccurate Applicable Margin Period, then Borrower shall promptly (i) deliver to
the Administrative Agent corrected Section 9.04 Financials for such Inaccurate
Applicable Margin Period, (ii) determine the Applicable Margin for such
Inaccurate Applicable Margin Period based upon the corrected Section 9.04
Financials and (iii) pay to the Administrative Agent the accrued additional
interest owing as a result of such increased Applicable Margin for such
Inaccurate Applicable Margin Period, which payment shall be promptly applied by
the Administrative Agent in accordance with Section 4.01.  It is acknowledged
and agreed that nothing contained herein shall limit the rights of the
Administrative Agent and the Lenders under the Credit Documents, including their
rights under Section 3.02 and Article XI and their other respective rights under
this Agreement; and

 

(b)         for each Term B Facility Loan, (i) 2.50% per annum, with respect to
LIBOR Loans and (ii) 1.50% per annum, with respect to ABR Loans.

 

“Asset Sale” shall mean (a) any conveyance, sale, lease, transfer or other
disposition (including by way of merger or consolidation and including any sale
and leaseback transaction) of any Property (including accounts receivable and
Equity Interests of any Person owned by Borrower or any of its Restricted
Subsidiaries but not any Equity Issuance) (whether owned on the Closing Date or
thereafter acquired) by Borrower or any of its Restricted Subsidiaries to any
Person (other than (i) with respect to any Credit Party, to any Credit Party,
and (ii) with respect to any other Company, to any Company) to the extent that
the aggregate value of such Property sold in any single transaction or related
series of transactions is greater than or equal to $10.0 million and (b) any
issuance or sale by any Restricted Subsidiary of its Equity Interests to any
Person (other than to any Company); provided that the following shall not
constitute an “Asset Sale”: (x) any conveyance, sale, lease, transfer or other
disposition of obsolete or worn out assets or assets no longer useful in the
business of the Credit Parties, (y) licenses of Intellectual Property entered
into in the ordinary course of business and (z) any conveyance, sale, transfer
or other disposition of  cash and/or Cash Equivalents.

 

“Assignment Agreement” shall mean an Assignment and Assumption Agreement
substantially in the form attached as Exhibit K hereto.

 

“Auction Amount” shall have the meaning provided in Exhibit O hereto.

 

“Auction Manager” shall mean Bank of America, or another financial institution
as shall be selected by Borrower in a written notice to Administrative Agent, in
each case in its capacity as Auction Manager.

 

“Auction Procedures” shall mean, collectively, the auction procedures, auction
notice, return bid and Borrower Assignment Agreement in substantially the form
set forth as Exhibit O hereto or such other form as is reasonably acceptable to
Auction Manager and Borrower so long as the same are consistent with the
provisions hereof; provided, however, Auction Manager, with the prior written
consent of Borrower, may amend or modify the procedures, notices, bids and
Borrower Assignment Agreement in connection with any Borrower Loan Purchase (but
excluding economic terms of a particular auction after any Lender has validly
tendered Term Loans requested in an offer relating to such auction, other than
to increase the Auction Amount or raise the Discount Range

 

4

--------------------------------------------------------------------------------


 

applicable to such auction); provided, further, that no such amendments or
modifications may be implemented after 24 hours prior to the date and time
return bids are due in such auction.

 

“Auto-Extension Letter of Credit” shall have the meaning provided by
Section 2.03(b).

 

“Available Amount” shall mean, on any date, an amount not less than zero, equal
to:

 

(a)         the aggregate amount of Excess Cash Flow for all fiscal years ending
after the Closing Date (not less than zero) (commencing with the fiscal year
ending December 31, 2014) and prior to such date minus the portion of such
Excess Cash Flow that has been (or is, or previously was, required to be)
applied to prepay the Loans pursuant to Section 2.10(a)(iv) (except for the
portion thereof constituting Declined Amounts) minus, without duplication, any
voluntary prepayments of Loans referenced in Section 2.10(a)(iv)(y), minus,
without duplication, any voluntary prepayments of the Other First Lien
Indebtedness referenced in Section 2.10(a)(iv)(y), minus, without duplication,
any reduction in the amount of Excess Cash Flow required to be prepaid pursuant
to Section 2.10(a)(iv) by reason of Section 2.10(a)(vi), in each case, in the
aggregate for all fiscal years ending after the Closing Date (commencing with
the fiscal year ending December 31, 2014) and prior to such date; plus

 

(b)         in the event of (i) the Revocation of a Subsidiary that was
Designated as an Unrestricted Subsidiary, (ii) the merger, consolidation or
amalgamation of an Unrestricted Subsidiary with or into Borrower or a Restricted
Subsidiary (where the surviving entity is Borrower or a Restricted Subsidiary)
or (iii) the transfer or other conveyance of assets of an Unrestricted
Subsidiary to, or liquidation of an Unrestricted Subsidiary into, Borrower or a
Restricted Subsidiary, an amount equal to the sum of (x) the fair market value
of the Investments deemed made by Borrower and its Restricted Subsidiaries in
such Unrestricted Subsidiary at the time such Subsidiary was designated as an
Unrestricted Subsidiary, plus (y) the amount of the Investments of Borrower and
its Restricted Subsidiaries in such Unrestricted Subsidiary made after such
designation and prior to the time of such Revocation, merger, consolidation,
amalgamation, conveyance or transfer (or of the assets transferred or conveyed,
as applicable), other than, in the case of this clause (y), to the extent such
Investments funded Investments by such Unrestricted Subsidiary into a Person
that, after giving effect to the transaction described in clauses (i), (ii) or
(iii) above, will be an Unrestricted Subsidiary; provided, that clauses (x) and
(y) shall not be duplicative of any reductions in the amount of such Investments
pursuant to the proviso to the definition of “Investments”; plus

 

(c)          the aggregate amount of any returns, received since the Closing
Date and on or prior to such date (including with respect to contracts related
to such Investments and including dividends, interest, distributions, returns of
principal, sale proceeds, repayments, income, payments under contracts relating
to such Indebtedness and similar amounts) by Borrower or any Restricted
Subsidiary in respect of any Investments pursuant to Section 10.04(l) to the
extent not included in Consolidated Net Income; plus

 

(d)         the aggregate amount of Equity Issuance Proceeds (including upon
conversion or exchange of a debt instrument into or for any Equity Interests
(other than Disqualified Capital Stock)) received by Borrower from or in
exchange for the issuance of Equity Interests (other than Disqualified Capital
Stock) after the Closing Date and on or prior to such date; plus

 

(e)          the aggregate fair market value of assets or Property acquired in
exchange for Equity Interests (other than Disqualified Capital Stock) of
Borrower after the Closing Date and on or prior to such date; minus

 

(f)           the aggregate amount of any (i) Investments made pursuant to
Section 10.04(l), (ii) Restricted Payments made pursuant to
Section 10.06(i)(ii), (iii) Junior Prepayments pursuant to
Section 10.09(a)(ii) (in each case, in reliance on the then-outstanding
Available Amount) made since the Closing Date and on or prior to such date and
(iv) the aggregate amounts designated by Borrower as New Investment Returns,
Specified

 

5

--------------------------------------------------------------------------------


 

General Investment Returns and Specified Unrestricted Subsidiaries Investment
Returns to the extent included in Consolidated Net Income.

 

“Bank of America” shall mean Bank of America, N.A., in its individual capacity,
and any successor thereto by merger, consolidation or otherwise.

 

“Bankruptcy Code” shall mean the Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereinafter in effect, or any successor statute thereto.

 

“Beneficial Owner” has the meaning assigned to such term in Rules 13d-3 and
13d-5 under the Exchange Act.  The terms “Beneficially Owns” and “Beneficially
Owned” have a corresponding meaning.

 

“Bookrunners” shall mean, collectively, the Pro Rata Facility Bookrunners and
the Term B Facility Bookrunners.

 

“Borrower” has the meaning set forth in the introductory paragraph hereof.

 

“Borrower 2019 Notes” shall mean the outstanding 8 3/4% Senior Subordinated
Notes of Borrower due 2019 in the original aggregate principal amount of $325.0
million.

 

“Borrower Assignment Agreement” shall mean, with respect to any assignment to
Borrower or one of its Subsidiaries pursuant to Section 13.05(d) consummated
pursuant to the Auction Procedures, an Assignment and Acceptance Agreement
substantially in the form of Annex C to the Auction Procedures (as may be
modified from time to time as set forth in the definition of Auction
Procedures).

 

“Borrower Loan Purchase” shall mean any purchase of Term Loans or Revolving
Loans by Borrower or one of its Subsidiaries pursuant to Section 13.05(d).

 

“Borrower Materials” has the meaning set forth in Section 9.04.

 

“Borrowing” shall mean (a) Loans of the same Class and Type made, converted or
continued on the same date and, in the case of LIBOR Loans, as to which a single
Interest Period is in effect, or (b) a Swingline Loan.

 

“Business Day” shall mean any day, except a Saturday or Sunday, (a) on which
commercial banks are not authorized or required to close in New York and (b) if
such day relates to a borrowing of, a payment or prepayment of principal of or
interest on, a continuation or conversion of or into, or an Interest Period for,
a LIBOR Loan or a notice by Borrower with respect to any such borrowing,
payment, prepayment, continuation, conversion or Interest Period, that is also a
day on which dealings in Dollar deposits are carried out in the London interbank
market.

 

“Calculation Date” means the last day of the most recent Test Period.

 

“Canadian dollars” shall mean the lawful money of Canada.

 

“Capital Expenditures” shall mean, for any period any expenditures by Borrower
or its Restricted Subsidiaries for the acquisition or leasing of fixed or
capital assets (including Capital Lease Obligations) that should be capitalized
in accordance with GAAP and any expenditures by such Person for maintenance,
repairs, restoration or refurbishment of the condition or usefulness of Property
of such Person that should be capitalized in accordance with GAAP; provided that
the following items shall not constitute Capital Expenditures: (a) expenditures
made in connection with the replacement, substitution, restoration or repair of
assets to the extent financed with (x) insurance proceeds paid on account of the
loss of or damage to the assets being replaced, restored or repaired or
(y) awards of

 

6

--------------------------------------------------------------------------------


 

compensation arising from the taking by eminent domain or condemnation (or
transfers in lieu thereof) of the assets being replaced; (b) the purchase price
of assets purchased simultaneously with the trade-in of existing assets solely
to the extent that the gross amount of such purchase price is reduced by the
credit granted by the seller of such assets for the asset being traded in at
such time; (c) the purchase of property or equipment to the extent financed with
the proceeds of asset sales or other dispositions outside the ordinary course of
business that are not required to be applied to prepay the Term Loans pursuant
to Section 2.10(a)(iii); (d) expenditures that constitute Permitted Acquisitions
or other Acquisitions not prohibited hereunder; (e) any capitalized interest
expense reflected as additions to property in the consolidated balance sheet of
Borrower and its Restricted Subsidiaries (including in connection with
sale-leaseback transactions not prohibited hereunder); (f) any non-cash
compensation or other non-cash costs reflected as additions to property in the
consolidated balance sheet of Borrower and its Restricted Subsidiaries; and
(g) capital expenditures relating to the construction or acquisition of any
property or equipment which has been transferred to a Person other than Borrower
or any of its Restricted Subsidiaries pursuant to a sale-leaseback transaction
not prohibited hereunder and capital expenditures arising pursuant to
sale-leaseback transactions.

 

“Capital Lease” as applied to any Person, shall mean any lease of any Property
by that Person as lessee that, in conformity with GAAP, is required to be
classified and accounted for as a capital lease on the balance sheet of that
Person; provided, however, that for the avoidance of doubt, any lease that is
accounted for by any Person as an operating lease as of the Closing Date and any
similar lease entered into after the Closing Date by any Person may, in the sole
discretion of Borrower, be accounted for as an operating lease and not as a
Capital Lease; and provided, further, that, for the avoidance of doubt, the
Master Lease will be accounted for as an operating lease and not as a Capital
Lease.

 

“Capital Lease Obligations” shall mean, for any Person, all obligations of such
Person to pay rent or other amounts under a Capital Lease, and, for purposes of
this Agreement, the amount of such obligations shall be the capitalized amount
thereof, determined in accordance with GAAP; provided, however, that for the
avoidance of doubt, any lease that is accounted for by any Person as an
operating lease as of the Closing Date and any similar lease entered into after
the Closing Date by any Person may, in the sole discretion of Borrower, be
accounted for as an operating lease and not as a Capital Lease; and provided,
further, that, for the avoidance of doubt, the Master Lease will be accounted
for as an operating lease and not as a Capital Lease.

 

“Cash Collateralize” shall mean, in respect of an obligation, to provide and
pledge (as a first priority perfected security interest) cash collateral in
Dollars or other credit support, in each case, at a location and pursuant to
documentation in form and substance reasonably satisfactory to
(a) Administrative Agent, (b) in the case of obligations owing to an L/C Lender,
such L/C Lender, and (c) in the case of obligations owing to the Swingline
Lender, Swingline Lender (and “Cash Collateral” and “Cash Collateralization”
have corresponding meanings).

 

“Cash Equivalents” shall mean, for any Person:  (a) direct obligations of the
United States, or of any agency thereof, or obligations guaranteed as to
principal and interest by the United States, or by any agency thereof, in either
case maturing not more than one year from the date of acquisition thereof by
such Person; (b) time deposits, certificates of deposit or bankers’ acceptances
(including eurodollar deposits) issued by (i) any bank or trust company
organized under the laws of the United States or any state thereof and having
capital, surplus and undivided profits of at least $500.0 million that is
assigned at least a “B” rating by Thomson Financial BankWatch or (ii) any Lender
or bank holding company owning any Lender (in each case, at the time of
acquisition); (c) commercial paper maturing not more than one year from the date
of acquisition thereof by such Person and (i) issued by any Lender or bank
holding company owning any Lender or (ii) rated at least “A-2” or the equivalent
thereof by S&P or at least “P-2” or the equivalent thereof by Moody’s,
respectively, (in each case, at the time of acquisition); (d) repurchase
obligations with a term of not more than thirty (30) days for underlying
securities of the types described in clause (a) above or (e) below entered into
with a bank meeting the qualifications described in clause (b) above (in each
case, at the time of acquisition); (e) securities with maturities of one year or
less from the date of acquisition issued or fully guaranteed by any state,
commonwealth or territory of the United States, or by any

 

7

--------------------------------------------------------------------------------


 

political subdivision or taxing authority thereof or by any foreign government,
and rated at least “A” by S&P or “A” by Moody’s (in each case, at the time of
acquisition); (f) securities with maturities of six months or less from the date
of acquisition backed by standby letters of credit issued by any Lender or any
commercial bank satisfying the requirements of clause (b) above (in each case,
at the time of acquisition); (g) money market mutual funds that invest primarily
in the foregoing items (determined at the time such investment in such fund is
made); or (h) solely with respect to any Foreign Subsidiary, (i) marketable
direct obligations issued by, or unconditionally guaranteed by, the country in
which such Foreign Subsidiary maintains its chief executive office or principal
place of business, or issued by any agency of such country and backed by the
full faith and credit of such country is rated at least “A” or the equivalent
thereof by S&P or “A2” or the equivalent thereof by Moody’s (in each case, at
the time of acquisition), (ii) time deposits, certificates of deposit or
bankers’ acceptances issued by any commercial bank which is organized and
existing under the laws of the country in which such Foreign Subsidiary
maintains its chief executive office and principal place of business, or payable
to a Company promptly following demand and maturing within one year of the date
of acquisition and (iii) other customarily utilized high-quality or cash
equivalent-type Investments in the country where such Foreign Subsidiary
maintains its chief executive office or principal place of business.

 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

 

“Cash Management Bank” shall mean (a) any Person that is a party to a Cash
Management Agreement with Borrower and/or any of its Restricted Subsidiaries if
such Person was, at the date of entering into such Cash Management Agreement, an
Agent, a Lender or an Affiliate of an Agent or a Lender and (b) any Person that
is a party a Cash Management Agreement with Borrower and/or any of its
Restricted Subsidiaries that was in effect on the Closing Date, if such Person
becomes an Agent, a Lender or an Affiliate of an Agent or a Lender within thirty
(30) days of the Closing Date, and in the case of each of clauses (a) and (b),
such Person executes and delivers to Administrative Agent a letter agreement in
form and substance reasonably acceptable to Administrative Agent pursuant to
which such Person (i) appoints Collateral Agent as its agent under the
applicable Credit Documents and (ii) agrees to be bound by the provisions of
Section 12.03.

 

“Casualty Event” shall mean any loss of title or any loss of or damage to or
destruction of, or any condemnation or other taking (or settlement in lieu
thereof) (including by any Governmental Authority) of, any Property; provided,
however, no such event shall constitute a Casualty Event if the proceeds thereof
or other compensation in respect thereof is less than $10.0 million.  “Casualty
Event” shall include, but not be limited to, any taking of all or any part of
any Real Property of Borrower or any of its Restricted Subsidiaries or any part
thereof, in or by condemnation or other eminent domain proceedings pursuant to
any Law (or settlement in lieu thereof), or by reason of the temporary
requisition of the use or occupancy of all or any part of any Real Property of
Borrower or any of its Restricted Subsidiaries or any part thereof by any
Governmental Authority, civil or military.

 

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seq.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United

 

8

--------------------------------------------------------------------------------


 

States or foreign regulatory authorities, in each case pursuant to Basel III,
shall in each case be deemed to be a “Change in Law”, regardless of the date
enacted, adopted or issued.

 

“Change of Control” shall be deemed to have occurred if:  (a) any “person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Exchange Act)
is or becomes the Beneficial Owner, directly or indirectly, of Voting Stock
representing more than 50% of the voting power of the total outstanding Voting
Stock of Borrower, (b) at any time a change of control occurs under and as
defined in any documentation relating to any Material Indebtedness of Borrower
or any of its Restricted Subsidiaries that is then outstanding (excluding any
change of control under any Material Indebtedness of an Acquisition target that
occurs as a result of the consummation of such Acquisition) or (c) the tenant
under the Master Lease shall cease to be a Wholly Owned Restricted Subsidiary of
Borrower.

 

“Charges” has the meaning set forth in Section 13.19.

 

“Class” has the meaning set forth in Section 1.03.

 

“Closing Date” shall mean the date on which the initial extension of credit is
made hereunder, which date is October 30, 2013.

 

“Closing Date Refinancing” shall mean the repayment and replacement of all loans
and commitments under the Existing Credit Agreement and the purchase, redemption
or other acquisition for value of, or retirement, defeasance or discharge of,
Borrower 2019 Notes or the acceptance for payment of a majority of Borrower 2019
Notes pursuant to a tender offer.

 

“Closing Date Revolving Commitment” means a Revolving Commitment established on
the Closing Date.

 

“Closing Date Revolving Facility” shall mean the credit facility comprising the
Closing Date Revolving Commitments and any Incremental Existing Tranche
Revolving Commitments of the same Tranche.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

“Collateral” shall mean all of the Pledged Collateral, the Mortgaged Real
Property, the Mortgaged Vessels all Property encumbered pursuant to
Sections 9.08, 9.11 and 9.14, and all other Property of a Credit Party, whether
now owned or hereafter acquired, upon which a Lien securing the Obligations is
granted or purported to be granted under any Security Document.  “Collateral”
shall not include any assets or Property that has been released (in accordance
with the Credit Documents) from the Lien granted to the Collateral Agent
pursuant to the Collateral Documents, unless and until such time as such assets
or Property are required by the Credit Documents to again become subject to a
Lien in favor of the Collateral Agent.

 

“Collateral Account” shall mean (a) a Deposit Account (as defined in the UCC) of
Borrower with respect to which Collateral Agent has “control” (as defined in
Section 9-104 of the UCC) or (b) a Securities Account (as defined in the UCC) of
Borrower with respect to which Collateral Agent has “control” (as defined in
Section 9-106 of the UCC).

 

“Collateral Agent” has the meaning set forth in the introductory paragraph
hereof.

 

“Commitment Letter” shall mean the Commitment Letter among the Commitment
Parties and Borrower, dated October 11, 2013.

 

9

--------------------------------------------------------------------------------


 

“Commitment Parties” shall mean Merrill Lynch, Pierce, Fenner &
Smith, Incorporated, Bank of America, N.A., J.P. Morgan Securities LLC, JPMorgan
Chase Bank, N.A., Fifth Third Bank, Wells Fargo Securities, LLC, Wells Fargo
Bank, National Association, UBS Securities LLC, UBS Finance, LLC, Credit
Agricole Corporate and Investment Bank, Goldman Sachs Bank USA, Manufacturers &
Traders Trust Company, Nomura Securities International, Inc., Nomura Corporate
Funding Americas, LLC, RBS Securities Inc., The Royal Bank of Scotland plc,
SunTrust Robinson Humphrey, Inc. and SunTrust Bank, each in its individual
capacity, and any successor thereto by merger, consolidation or otherwise.

 

“Commitments” shall mean the Revolving Commitments, the Term Loan Commitments,
the Swingline Commitment, any Other Commitments and any New Term Loan
Commitments.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Companies” shall mean Borrower and its Subsidiaries; and “Company” shall mean
any one of them.

 

“Competitor” shall mean a Person or Affiliate of any Person (other than, subject
to the other limitations set forth in this definition, an Affiliate of any
Credit Party) that operates, manages or controls the operation of a casino or
“racino” or controls, has entered into any agreement to control or is under
common control with, in each case directly or indirectly, any entity that
operates, manages or controls the operation of a casino or “racino”; provided
that the foregoing shall not include (i) commercial or corporate banks and
(ii) any funds which principally hold passive investments in commercial loans or
debt securities for investment purposes in the ordinary course of business.

 

“Consolidated Cash Interest Expense” shall mean, for any Test Period,
Consolidated Interest Expense paid in cash with respect to such Test Period net
of cash interest income (other than cash interest income in respect of notes
receivable and similar items), of Borrower and its Restricted Subsidiaries for
such Test Period as determined on a consolidated basis in accordance with GAAP,
minus the sum (without duplication) of any of the following to the extent deemed
to be included in Consolidated Interest Expense and paid in cash with respect to
such Test Period: (a)  payments received under Swap Contracts relating to
interest rates with respect to such Test Period, (b) arrangement, commitment or
upfront fees and similar financing fees, original issue discount, and redemption
or prepayment premiums payable during or with respect to such Test Period,
(c) interest  payable during or with respect to such Test Period with respect to
Indebtedness that has been Discharged, (d) any cash costs associated with
breakage or termination in respect of hedging agreements for interest rates
payable during such Test Period and costs and fees associated with obtaining
Swap Contracts and fees payable thereunder, and (e) fees and expenses associated
with the consummation of the Transactions.  Consolidated Cash Interest Expense
shall exclude interest expense in respect of (a) Indebtedness that is excluded
from Consolidated Net Indebtedness by reason of clause (ii), (iii) or (iv) of
the proviso thereof, to the extent of such exclusion or (b) Indebtedness not in
excess of $500.0 million at any one time outstanding, which constitutes
Development Expenses, or the proceeds of which were applied to fund Development
Expenses (but only for so long as such Indebtedness or such funded expenses, as
the case may be, constitute Development Expenses). For purposes of determining
Consolidated Cash Interest Expense for any Test Period that includes any period
ending prior to the first anniversary of the Closing Date, Consolidated Cash
Interest Expense shall be an amount equal to actual Consolidated Cash Interest
Expense from the Closing Date through the date of determination multiplied by a
fraction the numerator of which is 365 and the denominator of which is the
number of days from the Closing Date through the date of determination.

 

“Consolidated Companies” shall mean Borrower and each Subsidiary of Borrower
(whether now existing or hereafter created or acquired), the financial
statements of which are (or should be) consolidated with the financial
statements of Borrower in accordance with GAAP.

 

10

--------------------------------------------------------------------------------


 

“Consolidated Current Assets” means, with respect to any Person at any date, the
total consolidated current assets of such Person and its Subsidiaries (other
than Unrestricted Subsidiaries) that would, in accordance with GAAP, be
classified as current assets on a consolidated balance sheet of such Person and
its Subsidiaries (other than Unrestricted Subsidiaries), other than (x) cash and
Cash Equivalents and (y) the current portion of deferred income tax assets.

 

“Consolidated Current Liabilities” means, with respect to any Person at any
date, all liabilities of such Person and its Subsidiaries (other than
Unrestricted Subsidiaries) at such date that would, in accordance with GAAP, be
classified as current liabilities on a consolidated balance sheet of such Person
and its Subsidiaries (other than Unrestricted Subsidiaries), other than (x) the
current portion of any Indebtedness and (y) the current portion of deferred
income taxes.

 

“Consolidated EBITDA” shall mean, for any Test Period, the sum (without
duplication) of Consolidated Net Income for such Test Period; plus

 

(a)         in each case to the extent deducted in calculating such Consolidated
Net Income:

 

(i)                   provisions for taxes based on income or profits or capital
gains, plus franchise or similar taxes, of Borrower and its Restricted
Subsidiaries for such Test Period;

 

(ii)                    Consolidated Interest Expense (net of interest income
(other than interest income in respect of notes receivable and similar items))
of Borrower and its Restricted Subsidiaries for such Test Period, whether paid
or accrued and whether or not capitalized;

 

(iii)                 any cost, charge, fee or expense (including discounts and
commissions and including fees and charges incurred in respect of letters of
credit or bankers acceptance financings) (or any amortization of any of the
foregoing) associated with any issuance (or proposed issuance) of debt, or
equity or any refinancing transaction (or proposed refinancing transaction) or
any amendment or other modification of any debt instrument;

 

(iv)                depreciation, amortization (including amortization of
goodwill and other intangibles but excluding amortization of prepaid cash
expenses that were paid in a prior Test Period) and any other non-cash charges
or expenses, including any write off or write downs, reducing Consolidated Net
Income (excluding (x) any amortization of a prepaid cash expense that was paid
in a prior Test Period and (y) any non-cash charges and expenses that result in
an accrual of a reserve for cash charges in any future Test Period that Borrower
elects not to add back in the current Test Period; provided that Borrower shall
treat similar types of charges and expenses on a consistent basis from year to
year (it being understood that reserves may be charged in the current Test
Period or when paid, as reasonably determined by Borrower)) of Borrower and its
Restricted Subsidiaries for such Test Period; provided that if any such non-cash
charges or expenses represent an accrual of a reserve for potential cash items
in any future Test Period, the cash payment in respect thereof in such future
Test Period shall be subtracted from Consolidated EBITDA to the extent Borrower
elected to previously add back such amounts to Consolidated EBITDA;

 

(v)                   any Pre-Opening Expenses;

 

(vi)                the amount of any restructuring charges or reserve
(including those relating to severance, relocation costs and one-time
compensation charges), costs incurred in connection with any non-recurring
strategic initiatives, other business optimization expenses (including incentive
costs and expenses relating to business optimization programs and signing,
retention and completion bonuses) and any unusual or non-

 

11

--------------------------------------------------------------------------------


 

recurring charges or items of loss or expense (including, without limitation,
losses on asset sales (other than asset sales in the ordinary course of
business));

 

(vii)             any charges, fees and expenses (or any amortization thereof)
(including, without limitation, all legal, accounting, advisory or other
transaction-related fees, charges, costs and expenses and any bonuses or success
fee payments related to the Transactions) related to the Transactions, any
Permitted Acquisition or Investment (including any other Acquisition) or
disposition (or any such proposed acquisition, Investment or disposition)
(including amortization or write offs of debt issuance or deferred financing
costs, premiums and prepayment penalties), in each case, whether or not
successful; and

 

(viii)          any losses resulting from mark to market accounting of Swap
Contracts or other derivative instruments; minus

 

(b)         in each case to the extent included in calculating such Consolidated
Net Income:

 

(i)             non-cash items increasing such Consolidated Net Income for such
Test Period, other than the accrual of revenue in the ordinary course of
business, and other than any items which represent the reversal of any accrual
of, or cash reserve for, anticipated cash charges for any prior Test Period
subsequent to the issue date which was not added back to Consolidated EBITDA
when accrued;

 

(ii)          the amount of any gains resulting from mark to market accounting
of Swap Contracts or other derivative instruments;

 

(iii)       any unusual or non-recurring items of income or gain to the extent
increasing Consolidated Net Income for such Test Period; plus

 

(c)          the amount of cost savings, operating expense reductions and
synergies projected by Borrower in good faith to be realized as a result of
specified actions taken or with respect to which steps have been initiated (in
the good faith determination of Borrower) during such Test Period (or with
respect to (x) the Transactions, are reasonably expected to be initiated within
twelve (12) months of the Closing Date, or (y) Specified Transactions, are
reasonably expected to be initiated within twelve (12) months of the closing
date of the Specified Transaction), including in connection with the
Transactions or any Specified Transaction (calculated on a Pro Forma Basis as
though such cost savings, operating expense reductions and synergies had been
realized during the entirety of such Test Period), net of the amount of actual
benefits realized during such Test Period from such actions; provided that (i) a
duly completed Officer’s Certificate of Borrower shall be delivered to
Administrative Agent together with the applicable Section 9.04 Financials,
providing reasonable detail with respect to such cost savings, operating expense
reductions and synergies and certifying that such savings, operating expense
reductions and synergies are reasonably expected to be realized within twelve
(12) months of the taking of such specified actions and are factually
supportable in the good faith judgment of Borrower, (ii) such actions are to be
taken within (A) in the case of any such cost savings, operating expense
reductions and synergies in connection with the Transactions, twelve (12) months
after the Closing Date and (B) in all other cases, within twelve (12) months
after the consummation of such Specified Transaction, restructuring or
implementation of an initiative that is expected to result in such cost savings,
expense reductions or synergies, (iii) no cost savings, operating expense
reductions and synergies shall be added pursuant to this clause (c) to the
extent duplicative of any expenses or charges otherwise added to Consolidated
EBITDA, whether through a pro forma adjustment or otherwise, for such Test
Period, and (iv) projected amounts (and not yet realized) may no longer be added
in calculating Consolidated EBITDA pursuant to this clause (c) to the extent
more than twelve (12) months have elapsed after the specified action taken in
order to realize such projected cost savings, operating expense reductions and
synergies; provided, that the aggregate amount of additions made to Consolidated
EBITDA for any Test Period pursuant to this clause (c) and Section 1.06(c) shall
not (i) exceed

 

12

--------------------------------------------------------------------------------


 

15.0% of Consolidated EBITDA for such Test Period (after giving effect to this
clause (c) and Section 1.06(c)) or (ii) be duplicative of one another; plus

 

(d)         to the extent not included in Consolidated Net Income or, if
otherwise excluded from Consolidated EBITDA due to the operation of clause
(b)(iii) above, the amount of insurance proceeds received during such Test
Period or after such Test Period and on or prior to the date the calculation is
made with respect to such Test Period, attributable to any property which has
been closed or had operations curtailed for such Test Period; provided that such
amount of insurance proceeds shall only be included pursuant to this clause (d)
to the extent of the amount of insurance proceeds plus Consolidated EBITDA
attributable to such property for such Test Period (without giving effect to
this clause (d)) does not exceed Consolidated EBITDA attributable to such
property during the most recently completed four fiscal quarters for which
financial results are available that such property was fully operational (or if
such property has not been fully operational for four consecutive fiscal
quarters for which financial results are available prior to such closure or
curtailment, the Consolidated EBITDA attributable to such property during the
Test Period prior to such closure or curtailment (for which financial results
are available) annualized over four fiscal quarters); plus

 

(e)          cash receipts (or any netting arrangements resulting in reduced
cash expenditures) not representing Consolidated EBITDA or Consolidated Net
Income in any Test Period to the extent non-cash gains relating to such income
were deducted in the calculation of Consolidated EBITDA pursuant to paragraph
(b) above for any previous Test Period and not added back.

 

Consolidated EBITDA shall be further adjusted:

 

(A)       to include the Consolidated EBITDA of (i) any Person, property,
business or asset (including a management agreement or similar agreement) (other
than an Unrestricted Subsidiary) acquired by Borrower or any Restricted
Subsidiary during such Test Period and (ii) any Unrestricted Subsidiary that is
revoked and converted into a Restricted Subsidiary during such Test Period, in
each case, based on the Consolidated EBITDA of such Person (or attributable to
such property, business or asset) for such period (including the portion thereof
occurring prior to such acquisition or Revocation), determined as if references
to Borrower and its Restricted Subsidiaries in Consolidated Net Income and other
defined terms therein were to such Person and its Subsidiaries;

 

(B)       to exclude the Consolidated EBITDA of (i) any Person, property,
business or asset (other than an Unrestricted Subsidiary) sold, transferred or
otherwise disposed of, closed or classified as discontinued operations by
Borrower or any Restricted Subsidiary during such Test Period and (ii) any
Restricted Subsidiary that is designated as an Unrestricted Subsidiary during
such Test Period, in each case based on the actual Consolidated EBITDA of such
Person for such period (including the portion thereof occurring prior to such
sale, transfer, disposition, closing, classification or conversion), determined
as if references to Borrower and its Restricted Subsidiaries in Consolidated Net
Income and other defined terms therein were to such Person and its Subsidiaries;

 

(C)       in the event of any Expansion Capital Expenditures that were opened
for business during such Test Period, by multiplying the Consolidated EBITDA
attributable to such Expansion Capital Expenditures (as determined by Borrower)
in respect of the first three (3) complete fiscal quarters following opening of
the business representing such Expansion Capital Expenditures by: (x) 4 (with
respect to the first such quarter), (y) 2 (with respect to the first two such
quarters), and (z) 4/3 (with respect to the first three such quarters) and, for
the avoidance of doubt, excluding Consolidated EBITDA attributable to such
Expansion Capital Expenditures during the quarter in which the business
representing such Expansion Capital Expenditure opened (unless such business
opened on the first day of a fiscal quarter);

 

13

--------------------------------------------------------------------------------


 

(D)       in the event of any Development Project that was opened for business
during such Test Period, by multiplying the Consolidated EBITDA attributable to
such Development Project (as determined by Borrower) in respect of the first
three (3) complete fiscal quarters following opening of the business
representing such Development Project by: (x) 4 (with respect to the first such
quarter), (y) 2 (with respect to the first two such quarters), and (z) 4/3 (with
respect to the first three such quarters) and, for the avoidance of doubt,
excluding Consolidated EBITDA attributable to such Development Project during
the quarter in which such Development Project opened (unless such business
opened on the first day of a fiscal quarter);

 

(E)        in any fiscal quarter during which a purchase of property that prior
to such purchase was subject to any operating lease that will be terminated in
connection with such purchase shall occur and during the three (3) following
fiscal quarters, by increasing Consolidated EBITDA by an amount equal to the
quarterly payment in respect of such lease (as if such purchase did not occur)
times (a) four (4) (in the case of the quarter in which such purchase occurs),
(b) three (3) (in the case of the quarter following such purchase), (c) two (2)
(in the case of the second quarter following such purchase) and (d) one (1) (in
the case of the third quarter following such purchase), all as determined on a
consolidated basis for Borrower and its Restricted Subsidiaries; and

 

(F)         to exclude the Consolidated EBITDA attributable to Restricted
Subsidiaries that are not Guarantors, to the extent the Consolidated EBITDA
attributable to such Persons exceeds 20% of Consolidated EBITDA for Borrower and
its Restricted Subsidiaries for such Test Period (calculated after giving effect
to such limitation); provided that, with respect to any Restricted Subsidiary
that is not required to become a Guarantor pursuant to this Agreement solely as
a result of any applicable Gaming Laws or Gaming Approvals, such limitation
shall not apply until the date that is ninety (90) days after the date such
Restricted Subsidiary would have otherwise been required to become a Guarantor.

 

For purposes of determining Consolidated EBITDA for any Test Period that
includes any period occurring prior to the Closing Date, Consolidated EBITDA for
each fiscal quarter ending after June 30, 2013 shall be calculated on a Pro
Forma Basis giving effect to the Transactions, including giving effect to the
Master Lease as if it had been in effect during such period and cost savings
relating to the Transactions in accordance with clause (c) above (all as
reasonably determined by a Responsible Officer of Borrower).

 

Notwithstanding anything to the contrary contained herein, Consolidated EBITDA
shall be deemed to be $117.5 million for the fiscal quarter ended on September
30, 2012; $89.3 million for the fiscal quarter ended on December 31, 2012;
$111.6 million for the fiscal quarter ended on March 31, 2013; and $101.1
million for the fiscal quarter ended on June 30, 2013, it being understood that
each of such amounts include $1.6 million of cost savings in connection with the
Transactions, and such amounts, to the extent included in any Test Period, shall
reduce the amount that may be added back pursuant to clause (c) above in
connection with the Transactions in such Test Period.

 

“Consolidated Interest Expense” shall mean, for any Test Period, the sum of
interest expense of Borrower and its Restricted Subsidiaries for such Test
Period as determined on a consolidated basis in accordance with GAAP, plus, to
the extent deducted in arriving at Consolidated Net Income and without
duplication, (a) the interest portion of payments on Capital Leases,
(b) amortization of financing fees, debt issuance costs and interest or deferred
financing or debt issuance costs, (c) arrangement, commitment or upfront fees,
original issue discount, redemption or prepayment premiums, (d) commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing, (e) interest with respect to Indebtedness that
has been Discharged, (f) the accretion or accrual of discounted liabilities
during such period, (g) interest expense attributable to the movement of the
mark-to-market valuation of obligations under Swap Contracts or other derivative
instruments, (h) payments made under Swap Contracts relating to interest rates
with respect to such Test Period and any costs associated with breakage in
respect of hedging agreements for interest rates, (i) all interest expense
consisting of liquidated damages for failure to timely comply with registration
rights obligations and financing fees, all as calculated on a consolidated basis
in accordance with GAAP, (j) fees and expenses associated with the consummation
of the

 

14

--------------------------------------------------------------------------------


 

Transactions (k) annual or quarterly agency fees paid to Administrative Agent
and (l) costs and fees associated with obtaining Swap Contracts and fees payable
thereunder.

 

“Consolidated Net Income” shall mean, for any Test Period, the aggregate of the
net income of Borrower and its Restricted Subsidiaries for such Test Period, on
a consolidated basis, determined in accordance with GAAP; provided that, without
duplication:

 

(a)         any gain or loss (together with any related provision for taxes
thereon) realized in connection with (i) any asset sale or (ii) any disposition
of any securities by such Person or any of its Restricted Subsidiaries shall be
excluded;

 

(b)         any extraordinary gain or loss (together with any related provision
for taxes thereon) shall be excluded;

 

(c)          the net income of any Person that (i) is not a Restricted
Subsidiary, (ii) is accounted for by the equity method of accounting, (iii) is
an Unrestricted Subsidiary or (iv) is a Restricted Subsidiary (or former
Restricted Subsidiary) with respect to which a Trigger Event has occurred
following the occurrence and during the continuance of such Trigger Event shall
be excluded; provided that Consolidated Net Income of Borrower and its
Restricted Subsidiaries shall be increased by the amount of dividends or
distributions or other payments (including management fees) that are actually
paid or are payable in cash to Borrower or a Restricted Subsidiary thereof in
respect of such period by such Persons (or to the extent converted into cash);

 

(d)         the undistributed earnings of any Subsidiary of Borrower that is not
a Guarantor to the extent that, on the date of determination the payment of cash
dividends or similar cash distributions by such Subsidiary (or loans or advances
by such subsidiary to any parent company) are not permitted by the terms of any
Contractual Obligation (other than under any Credit Document) or Requirement of
Law applicable to such Subsidiary shall be excluded, unless such restrictions
with respect to the payment of cash dividends and other similar cash
distributions have been waived; provided that Consolidated Net Income of
Borrower and its Restricted Subsidiaries shall be increased by the amount of
dividends or distributions or other payments (including management fees) that
are actually paid or are payable in cash to Borrower or a Restricted Subsidiary
(not subject to such restriction) thereof in respect of such period by such
Subsidiaries (or to the extent converted into cash);

 

(e)          any goodwill or other asset impairment charges or other asset
write-offs or write downs, including any resulting from the application of
Accounting Standards Codification Nos. 350 and No. 360, and any expenses or
charges relating to the amortization of intangibles as a result of the
application of Accounting Standards Codification No. 805, shall be excluded;

 

(f)           any non-cash charges or expenses related to the repurchase of
stock options to the extent not prohibited by this Agreement, and any non-cash
charges or expenses related to the grant, issuance or repricing of, or any
amendment or substitution with respect to, stock appreciation or similar rights,
stock options, restricted stock, or other Equity Interests or other equity based
awards or rights or equivalent instruments, shall be excluded;

 

(g)          the cumulative effect of a change in accounting principles shall be
excluded;

 

(h)         any expenses or reserves for liabilities shall be excluded to the
extent that Borrower or any of its Restricted Subsidiaries is entitled to
indemnification therefor under binding agreements; provided that any such
liabilities for which Borrower or any of its Restricted Subsidiaries is not
actually indemnified shall reduce Consolidated Net Income for the period in
which it is determined that Borrower or such Restricted Subsidiary

 

15

--------------------------------------------------------------------------------


 

will not be indemnified (to the extent such liabilities would otherwise reduce
Consolidated Net Income without giving effect to this clause (h));

 

(i)             losses, to the extent covered by insurance and actually
reimbursed, or, so long as Borrower has made a determination that there exists
reasonable evidence that such amount will in fact be reimbursed by the insurer
and only to the extent that such amount is (i) not denied by the applicable
carrier in writing within 180 days and (ii) in fact reimbursed within 365 days
of the date of such evidence (with a deduction for any amount so added back to
the extent not so reimbursed within 365 days), expenses with respect to
liability or casualty events or business interruption shall be excluded;

 

(j)            gains and losses resulting solely from fluctuations in currency
values and the related tax effects shall be excluded, and charges relating to
Accounting Standards Codification Nos. 815 and 820 shall be excluded; and

 

(k)         the net income (or loss) of a Restricted Subsidiary that is not a
Wholly Owned Subsidiary shall be included in an amount proportional to
Borrower’s economic ownership interest therein.

 

 “Consolidated Net Indebtedness” shall mean, as at any date of determination,
(a) the aggregate amount of all Indebtedness of Borrower and its Restricted
Subsidiaries (other than any such Indebtedness that has been Discharged) on such
date, in an amount that would be reflected on a balance sheet on such date
prepared on a consolidated basis in accordance with GAAP, consisting of
Indebtedness for borrowed money, obligations in respect of Capital Leases,
purchase money Indebtedness, Indebtedness of the kind described in clause (d) of
the definition of “Indebtedness”, Indebtedness evidenced by promissory notes and
similar instruments and Contingent Obligations in respect of any of the
foregoing (to be included only to the extent set forth in clause (iii) below)
minus (b) Unrestricted Cash minus (c) Development Expenses (excluding
Development Expenses that consist of Unrestricted Cash that was deducted from
Consolidated Net Indebtedness pursuant to clause (b) above, if any); provided
that (i) Consolidated Net Indebtedness shall not include (A) Indebtedness in
respect of letters of credit (including Letters of Credit), except to the extent
of unreimbursed amounts thereunder or (B) Indebtedness of the type described in
clause (i) of the definition thereof, (ii) the amount of Consolidated Net
Indebtedness, in the case of Indebtedness of a Restricted Subsidiary that is not
a Wholly Owned Subsidiary, shall be reduced by an amount directly proportional
to the amount (if any) by which Consolidated EBITDA was reduced (including
through the calculation of Consolidated Net Income) (A) in respect of such
non-controlling interest in such Restricted Subsidiary owned by a Person other
than Borrower or any of its Restricted Subsidiaries or (B) pursuant to clause
(F) of the definition of Consolidated EBITDA (provided that in the case of this
clause (ii)(B), such Indebtedness is not guaranteed by any Credit Party), (iii)
Consolidated Net Indebtedness shall not include Contingent Obligations,
provided, however, that if and when any such Contingent Obligation is demanded
for payment from Borrower or any of its Restricted Subsidiaries, then the
amounts of such Contingent Obligation shall be included in such calculations,
and (iv) the amount of Consolidated Net Indebtedness, in the case of
Indebtedness of a Subsidiary of Borrower that is not a Guarantor and which
Indebtedness is not guaranteed by any Credit Party, shall be reduced by an
amount directly proportional to the amount by which Consolidated EBITDA was
reduced due to the undistributed earnings of such Subsidiary being excluded from
Consolidated Net Income pursuant to clause (d) thereof.

 

“Consolidated Senior Secured Net Leverage Ratio” shall mean, as of any date of
determination, the ratio of (a)  Consolidated Net Indebtedness of Borrower and
its Restricted Subsidiaries that is secured by Liens on property or assets of
Borrower or its Restricted Subsidiaries as of such date (other than any such
Consolidated Net Indebtedness that is expressly subordinated in right of payment
to the Obligations pursuant to a written agreement) to (b) Consolidated EBITDA
for the Test Period most recently ended prior to such date; provided, however
that for purposes of Sections 2.09(b)(ii), 10.04(m), 10.06(i) and 10.09(a),
Consolidated Net Indebtedness as used in clause (a) above shall be calculated
without giving effect to clause (c) of the definition of Consolidated Net
Indebtedness.

 

16

--------------------------------------------------------------------------------


 

“Consolidated Total Net Leverage Ratio” shall mean, as at any date of
determination, the ratio of (a) Consolidated Net Indebtedness as of such date to
(b) Consolidated EBITDA for the Test Period most recently ended prior to such
date; provided, however that for purposes of (i) determining whether Borrower is
in compliance on a Pro Forma Basis under the Financial Maintenance Covenants
pursuant to Sections 10.06(i) and 10.09(a), and (ii) determining the Applicable
ECF Percentage for any fiscal year, the amount described in clause (a) above
shall be calculated without giving effect to clause (c) of the definition of
Consolidated Net Indebtedness.

 

“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness (“primary
obligations”) of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of such Person, whether or not
contingent, (a) to purchase any such primary obligation or any property
constituting direct or indirect security therefor; (b) to advance or supply
funds (i) for the purchase or payment of any such primary obligation or (ii) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor; (c) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation; or (d) otherwise to assure or hold harmless
the holder of such primary obligation against loss in respect thereof; provided,
however, that the term Contingent Obligation shall not include endorsements of
instruments for deposit or collection in the ordinary course of business and any
lease guarantees executed by any Company in the ordinary course of business. 
The amount of any Contingent Obligation shall be deemed to be an amount equal to
the stated or determinable amount of the primary obligation in respect of which
such Contingent Obligation is made (or, if less, the maximum amount of such
primary obligation for which such Person may be liable pursuant to the terms of
the instrument evidencing such Contingent Obligation) or, if not stated or
determinable, the maximum reasonably anticipated potential liability in respect
thereof (assuming such Person is required to perform thereunder) as determined
by such Person in good faith.

 

“Contractual Obligation” shall mean as to any Person, any provision of any
security issued by such Person or of any mortgage, deed of trust, security
agreement, pledge agreement, promissory note, indenture, credit or loan
agreement, guaranty, securities purchase agreement, instrument, lease, contract,
agreement or other contractual obligation to which such Person is a party or by
which it or any of its Property is bound or subject.

 

“Conversion” shall mean the conversion, in connection with the Spin-Off, of all
outstanding awards granted under Borrower’s long-term incentive compensation
plans prior to the Closing Date into options to purchase shares of common stock
of Borrower and/or GLPI.

 

“Covered Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under this Agreement, any Note, any Guarantee or any other Credit
Document and (b) to the extent not otherwise described in the foregoing clause
(a). Other Taxes.

 

“Credit Agreement Refinancing Indebtedness” means (a) Permitted First Priority
Refinancing Debt, (b) Permitted Second Priority Refinancing Debt, (c) Permitted
Unsecured Refinancing Debt or (d) other Indebtedness incurred pursuant to a
Refinancing Amendment (including, without limitation, Other Term Loans and Other
Revolving Loans), in each case, issued, incurred or otherwise obtained
(including by means of the extension or renewal of existing Indebtedness) in
exchange for, or to extend, renew, replace or refinance, in whole or part,
then-existing Term Loans, Revolving Loans (and/or unused Revolving Commitments)
and/or Credit Agreement Refinancing Indebtedness (“Refinanced Debt”); provided
that (i) such Indebtedness has the same or a later maturity (provided that if
such Indebtedness is subordinated to the Obligations or secured by a junior lien
on the Collateral or is unsecured, then its maturity shall be no earlier than
the 91st day after the Final Maturity Date) and, except in the case of any
Indebtedness consisting of a revolving credit facility, a Weighted Average Life
to Maturity equal to or greater than, the Refinanced Debt, (ii) such
Indebtedness shall not have a greater principal amount than the principal amount
of the Refinanced Debt, plus, accrued interest, fees and premiums (if any)
thereon, plus, other fees and

 

17

--------------------------------------------------------------------------------


 

expenses associated with the refinancing (including any upfront fees and
original issue discount), (iii) such Refinanced Debt shall be repaid, defeased
or satisfied and discharged on a dollar-for-dollar basis, and all accrued
interest, fees and premiums (if any) in connection therewith shall be paid, on
the date such Credit Agreement Refinancing Indebtedness is issued, incurred or
obtained, (iv) to the extent such Credit Agreement Refinancing Indebtedness
consists of a revolving credit facility, the Revolving Commitments shall be
reduced and/or terminated, as applicable, such that the Total Revolving
Commitments (after giving effect to such Credit Agreement Refinancing
Indebtedness and such reduction or termination) shall not exceed the Total
Revolving Commitments immediately prior to the incurrence of such Credit
Agreement Refinancing Indebtedness, plus, accrued interest, fees and premiums
(if any) thereon, plus, other fees and expenses associated with the refinancing
(including any upfront fees and original issue discount), (v) the terms
(excluding pricing, fees, rate floors, premiums, optional prepayment or optional
redemption provisions) of such Indebtedness are (as determined by Borrower in
good faith), taken as a whole, no more restrictive in any material respect than
the terms set forth in this Agreement, (vi) Borrower shall be the sole borrower
thereunder and no Subsidiary of Borrower shall guaranty such Indebtedness unless
such Subsidiary is also a Guarantor hereunder, and (vii) such Indebtedness shall
not be secured by any Liens, except Liens on the Collateral.

 

“Credit Documents” shall mean (a) this Agreement, (b) the Notes, (c) the L/C
Documents, (d) the Security Documents, (e) any Pari Passu Intercreditor
Agreement, (f) any Second Lien Intercreditor Agreement, (g) any Incremental
Joinder Agreement, (h) any Extension Amendment and (i) each other agreement
entered into by any Credit Party with Administrative Agent, Collateral Agent
and/or any Lender, in connection herewith or therewith evidencing or governing
the Obligations (other than the Fee Letter), all as amended from time to time,
but shall not include a Swap Contract or Cash Management Agreement.

 

“Credit Parties” shall mean Borrower and the Guarantors.

 

“Credit Swap Contracts” shall mean any Swap Contract between Borrower and/or any
or all of its Restricted Subsidiaries and a Swap Provider (excluding any Swap
Contract of the type described in the last sentence of the definition of Swap
Contract).

 

“Creditor” shall mean each of (a) each Agent, (b) each L/C Lender and (c) each
Lender.

 

“Debt Issuance” shall mean the incurrence by Borrower or any Restricted
Subsidiary of any Indebtedness after the Closing Date (other than as permitted
by Section 10.01).  The issuance or sale of any debt instrument convertible into
or exchangeable or exercisable for any Equity Interests shall be deemed a Debt
Issuance for purposes of Section 2.10(a).

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization or similar
debtor relief Laws of the United States or other applicable jurisdiction from
time to time in effect.

 

“Declined Amounts” shall have the meaning given to such term in Section 2.10(b).

 

“Default” shall mean any event or condition that constitutes an Event of Default
or that would become, with notice or lapse of time or both, an Event of Default.

 

“Default Rate” shall mean a per annum rate equal to, (i) in the case of
principal on any Loan, the rate which is 2% in excess of the rate borne by such
Loan immediately prior to the respective payment default or other Event of
Default, and (ii) in the case of any other Obligations, the rate which is 2% in
excess of the rate otherwise applicable to ABR Loans which are Revolving Loans
from time to time (determined based on a weighted average if multiple Tranches
of Revolving Commitments are then outstanding).

 

18

--------------------------------------------------------------------------------


 

“Defaulting Lender” shall mean, subject to Section 2.14(b), any Lender that (i)
has failed to (A) fund all or any portion of its Loans within two (2) Business
Days of the date such Loans were required to be funded hereunder unless such
Lender has notified Administrative Agent and Borrower in writing that such
failure is the result of such Lender’s good faith determination that one or more
conditions precedent to funding has not been satisfied (which conditions
precedent, together with the applicable default, if any, will be specifically
identified in such writing), or (B) comply with its obligations under this
Agreement to make a payment to the L/C Lender in respect of a L/C Liability,
make a payment to Swingline Lender in respect of a Swingline Loan, and/or make a
payment to a Lender of any amount required to be paid to it hereunder, in each
case within two (2) Business Days of the date when due, (ii) has notified
Borrower, Administrative Agent, a L/C Lender or the Swingline Lender in writing,
or has stated publicly, that it will not comply with any such funding obligation
hereunder, unless such writing or statement states that such position is based
on such Lender’s good faith determination that one or more conditions precedent
to funding cannot be satisfied (which conditions precedent, together with the
applicable default, if any, will be specifically identified in such writing or
public statement), or has defaulted generally (excluding bona fide disputes) on
its funding obligations under other loan agreements or credit agreements or
other similar agreements, (iii) a Lender Insolvency Event has occurred and is
continuing with respect to such Lender or its Parent Company or (iv) any Lender
that has, for three or more Business Days after written request of
Administrative Agent or Borrower, failed to confirm in writing to Administrative
Agent and Borrower that it will comply with its prospective funding obligations
hereunder (provided that such Lender will cease to be a Defaulting Lender
pursuant to this clause (iv) upon Administrative Agent’s and Borrower’s receipt
of such written confirmation).  Any determination of a Defaulting Lender under
clauses (i) through (iv) above will be conclusive and binding absent manifest
error.

 

“Designated Jurisdiction” means any county or territory to the extent that such
country or territory is in the subject of any Sanction.

 

“Designated Non-Cash Consideration” shall mean the fair market value of non-cash
consideration received by Borrower or any of its Restricted Subsidiaries in
connection with an Asset Sale that is so designated as Designated Non-Cash
Consideration pursuant to an Officers’ Certificate setting forth the basis of
such valuation, executed by a financial officer of Borrower, minus the amount of
cash or Cash Equivalents received in connection with a subsequent sale of or
collection on such Designated Non-Cash Consideration.

 

“Designation” has the meaning set forth in Section 9.12(a).

 

“Designation Amount” has the meaning set forth in Section 9.12(a)(ii).

 

“Development Expenses” means, without duplication, the aggregate principal
amount, not to exceed $500 million at any time, of (a) outstanding Indebtedness
incurred after the Closing Date, the proceeds of which, at the time of
determination, as certified by a Responsible Officer of the Borrower, are
pending application and are required or intended to be used to fund and (b)
amounts spent after the Closing Date (whether funded with the proceeds of
Indebtedness, cash flow or otherwise) to fund, in each case, (i) Expansion
Capital Expenditures of Borrower or any Restricted Subsidiary, (ii) a
Development Project or (iii) interest, fees or related charges with respect to
such Indebtedness; provided that (A) Borrower or the Restricted Subsidiary or
other Person that owns assets subject to the Expansion Capital Expenditure or
Development Project, as applicable, is diligently pursuing the completion
thereof and has not at any time ceased construction of such Expansion Capital
Expenditure or Development Project, as applicable, for a period in excess of 90
consecutive days (other than as a result of a force majeure event or inability
to obtain requisite Gaming Approvals or other governmental authorizations, so
long as, in the case of any such Gaming Approvals or other governmental
authorizations, Borrower or a Restricted Subsidiary or other applicable Person
is diligently pursuing such Gaming Approvals or governmental authorizations),
(B) no such Indebtedness or funded costs shall constitute Development Expenses
with respect to an Expansion Capital Expenditure project or a Development
Project from and after the end of the first full fiscal quarter after the
earlier of (x) opening for business, and (y) completion of construction of the
applicable Expansion Capital Expenditure project

 

19

--------------------------------------------------------------------------------


 

or Development Project and (C) in order to avoid duplication, it is acknowledged
that to the extent that the proceeds of any Indebtedness referred to in clause
(a) above have been applied (whether for the purposes described in clauses (i),
(ii) or (iii) above or any other purpose), such Indebtedness shall no longer
constitute Development Expenses (it being understood, however, that any such
application in accordance with clauses (i), (ii) or (iii) above shall, subject
to the other requirements and limitations of this definition, constitute
Development Expenses under clause (b) above).

 

 “Development Project” shall mean Investments, directly or indirectly, (a) in
any Joint Ventures in which Borrower or any of its Restricted Subsidiaries,
directly or indirectly, has control or with whom it has a management or similar
contract and in which Borrower or any of its Restricted Subsidiaries owns
(directly or indirectly) at least 25% of the Equity Interest of such Joint
Venture, or (b) in, or expenditures with respect to, casinos and “racinos” or
Persons that own casinos or “racinos” (including casinos and “racinos” in
development or under construction that are not presently opening or operating
with respect to which Borrower or any of its Restricted Subsidiaries has
(directly or indirectly through Subsidiaries) entered into a management or
similar contract and such contract remains in full force and effect at the time
of such Investment), in each case, used to finance, or made for the purpose of
allowing such Joint Venture, casino or “racino”, as the case may be, to finance,
the purchase or other acquisition of any fixed or capital assets or the
refurbishment of existing assets or properties that develops, adds to or
significantly improves the property of such Joint Venture, casino or “racino”
and assets ancillary or related thereto, or the construction and development of
a casino, “racino” or assets ancillary or related thereto and including
Pre-Opening Expenses with respect to such Joint Venture, casino or “racino”.

 

“Discharged” shall mean Indebtedness that has been defeased (pursuant to a
contractual or legal defeasance) or discharged pursuant to the prepayment or
deposit of amounts sufficient to satisfy such Indebtedness as it becomes due or
irrevocably called for redemption (and regardless of whether such Indebtedness
constitutes a liability on the balance sheet of the obligors thereof); provided,
however, that the Indebtedness shall be deemed Discharged if the payment or
deposit of all amounts required for defeasance or discharge or redemption
thereof have been made even if certain conditions thereto have not been
satisfied, so long as such conditions are reasonably expected to be satisfied
within 95 days after such prepayment or deposit.

 

“Discount Range” shall have the meaning provided in Exhibit O hereto.

 

“Disqualified Capital Stock” shall mean, with respect to any Person, any Equity
Interest of such Person that, by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable), or upon the happening
of any event, matures (excluding any maturity as the result of an optional
redemption by the issuer thereof) or is mandatorily redeemable or redeemable at
the sole option of the holder thereof (other than solely (x) for Qualified
Capital Stock or upon a sale of assets, casualty event or a change of control,
in each case, subject to the prior payment in full of the Obligations, (y) as a
result of a redemption required by Gaming Law or (z) as a result of a redemption
that by the terms of such Equity Interest is contingent upon such redemption not
being prohibited by this Agreement), pursuant to a sinking fund obligation or
otherwise (other than solely for Qualified Capital Stock) or exchangeable or
convertible into debt securities of the issuer thereof at the sole option of the
holder thereof, in whole or in part, on or prior to the date that is 181 days
after the Final Maturity Date then in effect at the time of issuance thereof.

 

“Disqualified Lenders” means such Persons that have been specified in writing to
the Administrative Agent (it being understood that the Administrative Agent will
distribute the list of such Persons to the Lenders) at least 10 Business Days
prior to the Closing Date as being “Disqualified Lenders”.

 

“Documentation Agent” means U.S. Bank N.A., in its capacity as documentation
agent hereunder.

 

“Dollar Equivalent” shall mean, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternate Currency, the equivalent amount thereof

 

20

--------------------------------------------------------------------------------


 

in Dollars as determined by the Administrative Agent or the applicable L/C
Lender, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
Dollars with such Alternate Currency.

 

“Dollars” and “$” shall mean the lawful money of the United States.

 

“Domestic Subsidiary” of any Person shall mean any Subsidiary of such Person
incorporated, organized or formed in the United States or any state or territory
thereof or the District of Columbia.

 

“Eligible Assignee” shall mean and include (i) a commercial bank, an insurance
company, a finance company, a financial institution, any fund that invests in
loans or any other “accredited investor” (as defined in Regulation D) and
(ii) solely for purposes of Borrower Loan Purchases, Borrower and its Restricted
Subsidiaries; provided, however, that (x) other than as set forth in clause (ii)
of this definition, neither Borrower nor any of Borrower’s Affiliates or
Subsidiaries shall be an Eligible Assignee, (y) Eligible Assignee shall not
include any Person that is a Competitor unless consented to in writing by
Borrower and (z) Eligible Assignee shall not include any Person who is a
Defaulting Lender.

 

“Employee Benefit Plan” shall mean an employee benefit plan (as defined in
Section 3(3) of ERISA) that is maintained or contributed to by any ERISA Entity.

 

“Employee Matters Agreement” shall mean the employee matters agreement between
Borrower and GLPI in substantially the form of Exhibit W hereto.

 

“Environment” shall mean ambient air, surface water and groundwater (including
potable water, navigable water and wetlands), the land surface or subsurface
strata, natural resources, the workplace or as otherwise defined in any
Environmental Law.

 

“Environmental Action” shall mean (a) any notice, claim, demand or other written
or, to the knowledge of any Responsible Officer of Borrower, oral communication
alleging liability of Borrower or any of its Restricted Subsidiaries for
investigation, remediation, removal, cleanup, response, corrective action or
other costs, damages to natural resources, personal injury, property damage,
fines or penalties resulting from, related to or arising out of (i) the
presence, Release or threatened Release in or into the Environment of Hazardous
Material at any location or (ii) any violation of Environmental Law, and shall
include, without limitation, any claim seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief resulting
from, related to or arising out of the presence, Release or threatened Release
of Hazardous Material or alleged injury or threat of injury to human health,
safety or the Environment arising under Environmental Law and (b) any
investigation, monitoring, removal or remedial activities undertaken by or on
behalf of Borrower or any of its Restricted Subsidiaries, arising under
Environmental Law whether or not such activities are carried out voluntarily.

 

“Environmental Law” shall mean any and all applicable treaties, laws, statutes,
ordinances, regulations, rules, decrees, judgments, orders, consent orders,
consent decrees and other binding legal requirements, and the common law,
relating to protection of public health or the Environment, the Release or
threatened Release of Hazardous Material, natural resources or natural resource
damages, or occupational safety or health.

 

“Equity Interests” shall mean, with respect to any Person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or non-voting), of equity of such Person,
including, if such Person is a partnership, partnership interests (whether
general or limited) and any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of assets of, such partnership, whether outstanding on the Closing
Date or issued after the Closing Date; provided, however, that a debt instrument
convertible into or exchangeable or exercisable for any Equity

 

21

--------------------------------------------------------------------------------


 

Interests or Swap Contracts entered into as a part of, or in connection with, an
issuance of such debt instrument shall not be deemed an Equity Interest.

 

“Equity Issuance” shall mean (a) any issuance or sale after the Closing Date by
Borrower of any Equity Interests (including any Equity Interests issued upon
exercise of any Equity Rights) or any Equity Rights, or (b) the receipt by
Borrower after the Closing Date of any capital contribution (whether or not
evidenced by any Equity Interest issued by the recipient of such contribution). 
The issuance or sale of any debt instrument convertible into or exchangeable or
exercisable for any Equity Interests shall be deemed a Debt Issuance and not an
Equity Issuance for purposes of the definition of Equity Issuance Proceeds;
provided, however, that such issuance or sale shall be deemed an Equity Issuance
upon the conversion or exchange of such debt instrument into Equity Interests.

 

“Equity Issuance Proceeds” shall mean, with respect to any Equity Issuance, the
aggregate amount of all cash received in respect thereof by the Person
consummating such Equity Issuance net of all investment banking fees, discounts
and commissions, legal fees, consulting fees, accountants’ fees, underwriting
discounts and commissions and other fees and expenses actually incurred in
connection therewith; provided that, with respect to any Equity Interests issued
upon exercise of any Equity Rights, the Equity Issuance Proceeds with respect
thereto shall be determined without duplication of any Equity Issuance Proceeds
received in respect of such Equity Rights.

 

“Equity Rights” shall mean, with respect to any Person, any then-outstanding
subscriptions, options, warrants, commitments, preemptive rights or agreements
of any kind (including any stockholders’ or voting trust agreements) for the
issuance, sale, registration or voting of any additional Equity Interests of any
class, or partnership or other ownership interests of any type in, such Person;
provided, however, that a debt instrument convertible into or exchangeable or
exercisable for any Equity Interests shall not be deemed an Equity Right.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

“ERISA Entity” shall mean any member of an ERISA Group.

 

“ERISA Event” shall mean (a) any “reportable event,” as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Pension Plan
(other than an event for which the 30-day notice requirement is waived); (b)
with respect to any Pension Plan, the failure to satisfy the minimum funding
standard under Section 412 of the Code and Section 302 of ERISA, whether or not
waived, the failure by any ERISA Entity to make by its due date a required
installment under Section 430(j) of the Code with respect to any Pension Plan or
the failure to make any required contribution to a Multiemployer Plan; (c) the
filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Pension Plan; (d) the incurrence by any ERISA Entity of any liability under
Title IV of ERISA with respect to the termination of any Pension Plan; (e) the
receipt by any ERISA Entity from the PBGC or a plan administrator of any notice
indicating an intent to terminate any Pension Plan or to appoint a trustee to
administer any Pension Plan; (f) the occurrence of any event or condition which
would reasonably constitute grounds under ERISA for the termination of or the
appointment of a trustee to administer, any Pension Plan; (g) the incurrence by
any ERISA Entity of any liability with respect to the withdrawal or partial
withdrawal from any Pension Plan or Multiemployer Plan; (h) the receipt by an
ERISA Entity of any notice, or the receipt by any Multiemployer Plan from any
ERISA Entity of any notice, concerning the imposition of Withdrawal Liability on
any ERISA Entity or a determination that a Multiemployer Plan is, or is expected
to be, insolvent or in reorganization, within the meaning of Title IV of ERISA;
(i) the making of any amendment to any Pension Plan which would be reasonably
likely to result in the imposition of a lien or the posting of a bond or other
security; (j) the withdrawal of any ERISA Entity from a Pension Plan subject to
Section 4063 if ERISA during a plan year in which such ERISA Entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; or (k) the occurrence of a nonexempt prohibited transaction (within

 

22

--------------------------------------------------------------------------------


 

the meaning of Section 4975 of the Code or Section 406 of ERISA) which would
reasonably be expected to result in liability to Borrower or any of its
Restricted Subsidiaries.

 

“ERISA Group” shall mean Borrower or any of its Restricted Subsidiaries and all
members of a controlled group of corporations and all trades or businesses
(whether or not incorporated) under common control which, together with Borrower
and its Restricted Subsidiaries, are treated as a single employer under Section
414(b) or (c) of the Code.

 

“Events of Default” has the meaning set forth in Section 11.01.

 

“Excess Cash Flow” shall mean, for any fiscal year of Borrower, an amount, if
positive, equal to (without duplication):

 

(a)         Consolidated Net Income; plus

 

(b)         an amount equal to the amount of all non-cash charges or losses
(including write-offs or write-downs, depreciation expense and amortization
expense including amortization of goodwill and other intangibles) to the extent
deducted in arriving at such Consolidated Net Income (excluding any such
non-cash expense to the extent that it represents an accrual or reserve for
potential cash charge in any future period or amortization of a prepaid cash
charge that was paid in a prior period and that did not reduce Excess Cash Flow
at the time paid); plus

 

(c)          the decrease, if any, in Working Capital from the beginning of such
period to the end of such period (for the avoidance of doubt, an increase in
negative Working Capital is a decrease in Working Capital); minus

 

(d)         all payments with respect to restricted stock units upon the Person
to whom such restricted stock units were originally issued ceasing to be a
director, officer, employee, consultant or advisor and net income or loss
allocated to unvested participating restricted stock of Borrower; plus

 

(e)          any amounts received from the early extinguishment of Swap
Contracts that are not included in Consolidated Net Income; minus

 

(f)           the increase, if any, of Working Capital from the beginning of
such period to the end of such period; minus

 

(g)          any amounts paid in connection with the early extinguishment of
Swap Contracts that are not included in Consolidated Net Income; minus

 

(h)         the amount of Capital Expenditures made in cash during such period,
except to the extent financed with the proceeds of Indebtedness, Asset Sales or
Casualty Events (to the extent such proceeds did not increase Consolidated Net
Income) of Borrower or its Restricted Subsidiaries; minus

 

(i)             the amount of principal payments of the Loans, Other Applicable
Indebtedness and Other First Lien Indebtedness of Borrower and its Restricted
Subsidiaries (excluding (i) repayments of Revolving Loans or Swingline Loans or
other revolving indebtedness, except to the extent the Revolving Commitments or
commitments in respect of such other revolving debt, as applicable, are
permanently reduced in connection with such repayments, (ii) prepayments of
Loans or other Indebtedness, in each case, that reduce the amount of Excess Cash
Flow prepayment required to be made with respect to such fiscal year under
Section 2.10(a)(iv)(y) (including as a result of Section 2.10(a)(vi)) and (iii)
mandatory prepayments of Loans pursuant to Section

 

23

--------------------------------------------------------------------------------


 

2.10(a)(i) or Section 2.10(a)(iii), except to the extent the Net Available
Proceeds from such Casualty Event or Asset Sale, as applicable, used to make
such mandatory prepayments were included in the calculation of Consolidated Net
Income), in each case, except to the extent financed with the proceeds of
Indebtedness, Asset Sales or Casualty Events (to the extent such proceeds did
not increase Consolidated Net Income) of Borrower or its Restricted
Subsidiaries; minus

 

(j)            without duplication of amounts deducted pursuant to clause (l)
below in prior periods, the amount of Investments made during such period
pursuant to Section 10.04 (other than Sections 10.04(a), (b), (c), (d) (except
clause (iv) thereof), (e), (f) (except to the extent such amount increased
Consolidated Net Income), (g), (h) (to the extent not taken into account in
arriving at Consolidated Net Income), (j), (l), (o), and (r)), except to the
extent financed with the proceeds of Indebtedness (other than Revolving Loans),
Asset Sales or Casualty Events (to the extent such proceeds did not increase
Consolidated Net Income) of Borrower or its Restricted Subsidiaries; minus

 

(k)         the amount of all non-cash gains to the extent included in arriving
at such Consolidated Net Income (excluding any such non-cash gain to the extent
it represents the reversal of an accrual or reserve for a potential cash loss in
any prior period); minus

 

(l)             the amount of all Restricted Payments made during such period
pursuant to Section 10.06(i)(i); minus

 

(m)     the amount of all Junior Prepayments made during such period pursuant to
Section 10.09(a)(i); minus

 

(n)         any expenses or reserves for liabilities to the extent that Borrower
or any Restricted Subsidiary is entitled to indemnification or reimbursement
therefor under binding agreements or insurance claims therefor to the extent
Borrower has not received such indemnity or reimbursement payment, in each case,
to the extent not taken into account in arriving at Consolidated Net Income.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the SEC promulgated thereunder.

 

“Excluded Designation” has the meaning set forth in Section 9.13(a).

 

“Excluded Foreign Subsidiary” shall mean (a) any Subsidiary that is a
“controlled foreign corporation” within the meaning of Section 957 of the Code,
(b) any Subsidiary substantially all the assets of which consist of Equity
Interests in one or more Subsidiaries described in clause (a) of this definition
or (c) any Subsidiary the Equity Interests of which are directly or indirectly
owned by any Subsidiary described in clause (a) of this definition.

 

“Excluded Immaterial Subsidiaries” has the meaning set forth in Section 9.13(a).

 

“Excluded Information” shall have the meaning provided in Section 12.07(b).

 

“Excluded Subsidiary” shall mean (a) any Unrestricted Subsidiary, (b) any
Immaterial Subsidiary, (c) any Foreign Subsidiary, (d) any Subsidiary that is
prohibited by applicable law, rule or regulation (including, without limitation,
any Gaming Laws) or by any agreement, instrument or other undertaking to which
such Subsidiary is a party or by which it or any of its property or assets is
bound from guaranteeing the Obligations; provided that any such agreement,
instrument or other undertaking (i) is in existence on the Closing Date and
listed on Schedule 1.01(A) (or, with respect to a Subsidiary acquired after the
Closing Date, as of the date such acquisition) and (ii) in the case of a
Subsidiary acquired after the Closing Date, was not entered into in connection
with or anticipation of

 

24

--------------------------------------------------------------------------------


 

such acquisition, (e) any Subsidiary with respect to which guaranteeing the
Obligations would require consent, approval, license or authorization from any
Governmental Authority (including, without limitation, any Gaming Authority),
unless such consent, approval, license or authorization has been received and is
in effect and (f) any other Subsidiary with respect to which, in the reasonable
judgment of Administrative Agent (which shall be confirmed in writing by notice
to Borrower), the cost or other consequences (including any adverse tax
consequences) of providing a guarantee shall be excessive in view of the
benefits to be obtained by the Lenders therefrom.  Notwithstanding the
foregoing, in no event shall the tenant under the Master Lease be an Excluded
Subsidiary.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, (x) as it
relates to all or a portion of the Guarantee of such Guarantor, any Swap
Obligation if, and to the extent that, such Swap Obligation (or any Guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the Guarantee of such Guarantor becomes effective with
respect to such Swap Obligation or (y) as it relates to all or a portion of the
grant by such Guarantor of a security interest, any Swap Obligation if, and to
the extent that, such Swap Obligation (or such security interest in respect
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the security interest of such Guarantor becomes effective
with respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes illegal.

 

“Excluded Taxes” shall mean, with respect to any Agent, any Lender, or any other
recipient of any payment to be made by or on account of any obligation of any
Credit Party hereunder, (a) income or franchise Taxes imposed on (or measured
by) net income or net profits (however denominated), in each case, imposed by
the jurisdiction under the laws of which such recipient is organized, in which
its principal office is located or in which it is otherwise doing business
(other than a business deemed to arise solely by virtue of the transactions
contemplated by this Agreement) or, in the case of any Lender, in which its
Applicable Lending Office is located, (b) any branch profits Taxes imposed by
the United States under Section 884(a) of the Code or any similar Tax imposed by
any other jurisdiction described in clause (a) above, (c) in the case of any
Lender, other than an assignee pursuant to a request by Borrower under Section
2.11(a), any U.S. federal withholding tax that is imposed on amounts payable to
such Person under the laws in effect at the time such Person becomes a party to
this Agreement (or designates a new Applicable Lending Office), except to the
extent that such Person (or its assignor, if any) was entitled, at the time of
designation of a new Applicable Lending Office (or assignment), to receive
additional amounts from Borrower with respect to such withholding Tax pursuant
to Section 5.06(a), (d) Taxes attributable to such Person’s failure to comply
with Section 5.06(b) or 5.06(c) and (e) any United States federal withholding
tax imposed under FATCA.

 

“Executive Order” has the meaning set forth in Section 8.27(a).

 

“Existing Credit Agreement” shall mean the Credit Agreement, dated as of July
14, 2011 (as amended and otherwise modified prior to the date hereof), among
Borrower, the subsidiary guarantors party thereto, Wells Fargo Bank, National
Association, as administrative agent, the lenders party thereto and the other
agents party thereto.

 

“Existing Investment Reductions” shall mean all amounts received by Borrower and
its Restricted Subsidiaries in respect of Investments listed on Schedule 1.01(B)
to the extent such amounts constitute a return of invested capital thereby
reducing the amount of such Investment on the balance sheet of Borrower or
Restricted

 

25

--------------------------------------------------------------------------------


 

Subsidiary, as applicable (and, for the avoidance of doubt, not amounts
constituting income or returns on invested capital).

 

“Existing Letter of Credit” has the meaning set forth in Section 2.03(n).

 

“Existing Revolving Loans” shall have the meaning provided in Section 2.13(b).

 

“Existing Revolving Tranche” shall have the meaning provided in Section 2.13(b).

 

“Existing Term Loan Tranche” shall have the meaning provided in Section 2.13(a).

 

“Existing Tranche” shall mean any Existing Term Loan Tranche or Existing
Revolving Tranche.

 

“Expansion Capital Expenditures” means any capital expenditure by Borrower or
any of its Restricted Subsidiaries in respect of the purchase or other
acquisition of any fixed or capital assets or the refurbishment of existing
assets or properties that, in Borrower’s reasonable determination, adds to or
significantly improves (or is reasonably expected to add to or significantly
improve) the property of Borrower and its Restricted Subsidiaries, excluding any
such capital expenditures financed with Net Available Proceeds of an Asset Sale
or Casualty Event and excluding capital expenditures made in the ordinary course
made to maintain, repair, restore or refurbish the property of Borrower and its
Restricted Subsidiaries in its then existing state or to support the
continuation of such Person’s day to day operations as then conducted.

 

“Extended Revolving Commitments” shall have the meaning provided in Section
2.13(b).

 

“Extended Revolving Loans” shall have the meaning provided in Section 2.13(b).

 

“Extended Term Loans” shall have the meaning provided in Section 2.13(a).

 

“Extending Lender” shall have the meaning provided in Section 2.13(c).

 

“Extension Amendment” shall have the meaning provided in Section 2.13(d).

 

“Extension Date” shall mean any date on which any Existing Term Loan Tranche or
Existing Revolving Tranche is modified to extend the related scheduled maturity
date(s) in accordance with Section 2.13 (with respect to the Lenders under such
Existing Term Loan Tranche or Existing Revolving Tranche which agree to such
modification).

 

“Extension Election” shall have the meaning provided in Section 2.13(c).

 

“Extension Request” shall mean any Term Loan Extension Request or Revolving
Extension Request.

 

“Extension Tranche” shall mean all Extended Term Loans of the same tranche or
Extended Revolving Commitments of the same tranche that are established pursuant
to the same Extension Amendment (or any subsequent Extension Amendment to the
extent such Extension Amendment expressly provides that the Extended Term Loans
or Extended Revolving Commitments, as applicable, provided for therein are
intended to be a part of any previously established Extension Tranche).

 

“fair market value” shall mean, with respect to any Property, a price (after
taking into account any liabilities relating to such Property), as determined in
good faith by Borrower, that could be negotiated in an arm’s-

 

26

--------------------------------------------------------------------------------


 

length free market transaction, for cash, between a willing seller and a willing
and able buyer, neither of which is under any compulsion to complete the
transaction.

 

“Fair Share” has the meaning set forth in Section 6.10.

 

“Fair Share Shortfall” has the meaning set forth in Section 6.10.

 

“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any regulations thereunder
or official interpretations thereof and any agreements entered into pursuant to
Section 1471(b) of the Code.

 

“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the nearest 1/100th of 1%) equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided, however, that (a) if the day for which such rate
is to be determined is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day and (b) if such rate is not so
published for any Business Day, the Federal Funds Rate for such Business Day
shall be the average rate quoted to Administrative Agent on such Business Day on
such transactions by three federal funds brokers of recognized standing, as
determined by Administrative Agent.

 

“Fee Letter” shall mean the fee letter agreement dated October 11, 2013, among
Borrower and the Commitment Parties.

 

“Final Maturity Date” shall mean the latest of the latest R/C Maturity Date, the
Term A Facility Maturity Date, the Term B Facility Maturity Date, the latest New
Term Loan Maturity Date, the latest final maturity date applicable to any
Extended Term Loans, the latest final maturity date applicable to any Extended
Revolving Commitments, the latest final maturity date applicable to any Other
Term Loans and the latest final maturity date applicable to any Other Revolving
Loans.

 

“Financial Maintenance Covenants” shall mean the covenants set forth in Section
10.08.

 

“FIRREA” shall mean the Financial Institutions Reform, Recovery and Enforcement
Act of 1989, as amended.

 

“First Amendment” shall mean that certain First Amendment and Incremental
Joinder Agreement, dated as of April 28, 2015, by and among the Borrower, the
Subsidiary Guarantors, the Lenders party thereto, the Administrative Agent and
the Collateral Agent.

 

“First Amendment Closing Date” shall mean the “Agreement Effective Date” as
defined in the First Amendment.

 

“First Amendment Incremental Commitments” shall mean the First Amendment
Incremental Revolving Commitments and the First Amendment Incremental Term A
Loan Commitments.

 

“First Amendment Incremental Commitments Availability Date” shall mean the first
date on or after the First Amendment Closing Date on which each of the
conditions set forth in Section 1 of Article V of the First Amendment are
satisfied.

 

27

--------------------------------------------------------------------------------


 

“First Amendment Incremental Revolving Commitments” shall mean the Incremental
Existing Tranche Revolving Commitments provided pursuant to the First Amendment.

 

“First Amendment Incremental Revolving Lenders” shall mean the Lenders providing
the Incremental Existing Tranche Revolving Commitments pursuant to the First
Amendment.

 

 “First Amendment Incremental Term A Lenders” shall mean the Lenders providing
the Incremental Term A Commitments pursuant to the First Amendment.

 

“First Amendment Incremental Term A Loan Commitments” shall mean the Incremental
Term A Commitments provided pursuant to the First Amendment.

 

“First Amendment Incremental Term A Loans” shall mean the Term A Facility Loans
made pursuant to the Incremental Term A Commitments provided pursuant to the
First Amendment.

 

“Flood Insurance Laws” means, collectively, (a) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (b) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (c) the National Flood Insurance Reform Act of 1994 as
now or hereafter in effect or any successor statute thereto and (d) the Flood
Insurance Reform Act of 2004 as now or hereafter in effect or any successor
statute thereto.

 

“Foreign Lender Certificate” has the meaning set forth in Section 5.06(b).

 

“Foreign Plan” shall mean any employee benefit plan, program, policy,
arrangement or agreement (excluding employment agreements) maintained or
contributed to by, or entered into with, Borrower or any Restricted Subsidiary
with respect to employees employed outside the United States.

 

“Foreign Subsidiary” shall mean (x) each Subsidiary that is organized under the
laws of a jurisdiction other than the United States or any state thereof, or the
District of Columbia and (y) each Excluded Foreign Subsidiary.

 

“Funding Credit Party” has the meaning set forth in Section 6.10.

 

“Funding Date” shall mean the date of the making of any extension of credit
(whether the making of a Loan or the issuance of a Letter of Credit) hereunder
(including the Closing Date).

 

“GAAP” shall mean generally accepted accounting principles set forth as of the
relevant date in the opinions and pronouncements of the Accounting Principles
Board of the American Institute of Certified Public Accountants and statements
and pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), including, without limitation, any Accounting Standards
Codifications, which are applicable to the circumstances as of the date of
determination.

 

 “Gaming Approval” shall mean any and all approvals, authorizations, permits,
consents, rulings, orders or directives of any Governmental Authority
(including, without limitation, any Gaming Authority) (a) necessary to enable
Borrower or any of its Restricted Subsidiaries to engage in, operate or manage
the casino, gambling, horse racing or gaming business or otherwise continue to
conduct, operate or manage such business substantially as is presently
conducted, operated or managed or contemplated to be conducted, operated or
managed following the Closing Date (after giving effect to the Transactions),
(b) required by any Gaming Law or (c) necessary as is

 

28

--------------------------------------------------------------------------------


 

contemplated on the Closing Date (after giving effect to the Transactions), to
accomplish the financing and other transactions contemplated hereby after giving
effect to the Transactions.

 

“Gaming Authority” shall mean any Governmental Authority with regulatory,
licensing or permitting authority or jurisdiction over any gaming business or
enterprise or horse racing business or enterprise or any Gaming Facility
(including, without limitation, the following as of the Closing Date:  the
Alcohol and Gaming Commission of Ontario, the Florida Division of Pari-Mutuel
Wagering, the Illinois Gaming Board, Indiana Gaming Commission, the Iowa Racing
and Gaming Commission, Kansas Lottery, Kansas Racing and Gaming Commission, the
Maine State Harness Racing Commission, the Maine Gambling Control Board, the
Maryland State Lottery Commission, the Maryland Racing Commission, the Maryland
Video Lottery Facility Location Commission, the Mississippi Gaming Commission,
the Mississippi Department of Revenue, the Missouri Gaming Commission, the
Nevada State Gaming Control Board, the Nevada Gaming Commission, the New Jersey
Racing Commission, the New Jersey Casino Control Commission, the New Jersey
Division of Gaming Enforcement, the New Mexico Gaming Control Board, the New
Mexico Racing Commission, the Ohio Casino Control Commission, the Ohio Lottery
Commission, the Ohio State Racing Commission, the Ontario Lottery and Gaming
Corporation, the Pennsylvania Gaming Control Board, the Pennsylvania State Horse
Racing Commission, Texas Racing Commission, the West Virginia Racing Commission
and the West Virginia Lottery Commission), or with regulatory, licensing or
permitting authority or jurisdiction over any gaming or racing operation (or
proposed gaming or racing operation) owned, managed, leased or operated by
Borrower or any of its Restricted Subsidiaries.

 

 “Gaming Facility” shall mean any gaming establishment and other property or
assets ancillary thereto or used in connection therewith, including, without
limitation, any casinos, hotels, resorts, race tracks, off-track wagering sites,
theaters, parking facilities, recreational vehicle parks, timeshare operations,
retail shops, restaurants, other buildings, land, golf courses and other
recreation and entertainment facilities, marinas, vessels, barges, ships and
related equipment.

 

“Gaming Laws” shall mean all applicable provisions of all:  (a) constitutions,
treaties, statutes or laws governing Gaming Facilities (including, without
limitation, card club casinos and pari mutuel race tracks) and rules,
regulations, codes and ordinances of, and all administrative or judicial orders
or decrees or other laws pursuant to which, any Gaming Authority possesses
regulatory, licensing or permit authority over gambling, gaming, racing or
Gaming Facility activities conducted, operated or managed by Borrower or any of
its Restricted Subsidiaries within its jurisdiction; (b) Gaming Approvals; and
(c) orders, decisions, determinations, judgments, awards and decrees of any
Gaming Authority.

 

“Gaming License” shall mean any Gaming Approval or other casino, gambling, horse
racing or gaming license issued by any Gaming Authority covering any Gaming
Facility.

 

“GLPI” shall mean Gaming and Leisure Properties, Inc., a Pennsylvania
corporation.

 

“Governmental Authority” shall mean any government or political subdivision of
the United States or any other country, whether federal, state, provincial or
local, or any agency, authority, board, bureau, central bank, commission,
office, division, department or instrumentality thereof or therein, including,
without limitation, any court, tribunal, grand jury or arbitrator, in each case
whether foreign or domestic, or any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to such
government or political subdivision including, without limitation, any Gaming
Authority.

 

“Governmental Real Property Disclosure Requirements” shall mean any Requirement
of Law requiring notification of the buyer, mortgagee or assignee of real
property, or notification, registration or filing to or with any Governmental
Authority, in connection with the sale, lease, mortgage, assignment or other
transfer (including, without limitation, any transfer of control) of any real
property, establishment or business, of the actual or threatened

 

29

--------------------------------------------------------------------------------


 

presence or release in or into the Environment, or the use, disposal or handling
of Hazardous Material on, at, under or near the real property, facility or
business to be sold, mortgaged, assigned or transferred.

 

“Ground Leases” shall mean, collectively, each ground lease set forth on
Schedule 1.01(C) attached hereto as each may be supplemented, replaced,
terminated or modified from time to time.

 

“Guarantee” shall mean the guarantee of each Guarantor pursuant to Article VI.

 

“Guaranteed Obligations” has the meaning set forth in Section 6.01.

 

“Guarantors” shall mean each of the Persons listed on Schedule 1.01(D) attached
hereto and each Wholly Owned Restricted Subsidiary that may hereafter execute a
Joinder Agreement pursuant to Section 9.11, together with their successors and
permitted assigns, and “Guarantor” shall mean any one of them; provided,
however, that notwithstanding the foregoing, (a) Guarantors shall not include
any Person that has been released as a Guarantor in accordance with the terms of
the Credit Documents and (b) at all times, Tenant (or its successor as tenant
under the Master Lease) shall be a Guarantor.

 

“Hazardous Material” shall mean any material, substance, waste, constituent,
compound, pollutant or contaminant including, without limitation, petroleum
(including, without limitation, crude oil or any fraction thereof or any
petroleum product or waste) subject to regulation or which could reasonably be
expected to give rise to liability under Environmental Law.

 

“Immaterial Subsidiary” shall mean, at any time, any Restricted Subsidiary of
Borrower having assets with an aggregate fair market value of less than $25.0
million as of the most recent Calculation Date; provided, however, that in no
event shall the aggregate fair market value of the assets of all Immaterial
Subsidiaries exceed the Immaterial Subsidiary Threshold Amount as of the most
recent Calculation Date.

 

“Immaterial Subsidiary Threshold Amount” shall mean $50.0 million.

 

“Impacted Loans” has the meaning set forth in Section 5.02.

 

“Inaccuracy Determination” has the meaning set forth in the definition of
“Applicable Fee Percentage.”

 

“Inaccurate Applicable Fee Percentage Period” has the meaning set forth in the
definition of “Applicable Fee Percentage.”

 

“Inaccurate Applicable Margin Period” has the meaning set forth in the
definition of “Applicable Margin.”

 

“Incremental Commitments” shall mean the Incremental Revolving Commitments and
the Incremental Term Loan Commitments.

 

“Incremental Effective Date” has the meaning set forth in Section 2.12(b).

 

“Incremental Equivalent Debt” has the meaning set forth in Section 10.01(t).

 

“Incremental Existing Tranche Revolving Commitment” shall have the meaning set
forth in Section 2.12(a).

 

“Incremental Joinder Agreement” has the meaning set forth in Section 2.12(b).

 

30

--------------------------------------------------------------------------------


 

“Incremental Loan Amount” shall mean (a) $700.0 million, plus, (b) any
additional or other amount, so long as, solely in this case of this clause (b),
the Consolidated Senior Secured Net Leverage Ratio does not exceed 1.50 to 1.00,
determined on a Pro Forma Basis as of the most recent Calculation Date (it being
understood that Borrower may elect whether any Incremental Loan Amount is made
in reliance on clause (a) or (b)); provided that, for such purpose,
(x) Consolidated Net Indebtedness shall not take into account any cash or cash
equivalents constituting proceeds of any Loans made under any Incremental
Commitments to be provided on such date and any Incremental Equivalent Debt to
be incurred or issued on such date that may otherwise reduce the amount of
Consolidated Net Indebtedness, (y) Consolidated Senior Secured Net Leverage
Ratio for such purpose shall treat any Incremental Equivalent Debt as senior
secured indebtedness, even if such Incremental Equivalent Debt was issued or
incurred on an unsecured basis or on a junior basis to the Obligations, and
(z) in the case of any Incremental Revolving Commitments and Incremental
Equivalent Debt consisting of revolving credit facilities, pro forma effect
shall be given to any Incremental Revolving Loans and any loans under any
Incremental Equivalent Debt consisting of a revolving credit facility, in each
case, to the extent actually made on such date, but any proposed Incremental
Revolving Commitments or Incremental Equivalent Debt consisting of a revolving
credit facility shall not otherwise be treated as drawn.

 

“Incremental Revolving Commitments” shall mean Incremental Existing Tranche
Revolving Commitments and New Revolving Commitments.

 

“Incremental Revolving Loans” means any Revolving Loans made pursuant to
Incremental Revolving Commitments.

 

“Incremental Term A Loan Commitments” shall have the meaning assigned thereto in
Section 2.12(a).

 

“Incremental Term A Loans” shall have the meaning assigned thereto in
Section 2.12(a).

 

“Incremental Term B Loan Commitments” shall have the meaning assigned thereto in
Section 2.12(a).

 

“Incremental Term B Loans” shall have the meaning assigned thereto in
Section 2.12(a).

 

“Incremental Term Loan Commitments” shall mean the Incremental Term A Loan
Commitments, the Incremental Term B Loan Commitments and the New Term Loan
Commitments.

 

“Incremental Term Loans” shall mean the Incremental Term A Loans, the
Incremental Term B Loans and any New Term Loans.

 

“incur” shall mean, with respect to any Indebtedness or other obligation of any
Person, to create, issue, incur (including by conversion, exchange or
otherwise), permit to exist, assume, guarantee or otherwise become liable in
respect of such Indebtedness or other obligation (and “incurrence,” “incurred”
and “incurring” shall have meanings correlative to the foregoing).

 

“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money; (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments; (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property purchased by such Person; (d) all obligations of
such Person issued or assumed as the deferred purchase price of property or
services (excluding (i) trade accounts payable and accrued obligations incurred
in the ordinary course of business, (ii) the financing of insurance premiums,
(iii) any such obligations payable solely through the issuance of Equity
Interests and (iv) any earn-out obligation until such obligation appears in the
liabilities section of the balance sheet of such Person in accordance with GAAP
(excluding disclosure on the notes and footnotes thereto); provided that any
earn-out obligation that appears in the liabilities section of the balance sheet
of such Person shall be

 

31

--------------------------------------------------------------------------------


 

excluded, to the extent (x) such Person is indemnified for the payment thereof
or (y) amounts to be applied to the payment therefor are in escrow); (e) all
Indebtedness (excluding prepaid interest thereon) of others secured by any Lien
on property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed; provided, however, that if such obligations
have not been assumed, the amount of such Indebtedness included for the purposes
of this definition will be the amount equal to the lesser of the fair market
value of such property and the amount of the Indebtedness secured; (f) with
respect to any Capital Lease Obligations of such Person, the capitalized amount
thereof that would appear on a balance sheet of such Person prepared as of such
date in accordance with GAAP (it being understood that any obligations of such
Person under the Master Lease shall not constitute Indebtedness); (g) all net
obligations of such Person in respect of Swap Contracts; (h) all obligations of
such Person as an account party in respect of letters of credit and bankers’
acceptances, except obligations in respect of letters of credit issued in
support of obligations not otherwise constituting Indebtedness shall not
constitute Indebtedness except to the extent such letter of credit is drawn and
not reimbursed within three (3) Business Days of such drawing; (i) all
obligations of such Person in respect of Disqualified Capital Stock; and (j) all
Contingent Obligations of such Person in respect of Indebtedness of others of
the kinds referred to in clauses (a) through (i) above. The Indebtedness of any
Person shall include the Indebtedness of any partnership in which such Person is
a general partner unless recourse is limited, in which case the amount of such
Indebtedness shall be the amount such Person is liable therefor (except to the
extent the terms of such Indebtedness expressly provide that such Person is not
liable therefor).  The amount of Indebtedness of the type described in clause
(d) shall be calculated based on the net present value thereof. The amount of
Indebtedness of the type referred to in clause (g) above of any Person shall be
zero unless and until such Indebtedness shall be terminated, in which case the
amount of such Indebtedness shall be the then termination payment due thereunder
by such Person.  For the avoidance of doubt, it is understood and agreed that
(x) casino “chips” and gaming winnings of customers, (y) any obligations of such
Person in respect of Cash Management Agreements and (z) any obligations of such
Person in respect of employee deferred compensation and benefit plans shall not
constitute Indebtedness.

 

“Indemnitee” has the meaning set forth in Section 13.03(b).

 

“Initial Financial Statement Delivery Date” shall mean the date on which
Section 9.04 Financials are delivered to Administrative Agent under
Section 9.04(a) or (b), as applicable, for the first full fiscal quarter ending
after the Closing Date.

 

“Initial Perfection Certificate” has the meaning set forth in the definition of
“Perfection Certificate.”

 

“Intellectual Property” has the meaning set forth in Section 8.19.

 

“Interest Coverage Ratio” shall mean, with respect to any Test Period, the ratio
of (x) Consolidated EBITDA for such Test Period to (y) Consolidated Cash
Interest Expense for such Test Period.

 

“Interest Period” shall mean, as to each LIBOR Loan, the period commencing on
the date such LIBOR Loan is disbursed or converted to or continued as a LIBOR
Loan and ending on the date one, two, three or six months thereafter, as
selected by Borrower in its Notice of Borrowing or Notice of
Continuation/Conversion, as applicable, or such other period that is twelve
months or less requested by Borrower and consented to by all the applicable
Lenders; provided that:

 

(i)                                     any Interest Period that would otherwise
end on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless, in the case of a LIBOR Loan, such Business Day falls in
another calendar month, in which case such Interest Period shall end on the next
preceding Business Day;

 

(ii)                                  any Interest Period pertaining to LIBOR
Loan that begins on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the calendar month at

 

32

--------------------------------------------------------------------------------


 

the end of such Interest Period) shall end on the last Business Day of the
calendar month at the end of such Interest Period; and

 

(iii)                               no Interest Period for a Class shall extend
beyond the maturity date for such Class.

 

“Interest Rate Protection Agreement” shall mean, for any Person, an interest
rate swap, cap or collar agreement or similar arrangement between such Person
and one or more financial institutions providing for the transfer or mitigation
of interest risks either generally or under specific contingencies.

 

“Interim Access Agreement” shall mean the interim access agreement between GLPI
and Tenant, dated on or about October 28, 2013.

 

“Investments” of any Person shall mean (a) any loan or advance of funds or
credit by such Person to any other Person, (b) any Contingent Obligation by such
Person in respect of the Indebtedness or other obligation of any other Person
(provided that upon termination of any such Contingent Obligation, no Investment
in respect thereof shall be deemed outstanding, except as contemplated in clause
(e) below), (c) any purchase or other acquisition of any Equity Interests or
indebtedness or other securities of any other Person, (d) any capital
contribution by such Person to any other Person, (e) without duplication of any
amounts included under clause (b) above, any payment under any Contingent
Obligation by such Person in respect of the Indebtedness or other obligation of
any other Person or (f) the purchase or other acquisition (in one transaction or
a series of transaction) of all or substantially all of the property and assets
or business of another Person or assets constituting a business unit, line of
business or division of such Person.  For purposes of the definition of
“Unrestricted Subsidiary” and Section 10.04, “Investment” shall include the
portion (proportionate to Borrower’s Equity Interest in such Subsidiary) of the
fair market value of the net assets of any Subsidiary of Borrower at the time of
Designation of such Subsidiary as an Unrestricted Subsidiary pursuant to
Section 9.12 (excluding any Subsidiaries designated as Unrestricted Subsidiaries
on the Closing Date and set forth on Schedule 9.12); provided, however, that
upon the Revocation of a Subsidiary that was Designated as an Unrestricted
Subsidiary after the Closing Date, the amount of outstanding Investments in
Unrestricted Subsidiaries shall be deemed to be reduced by the lesser of (x) the
fair market value of such Subsidiary at the time of such Revocation and (y) the
amount of Investments in such Subsidiary deemed to have been made (directly or
indirectly) at the time of, and made (directly or indirectly) since, the
Designation of such Subsidiary as an Unrestricted Subsidiary, to the extent that
such amount constitutes an outstanding Investment under clauses (d), (i), (k),
(l), (m), (q) or (s) of Section 10.04 at the time of such Revocation.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Joinder Agreements” shall mean each Joinder Agreement substantially in the form
of Exhibit M attached hereto or such other form as is reasonably acceptable to
Administrative Agent and each Joinder Agreement to be entered into pursuant to
the Security Agreement.

 

“Joint Venture” shall mean any Person, other than an individual or a Wholly
Owned Subsidiary of Borrower, in which Borrower or a Restricted Subsidiary of
Borrower (directly or indirectly) holds or acquires an ownership interest
(whether by way of capital stock, partnership or limited liability company
interest, or other evidence of ownership).

 

“Judgment Currency Conversion Date” has the meaning set forth in
Section 13.15(a).

 

“Junior Financing” shall mean unsecured Indebtedness (including unsecured
Indebtedness convertible into or exchangeable or exercisable for any Equity
Interests) of Borrower or all or any Restricted Subsidiaries

 

33

--------------------------------------------------------------------------------


 

(a) (i) that is subordinated in right of payment to the Loans and contains
subordination provisions that are customary in the good faith determination of
Borrower for senior subordinated notes or subordinated notes issued under
Rule 144A of the Securities Act (or other corporate issuers in private
placements or public offerings of securities) or (ii) that contains
subordination provisions reasonably satisfactory to Administrative Agent,
(b) that shall not have a scheduled maturity date or any scheduled principal
payments or be subject to any mandatory redemption, prepayment, or sinking fund
(except for customary change of control provisions and, in the case of bridge
facilities, customary mandatory redemptions or prepayments with proceeds of
Permitted Refinancings thereof (which Permitted Refinancings would constitute
Junior Financing) or Equity Issuances, and customary asset sale provisions that
permit application of the applicable proceeds to the payment of the Obligations
prior to application to such Junior Financing) due prior to the date that is 91
days after the Final Maturity Date then in effect at the time of issuance
(excluding bridge facilities allowing extensions on customary terms to at least
91 days after such Final Maturity Date) and (c) the terms (excluding pricing,
fees, rate floors, premiums, optional prepayment or optional redemption
provisions) of which are (as determined by Borrower in good faith), taken as a
whole, no more restrictive in any material respect than the terms set forth in
this Agreement (other than, in the case of any bridge facility, covenants,
defaults and remedy provisions customary for bridge financings).

 

“Junior Prepayments” shall have the meaning provided in Section 10.09.

 

“L/C Commitments” shall mean the commitments of the L/C Lender to issue Letters
of Credit pursuant to Section 2.03.  The L/C Commitments are part of, and not in
addition to, the Revolving Commitments.

 

“L/C Disbursements” shall mean a payment or disbursement made by any L/C Lender
pursuant to a Letter of Credit.

 

“L/C Documents” shall mean, with respect to any Letter of Credit, collectively,
any other agreements, instruments, guarantees or other documents (whether
general in application or applicable only to such Letter of Credit) governing or
providing for (a) the rights and obligations of the parties concerned or at risk
with respect to such Letter of Credit or (b) any collateral security for any of
such obligations, each as the same may be amended or modified and in effect from
time to time.

 

“L/C Interest” shall mean, for each Revolving Lender, such Lender’s
participation interest (or, in the case of each L/C Lender, such L/C Lender’s
retained interest) in each L/C Lender’s liability under Letters of Credit and
such Lender’s rights and interests in Reimbursement Obligations and fees,
interest and other amounts payable in connection with Letters of Credit and
Reimbursement Obligations.

 

“L/C Lender” shall mean, as the context may require:  (a) with respect to each
Existing Letter of Credit, Wells Fargo Bank, National Association, in its
capacity as issuer of the Existing Letters of Credit, together with its
successors and assigns in such capacity and (b) with respect to all other
Letters of Credit, (i) Bank of America or any of its Affiliates, in its capacity
as issuer of Letters of Credit issued by it hereunder, together with its
successors and assigns in such capacity; (ii) Wells Fargo Bank, National
Association or any of its Affiliates, in its capacity as issuer of Letters of
Credit issued by it hereunder, together with its successors and assigns in such
capacity; and/or (iii) any other Revolving Lender or Revolving Lenders selected
by Borrower and reasonably acceptable to Administrative Agent (such approval not
to be unreasonably withheld or delayed) that agrees to become an L/C Lender, in
each case under this clause (ii) in its capacity as issuer of Letters of Credit
issued by such Lender hereunder, together with its successors and assigns in
such capacity.

 

“L/C Liability” shall mean, at any time, without duplication, the sum of (a) the
Dollar Equivalent of the Stated Amount of all outstanding Letters of Credit at
such time plus (b) the aggregate amount of all L/C Disbursements that have not
yet been reimbursed at such time (expressed in Dollars in the amount of the
Dollar Equivalent thereof in the case of any Letter of Credit denominated in the
Alternate Currency) in respect of all Letters

 

34

--------------------------------------------------------------------------------


 

of Credit.  The L/C Liability of any Revolving Lender at any time shall mean
such Revolving Lender’s participations and obligations in respect of outstanding
Letters of Credit at such time.

 

“L/C Payment Notice” has the meaning provided in Section 2.03(d).

 

“L/C Sublimit” shall mean an amount equal to the lesser of (a) $150.0 million
and (b) the Total Revolving Commitments then in effect.  The L/C Sublimit is
part of, and not in addition to, the Total Revolving Commitments.

 

“Landlord” shall mean GLP Capital, L.P., a Pennsylvania limited partnership, in
its capacity as landlord under the Master Lease, and its successors in such
capacity.

 

“Laws” shall mean, collectively, all common law and all international, foreign,
federal, state and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents, including without
limitation the interpretation thereof by any Governmental Authority charged with
the enforcement thereof.

 

“Lead Arrangers” shall mean, collectively, (a) Merrill Lynch, Pierce, Fenner &
Smith, Incorporated, J.P. Morgan Securities LLC, Fifth Third Bank, Wells Fargo
Securities, LLC, UBS Securities LLC, Credit Agricole Corporate and Investment
Bank, Goldman Sachs Bank USA, Manufacturers & Traders Trust Company, Nomura
Securities International, Inc., RBS Securities Inc. and SunTrust Robinson
Humphrey, Inc., in their capacities as joint lead arrangers for the Loans and
Commitments extended on the Closing Date hereunder and (b) Merrill Lynch,
Pierce, Fenner & Smith, Incorporated, J.P. Morgan Securities LLC, Fifth Third
Bank, Goldman Sachs Bank USA, Manufacturers & Traders Trust Company, SunTrust
Robinson Humphrey, Inc. and U.S. Bank National Association, in their capacities
as joint lead arrangers for the First Amendment Incremental Commitments.

 

“Lease” shall mean any lease, sublease, franchise agreement, license, occupancy
or concession agreement.

 

“Leased Property” shall mean all “Leased Property” (as defined in the Master
Lease from time to time).

 

“Lender Insolvency Event” shall mean that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) such Lender or its Parent
Company is the subject of a proceeding under any Debtor Relief Law, or a
receiver, trustee, conservator, intervenor, administrator, sequestrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets (including the Federal
Deposit Insurance Corporation or any other state or federal regulatory
authority) has been appointed for such Lender or its Parent Company, or such
Lender or its Parent Company has taken any action authorizing or indicating its
consent to or acquiescence in any such proceeding or appointment; provided,
however, that a Lender Insolvency Event shall not be deemed to exist solely as
the result of the acquisition or maintenance of an ownership interest in such
Lender or its Parent Company by a Governmental Authority or an instrumentality
thereof so long as such ownership interest does not result in or provide such
Lender with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.

 

“Lenders” shall mean (a) each Person listed on Annexes A-1, A-2 and A-3, (b) any
Lender providing an Incremental Commitment pursuant to Section 2.12 and any
Person that becomes a Lender from time to time party hereto pursuant to
Section 2.15 and (c) any Person that becomes a “Lender” hereunder pursuant to an
Assignment Agreement, in each case, other than any such Person that ceases to be
a Lender pursuant to an Assignment Agreement or a Borrower Assignment
Agreement.  Unless the context requires otherwise, the term “Lenders” shall
include the Swingline Lender and the L/C Lender.

 

35

--------------------------------------------------------------------------------


 

“Letter of Credit Request” has the meaning set forth in Section 2.03(b).

 

“Letters of Credit” shall have the meaning set forth in Section 2.03(a) and
shall include each Existing Letter of Credit.

 

“LIBO Base Rate” shall mean, with respect to any LIBOR Loan for any Interest
Period therefor, the rate per annum equal to the London Interbank Offered Rate
(“LIBOR”) or a comparable or successor rate, which rate is approved by the
Administrative Agent, as published in the applicable Reuters screen page (or
such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at or about
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, for Dollar deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period; provided that
to the extent a comparable or successor rate is approved by the Administrative
Agent in connection herewith, the approved rate shall be consistent with market
practice for LIBOR-based loans (and the application of such rate shall also be
in accordance with market practice); provided, further that to the extent such
market practice is not administratively feasible for the Administrative Agent,
such approved rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent.  Notwithstanding the foregoing, the LIBO
Base Rate shall not be less than 0.00%.

 

“LIBO Rate” shall mean, for any LIBOR Loan for any Interest Period therefor, a
rate per annum (rounded upwards, if necessary, to the nearest 1/100th of 1%)
determined by Administrative Agent to be equal to the LIBO Base Rate for such
Loan for such Interest Period divided by 1 minus the Reserve Requirement (if
any) for such Loan for such Interest Period.  Notwithstanding the foregoing,
(a) for purposes of clause (c) of the definition of Alternate Base Rate, the
rates referred to above shall be the rates as of 11:00 a.m., London, England
time, on the date of determination (rather than the second Business Day
preceding the date of determination) and (b) the LIBO Rate for Term B Facility
Loans shall not be less than 0.75%.

 

“LIBOR Loans” shall mean Loans that bear interest at rates based on rates
referred to in the definition of “LIBO Rate.”

 

“License Revocation” shall mean the revocation, failure to renew or suspension
of, or the appointment of a receiver, supervisor or similar official with
respect to, any Gaming License covering any Gaming Facility owned, leased,
operated or used by Borrower or any of its Restricted Subsidiaries, but
excluding any such revocation, failure to renew, suspension or appointment to
the extent such Gaming License relates to a Gaming Facility that (a) is located
on a Native American Indian reservation and/or (b) is located in a jurisdiction
(i) in which none of Borrower or its Subsidiaries owned, leased, operated or
managed a Gaming Facility on the Closing Date and (ii) the Gaming Laws of which
have permitted gambling in the form of slot machines and table games to be
conducted by any person or persons who are not Native American Indians or are
acting or managing gaming operations for or on behalf of Native American Indians
for less than two (2) years at the time of any such revocation, failure to
renew, suspension or appointment.

 

“Lien” shall mean, with respect to any Property, any mortgage, deed of trust,
lien, pledge, security interest, or assignment, hypothecation or encumbrance for
security of any kind, or any filing of any financing statement under the UCC or
any other similar notice of lien under any similar notice or recording statute
of any Governmental Authority (other than such financing statement or similar
notices filed for informational or precautionary purposes only), or any
conditional sale or other title retention agreement or any lease in the nature
thereof.

 

“Liquor Authority” has the meaning set forth in Section 13.13(a).

 

“Liquor Laws” has the meaning set forth in Section 13.13(a).

 

36

--------------------------------------------------------------------------------


 

“Loans” shall mean the Revolving Loans, the Swingline Loans and the Term Loans.

 

“Losses” of any Person shall mean the losses, liabilities, claims (including
those based upon negligence, strict or absolute liability and liability in
tort), damages, reasonable expenses, obligations, penalties, actions, judgments,
penalties, fines, suits, reasonable and documented costs or disbursements
(including reasonable fees and expenses of one primary counsel for the Secured
Parties collectively, and any local counsel reasonably required in any
applicable jurisdiction (and solely in the case of an actual or perceived
conflict of interest, where the Persons affected by such conflict inform
Borrower in writing of the existence of an actual or perceived conflict of
interest prior to retaining additional counsel, one additional of each such
counsel for each group of similarly situated Secured Parties), in connection
with any Proceeding commenced or threatened in writing, whether or not such
Person shall be designated a party thereto) at any time (including following the
payment of the Obligations) incurred by, imposed on or asserted against such
Person.

 

“Margin Stock” shall mean margin stock within the meaning of Regulation T,
Regulation U and Regulation X.

 

“Master Lease” shall mean the Master Lease, to be entered into promptly
following the Spin-Off by and among Landlord and Tenant, in substantially the
form attached hereto as Exhibit F.

 

“Material Adverse Effect” shall mean (a) a material adverse effect on the
business, assets, financial condition or results of operations of Borrower and
its Restricted Subsidiaries, taken as a whole and after giving effect to the
Transactions (including, without limitation, the Spin-Off), (b) a material
adverse effect on the ability of the Credit Parties (taken as a whole) to
satisfy their material payment Obligations under the Credit Documents or (c) a
material adverse effect on the legality, binding effect or enforceability
against any material Credit Party of the Credit Documents to which it is a party
or any of the material rights and remedies of any Secured Party thereunder or
the legality, priority or enforceability of the Liens on a material portion of
the Collateral.

 

“Material Indebtedness” shall mean any Indebtedness the outstanding principal
amount of which is in excess of $50.0 million.

 

“Maximum Rate” has the meaning set forth in Section 13.19.

 

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate un-reallocated portions of L/C Liabilities during the existence of a
Defaulting Lender, an amount equal to 103% of the un-reallocated L/C Liabilities
at such time, (ii) with respect to Cash Collateral consisting of cash or deposit
account balances provided in accordance with the provisions of Sections 2.01(e),
2.03, 2.10(c), 2.10(e), 2.16(a)(i), 2.16(a)(ii) or 11.01, an amount equal to
103% of the aggregate L/C Liability, and (iii) otherwise, an amount determined
by the Administrative Agent and the L/C Lenders in their reasonable discretion.

 

“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor entity
thereto.

 

“Mortgage” shall mean an agreement, including, but not limited to, a mortgage,
deed of trust or any other document, creating and evidencing a first Lien
(subject only to the Liens permitted thereunder) in favor of Collateral Agent on
behalf of the Secured Parties on each Mortgaged Real Property, which shall be in
substantially the form of Exhibit I or such other form as is reasonably
acceptable to Administrative Agent, with such schedules and including such
provisions as shall be necessary to conform such document to applicable or local
law or as shall be customary under local law, as the same may at any time be
amended in accordance with the terms thereof and hereof and such changes thereto
as shall be reasonably acceptable to Administrative Agent.

 

37

--------------------------------------------------------------------------------


 

“Mortgaged Real Property” shall mean (a) each Real Property listed on Schedule
1.01(E) and (b) each Real Property, if any, which shall be subject to a Mortgage
delivered on or after the Closing Date pursuant to Section 9.08, 9.11 or 9.14
(in each case, unless and until such Real Property is no longer subject to a
Mortgage).

 

“Mortgaged Vessel” shall mean (a) each Vessel, if any, listed on Schedule
8.13(b) as a “Mortgaged Vessel,” and (b) each Vessel or Replacement Vessel, if
any, which shall be subject to a Ship Mortgage after the Closing Date pursuant
to Section 9.08 or 9.11 (in each case, unless and until such Vessel or
Replacement Vessel is no longer subject to a Mortgage).

 

“Multiemployer Plan” shall mean a multiemployer plan within the meaning of
Section 4001(a)(3) of ERISA (a) to which any ERISA Entity is then making or
accruing an obligation to make contributions, (b) to which any ERISA Entity has
within the preceding five plan years made contributions, including any Person
which ceased to be an ERISA Entity during such five year period or (c) with
respect to which any Company is reasonably likely to incur liability under Title
IV of ERISA.

 

“NAIC” shall mean the National Association of Insurance Commissioners.

 

“Net Available Proceeds” shall mean:

 

(i)                                     in the case of any Asset Sale pursuant
to Section 10.05(c) or pursuant to Section 10.05(p), the aggregate amount of all
cash payments (including any cash payments received by way of deferred payment
of principal pursuant to a note or otherwise, but only as and when received)
received by Borrower or any Restricted Subsidiary directly or indirectly in
connection with such Asset Sale, net (without duplication) of (A) the amount of
all reasonable fees and expenses and transaction costs paid by or on behalf of
Borrower or any Restricted Subsidiary in connection with such Asset Sale
(including, without limitation, any underwriting, brokerage or other customary
selling commissions and legal, advisory and other fees and expenses, including
survey, title and recording expenses, transfer taxes and expenses incurred for
preparing such assets for sale, associated therewith); (B) any Taxes paid or
estimated in good faith to be payable by or on behalf of any Company as a result
of such Asset Sale (after application of all credits and other offsets that
arise from such Asset Sale); (C) any repayments by or on behalf of any Company
of Indebtedness (other than the Obligations) to the extent that such
Indebtedness is secured by a Permitted Lien on the subject Property required to
be repaid as a condition to the purchase or sale of such Property; (D) amounts
required to be paid to any Person (other than any Company) owning a beneficial
interest in the subject Property; and (E) amounts reserved, in accordance with
GAAP, against any liabilities associated with such Asset Sale and retained by
Borrower or any of its Subsidiaries after such Asset Sale and related thereto,
including pension and other post-employment benefit liabilities, purchase price
adjustments, liabilities related to environmental matters and liabilities under
any indemnification obligations associated with such Asset Sale, all as
reflected in an Officer’s Certificate delivered to Administrative Agent;
provided, that Net Available Proceeds shall include any cash payments received
upon the reversal (without the satisfaction of any applicable liabilities in
cash in a corresponding amount) of any reserve described in clause (E) of this
clause (i) or, if such liabilities have not been satisfied in cash and such
reserve is not reversed within eighteen (18) months after such Asset Sale, the
amount of such reserve;

 

(ii)                                  in the case of any Casualty Event, the
aggregate amount of cash proceeds of insurance, condemnation awards and other
compensation (excluding proceeds constituting business interruption insurance or
other similar compensation for loss of revenue, but including the proceeds of
any disposition of Property pursuant to Section 10.05(l)) received by the Person
whose Property was subject to such Casualty Event in respect of such Casualty
Event net of (A) fees and expenses incurred by or on behalf of Borrower or any
Restricted Subsidiary in connection with recovery thereof, (B) repayments of
Indebtedness (other than Indebtedness hereunder) to the extent secured by a Lien
on such Property that is

 

38

--------------------------------------------------------------------------------


 

permitted by the Credit Documents and that is not junior to the Lien thereon
securing the Obligations, and (C) any Taxes paid or payable by or on behalf of
Borrower or any Restricted Subsidiary in respect of the amount so recovered
(after application of all credits and other offsets arising from such Casualty
Event) and amounts required to be paid to any Person (other than any Company)
owning a beneficial interest in the subject Property; provided that, in the case
of a Casualty Event with respect to property that is subject to the Master Lease
or a similar lease entered into for the purpose of, or with respect to,
operating or managing gaming facilities and related assets, such cash proceeds
shall not constitute Net Available Proceeds to the extent, and for so long as,
such cash proceeds are required, by the terms of such lease, (x) to be paid to
the holder of any mortgage, deed of trust or other security agreement securing
indebtedness of the lessor or (y) to be paid to, or for the account of, the
lessor or deposited in an escrow account to fund rent and other amounts due with
respect to such property and costs to preserve, stabilize, repair, replace or
restore such property (in accordance with the provisions of the applicable
lease); and

 

(iii)                               in the case of any Debt Issuance, the
aggregate amount of all cash received in respect thereof by the Person
consummating such Debt Issuance in respect thereof net of all investment banking
fees, discounts and commissions, legal fees, consulting fees, accountants’ fees,
underwriting discounts and commissions and other fees and expenses, actually
incurred in connection therewith.

 

“New Investment Returns” shall mean the aggregate of all amounts received by
Borrower and its Restricted Subsidiaries with respect to Investments made
pursuant to Section 10.04(k) on or after the Closing Date (including with
respect to contracts related to such Investments and including principal,
interest, dividends, distributions, sale proceeds, payments under contracts
relating to such Investments or other amounts) that are designated by Borrower
as “New Investment Returns” in the Compliance Certificate delivered to the
Administrative Agent in respect of the fiscal quarter in which such amounts were
received.

 

“New Revolving Commitment” shall have the meaning set forth in Section 2.12(a).

 

“New Revolving Loan” shall have the meaning set forth in Section 2.12(a).

 

“New Term Loan Commitments” has the meaning set forth in Section 2.12(a).

 

“New Term Loan Facility” shall mean each credit facility comprising New Term
Loan Commitments and New Term Loans of a particular Tranche, if any.

 

“New Term Loan Maturity Date” shall mean, with respect to any New Term Loans to
be made pursuant to the related Incremental Joinder Agreement, the maturity date
thereof as determined in accordance with Section 2.12(b).

 

“New Term Loan Notes” shall mean the promissory notes executed and delivered in
connection with any New Term Loan Commitments and the related New Term Loans.

 

“New Term Loans” has the meaning set forth in Section 2.12(a).

 

“Non-Defaulting Lender” shall mean each Lender other than a Defaulting Lender.

 

“Non-Extension Notice Date” shall have the meaning provided by Section 2.03(b).

 

“Non-U.S. Lender” has the meaning set forth in Section 5.06(b).

 

“Notes” shall mean the Revolving Notes, the Swingline Note and the Term Loan
Notes.

 

39

--------------------------------------------------------------------------------


 

“Notice of Borrowing” shall mean a notice of borrowing substantially in the form
of Exhibit B or such other form as is reasonably acceptable to Administrative
Agent.

 

“Notice of Continuation/Conversion” shall mean a notice of
continuation/conversion substantially in the form of Exhibit C or such other
form as is reasonably acceptable to Administrative Agent.

 

“Obligation Currency” has the meaning set forth in Section 13.15(a).

 

“Obligations” shall mean all amounts, liabilities and obligations, direct or
indirect, contingent or absolute, of every type or description, and at any time
existing, owing by any Credit Party to any Secured Party or any of its Agent
Related Parties or their respective successors, transferees or assignees
pursuant to the terms of any Credit Document, any Credit Swap Contract or, with
the prior written approval of Borrower, any Secured Cash Management Agreement
(including in each case interest accruing or obligations incurred during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding),
whether or not the right of such Person to payment in respect of such
obligations and liabilities is reduced to judgment, liquidated, unliquidated,
fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable,
secured or unsecured and whether or not such claim is discharged, stayed or
otherwise affected by any bankruptcy case or insolvency or liquidation
proceeding.

 

“OFAC” has the meaning set forth in Section 8.27(b)(v).

 

“Officer’s Certificate” shall mean, as applied to any entity, a certificate
executed on behalf of such entity (or such entity’s manager or member or general
partner, as applicable) by its chairman of the board of directors (or functional
equivalent) (if an officer), its chief executive officer, its president, any of
its vice presidents, its chief financial officer, its chief accounting officer
or its treasurer or controller (in each case, or an equivalent officer) in their
official (and not individual) capacities.

 

“Open Market Assignment and Assumption Agreement” shall mean an Open Market
Assignment and Assumption Agreement substantially in the form attached as
Exhibit P hereto or such other form as is reasonably acceptable to
Administrative Agent.

 

“Organizational Document” shall mean, relative to any Person, its certificate of
incorporation, its certificate of formation, its certificate of partnership, its
by-laws, its partnership agreement, its limited liability company agreement, its
memorandum or articles of association, share designations or similar
organization documents and all shareholder agreements, voting trusts and similar
arrangements applicable to any of its authorized Equity Interests.

 

“Other Applicable Indebtedness” shall mean Indebtedness incurred pursuant to
Section 10.01(c), (h), (k), (n), (q), (u), (v) and (w).

 

“Other Commitments” means the Other Term Loan Commitments and Other Revolving
Commitments.

 

“Other Debt” has the meaning set forth in the definition of “Repricing
Transaction.”

 

“Other First Lien Indebtedness” shall mean outstanding Indebtedness that is not
incurred under this Agreement and that (a) is secured by the Collateral on a
pari passu basis with the Obligations and (b) is Permitted First Priority
Refinancing Debt, Permitted First Lien Indebtedness or Incremental Equivalent
Debt.

 

“Other Junior Indebtedness” shall mean Permitted Unsecured Indebtedness,
Permitted Second Lien Indebtedness, Permitted Unsecured Refinancing Debt,
Permitted Second Priority Refinancing Debt, Indebtedness

 

40

--------------------------------------------------------------------------------


 

incurred pursuant to Section 10.01(p), Indebtedness incurred pursuant to Section
10.01(q) or Incremental Equivalent Debt that is secured by a Lien on Collateral
junior to the Liens securing the Obligations or that is unsecured.

 

“Other Revolving Commitments” means one or more Tranches of revolving credit
commitments hereunder that result from a Refinancing Amendment.

 

“Other Revolving Loans” means one or more Tranches of Revolving Loans that
result from a Refinancing Amendment.

 

“Other Taxes” has the meaning set forth in Section 5.06(e).

 

“Other Term Loan Commitments” means one or more Tranches of term loan
commitments hereunder that result from a Refinancing Amendment.

 

“Other Term Loans” means one or more Tranches of Term Loans that result from a
Refinancing Amendment.

 

“Outstanding Investment Amount” shall mean, as of any date of determination, the
aggregate amount (not less than zero) of all Investments made pursuant to
Section 10.04(k) on or after the Closing Date, in each case, valued at fair
market value at the time each such Investment was made, minus (x) New Investment
Returns received on or prior to such date of determination, minus (y) all
Existing Investment Reductions received on or prior to such date (but only to
the extent that on the date any such Existing Investment Reduction was received,
such Existing Investment Reduction was not larger than the Outstanding
Investment Amount as of such date (without giving effect to such Existing
Investment Reduction)), minus (z) reductions in the amount of such Investments
as provided in the definition of “Investment”

 

“Paid in Full” or “Payment in Full” and any other similar terms, expressions or
phrases shall mean, at any time, (a) with respect to obligations other than the
Obligations or the Secured Obligations (as defined in the Security Agreement),
the payment in full of all of such obligations and (b) with respect to the
Obligations or the Secured Obligations (as defined in the Security Agreement),
the irrevocable termination of all Commitments, the payment in full in cash of
all Obligations (except undrawn Letters of Credit and Unasserted Obligations),
including principal, interest, fees, costs (including post-petition interest,
fees and costs even if such interest, fees and costs are not an allowed claim
enforceable against any Credit Party in a bankruptcy case under applicable law)
and premium (if any), and the discharge or Cash Collateralization of all Letters
of Credit outstanding in an amount equal to 103% of the greatest amount for
which such Letters of Credit may be drawn (or receipt of backstop letters of
credit reasonably satisfactory to the applicable L/C Lender and the
Administrative Agent).  For purposes of this definition, “Unasserted
Obligations” means, at any time, contingent indemnity obligations in respect of
which no claim or demand for payment has been made at such time.

 

“Parent Company” shall mean, with respect to a Lender, the bank holding company
(as defined in Federal Reserve Board Regulation Y), if any, of such Lender,
and/or any Person owning, beneficially or of record, directly or indirectly, a
majority of the shares of such Lender.

 

“Pari Passu Intercreditor Agreement” means an intercreditor agreement
substantially in the form of Exhibit S hereto or such other form as is
reasonably acceptable to Administrative Agent.

 

“Patriot Act” has the meaning set forth in Section 8.27(a).

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA, or any successor thereto.

 

41

--------------------------------------------------------------------------------


 

“Pension Plan” shall mean an employee pension benefit plan (other than a
Multiemployer Plan) that is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Code or Section 302 of ERISA
and is maintained or contributed to by any ERISA Entity or with respect to which
any Company is reasonably likely to incur liability under Title IV of ERISA.

 

“Perfection Certificate” shall mean that certain Perfection Certificate, dated
as of the Closing Date (the “Initial Perfection Certificate”), executed and
delivered by Borrower on behalf of Borrower and each of the Guarantors existing
on the initial Funding Date, and each other Perfection Certificate (which shall
be substantially in the form of Exhibit N or such other form as is reasonably
acceptable to Administrative Agent) executed and delivered by the applicable
Credit Party from time to time, in each case, as the same may be amended,
amended and restated, supplemented or otherwise modified from time to time in
accordance with Section 9.04(h)(ii).

 

“Permits” has the meaning set forth in Section 8.15.

 

“Permitted Acquisition” shall mean any acquisition, whether by purchase, merger,
consolidation or otherwise, by Borrower or any of its Restricted Subsidiaries of
all or substantially all of the business, property or assets of, or Equity
Interests in, a Person or any division or line of business of a Person so long
as (a) immediately after a binding contract with respect thereto is entered into
between Borrower or one of its Restricted Subsidiaries and the seller with
respect thereto and after giving pro forma effect to such acquisition and
related transactions, no Event of Default has occurred and is continuing or
would result therefrom and Borrower and its Restricted Subsidiaries shall be in
compliance on a Pro Forma Basis with the Financial Maintenance Covenants as of
the most recent Calculation Date (giving effect to such acquisition and any
related anticipated incurrences and repayments of Indebtedness as if consummated
on the first day of relevant Test Period or, in the case of any Permitted
Acquisition or other Acquisition not prohibited hereunder with respect to which
the acquisition agreement is entered into prior to the First Amendment
Incremental Commitments Availability Date, based on the Financial Maintenance
Covenants required for the Test Period ending March 31, 2015, as amended by the
First Amendment), (b) immediately after giving effect thereto, Borrower shall be
in compliance with Section 10.11, and (c) with respect to a Permitted
Acquisition in excess of $50.0 million, Borrower has delivered to Administrative
Agent an Officer’s Certificate to the effect set forth in clauses (a) and (b)
above, together with all relevant financial information for the Person or assets
to be acquired.

 

“Permitted Business” means any business of the type in which Borrower and its
Restricted Subsidiaries are engaged or proposed to be engaged on the date of
this Agreement, or any business reasonably related, incidental or ancillary
thereto (including assets or businesses complementary thereto).

 

“Permitted Business Assets” means (a) one or more Permitted Businesses, (b) a
controlling equity interest in any Person whose assets consist primarily of one
or more Permitted Businesses, (c) assets that are used or useful in a Permitted
Business or (d) any combination of the preceding clauses (a), (b) and (c), in
each case, as determined by Borrower’s Board of Directors or a Responsible
Officer or other management of Borrower or the Restricted Subsidiary acquiring
such assets, in each case, in its good faith judgment.

 

“Permitted First Lien Indebtedness” means any Indebtedness of Borrower (and
Contingent Obligations of the Guarantors in respect thereof) that (a) is secured
by the Collateral on a pari passu basis to the Liens securing the Obligations
and the obligations in respect of any Permitted First Priority Refinancing Debt
and is not secured by any property or assets of Borrower or any Restricted
Subsidiary other than the Collateral, (b) the holders of such Indebtedness (or
their representative) and Administrative Agent shall be party to the Pari Passu
Intercreditor Agreement, (c) is not scheduled to mature prior to the Final
Maturity Date then in effect at the time of issuance (excluding bridge
facilities allowing extensions on customary terms to at least such Final
Maturity Date), (d) is not at any time guaranteed by any Subsidiaries other than
Subsidiaries that are Guarantors, (e) the terms (excluding pricing, fees, rate
floors, premiums, optional prepayment or optional redemption provisions) of
which are (as determined by Borrower in good faith), taken as a whole, no more
restrictive in any material respect than the terms

 

42

--------------------------------------------------------------------------------


 

set forth in this Agreement (other than, in the case of any bridge facility,
covenants, defaults and remedy provisions customary for bridge financings) and
(f) other than in the case of a revolving credit facility, does not have a
Weighted Average Life to Maturity (excluding the effects of any prepayments of
Term Loans reducing amortization) that is shorter than that of any outstanding
Term Loans (excluding bridge facilities allowing extensions on customary terms
at least to such Final Maturity Date).

 

“Permitted First Priority Refinancing Debt” means any secured Indebtedness
incurred by Borrower (and Contingent Obligations of the Guarantors in respect
thereof) in the form of one or more series of senior secured notes or loans;
provided that (a) such Indebtedness is secured by the Collateral on a pari passu
basis (but without regard to the control of remedies) with the Obligations and
is not secured by any property or assets of Borrower or any Restricted
Subsidiary other than the Collateral, (b) such Indebtedness constitutes Credit
Agreement Refinancing Indebtedness, (c) such Indebtedness is not at any time
guaranteed by any Subsidiaries other than Subsidiaries that are Guarantors, and
(d) the holders of such Indebtedness (or their representative) and
Administrative Agent shall be party to the Pari Passu Intercreditor Agreement.

 

“Permitted Junior Debt Conditions” means that such applicable debt (i) does not
have a scheduled maturity date prior to the date that is 91 days after the Final
Maturity Date then in effect at the time of issuance (excluding bridge
facilities allowing extensions on customary terms to at least 91 days after such
Final Maturity Date), (ii) does not have a Weighted Average Life to Maturity
(excluding the effects of any prepayments of Term Loans reducing amortization)
that is shorter than that of any outstanding Term Loans (excluding bridge
facilities allowing extensions on customary terms to at least ninety-one (91)
days after the Final Maturity Date), (iii) shall not have any scheduled
principal payments or be subject to any mandatory redemption, prepayment, or
sinking fund (except for customary change of control (and, in the case of
convertible or exchangeable debt instruments, delisting) provisions and, in the
case of bridge facilities, customary mandatory redemptions or prepayments with
proceeds of Permitted Refinancings thereof (which Permitted Refinancings would
constitute Junior Financing) or Equity Issuances, and customary asset sale
provisions that permit application of the applicable proceeds to the payment of
the Obligations prior to application to such Junior Financing) due prior to the
date that is ninety-one (91) days after the Final Maturity Date then in effect
at the time of issuance (excluding bridge facilities allowing extensions on
customary terms to at least ninety-one (91) days after such Final Maturity
Date), (iv) is not at any time guaranteed by any Subsidiaries other than
Subsidiaries that are Guarantors and (v) has terms (excluding pricing, fees,
rate floors, premiums, optional prepayment or optional redemption provisions)
that are (as determined by Borrower in good faith), taken as a whole, no more
restrictive in any material respect than the terms set forth in this Agreement
(other than, in the case of any bridge facility, covenants, defaults and remedy
provisions customary for bridge financings).  For the avoidance of doubt, the
usual and customary terms of convertible or exchangeable debt instruments issued
in a registered offering or under Rule 144A of the Securities Act shall be
deemed to be no more restrictive in an material respect than the terms set forth
in this Agreement.

 

“Permitted Liens” has the meaning set forth in Section 10.02.

 

“Permitted Refinancing” shall mean, with respect to any Indebtedness, any
refinancing thereof; provided that:  (a) no Default or Event of Default shall
have occurred and be continuing or would arise therefrom; (b) any such
refinancing Indebtedness shall (i) not have a stated maturity or, other than in
the case of a revolving credit facility, a Weighted Average Life to Maturity
that is shorter than that of the Indebtedness being refinanced, (ii) if the
Indebtedness being refinanced is subordinated to the Obligations by its terms or
by the terms of any agreement or instrument relating to such Indebtedness, be at
least as subordinate to the Obligations as the Indebtedness being refinanced
(and unsecured if the refinanced Indebtedness is unsecured) and (iii) be in a
principal amount that does not exceed the principal amount so refinanced, plus,
accrued interest, plus, any premium or other payment required to be paid in
connection with such refinancing, plus, the amount of fees and expenses of
Borrower or any of its Restricted Subsidiaries incurred in connection with such
refinancing, plus, any unutilized commitments thereunder; and (c) the obligors
on such refinancing Indebtedness shall be the obligors on such Indebtedness
being refinanced; provided, however, that (i) the borrower of the refinancing
indebtedness shall be Borrower or the borrower of the

 

43

--------------------------------------------------------------------------------


 

indebtedness being refinanced and (ii) any Credit Party shall be permitted to
guarantee any such refinancing Indebtedness of any other Credit Party.

 

“Permitted Second Lien Indebtedness” means any Indebtedness of Borrower (and
Contingent Obligations of the Guarantors in respect thereof) that (a) is secured
by the Collateral on a second priority (or other junior priority) basis to the
Liens securing the Obligations and the obligations in respect of any Permitted
First Priority Refinancing Debt and any Permitted First Lien Indebtedness and is
not secured by any property or assets of Borrower or any Restricted Subsidiary
other than the Collateral, (b) meets the Permitted Junior Debt Conditions and
(c) the holders of such Indebtedness (or their representative) shall be party to
the Second Lien Intercreditor Agreement (as “Second Priority Debt Parties”) with
the Administrative Agent.

 

“Permitted Second Priority Refinancing Debt” means secured Indebtedness incurred
by Borrower (and Contingent Obligations of the Guarantors in respect thereof) in
the form of one or more series of second lien (or other junior lien) secured
notes or second lien (or other junior lien) secured loans; provided that (a)
such Indebtedness is secured by the Collateral on a second priority (or other
junior priority) basis to the liens securing the Obligations and the obligations
in respect of any Permitted First Priority Refinancing Debt and any Permitted
First Lien Indebtedness and is not secured by any property or assets of Borrower
or any Restricted Subsidiary other than the Collateral, (b) such Indebtedness
constitutes Credit Agreement Refinancing Indebtedness (provided, that such
Indebtedness may be secured by a Lien on the Collateral that is junior to the
Liens securing the Obligations and the obligations in respect of any Permitted
First Priority Refinancing Debt and Permitted First Lien Indebtedness,
notwithstanding any provision to the contrary contained in the definition of
“Credit Agreement Refinancing Indebtedness”), (c) the holders of such
Indebtedness (or their representative) shall be party to the Second Lien
Intercreditor Agreement (as “Second Priority Debt Parties”) with the
Administrative Agent and (d) meets the Permitted Junior Debt Conditions.

 

“Permitted Unsecured Indebtedness” means any unsecured Indebtedness of Borrower
(and Contingent Obligations of the Guarantors in respect thereof) that meets the
Permitted Junior Debt Conditions or is Junior Financing.  For the avoidance of
doubt, Disqualified Capital Stock shall not constitute Permitted Unsecured
Indebtedness.

 

“Permitted Unsecured Refinancing Debt” means unsecured Indebtedness incurred by
Borrower or its Restricted Subsidiaries in the form of one or more series of
senior unsecured notes or loans; provided that (a) such Indebtedness constitutes
Credit Agreement Refinancing Indebtedness and (b) meets the Permitted Junior
Debt Conditions.

 

“Permitted Vessel Liens” shall mean maritime Liens on ships, barges or other
vessels for damages arising out of a maritime tort, wages of a stevedore, when
employed directly by a Person listed in 46 U.S.C. § 31341, crew’s wages, salvage
and general average, whether now existing or hereafter arising and other
maritime Liens which arise by operation of law during normal operations of such
ships, barges or other vessels.

 

“Person” shall mean any individual, corporation, company, association,
partnership, limited liability company, joint venture, trust, unincorporated
organization or Governmental Authority or any other entity.

 

“Pledged Collateral” has the meaning set forth in the Security Agreement.

 

“Post-Increase Revolving Lenders” has the meaning set forth in Section 2.12(d).

 

“Post-Refinancing Revolving Lenders” has the meaning set forth in Section
2.15(f).

 

“Pre-Increase Revolving Lenders” has the meaning set forth in Section 2.12(d).

 

44

--------------------------------------------------------------------------------


 

“Pre-Opening Expenses” shall mean, with respect to any fiscal period, the amount
of expenses (including Consolidated Interest Expense) incurred with respect to
capital projects which are appropriately classified as “pre-opening expenses” on
the applicable financial statements of Borrower and its Subsidiaries for such
period.

 

“Pre-Refinancing Revolving Lenders” has the meaning set forth in Section
2.15(f).

 

“Principal Asset” shall mean the Companies’ gaming properties commonly known as:
(i) Hollywood Casino at Charles Town Races, (ii) Hollywood Casino Toledo, (iii)
Hollywood Casino Columbus, (iv) Hollywood Casino Lawrenceburg, (v) Hollywood
Casino at Penn National Race Course and (vi) Hollywood Casino St. Louis.

 

“Principal Office” shall mean the principal office of Administrative Agent,
located on the Closing Date at 901 Main Street, 14th Floor, Dallas, Texas
75202-3714, or such other office as may be designated in writing by
Administrative Agent.

 

“Prior Mortgage Liens” shall mean, with respect to each Mortgaged Real Property,
the Liens identified in Schedule B annexed to the applicable Mortgage as such
Schedule B may be amended from time to time to the reasonable satisfaction of
Administrative Agent.

 

“Pro Forma Basis” means, with respect to compliance with any test or covenant or
calculation of any ratio hereunder, the determination or calculation of such
test, covenant or ratio (including in connection with Specified Transactions) in
accordance with Section 1.06.

 

“Pro Rata Facility Bookrunners” shall mean, collectively, Merrill Lynch, Pierce,
Fenner & Smith Incorporated, J.P. Morgan Securities LLC and Fifth Third Bank, in
their capacities as joint physical bookrunners for the Revolving Facility and
the Term A Facility.

 

“Proceeding” shall mean any claim, counterclaim, action, judgment, suit,
hearing, governmental investigation, arbitration or proceeding, including by or
before any Governmental Authority and whether judicial or administrative.

 

“Property” shall mean any right, title or interest in or to property or assets
of any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including all contract rights, income or revenue rights, real
property interests, trademarks, trade names, equipment and proceeds of the
foregoing and, with respect to any Person, Equity Interests or other ownership
interests of any other Person.

 

“Public Lender” has the meaning set forth in Section 9.04.

 

“Purchase Money Obligation” shall mean, for any Person, the obligations of such
Person in respect of Indebtedness incurred for the purpose of financing all or
any part of the purchase price of any Property (including Equity Interests of
any Person) or the cost of installation, construction or improvement of any
property or assets and any refinancing thereof; provided, however, that such
Indebtedness is incurred (except in the case of a refinancing) within 180 days
after such acquisition of such Property or the incurrence of such costs by such
Person.

 

“Qualified Capital Stock” shall mean, with respect to any Person, any Equity
Interests of such Person which is not Disqualified Capital Stock.

 

“Qualified Contingent Obligation” shall mean Contingent Obligations permitted by
Section 10.04 in respect of (a) Indebtedness of any Joint Venture in which
Borrower or any of its Restricted Subsidiaries owns (directly or indirectly) at
least 25% of the Equity Interest of such Joint Venture or (b) Indebtedness of
casinos and “racinos” (and properties ancillary or related thereto) with respect
to which Borrower or any of its Restricted

 

45

--------------------------------------------------------------------------------


 

Subsidiaries has (directly or indirectly through Subsidiaries) entered into a
management or similar contract and such contract remains in full force and
effect at the time such Contingent Obligations are incurred.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligations, each
Guarantor that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Quarter” shall mean each three month period ending on March 31, June 30,
September 30 and December 31.

 

“Quarterly Dates” shall mean the last Business Day of each Quarter in each year,
commencing with the last Business Day of the first full Quarter after the
Closing Date.

 

“R/C Maturity Date” shall mean, (a) with respect to the Closing Date Revolving
Commitments and any Incremental Existing Tranche Revolving Commitments of the
same Tranche and any Revolving Loans thereunder, the date that is the fifth
anniversary of the Closing Date and (b) with respect to any other Tranche of
Revolving Commitments and Revolving Loans, the maturity date set forth therefor
in the applicable Incremental Joinder Agreement, Extension Amendment or
Refinancing Amendment.

 

“R/C Percentage” of any Revolving Lender at any time shall mean a fraction
(expressed as a percentage) the numerator of which is the Revolving Commitment
of such Revolving Lender at such time and the denominator of which is the Total
Revolving Commitments at such time; provided, however, that if the R/C
Percentage of any Revolving Lender is to be determined after the Total Revolving
Commitments have been terminated, then the R/C Percentage of such Revolving
Lender shall be determined immediately prior (and without giving effect) to such
termination but after giving effect to any assignments after termination of the
Revolving Commitments.

 

“Real Property” shall mean, as to any Person, all the right, title and interest
of such Person in and to land, improvements and appurtenant fixtures, including
leaseholds (it being understood that for purposes of Schedule 8.23(a), Borrower
shall not be required to describe such improvements and appurtenant fixtures in
such Schedule).

 

“redeem” shall mean redeem, repurchase, repay, defease (covenant or legal),
Discharge or otherwise acquire or retire for value; and “redemption” and
“redeemed” have correlative meanings.

 

“Redesignation” has the meaning set forth in Section 9.13(a).

 

“refinance” shall mean refinance, renew, extend, exchange, replace, defease
(covenant or legal) (with proceeds of Indebtedness), Discharge (with proceeds of
Indebtedness) or refund (with proceeds of Indebtedness), in whole or in part,
including successively; and “refinancing” and “refinanced” have correlative
meanings.

 

“Refinancing Amendment” means an amendment to this Agreement in form and
substance reasonably satisfactory to Administrative Agent and Borrower executed
by each of (a) Borrower, (b) Administrative Agent, (c) each additional Lender
and each existing Lender that agrees to provide any portion of the Credit
Agreement Refinancing Indebtedness being incurred pursuant thereto, in
accordance with Section 2.15.

 

“Register” has the meaning set forth in Section 2.08(c).

 

46

--------------------------------------------------------------------------------


 

“Regulation D” shall mean Regulation D (12 C.F.R. Part 204) of the Board of
Governors of the Federal Reserve System of the United States (or any successor),
as the same may be amended, modified or supplemented and in effect from time to
time and all official rulings and interpretations thereunder or thereof.

 

“Regulation T” shall mean Regulation T (12 C.F.R. Part 220) of the Board of
Governors of the Federal Reserve System of the United States (or any successor),
as the same may be amended, modified or supplemented and in effect from time to
time and all official rulings and interpretations thereunder or thereof.

 

“Regulation U” shall mean Regulation U (12 C.F.R. Part 221) of the Board of
Governors of the Federal Reserve System of the United States (or any successor),
as the same may be amended, modified or supplemented and in effect from time to
time and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” shall mean Regulation X (12 C.F.R. Part 224) of the Board of
Governors of the Federal Reserve System of the United States (or any successor),
as the same may be amended, modified or supplemented and in effect from time to
time and all official rulings and interpretations thereunder or thereof.

 

“Reimbursement Obligations” shall mean the obligations of Borrower to reimburse
L/C Disbursements in respect of any Letter of Credit.

 

“Related Indemnified Person” has the meaning set forth in Section 13.03(b).

 

“Related Parties” shall mean, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Release” shall mean any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating of any Hazardous Material in,
into, onto or through the Environment.

 

“Removal Effective Date” has the meaning set forth in Section 12.06(b).

 

“Replaced Lender” has the meaning set forth in Section 2.11(a).

 

“Replacement Lender” has the meaning set forth in Section 2.11(a).

 

“Replacement Vessel” shall mean the replacement of any existing Mortgaged Vessel
with a vessel, ship, riverboat, barge or improvement on real property, whether
such vessel, riverboat, barge or improvement is acquired or constructed and
whether or not such vessel, ship, riverboat, barge or improvement is temporarily
or permanently moored or affixed to any real property.

 

“Repricing Transaction” shall mean (i) the incurrence by Borrower of a new
tranche of replacement term loans under this Agreement (including by way of
conversion of Term B Facility Loans into any such new tranche of replacement
term loans) (x) having an effective interest rate margin for the respective Type
of such replacement term loan that is less than the Applicable Margin for Term B
Facility Loans of the respective Type (with the comparative determinations of
such margins to be made by Administrative Agent (consistent with generally
acceptable financial practices) and to be made after taking into account all
upfront or similar fees or original issue discount (amortized assuming a 4-year
life to maturity (or, if less, the stated life to maturity at the time of
incurrence of the applicable Indebtedness) of such tranche of replacement term
loans or Term B Facility Loans, as the case may be) payable to all Lenders
holding such replacement term loans or Term B Facility Loans, as the case may
be, but exclusive of any arrangement, structuring or other fees payable in
connection therewith that are not shared with all

 

47

--------------------------------------------------------------------------------


 

Lenders (in their capacity as such) holding such tranche of replacement term
loans or Term B Facility Loans, as the case may be, after giving effect to the
syndication thereof) (excluding any such loans incurred in connection with a
Change of Control or an Acquisition and any such loan is not made for the
primary purposes of reducing overall yield) and (y) the proceeds of which are
used to repay, in whole or in part, principal of outstanding Term B Facility
Loans (it being understood that a conversion of Term B Facility Loans into any
such new tranche of replacement term loans shall constitute a repayment of
principal of outstanding Term B Facility Loans), (ii) any amendment, waiver or
other modification to this Agreement which would have the effect of reducing the
Applicable Margin for Term B Facility Loans (with the determination of such
effective reduction to be made in accordance with the applicable provisions set
forth in the parenthetical appearing in preceding clause (i)(x)), excluding any
such amendment, waiver or modification entered into in connection with a Change
of Control or an Acquisition and/or (iii) the incurrence by Borrower or any of
its Subsidiaries of (x) any Incremental Term Loans, (y) any other term loans
(which, for the avoidance of doubt, does not include bonds) other than under
this Agreement or (z) any other bank debt other than under this Agreement (such
other term loans referred to in clause (y) above in this clause (iii) and such
other bank debt referred to in clause (z) above in this clause (iii) are
individually referred to as “Other Debt”), the proceeds of which are used in
whole or in part to prepay outstanding Term B Facility Loans (except to the
extent any such Incremental Term Loans or Other Debt is incurred in connection
with a Change of Control or an Acquisition) if such Incremental Term Loans or
Other Debt has an effective interest rate margin for the respective Type of such
replacement term loan that is less than the Applicable Margin for Term B
Facility Loans at the time of the prepayment thereof (with the comparative
determination of such margins to be made by Administrative Agent (consistent
with generally acceptable financial practices) taking into account all upfront
or similar fees or original issue discount (amortized assuming a 4-year life to
maturity (or, if less, the stated life to maturity at the time of incurrence of
the applicable Indebtedness) of such Incremental Term Loans or Other Debt)
payable to all lenders holding such Incremental Term Loans or Other Debt, as the
case may be, but exclusive of any arrangement, structuring or other fees payable
in connection therewith that are not shared with all Lenders (in their capacity
as such) holding such Incremental Term Loans or Other Debt, as the case may be,
after giving effect to the syndication thereof).  Any such determination by
Administrative Agent as contemplated by preceding clauses (i)(x), (ii) and (iii)
shall be conclusive and binding on all Lenders holding Term B Facility Loans.

 

“Required Lenders” shall mean, as of any date of determination: (a) prior to the
Closing Date, Lenders holding more than 50% of the aggregate amount of the
Commitments; and (b) thereafter, Non-Defaulting Lenders the sum of whose
outstanding Term Loans, unutilized Term Loan Commitments, Revolving Loans,
Unutilized R/C Commitments, Swingline Exposure and L/C Liabilities then
outstanding represents more than 50% of the aggregate sum (without duplication)
of (i) all outstanding Term Loans of all Non-Defaulting Lenders and all
unutilized Term Loan Commitments of all Non-Defaulting Lenders, (ii) all
outstanding Revolving Loans of all Non-Defaulting Lenders, (iii) the aggregate
Unutilized R/C Commitments of all Non-Defaulting Lenders, (iv) the Swingline
Exposure of all Non-Defaulting Lenders and (v) the L/C Liabilities of all
Non-Defaulting Lenders.

 

“Required Revolving Lenders” shall mean, as of any date of determination: (a) at
any time prior to the Closing Date, Lenders holding more than 50% of the
aggregate amount of the Revolving Commitments and (b) thereafter, Non-Defaulting
Lenders holding more than 50% of the aggregate sum of (without duplication) (i)
the aggregate principal amount of outstanding Revolving Loans of all
Non-Defaulting Lenders, (ii) the aggregate Unutilized R/C Commitments of all
Non-Defaulting Lenders, (iii) the Swingline Exposure of all Non-Defaulting
Lenders, and (iv) the L/C Liabilities of all Non-Defaulting Lenders.

 

“Required Tranche Lenders” shall mean:  (a) with respect to Lenders having
Revolving Commitments or Revolving Loans of any particular Tranche,
Non-Defaulting Lenders having more than 50% of the aggregate sum of the
Unutilized R/C Commitments, Revolving Loans, Swingline Exposure and L/C
Liabilities, in each case, in respect of such Tranche and then outstanding;
(b) with respect to Lenders having Term A Facility Loans, Term A Facility
Commitments or Incremental Term A Loan Commitments, Lenders having more than 50%
of the aggregate sum of the Term A Facility Loans, unutilized Term A Facility
Commitments, unutilized Incremental Term A Loans and Incremental Term A Loan
Commitments then outstanding; (c) with respect to Lenders having Term B Facility

 

48

--------------------------------------------------------------------------------


 

Loans, Term B Facility Commitments or Incremental Term B Loan Commitments,
Lenders having more than 50% of the aggregate sum of the Term B Facility Loans,
unutilized Term B Facility Commitments and unutilized Incremental Term B Loan
Commitments then outstanding; (d) for each New Term Loan Facility, if
applicable, with respect to Lenders having New Term Loans or New Term Loan
Commitments, in each case, in respect of such New Term Loan Facility, Lenders
having more than 50% of the aggregate sum of such New Term Loans and unutilized
New Term Loan Commitments then outstanding; (e) for each Extension Tranche, if
applicable, with respect to Lenders having Extended Revolving Loans or Extended
Revolving Commitments or Extended Term Loans or commitments in respect of
Extended Term Loans, in each case, in respect of such Extension Tranche, Lenders
having more than 50% of the aggregate sum of such Extended Revolving Loans and
Extended Revolving Commitments or Extended Term Loans and commitments in respect
thereof, as applicable, then outstanding; and (f) for each Tranche of Other Term
Loans, Lenders having more than 50% of the aggregate sum of such Other Term
Loans and unutilized Other Term Loan Commitments then outstanding.

 

“Requirement of Law” shall mean, as to any Person, any Law or determination of
an arbitrator or any Governmental Authority, in each case applicable to or
binding upon such Person or any of its Property or to which such Person or any
of its Property is subject.

 

“Reserve Requirement” shall mean, for any day during any Interest Period, the
reserve percentage (expressed as a decimal, carried out to five decimal places)
in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System of the United States for determining the maximum reserve
requirement (including any emergency, supplemental or other marginal reserve
requirement) with respect to LIBOR funding by member banks (currently referred
to as “Eurocurrency liabilities”).  The LIBO Rate for each outstanding LIBOR
Loan shall be adjusted automatically as of the effective date of any change in
the Reserve Requirement.

 

“Resignation Effective Date” has the meaning set forth in Section 12.06(a).

 

“Response Action” shall mean (a) “response” as such term is defined in CERCLA,
42 U.S.C. § 9601(24), and (b) all other actions required by any Governmental
Authority or voluntarily undertaken to:  (i) clean up, remove, treat, abate or
in any other way address any Hazardous Material in the Environment, (ii) prevent
the Release or threatened Release, or minimize the further Release, of any
Hazardous Material or (iii) perform studies and investigations in connection
with, or as a precondition to, clause (i) or (ii) above.

 

“Responsible Officer” shall mean the chief executive officer of Borrower, the
president of Borrower (if not the chief executive officer), any senior or
executive vice president of Borrower, the chief financial officer, the chief
accounting officer or treasurer of Borrower or, with respect to financial
matters, the chief financial officer, the chief accounting officer, senior
financial officer or treasurer of Borrower.

 

“Restricted Payment” shall mean dividends (in cash, Property or obligations) on,
or other payments or distributions (including return of capital) on account of,
or the setting apart of money for a sinking or other analogous fund for, or the
purchase, redemption, retirement, defeasance, termination, repurchase or other
acquisition of, any Equity Interests or Equity Rights (other than (a) any
payment made relating to any Transfer Agreement and (b) any dividends, payments,
distributions or other transfers in connection with the Transactions or pursuant
to the Transaction Agreements, the Spin-Off and the Conversion) in Borrower or
any of its Restricted Subsidiaries, but excluding dividends, payments or
distributions paid through the issuance of additional shares of Qualified
Capital Stock and any redemption, retirement or exchange of any Qualified
Capital Stock in Borrower or such Restricted Subsidiary through, or with the
proceeds of, the issuance of Qualified Capital Stock in Borrower or any of its
Restricted Subsidiaries.

 

“Restricted Subsidiaries” shall mean all existing and future Subsidiaries of
Borrower other than the Unrestricted Subsidiaries.

 

49

--------------------------------------------------------------------------------


 

“Revaluation Date” shall mean, with respect to any Letter of Credit, each of the
following:  (i) each date of issuance of a Letter of Credit denominated in an
Alternate Currency, (ii) each date of an amendment of any such Letter of Credit
having the effect of increasing the amount thereof, (iii) each date of any
payment by an L/C Lender under any Letter of Credit denominated in an Alternate
Currency, and (iv) such additional dates as the Administrative Agent or the
applicable L/C Lender shall reasonably determine or the Required Lenders shall
require.

 

“Reverse Trigger Event” shall mean the transfer of Equity Interests of any
Restricted Subsidiary or any Gaming Facility from trust or other similar
arrangement to Borrower or any of its Restricted Subsidiaries from time to time.

 

“Revocation” has the meaning set forth in Section 9.12(b).

 

“Revolving Availability Period” shall mean, (i) with respect to the Revolving
Commitments under the Closing Date Revolving Facility, the period from and
including the Closing Date to but excluding the earlier of applicable R/C
Maturity Date and the date of termination of such Revolving Commitments, and
(ii) with respect to any other Tranche of Revolving Commitments, the period from
and including the date such Tranche of Revolving Commitments is established to
but excluding the earlier of the applicable R/C Maturity Date and the date of
termination of such Tranche of Revolving Commitments.  Unless the context
otherwise requires, references in this Agreement to the Revolving Availability
Period shall mean with respect to each Tranche of Revolving Commitments, the
Revolving Availability Period applicable to such Tranche.

 

“Revolving Borrowing” shall mean a Borrowing comprised of Revolving Loans.

 

“Revolving Commitment” shall mean, for each Revolving Lender, the obligation of
such Lender to make Revolving Loans in an aggregate principal amount at any one
time outstanding up to but not exceeding the amount set opposite the name of
such Lender on Annex A-1 under the caption “Revolving Commitment,” or in the
Assignment Agreement pursuant to which such Lender assumed its Revolving
Commitment or in any Incremental Joinder Agreement or Refinancing Amendment, as
applicable, as the same may be (a) changed pursuant to Section 13.05(b), (b)
reduced or terminated from time to time pursuant to Sections 2.04 and/or 11.01,
as applicable, or (c) increased or otherwise adjusted from time to time in
accordance with this Agreement, including pursuant to Section 2.12 and Section
2.15; it being understood that a Revolving Lender’s Revolving Commitment shall
include any Incremental Revolving Commitments, Extended Revolving Commitments
and Other Revolving Commitments of such Revolving Lender.

 

“Revolving Exposure” shall mean, with respect to any Lender at any time, the
aggregate principal amount at such time of all outstanding Revolving Loans of
such Lender, plus the aggregate amount at such time of such Lender’s L/C
Liability, plus the aggregate amount at such time of such Lender’s Swingline
Exposure.

 

“Revolving Extension Request” shall have the meaning provided in Section
2.13(b).

 

“Revolving Facility” shall mean each credit facility comprising Revolving
Commitments of a particular Tranche.

 

“Revolving Lenders” shall mean (a) on the Closing Date, the Lenders having a
Revolving Commitment on Annex A-1 hereof and (b) thereafter, the Lenders from
time to time holding Revolving Loans and/or a Revolving Commitment as in effect
from time to time.

 

“Revolving Loans” has the meaning set forth in Section 2.01(a).

 

50

--------------------------------------------------------------------------------


 

“Revolving Notes” shall mean the promissory notes substantially in the form of
Exhibit A-1.

 

“Revolving Tranche Exposure” shall mean with respect to any Lender and Tranche
of Revolving Commitments at any time, the aggregate principal amount at such
time of all outstanding Revolving Loans of such Tranche of such Lender, plus the
aggregate amount at such time of such Lender’s L/C Liability under its Revolving
Commitment of such Tranche, plus the aggregate amount at such time of such
Lender’s Swingline Exposure under its Revolving Commitment of such Tranche.

 

“S&P” shall mean Standard & Poor’s Rating Services, a division of The
McGraw-Hill Companies, or any successor thereto.

 

“Sanction(s)” means any international economic sanction administered or enforced
by the United States Government (including without limitation, OFAC), the United
Nations Security Council, the European Union, Her Majesty’s Treasury or other
relevant sanctions authority.

 

“SEC” shall mean the Securities and Exchange Commission of the United States or
any successor thereto.

 

“Second Lien Intercreditor Agreement” shall mean an intercreditor agreement
substantially in the form of Exhibit T hereto or such other form as is
reasonably acceptable to Administrative Agent.

 

“Section 9.04 Financials” shall mean the financial statements delivered, or
required to be delivered, pursuant to Section 9.04(a) or (b), together with the
accompanying certificate of a Responsible Officer of Borrower delivered, or
required to be delivered, pursuant to Section 9.04(c).

 

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between Borrower and/or any or all of its Restricted
Subsidiaries and any Cash Management Bank.

 

“Secured Parties” shall mean the Agents, the Lenders, any Swap Provider that is
party to a Credit Swap Contract and any Cash Management Bank that is a party to
a Secured Cash Management Agreement.

 

“Securities Act” shall mean the Securities Act of 1933, as amended, and all
rules and regulations of the SEC promulgated thereunder.

 

“Security Agreement” shall mean a security agreement substantially in the form
of Exhibit H among the Credit Parties and Collateral Agent, as the same may be
amended in accordance with the terms thereof and hereof.

 

“Security Documents” shall mean the Security Agreement, the Mortgages, the Ship
Mortgages and each other security document or pledge agreement, instrument or
other document required by applicable local law or otherwise executed and
delivered by a Credit Party to grant or perfect a security interest in any
Property acquired or developed that is of the kind and nature that would
constitute Collateral on the Closing Date, and any other document, agreement or
instrument utilized to pledge or grant as collateral (or perfect any Lien
thereon) for the Obligations any Property of whatever kind or nature.

 

“Senior Unsecured Notes” shall mean the outstanding 5 7/8% senior unsecured
notes due 2021 of Borrower in the original aggregate principal amount of $300.0
million.

 

“Separation and Distribution Agreement” shall mean the separation and
distribution agreement between Borrower and GLPI in substantially the form of
Exhibit X hereto.

 

51

--------------------------------------------------------------------------------


 

“Ship Mortgage” shall mean a Ship Mortgage substantially in the form of
Exhibit J or such other form as is reasonably acceptable to Administrative Agent
made by the applicable Credit Parties in favor of Collateral Agent for the
benefit of the Secured Parties, as the same may be amended in accordance with
the terms thereof and hereof, or such other agreements reasonably acceptable to
Collateral Agent as shall be necessary to comply with applicable Requirements of
Law and effective to grant in favor of Collateral Agent for the benefit of the
Secured Parties a first preferred mortgage on the Mortgaged Vessel covered
thereby, subject only to Permitted Liens.

 

“SNDAs” shall have meaning provided in Section 8.24(e).

 

“Solvent” and “Solvency” shall mean, for any Person on a particular date, that
on such date (a) the fair value of the Property of such Person is greater than
the total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts and liabilities beyond such Person’s ability to pay as such debts
and liabilities mature, (d) such Person is not engaged in a business or a
transaction, and is not about to engage in a business or a transaction, for
which such Person’s Property would constitute an unreasonably small capital and
(e) such Person is able to pay its debts as they become due and payable.  For
purposes of this definition, the amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability, without duplication.

 

“Specified General Investment Returns” means the amounts received by Borrower
and its Restricted Subsidiaries with respect to Investments made pursuant to
Section 10.04(s) (including with respect to contracts related to such
Investments and including principal, interest, dividends, distributions, sale
proceeds, payments under contracts relating to such Investments or other
amounts) that are designated by Borrower as “Specified General Investment
Returns” in the Compliance Certificate delivered to the Administrative Agent in
respect of the fiscal quarter in which such amounts were received.

 

 “Specified Sale Leaseback Transaction” means, with respect to Borrower or any
of its Restricted Subsidiaries, an arrangement whereby, directly or indirectly,
(a) Borrower or such Restricted Subsidiary shall sell or transfer any property,
real or personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property which it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred and (b) (i) such property is sold to, and leased from,
GLPI or one of its Subsidiaries or (ii) the acquisition of such property was not
funded with Indebtedness (other than Revolving Loans or other revolving credit
loans) or with the proceeds of Equity Issuances by Borrower.

 

“Specified Transaction” means (a) any incurrence or repayment of Indebtedness
(other than for working capital purposes or under a Revolving Facility), (b)
Investment that results in a Person becoming a Restricted Subsidiary or an
Unrestricted Subsidiary, (c) any Permitted Acquisition or other Acquisition, (d)
any Asset Sale, designation or redesignation of a Restricted Subsidiary that
results in a Restricted Subsidiary ceasing to be a Restricted Subsidiary of
Borrower, (e) any Acquisition or Investment constituting an acquisition of
assets constituting a business unit, line of business or division of another
Person and (f) any amendment, modification or waiver to any provision of the
Master Lease.

 

“Specified Unrestricted Subsidiaries Investment Returns” means the amounts
received by Borrower and its Restricted Subsidiaries with respect to Investments
made pursuant to Section 10.04(q) (including with respect to contracts related
to such Investments and including principal, interest, dividends, distributions,
sale proceeds, payments under contracts relating to such Investments or other
amounts) that are designated by Borrower as “Specified Unrestricted Subsidiaries
Investment Returns” in the Compliance Certificate delivered to the
Administrative Agent in respect of the fiscal quarter in which such amounts were
received.

 

52

--------------------------------------------------------------------------------


 

“Spin-Off” shall mean, collectively, (a) the contribution of substantially all
of assets and liabilities associated with the real property and real estate
development business of Borrower (as in effect prior to the Closing Date) to
GLPI, (b) the distribution of the assets and liabilities associated with the TRS
Properties to GLPI, (c) the distribution of all of the outstanding shares of
common stock of GLPI to Borrower’s shareholders and (d) the series of corporate
restructurings and other transactions entered into in connection with the
foregoing.

 

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the applicable L/C Lender, as applicable, to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date as of which the foreign exchange computation is made; provided that the
Administrative Agent or such L/C Lender may obtain such spot rate from another
financial institution designated by the Administrative Agent or such L/C Lender
if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency; and provided further
that such L/C Lender may use such spot rate quoted on the date as of which the
foreign exchange computation is made in the case of any Letter of Credit
denominated in an Alternate Currency.

 

“Stated Amount” of each Letter of Credit shall mean, at any time, the maximum
amount available to be drawn thereunder (in each case determined without regard
to whether any conditions to drawing could then be met).

 

“Subsidiary” shall mean, as to any Person, (i) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more
Subsidiaries of such Person has more than a 50% equity interest at the time. 
Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
Borrower.

 

“Swap Contract” shall mean any agreement entered into in the ordinary course of
business (as a bona fide hedge and not for speculative purposes) (including any
master agreement and any schedule or agreement, whether or not in writing,
relating to any single transaction) that is an interest rate swap agreement,
basis swap, forward rate agreement, commodity swap, commodity option, equity or
equity index swap or option, bond option, interest rate option, foreign exchange
agreement, rate cap, collar or floor agreement, currency swap agreement,
cross-currency rate swap agreement, swap option, currency option or any other
similar agreement (including any option to enter into any of the foregoing) and
is designed to protect any Company against fluctuations in interest rates,
currency exchange rates, commodity prices, or similar risks (including any
Interest Rate Protection Agreement).  For the avoidance of doubt, the term “Swap
Contract” includes, without limitation, any call options, warrants and capped
calls entered into as part of, or in connection with, an issuance of convertible
or exchangeable debt by Borrower or its Restricted Subsidiaries.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swap Provider” shall mean any Person that is a party to a Swap Contract with
Borrower and/or any of its Restricted Subsidiaries if such Person was, at the
date of entering into such Swap Contract, a Lender or Agent or Affiliate of a
Lender or Agent, and such Person executes and delivers to Administrative Agent a
letter agreement in form and substance reasonably acceptable to Administrative
Agent pursuant to which such Person (a) appoints Collateral Agent as its agent
under the applicable Credit Documents and (b) agrees to be bound by the
provisions of Section 12.03.

 

53

--------------------------------------------------------------------------------


 

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
loans pursuant to Section 2.01(e).  The Swingline Commitment is part of, and not
in addition to, the Revolving Commitments.

 

“Swingline Exposure” shall mean at any time the aggregate principal amount at
such time of all outstanding Swingline Loans.  The Swingline Exposure of any
Revolving Lender at any time shall equal its R/C Percentage of the aggregate
Swingline Exposure at such time.

 

“Swingline Lender” shall have the meaning assigned to such term in the preamble
hereto.

 

“Swingline Loan” shall mean any loan made by the Swingline Lender pursuant to
Section 2.01(e).

 

“Swingline Note” shall mean the promissory note substantially in the form of
Exhibit A-4.

 

“Swingline Sublimit” shall mean the lesser of (a) $50.0 million and (b) the
Total Revolving Commitments then in effect.  The Swingline Sublimit is part of,
not in addition to, the Total Revolving Commitments.

 

“Taking” shall mean a taking or voluntary conveyance during the term of this
Agreement of all or part of any Mortgaged Real Property or Mortgaged Vessel, or
any interest therein or right accruing thereto or use thereof, as the result of,
or in settlement of, any condemnation or other eminent domain proceeding by any
Governmental Authority affecting any Mortgaged Real Property or Mortgaged Vessel
or any portion thereof, whether or not the same shall have actually been
commenced.

 

“Tax Benefit” has the meaning set forth in Section 5.06(g).

 

“Tax Matters Agreement” shall mean the tax matters agreement between Borrower
and GLPI in substantially the form of Exhibit Y hereto.

 

“Tax Returns” has the meaning set forth in Section 8.08.

 

“Taxes” shall mean any and all taxes, imposts, duties, charges, fees, levies or
other charges or assessments of whatever nature, including income, gross
receipts, excise, real or personal property, sales, withholding, social
security, retirement, unemployment, occupation, use, service, license, net
worth, payroll, franchise, and transfer and recording, imposed by the Internal
Revenue Service or any taxing authority (whether domestic or foreign, including
any federal, state, U.S. possession, county, local or foreign government or any
subdivision or taxing agency thereof) including interest, fines, penalties or
additions to tax attributable to or imposed on or with respect to any such
taxes, charges, fees, levies or other assessments.

 

“Tenant” shall mean Penn Tenant, LLC, a Pennsylvania limited liability company,
in its capacity as tenant under the Master Lease, and its successors in such
capacity.

 

“Term A Facility” shall mean the credit facility comprising the Term A Facility
Commitments, any Incremental Term A Loan Commitments and the Term A Facility
Loans.

 

“Term A Facility Commitment” shall mean, for each Term A Facility Lender, the
obligation of such Lender to make a Term A Facility Loan in a principal amount
not to exceed the amount set forth opposite the name of such Lender on Annex A-2
under the caption “Term A Facility Commitment,” or in the Assignment Agreement
pursuant to which such Lender assumed its Term A Facility Commitment, as
applicable, as the same may be (a) changed pursuant to Section 13.05(b) or (b)
reduced or terminated from time to time pursuant to Section 2.04 or Section
11.01.  The aggregate principal amount of the Term A Facility Commitments of all
Term A Facility Lenders on the Closing Date is $500.0 million.

 

54

--------------------------------------------------------------------------------


 

“Term A Facility Lenders” shall mean (a) on the Closing Date, the Lenders having
Term A Facility Commitments on Annex A-2 hereof and (b) thereafter, the Lenders
from time to time holding any Incremental Term A Loan Commitments and/or Term A
Facility Loans, as the case may be, after giving effect to any assignments
thereof permitted by Section 13.05(b).

 

“Term A Facility Loans” shall mean (a) collectively, term loans made pursuant to
Section 2.01(b) and (b) term loans made pursuant to any Incremental Term A Loan
Commitments.

 

“Term A Facility Maturity Date” shall mean the date that is the fifth
anniversary of the Closing Date.

 

“Term A Facility Notes” shall mean the promissory notes substantially in the
form of Exhibit A-2.

 

“Term B Facility” shall mean the credit facility comprising the Term B Facility
Commitments, any Incremental Term B Loan Commitments and the Term B Facility
Loans.

 

“Term B Facility Bookrunners” means, collectively, J.P. Morgan Securities LLC,
Wells Fargo Securities LLC and UBS Securities LLC, in their capacities as joint
physical bookrunners for the Term B Facility hereunder.

 

“Term B Facility Commitment” shall mean, for each Term B Facility Lender, the
obligation of such Lender, if any, to make a Term B Facility Loan to Borrower on
the Closing Date in a principal amount not to exceed the amount set forth
opposite such Lender’s name under the heading “Term B Facility Commitment” on
Annex A-3, or in the Assignment Agreement pursuant to which such Lender assumed
its Term B Facility Commitment, as applicable, as the same may be (i) changed
pursuant to Section 13.05(b) or (ii) reduced or terminated from time to time
pursuant to Section 2.04 or Section 11.01.  The aggregate principal amount of
the Term B Facility Commitments of all Term B Facility Lenders on the Closing
Date is $250.0 million.

 

“Term B Facility Lenders” shall mean (a) on the Closing Date, the Lenders having
Term B Facility Commitments on Annex A-3 hereof and (b) thereafter, the Lenders
from time to time holding any Incremental Term B Loan Commitments and/or Term B
Facility Loans, as the case may be, after giving effect to any assignments
thereof permitted by Section 13.05(b).

 

“Term B Facility Loans” shall mean (a) the term loans made pursuant to
Section 2.01(c) and (b) term loans made pursuant to any Incremental Term B Loan
Commitments.

 

“Term B Facility Maturity Date” shall mean the date that is the seventh
anniversary of the Closing Date.

 

“Term B Facility Notes” shall mean the promissory notes substantially in the
form of Exhibit A-3.

 

“Term Facilities” shall mean, collectively, the credit facilities comprising the
Term A Facility, the Term B Facility, any New Term Loan Facilities, the credit
facilities comprising the Extended Term Loans, if any, and the credit facilities
comprising Other Term Loans, if any.

 

“Term Loan Commitments” shall mean, collectively, (a) the Term A Facility
Commitments, (b) the Term B Facility Commitments, (c) any Incremental Term Loan
Commitments and (d) any Other Term Loan Commitments.

 

“Term Loan Extension Request” shall have the meaning provided in Section
2.13(a).

 

“Term Loan Notes” shall mean, collectively, the Term A Facility Notes, the Term
B Facility Notes and any New Term Loan Notes.

 

55

--------------------------------------------------------------------------------


 

“Term Loans” shall mean, collectively, the Term A Facility Loans, the Term B
Facility Loans, any Extended Term Loans, any Other Term Loans and any New Term
Loans.

 

“Test Period” shall mean, for any date of determination, the period of the four
most recently ended consecutive fiscal quarters of Borrower and its Restricted
Subsidiaries for which quarterly or annual financial statements have been
delivered or are required to have been delivered to Administrative Agent or have
been filed with the SEC.

 

“Total Revolving Commitments” shall mean, at any time, the Revolving Commitments
of all the Revolving Lenders at such time. The Total Revolving Commitments on
the Closing Date are $500.0 million.

 

“Tranche” shall mean (i) when used with respect to the Lenders, each of the
following classes of Lenders:  (a) Lenders having Revolving Loans incurred
pursuant to the Closing Date Revolving Commitment or any Incremental Existing
Tranche Revolving Commitments of the same Tranche or Closing Date Revolving
Commitments and any Incremental Existing Tranche Revolving Commitments of the
same Tranche, (b) Lenders having such other Tranche of Revolving Loans or
Revolving Commitments created pursuant to an Extension Amendment or Incremental
Joinder Agreement, (c) Lenders having Term A Facility Loans or Term A Facility
Commitments and Incremental Term A Loan Commitments, (d) Lenders having Term B
Facility Loans or Term B Facility Commitments and Incremental Term B Loan
Commitments and (e) Lenders having such other Tranche of Term Loans or Term Loan
Commitments created pursuant to an Extension Amendment, Incremental Joinder
Agreement or Refinancing Amendment, and (ii) when used with respect to Loans or
Commitments, each of the following classes of Loans or Commitments:  (a)
Revolving Loans incurred pursuant to the Closing Date Revolving Commitment or
any Incremental Existing Tranche Revolving Commitments of the same Tranche or
Closing Date Revolving Commitments and any Incremental Existing Tranche
Revolving Commitments of the same Tranche, (b) such other Tranche of Revolving
Loans or Revolving Commitments created pursuant to an Extension Amendment or
Incremental Joinder Agreement, (c) Term A Facility Loans or Term A Facility
Commitments and Incremental Term A Loan Commitments, (d) Term B Facility Loans
or Term B Facility Commitments and Incremental Term B Loan Commitments and (e)
such other Tranche of Term Loans or Term Loan Commitments created pursuant to an
Extension Amendment, Incremental Joinder Agreement or Refinancing Amendment.

 

“Transaction Agreements” shall mean the Separation and Distribution Agreement,
the Master Lease, the Transition Services Agreement, the Tax Matters Agreement,
the Employee Matters Agreement and the Interim Access Agreement.

 

“Transactions” shall mean, collectively, (a) the Closing Date Refinancing, (b)
the Spin-Off and the other transactions contemplated thereby, including, without
limitation, the entering into of the Master Lease and the other Transaction
Agreements, (c) the issuance of the Senior Unsecured Notes, (d) the Conversion,
(e) the entering into of this Agreement and the other Credit Documents and the
borrowings hereunder on the Closing Date and (f) the payment of fees and
expenses in connection with the foregoing.

 

“Transfer Agreement” shall mean any trust or similar arrangement required by any
Gaming Authority from time to time with respect to the Equity Interests of any
Restricted Subsidiary (or any Person that was a Restricted Subsidiary) or any
Gaming Facility.

 

“Transition Services Agreement” shall mean the transition services agreement
between Borrower and GLPI in substantially the form of Exhibit Z hereto.

 

“Trigger Event” shall mean the transfer of shares of Equity Interests of any
Restricted Subsidiary or any Gaming Facility into trust or other similar
arrangement required by any Gaming Authority from time to time.

 

56

--------------------------------------------------------------------------------


 

“TRS Properties” shall mean GLP Holdings, Inc., Louisiana Casino Cruises, Inc.,
and Penn Cecil Maryland, Inc., which, directly or indirectly, operate Hollywood
Casino Baton Rouge and Hollywood Casino Perryville.

 

“Type” has the meaning set forth in Section 1.03.

 

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the applicable state or other jurisdiction.

 

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

 

“Unaffiliated Joint Ventures” shall mean any joint venture of Borrower or any of
its Subsidiaries; provided, however, that (i) all Investments in, and other
transactions entered into with, such joint venture by Borrower or any of its
Restricted Subsidiaries were made in compliance with this Agreement and (ii) no
Affiliate (other than Borrower or any Subsidiary or any other Unaffiliated Joint
Venture) or officer or director of Borrower or any of its Subsidiaries owns any
Equity Interest, or has any material economic interest, in such joint venture
(other than through Borrower (directly or indirectly through its
Subsidiaries)).  No Subsidiary of Borrower shall be an Unaffiliated Joint
Venture.

 

“United States” shall mean the United States of America.

 

“un-reallocated portion” has the meaning set forth in Section 2.14(a).

 

“Unreimbursed Amount” has the meaning set forth in Section 2.03(e).

 

“Unrestricted Cash” means the aggregate amount of unrestricted cash and cash
equivalents (in each case free and clear of all Liens, other than Permitted
Liens that (i) do not restrict the application of such cash and cash equivalents
to the repayment of the Obligations or (ii) secure the Obligations) of Borrower
and its Restricted Subsidiaries as at such date not to exceed the greater of (x)
$300.0 million and (y) the product of $15.0 million and the number of Gaming
Facilities operated by Borrower and its Restricted Subsidiaries on such date of
determination and which are owned by Borrower or its Restricted Subsidiaries or
with respect to which Borrower or its Restricted Subsidiaries are required to
provide working capital for the operation thereof.

 

“Unrestricted Subsidiaries” shall mean (a) as of the Closing Date, the
Subsidiaries listed on Schedule 8.12(c), (b) any Subsidiary of Borrower
designated as an “Unrestricted Subsidiary” pursuant to and in compliance with
Section 9.12 and (c) any Subsidiary of an Unrestricted Subsidiary (in each case,
unless such Subsidiary is no longer a Subsidiary of Borrower or is subsequently
designated as a Restricted Subsidiary pursuant to this Agreement).

 

“Unutilized R/C Commitment” shall mean, for any Revolving Lender, at any time,
the excess of such Revolving Lender’s Revolving Commitment at such time over the
sum of (i) the aggregate outstanding principal amount of all Revolving Loans
made by such Revolving Lender, (ii) such Revolving Lender’s L/C Liability at
such time and (iii) such Revolving Lender’s Swingline Exposure at such time.

 

“Vessel” shall mean a gaming vessel, barge or riverboat and the fixtures and
equipment located thereon (it being understood that for purposes of Schedule
8.13(b), Borrower shall not be required to describe such fixtures and equipment
in such Schedule 8.13(b)).

 

57

--------------------------------------------------------------------------------


 

“Voting Stock” shall mean, with respect to any Person, the Equity Interests,
participations, rights in, or other equivalents of, such Equity Interests, and
any and all rights, warrants or options exchangeable for or convertible into
such Equity Interests of such Person, in each case, that ordinarily has voting
power for the election of directors (or Persons performing similar functions) of
such Person, whether at all times or only as long as no senior class of Equity
Interests has such voting power by reason of any contingency.

 

“Weighted Average Life to Maturity” shall mean, on any date and with respect to
the aggregate amount of the Term Loans (or any applicable portion thereof), an
amount equal to (a) the scheduled repayments of such Term Loans to be made after
such date, multiplied by the number of days from such date to the date of such
scheduled repayments divided by (b) the aggregate principal amount of such Term
Loans.

 

“Wholly Owned Restricted Subsidiary” shall mean, with respect to any Person, any
Wholly Owned Subsidiary of such Person that is a Restricted Subsidiary.  Unless
the context clearly requires otherwise, all references to any Wholly Owned
Restricted Subsidiary shall mean a Wholly Owned Restricted Subsidiary of
Borrower.

 

“Wholly Owned Subsidiary” shall mean, with respect to any Person, any
corporation, partnership, limited liability company or other entity of which all
of the Equity Interests (other than, in the case of a corporation, directors’
qualifying shares or nominee shares required under applicable law) are directly
or indirectly owned or controlled by such Person and/or one or more Wholly Owned
Subsidiaries of such Person.  Unless the context clearly requires otherwise, all
references to any Wholly Owned Subsidiary shall mean a Wholly Owned Subsidiary
of Borrower.

 

“Withdrawal Liability” shall mean liability by an ERISA Entity to a
Multiemployer Plan as a result of a complete or partial withdrawal from such
Multiemployer Plan, as such terms are defined in Part 1 of Subtitle E of Title
IV of ERISA.

 

“Working Capital” means, for any Person at any date, the amount (which may be a
negative number) of the Consolidated Current Assets of such Person minus the
Consolidated Current Liabilities of such Person at such date; provided that, for
purposes of calculating Working Capital, increases or decreases in Working
Capital shall be calculated without regard to any changes in Consolidated
Current Assets or Consolidated Current Liabilities as a result of (a) any
reclassification in accordance with GAAP of assets or liabilities, as
applicable, between current and noncurrent, (b) the effects of purchase
accounting or (c) the impact of non-cash items on Consolidated Current Assets
and Consolidated Current Liabilities.  For purposes of calculating Working
Capital (i) for any period in which a Permitted Acquisition or other Acquisition
occurs (other than with respect to any Unrestricted Subsidiary) or any
Unrestricted Subsidiary is revoked and converted into a Restricted Subsidiary,
the “consolidated current assets” and “consolidated current liabilities” of any
Person, property, business or asset so acquired or Unrestricted Subsidiary so
revoked, as the case may be (determined on a basis consistent with the
corresponding definitions herein, with appropriate reference changes) shall be
excluded and (ii) for any period in which any Person, property, business or
asset (other than an Unrestricted Subsidiary) is sold, transferred or otherwise
disposed of, closed or classified as discontinued operations by Borrower or any
Restricted Subsidiary or any Restricted Subsidiary is designated as an
Unrestricted Subsidiary, the “consolidated current assets” and “consolidated
current liabilities” of any Person, property, business or asset so sold,
transferred or otherwise disposed of, closed or classified as discontinued
operations or Restricted Subsidiary so designated, as the case may be
(determined on a basis consistent with the corresponding definitions herein,
with appropriate reference changes) shall be excluded.

 

SECTION 1.02.                      Accounting Terms and Determinations.  Except
as otherwise provided in this Agreement, all computations and determinations as
to accounting or financial matters (including financial covenants) shall be made
in accordance with GAAP as in effect on the Closing Date consistently applied
for all applicable periods, and all accounting or financial terms shall have the
meanings ascribed to such terms by GAAP.  If at any time any change in GAAP
would affect the computation of any financial ratio or requirement set forth in

 

58

--------------------------------------------------------------------------------


 

any Credit Document, and Borrower notifies Administrative Agent that Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if Administrative Agent notifies Borrower
that the Required Lenders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.  If at any time any
change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Credit Document, and Borrower, Administrative Agent
or the Required Lenders shall so request, Administrative Agent, the Lenders and
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders, not to be unreasonably withheld).

 

SECTION 1.03.                      Classes and Types of Loans.  Loans hereunder
are distinguished by “Class” and by “Type.”  The “Class” of a Loan (or of a
Commitment to make a Loan) refers to whether such Loan is a Revolving Loan of
any particular Tranche, a Term A Facility Loan, a Term B Facility Loan, a New
Term Loan of any particular Tranche, or a Term Loan of any particular Tranche of
Term Loans created pursuant to an Extension Amendment or a Refinancing Amendment
or a Swingline Loan, each of which constitutes a Class.  The “Type” of a Loan
refers to whether such Loan is an ABR Loan or a LIBOR Loan, each of which
constitutes a Type.  Loans may be identified by both Class and Type.

 

SECTION 1.04.                      Rules of Construction.

 

(a)                                 In each Credit Document, unless the context
clearly requires otherwise (or such other Credit Document clearly provides
otherwise), references to (i) the plural include the singular, the singular
include the plural and the part include the whole; (ii) Persons include their
respective permitted successors and assigns or, in the case of governmental
Persons, Persons succeeding to the relevant functions of such Persons;
(iii) statutes and regulations include any amendments, supplements or
modifications of the same from time to time and any successor statutes and
regulations; (iv) unless otherwise expressly provided, any reference to any
action of any Secured Party by way of consent, approval or waiver shall be
deemed modified by the phrase “in its/their reasonable discretion”; (v) time
shall be a reference to time of day New York, New York; (vi) Obligations (other
than L/C Liabilities) shall not be deemed “outstanding” if such Obligations have
been Paid in Full; and (vii) except as expressly provided in any Credit Document
any item required to be delivered or performed on a day that is not a Business
Day shall not be required until the next succeeding Business Day.

 

(b)                                 In each Credit Document, unless the context
clearly requires otherwise (or such other Credit Document clearly provides
otherwise), (i) “amend” shall mean “amend, restate, amend and restate,
supplement or modify”; and “amended,” “amending” and “amendment” shall have
meanings correlative to the foregoing; (ii) in the computation of periods of
time from a specified date to a later specified date, “from” shall mean “from
and including”; “to” and “until” shall mean “to but excluding”; and “through”
shall mean “to and including”; (iii) “hereof,” “herein” and “hereunder” (and
similar terms) in any Credit Document refer to such Credit Document as a whole
and not to any particular provision of such Credit Document; (iv) “including”
(and similar terms) shall mean “including without limitation” (and similarly for
similar terms); (v) “or” has the inclusive meaning represented by the phrase
“and/or”; (vi) references to “the date hereof” shall mean the date first set
forth above; (vii) “asset” and “property” shall have the same meaning and effect
and refer to all tangible and intangible assets and property, whether real,
personal or mixed and of every type and description; and (viii) a “fiscal year”
or a “fiscal quarter” is a reference to a fiscal year or fiscal quarter of
Borrower.

 

(c)                                  In this Agreement unless the context
clearly requires otherwise, any reference to (i) an Annex, Exhibit or Schedule
is to an Annex, Exhibit or Schedule, as the case may be, attached to this
Agreement and constituting a part hereof, and (ii) a Section or other
subdivision is to a Section or such other subdivision of this Agreement.

 

59

--------------------------------------------------------------------------------


 

(d)                                 Unless otherwise expressly provided herein,
(i) references to Organizational Documents, agreements (including the Credit
Documents) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, amendments and restatements, extensions,
supplements, reaffirmations and other modifications thereto, but only to the
extent that such amendments, restatements, amendments and restatements,
extensions, supplements, reaffirmations and other modifications are permitted by
the Credit Documents; (ii) references to any Requirement of Law shall include
all statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such Requirement of Law, and (iii) for the
avoidance of doubt, any reference herein to “the date hereof” or words of
similar import shall refer to the date that the Credit Agreement was initially
entered into (October 30, 2013).

 

(e)                                  This Agreement and the other Credit
Documents are the result of negotiations among and have been reviewed by counsel
to Agents, Borrower and the other parties, and are the products of all parties. 
Accordingly, they shall not be construed against the Lenders or Agents merely
because of Agents’ or the Lenders’ involvement in their preparation.

 

SECTION 1.05.                      Exchange Rates; Currency Equivalents.

 

(a)                                 The Administrative Agent or the applicable
L/C Lender, as applicable, shall determine the Spot Rates as of each Revaluation
Date to be used for calculating Dollar Equivalent amounts of extensions of
credit hereunder and Obligations denominated in Alternate Currencies.  Such Spot
Rates shall become effective as of such Revaluation Date and shall be the Spot
Rates employed in converting any amounts between the applicable currencies until
the next Revaluation Date to occur.  Except for purposes of financial statements
delivered by Credit Parties hereunder or calculating financial covenants or
financial ratios hereunder or except as otherwise provided herein, the
applicable amount of any currency (other than Dollars) for purposes of
calculating the Dollar Equivalent of the amount of extensions of credit
hereunder and of Obligations denominated in the Alternate Currency under the
Credit Documents shall be such Dollar Equivalent amount as so determined by the
Administrative Agent or the applicable L/C Lender, as applicable.

 

(b)                                 Wherever in this Agreement in connection
with the issuance, amendment or extension of a Letter of Credit, an amount, such
as a required minimum or multiple amount, is expressed in Dollars, but such
Borrowing, LIBOR Loan or Letter of Credit is denominated in an Alternate
Currency, such amount shall be the relevant Alternative Currency Equivalent of
such Dollar amount (rounded to the nearest unit of such Alternate Currency, with
0.5 of a unit being rounded upward), as determined by the Administrative Agent
or the applicable L/C Lender, as the case may be.

 

(c)                                  The Administrative Agent does not warrant,
nor accept responsibility, nor shall the Administrative Agent have any liability
with respect to the administration, submission or any other matter related to
the rates in the definition of “LIBO Rate” or with respect to any comparable or
successor rate thereto.

 

SECTION 1.06.                      Pro Forma Calculations.

 

(a)                                 Notwithstanding anything to the contrary
herein, the Consolidated Total Net Leverage Ratio, the Consolidated Senior
Secured Net Leverage Ratio and the Interest Coverage Ratio shall be calculated
in the manner prescribed by this Section 1.06; provided that notwithstanding
anything to the contrary in clauses (b), (c) or (d) of this Section 1.06, when
calculating the Consolidated Total Net Leverage Ratio, the Consolidated Senior
Secured Net Leverage Ratio and the Interest Coverage Ratio, as applicable, for
purposes of determining actual compliance (and not compliance on a Pro Forma
Basis) with any covenant pursuant to Section 10.08, the events described in this
Section 1.06 that occurred subsequent to the end of the applicable Test Period
shall not be given pro forma effect.

 

(b)                                 For purposes of calculating the Consolidated
Total Net Leverage Ratio, the Consolidated Senior Secured Net Leverage Ratio and
the Interest Coverage Ratio, Specified Transactions (and the incurrence or

 

60

--------------------------------------------------------------------------------


 

repayment of any Indebtedness in connection therewith) that have been made
(i) during the applicable Test Period and (ii) subsequent to such Test Period
and prior to or simultaneously with the event for which the calculation of any
such ratio is made shall be calculated on a pro forma basis assuming that all
such Specified Transactions (and any increase or decrease in Consolidated EBITDA
and the component financial definitions used therein attributable to any
Specified Transaction) had occurred on the first day of the applicable Test
Period.  If, since the beginning of any applicable Test Period, any Person that
subsequently became a Restricted Subsidiary or was merged, amalgamated or
consolidated with or into Borrower or any of its Restricted Subsidiaries since
the beginning of such Test Period shall have made any Specified Transaction that
would have required adjustment pursuant to this Section 1.06, then the
Consolidated Total Net Leverage Ratio, the Consolidated Senior Secured Net
Leverage Ratio and the Interest Coverage Ratio shall be calculated to give pro
forma effect thereto in accordance with this Section 1.06.

 

(c)                                  Whenever pro forma effect is to be given to
the Transactions or a Specified Transaction, the pro forma calculations shall be
made in good faith by a Responsible Officer of Borrower and include, for the
avoidance of doubt, the amount of cost savings, operating expense reductions and
synergies projected by Borrower in good faith to be realized as a result of
specified actions taken or with respect to which steps have been initiated, or
are reasonably expected to be initiated, within twelve (12) months of the
Closing Date, in the case of the Transactions, and in the case of any other
Specified Transaction, within twelve (12) months of the closing date of such
Specified Transaction (in the good faith determination of Borrower) (calculated
on a pro forma basis as though such cost savings, operating expense reductions
and synergies had been realized during the entirety of the applicable period),
net of the amount of actual benefits realized during such period from such
actions; provided that, with respect to any such cost savings, operating expense
reductions and synergies, the limitations and requirements set forth in clause
(c) of the definitions of Consolidated EBITDA (other than the requirement set
forth in clause (c) of Consolidated EBITDA that steps have been initiated or
taken) shall apply; provided, further, that the aggregate amount of additions
made to Consolidated EBITDA for any Test Period pursuant to this clause (c) and
clause (c) of the definition of “Consolidated EBITDA” shall not (i) exceed 15.0%
of Consolidated EBITDA for such Test Period (after giving effect to this clause
(c) and clause (c) of the definition of “Consolidated EBITDA”) or (ii) be
duplicative of one another.

 

(d)                                 In the event that Borrower or any Restricted
Subsidiary incurs (including by assumption or guarantees) or repays (including
by redemption, repayment, prepayment, retirement, exchange or extinguishment)
any Indebtedness included in the calculations of the Consolidated Total Net
Leverage Ratio, the Consolidated Senior Secured Net Leverage Ratio and the
Interest Coverage Ratio, as the case may be (in each case, other than
Indebtedness incurred or repaid under any revolving credit facility), (i) during
the applicable Test Period and/or (ii) subsequent to the end of the applicable
Test Period and prior to or simultaneously with the event for which the
calculation of any such ratio is made, then the Consolidated Total Net Leverage
Ratio, the Consolidated Senior Secured Net Leverage Ratio and the Interest
Coverage Ratio shall be calculated giving pro forma effect to such incurrence or
repayment of Indebtedness, to the extent required, as if the same had occurred
on (A) the last day of the applicable Test Period in the case of the
Consolidated Total Net Leverage Ratio or the Consolidated Senior Secured Net
Leverage Ratio and (B) the first day of the applicable Test Period in the case
of the Interest Coverage Ratio. If any Indebtedness bears a floating rate of
interest and is being given pro forma effect, the interest on such Indebtedness
shall be calculated as if the rate in effect on the date of the event for which
the calculation of the Interest Coverage Ratio is made had been the applicable
rate for the entire period (taking into account any hedging obligations
applicable to such Indebtedness); provided that, in the case of repayment of any
Indebtedness, to the extent actual interest related thereto was included during
all or any portion of the applicable Test Period, the actual interest may be
used for the applicable portion of such Test Period. Interest on a Capital Lease
shall be deemed to accrue at an interest rate reasonably determined by a
responsible financial or accounting officer of Borrower to be the rate of
interest implicit in such Capital Lease in accordance with GAAP. Interest on
Indebtedness that may optionally be determined at an interest rate based upon a
factor of a prime or similar rate, a London interbank offered rate, or other
rate, shall be determined to have been based upon the rate actually chosen, or
if none, then based upon such optional rate chosen as Borrower may designate.

 

61

--------------------------------------------------------------------------------


 

SECTION 1.07.                      Letter of Credit Amounts.  Unless otherwise
specified herein, the amount of a Letter of Credit at any time shall be deemed
to be the Dollar Equivalent of the stated amount of such Letter of Credit in
effect at such time; provided, however, that with respect to any Letter of
Credit that, by its terms or the terms of any document related thereto, provides
for one or more automatic increases in the stated amount thereof, the amount of
such Letter of Credit shall be deemed to be the Dollar Equivalent of the maximum
stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

 

ARTICLE II.

 

CREDITS

 

SECTION 2.01.                      Loans.

 

(a)                                 Revolving Loans.  Each Revolving Lender
agrees, severally and not jointly, on the terms and conditions of this
Agreement, to make revolving loans (the “Revolving Loans”) to Borrower in
Dollars from time to time, on any Business Day during, with respect to any
Revolving Commitment of such Revolving Lender, the Revolving Availability Period
applicable to such Revolving Commitment, in an aggregate principal amount at any
one time outstanding not exceeding the amount of the Revolving Commitment of
such Revolving Lender as in effect from time to time; provided, however, that,
after giving effect to any Borrowing of Revolving Loans, (i) the sum of the
aggregate principal amount of (without duplication) all Revolving Loans and
Swingline Loans then outstanding plus the aggregate amount of all L/C
Liabilities shall not exceed the Total Revolving Commitments as in effect at
such time, (ii) the Revolving Exposure of such Revolving Lender shall not exceed
such Revolving Lender’s Revolving Commitments in effect at such time, (iii) the
Revolving Tranche Exposure of such Revolving Lender in respect of any Tranche of
Revolving Commitments shall not exceed such Revolving Lender’s Revolving
Commitment of such Tranche in effect at such time and (iv) the Revolving Tranche
Exposure of all Revolving Lenders in respect of any Tranche of Revolving
Commitments shall not exceed the aggregate Revolving Commitments of such Tranche
in effect at such time;  provided, further, that Borrower may not borrow
Revolving Loans in excess of $100.0 million on the Closing Date.  Subject to the
terms and conditions of this Agreement, during the applicable Revolving
Availability Period, Borrower may borrow, repay and re-borrow the amount of the
Revolving Commitments by means of ABR Loans and LIBOR Loans.

 

(b)                                 Term A Facility Loans.

 

(i)                                     Each Lender with a Term A Facility
Commitment on the Closing Date agrees, severally and not jointly, on the terms
and conditions of this Agreement, to make a Term A Facility Loan to Borrower in
Dollars on the Closing Date in an aggregate principal amount equal to the Term A
Facility Commitment of such Lender on the Closing Date.  Term A Facility Loans
that are repaid or prepaid may not be reborrowed.

 

(ii)                                  Each Lender with a First Amendment
Incremental Term A Loan Commitment agrees, severally and not jointly, on the
terms and conditions of the First Amendment and this Agreement, to make a Term A
Facility Loan to Borrower in Dollars on any Business Day on or after the First
Amendment Incremental Commitments Availability Date and prior to the termination
of the First Amendment Incremental Term A Loan Commitments in accordance with
the First Amendment in an aggregate principal amount not in excess of the First
Amendment Incremental Term A Loan Commitment of such Lender.  First Amendment
Incremental Term A Loan Commitments, if drawn, shall be drawn in one Borrowing
on one Business Day. First Amendment Incremental Term A Loans that are repaid or
prepaid may not be reborrowed.

 

(c)                                  Term B Facility Loans.  Each Lender with a
Term B Facility Commitment agrees, severally and not jointly, on the terms and
conditions of this Agreement, to make a Term B Facility Loan to Borrower in
Dollars

 

62

--------------------------------------------------------------------------------


 

on the Closing Date in an aggregate principal amount equal to the Term B
Facility Commitment of such Lender.  Term B Facility Loans that are repaid or
prepaid may not be reborrowed.

 

(d)                                 Limit on LIBOR Loans.  No more than twelve
(12) separate Interest Periods in respect of LIBOR Loans may be outstanding at
any one time in the aggregate under all of the facilities.

 

(e)                                  Swingline Loans.

 

(i)                                     Swingline Commitment.  Subject to the
terms and conditions set forth herein and in reliance upon the agreements of the
other Lenders set forth in this Section 2.01(e), the Swingline Lender at the
request of Borrower may, in the Swingline Lender’s sole discretion, make
Swingline Loans to Borrower in Dollars from time to time during any Revolving
Availability Period, in an aggregate principal amount at any time outstanding
that will not result in (x) the aggregate principal amount of outstanding
Swingline Loans exceeding the Swingline Sublimit or (y) (1) the sum of the total
Revolving Exposures exceeding the Total Revolving Commitments or (2) the
Revolving Exposure of any Revolving Lender exceeding the Revolving Commitments
of such Lender then in effect; provided, however, that the Swingline Lender
shall not be required to make a Swingline Loan to refinance an outstanding
Swingline Loan.  Within the foregoing limits and subject to the terms and
conditions set forth herein, Borrower may borrow, repay and re-borrow Swingline
Loans.  Notwithstanding anything to the contrary contained in this
Section 2.01(e) or elsewhere in this Agreement, the Swingline Lender shall not
be obligated to make any Swingline Loan at a time when a Revolving Lender is a
Defaulting Lender if such Defaulting Lender’s participation in Swingline Loans
cannot be reallocated to Non-Defaulting Lenders pursuant to
Section 2.14(a) unless arrangements reasonably satisfactory to the Swingline
Lender and Borrower have been made to eliminate the Swingline Lender’s risk with
respect to the Defaulting Lender’s or Defaulting Lenders’ participation in such
Swingline Loans, including by Cash Collateralizing in an amount equal to the
Minimum Collateral Amount, or obtaining a backstop letter of credit from an
issuer reasonably satisfactory to the Swingline Lender to support, such
Defaulting Lender’s or Defaulting Lenders’ Commitment percentage of outstanding
Swingline Loans.

 

(ii)                                  Swingline Loans.  To request a Swingline
Loan, Borrower shall notify Administrative Agent of such request by telephone
(promptly confirmed in writing in the form of a Notice of Borrowing by facsimile
or electronic mail), not later than 1:00 p.m., New York time, on the day of a
proposed Swingline Loan (which day shall be a Business Day).  Each such notice
shall be irrevocable and shall specify the requested date (which shall be a
Business Day) and amount of the requested Swingline Loan.  Administrative Agent
will promptly advise the Swingline Lender of any such notice received from
Borrower.  Unless the Swingline Lender has received notice (by telephone or in
writing) from the Administrative Agent (including at the request of any Lender)
prior to 2:00 p.m. on the date of the proposed Swingline Loan (A) directing the
Swingline Lender not to make such Swingline Loan as a result of the limitations
set forth in the first sentence of Section 2.01(e)(i) or (B) that one or more of
the applicable conditions specified in Article VII is not then satisfied, then,
subject to the terms and conditions hereof, the Swingline Lender shall make each
Swingline Loan available to Borrower by depositing the same by wire transfer of
immediately available funds in (or, in the case of an account of Borrower
maintained with the Swingline Lender, by crediting the same to) the account of
Borrower as directed by Borrower in the applicable Notice of Borrowing for such
Swingline Loan by 4:00 p.m., New York time, on the requested date of such
Swingline Loan.  Swingline Loans shall only be incurred and maintained as ABR
Loans.  Borrower shall not request a Swingline Loan if at the time of or
immediately after giving effect to such request a Default or an Event of Default
has occurred and is continuing.  Swingline Loans shall be made in minimum
amounts of $500,000 and integral multiples of $250,000 above such amount. 
Immediately upon the making of a Swingline Loan, each Revolving Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Swingline Lender a risk participation in such

 

63

--------------------------------------------------------------------------------


 

Swingline Loan in an amount equal to the product of such Lender’s R/C Percentage
of such Swingline Loan.

 

(iii)                               Prepayment.  Borrower shall have the right
at any time and from time to time to repay any Swingline Loan, in whole or in
part, and without any penalty or premium, upon giving written or telecopy notice
(or telephone notice promptly confirmed by written, or telecopy notice) to the
Swingline Lender and to Administrative Agent before 12:00 p.m. (Noon), New York
time, on the date of repayment at the Swingline Lender’s office as the Swingline
Lender may from time to time specify to Borrower and Administrative Agent.

 

(iv)                              Refinancing; Participations.

 

(A)                               The Swingline Lender at any time in its sole
discretion may request, on behalf of Borrower (which hereby irrevocably
authorizes the Swingline Lender to so request on its behalf), that each
Revolving Lender make a ABR Loan in an amount equal to such Lender’s R/C
Percentage of the amount of Swingline Loans then outstanding.  Such request
shall be made in writing and in accordance with the requirements of
Section 2.02, without regard to the minimum and multiples specified in this
Agreement for the principal amount of ABR Loans, but subject to the unutilized
portion of the Revolving Commitments and the conditions set forth in
Section 7.02.  The Swingline Lender shall furnish Borrower with a copy of the
applicable notice promptly after delivering such notice to the Administrative
Agent.  Each Revolving Lender shall make an amount equal to its R/C Percentage
of the amount specified in such notice available to the Administrative Agent in
immediately available funds (and the Administrative Agent may apply Cash
Collateral available with respect to the applicable Swingline Loan) for the
account of the Swingline Lender at the Administrative Agent’s Office for
Dollar-denominated payments not later than 1:00 p.m. on the day specified in
such notice, whereupon, subject to Section 2.01(e)(iv)(B), each Revolving Lender
that so makes funds available shall be deemed to have made a ABR Loan to
Borrower in such amount.  The Administrative Agent shall remit the funds so
received to the Swingline Lender.

 

(B)                               If for any reason any Swingline Loan cannot be
refinanced by such a Borrowing in accordance with Section 2.01(e)(iv)(A), the
request for ABR Loans submitted by the Swingline Lender as set forth herein
shall be deemed to be a request by the Swingline Lender that each of the
Revolving Lenders fund its risk participation in the relevant Swingline Loan and
each Revolving Lender’s payment to the Administrative Agent for the account of
the Swingline Lender pursuant to Section 2.01(e)(iv)(A) shall be deemed payment
in respect of such participation.

 

(C)                               If any Revolving Lender fails to make
available to the Administrative Agent for the account of the Swingline Lender
any amount required to be paid by such Revolving Lender pursuant to
Section 2.01(e)(iv)(A) by the time specified in such Section, the Swingline
Lender shall be entitled to recover from such Revolving Lender (acting through
the Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swingline Lender, at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swingline
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the
Swingline Lender in connection with the foregoing. If such Revolving Lender pays
such amount (with interest and fees as aforesaid), the amount so paid (other
than any such interest or fees) shall constitute such Lender’s Revolving Loan
included in the relevant Borrowing or funded participation in the relevant
Swingline Loan, as the case may be.  A certificate of the Swingline Lender
submitted to

 

64

--------------------------------------------------------------------------------


 

any Revolving Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (C) shall be conclusive absent manifest error.

 

(D)                               Each Revolving Lender’s obligation to make
Revolving Loans or to purchase and fund risk participations in Swingline Loans
pursuant to this Section 2.01(e)(iv) shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Revolving Lender may
have against the Swingline Lender, Borrower or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Lender’s obligation to make Revolving
Loans pursuant to this Section 2.01(e)(iv) is subject to the conditions set
forth in Section 7.02.  No such funding of risk participations shall relieve or
otherwise impair the obligation of Borrower to repay Swingline Loans, together
with interest as provided herein.

 

(E)                                The Swingline Lender shall be responsible for
invoicing Borrower for interest on the Swingline Loans.  Until each Revolving
Lender funds its Revolving Loan or risk participation pursuant to this
Section 2.01(e) to refinance such Revolving Lender’s R/C Percentage of any
Swingline Loan, interest in respect of such R/C Percentage shall be solely for
the account of the Swingline Lender.

 

SECTION 2.02.                      Borrowings.  Borrower shall give
Administrative Agent notice of each borrowing hereunder as provided in
Section 4.05 in the form of a Notice of Borrowing.  Unless otherwise agreed to
by Administrative Agent in its sole discretion, not later than 12:00 p.m.
(Noon), New York time, on the date specified for each borrowing in Section 4.05,
each Lender shall make available the amount of the Loan or Loans to be made by
it on such date to Administrative Agent, at an account specified by
Administrative Agent maintained at the Principal Office, in immediately
available funds, for the account of Borrower.  Each borrowing of Revolving Loans
shall be made by each Revolving Lender pro rata based on its R/C Percentage. 
The amounts so received by Administrative Agent shall, subject to the terms and
conditions of this Agreement, be made available to Borrower not later than
4:00 p.m., New York time, on the actual applicable Funding Date, by depositing
the same by wire transfer of immediately available funds in (or, in the case of
an account of Borrower maintained with Administrative Agent at the Principal
Office, by crediting the same to) the account or accounts of Borrower or any
other account or accounts in each case as directed by Borrower in the applicable
Notice of Borrowing.

 

SECTION 2.03.                      Letters of Credit.

 

(a)                                 Subject to the terms and conditions hereof,
the Revolving Commitments may be utilized, upon the request of Borrower, in
addition to the Revolving Loans provided for by Section 2.01(a), for standby and
commercial documentary letters of credit (herein collectively called “Letters of
Credit”) issued by the applicable L/C Lender (which L/C Lenders agree to the
terms and provisions of this Section 2.03 in reliance upon the agreements of the
other Lenders set forth herein) for the account of Borrower or its Subsidiaries;
provided, however, that in no event shall

 

(i)                                  the aggregate amount of all L/C
Liabilities, plus the aggregate principal amount of all the Revolving Loans and
Swingline Loans then outstanding, exceed at any time the Total Revolving
Commitments as in effect at such time,

 

(ii)                               the sum of the aggregate principal amount of
all Revolving Loans of any Revolving Lender then outstanding, plus such
Revolving Lender’s L/C Liability plus such Revolving Lender’s Swingline Exposure
exceed at any time such Revolving Lender’s Revolving Commitment as in effect at
such time,

 

65

--------------------------------------------------------------------------------


 

(iii)                            the outstanding aggregate amount of all L/C
Liabilities exceed the L/C Sublimit,

 

(iv)                           the Dollar Equivalent of the Stated Amount of any
Letter of Credit be less than $100,000 or such lesser amount as is acceptable to
the L/C Lender,

 

(v)                              the expiration date of any Letter of Credit
extend beyond the earlier of (x) the third Business Day preceding the latest R/C
Maturity Date then in effect and (y) the date twelve (12) months following the
date of such issuance, unless in the case of this clause (y) the Required
Revolving Lenders have approved such expiry date in writing (but never beyond
the third Business Day prior to the latest R/C Maturity Date then in effect),
except for any Letter of Credit that Borrower has agreed to Cash Collateralize
in an amount equal to the Minimum Collateral Amount or otherwise backstop (with
a letter of credit on customary terms) to the applicable L/C Lender’s and the
Administrative Agent’s reasonable satisfaction, on or prior to the third
Business Day preceding the latest R/C Maturity Date then in effect, subject to
the ability of Borrower to request Auto-Extension Letters of Credit in
accordance with Section 2.03(b),

 

(vi)                           any L/C Lender issue any Letter of Credit after
it has received notice from Borrower or the Required Revolving Lenders stating
that a Default exists until such time as such L/C Lender shall have received
written notice of (x) rescission of such notice from the Required Revolving
Lenders, (y) waiver or cure of such Default in accordance with this Agreement or
(z) Administrative Agent’s good faith determination that such Default has ceased
to exist,

 

(vii)                        any Letter of Credit be issued in a currency other
than Dollars or the Alternate Currency nor at a tenor other than sight; or

 

(viii)                     the L/C Lender be obligated to issue any Letter of
Credit, amend or modify any outstanding Letter of Credit or extend the expiry
date of any outstanding Letter of Credit at any time when a Revolving Lender is
a Defaulting Lender if such Defaulting Lender’s L/C Liability cannot be
reallocated to Non-Defaulting Lenders pursuant to Section 2.14(a) unless
arrangements reasonably satisfactory to the L/C Lender and Borrower have been
made to eliminate the L/C Lender’s risk with respect to the participation in
Letters of Credit by all such Defaulting Lenders, including by Cash
Collateralizing in an amount equal to the Minimum Collateral Amount, or
obtaining a backstop letter of credit from an issuer reasonably satisfactory to
the L/C Lender to support, each such Defaulting Lender’s L/C Liability.

 

(b)                                 Whenever Borrower requires the issuance of a
Letter of Credit it shall give the applicable L/C Lender and Administrative
Agent at least three (3) Business Days written notice (or such shorter period of
notice acceptable to the L/C Lender).  Such Letter of Credit application may be
sent by facsimile, by United States mail, by overnight courier, by electronic
transmission using the system agreed to by the applicable L/C Lender, by
personal delivery or by any other means acceptable to the applicable L/C
Lender.  Each notice shall be in the form of Exhibit L or such other form as is
reasonably acceptable to the applicable L/C Lender appropriately completed (each
a “Letter of Credit Request”) and shall specify a date of issuance not beyond
the fifth Business Day prior to latest R/C Maturity Date then in effect.  Each
Letter of Credit Request must be accompanied by documentation describing in
reasonable detail the proposed terms, conditions and format of the Letter of
Credit to be issued, and if so requested by any L/C Lender each Letter of Credit
Request shall be accompanied by such L/C Lender’s form of application but which
application shall not contain any operating or financial covenants or any
provisions inconsistent with this Agreement.  If Borrower so requests in any
applicable Letter of Credit Request, the applicable L/C Lender may, in its sole
discretion, agree to issue a Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided that any such
Auto-Extension Letter of Credit must permit the L/C Lender to decline any such
extension at least once in each twelve-month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “Non-Extension Notice Date”) in each such
twelve-month period to be agreed upon at the time such Letter of Credit is
issued.  Unless otherwise directed by the L/C Lender at the time of the original
issuance or automatic extension of a

 

66

--------------------------------------------------------------------------------


 

Letter of Credit, Borrower shall not be required to make a specific request to
the L/C Lender for any such extension.  Once an Auto-Extension Letter of Credit
has been issued, the Lenders shall be deemed to have authorized (but may not
require) the L/C Lender to permit the extension of such Letter of Credit at any
time to an expiry date not later than the third Business Day preceding the
latest R/C Maturity Date then in effect (provided, that such three (3) Business
Day limitation shall not apply to any Letter of Credit that Borrower has agreed
to Cash Collateralize in an amount equal to the Minimum Collateral Amount or
otherwise backstop (with a letter of credit on customary terms) to the
applicable L/C Lender’s and the Administrative Agent’s reasonable satisfaction);
provided, however, that the L/C Lender shall not permit any such extension if
(A) the L/C Lender has determined that it would not be permitted, or would have
no obligation, at such time to issue such Letter of Credit in its revised form
(as extended) under the terms hereof (by reason of the provisions of
Section 2.03(a) or otherwise), or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is seven Business Days before
the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Lender or Borrower that one or more of the applicable
conditions specified in Section 7.02 is not then satisfied, and in each such
case directing the L/C Lender not to permit such extension. If there is any
conflict between the terms and conditions of this Agreement and the terms and
condition of any application, the terms and conditions of this Agreement shall
govern.  Each Lender hereby authorizes each L/C Lender to issue and perform its
obligations with respect to Letters of Credit and each Letter of Credit shall be
issued in accordance with the customary procedures of such L/C Lender.  Borrower
acknowledges and agrees that the failure of any L/C Lender to require an
application at any time and from time to time shall not restrict or impair such
L/C Lender’s right to require such an application or agreement as a condition to
the issuance of any subsequent Letter of Credit.

 

(c)                                  On each day during the period commencing
with the issuance by the applicable L/C Lender of any Letter of Credit and until
such Letter of Credit shall have expired or been terminated, the Revolving
Commitment of each Revolving Lender shall be deemed to be utilized for all
purposes hereof in an amount equal to such Lender’s R/C Percentage of the Dollar
Equivalent of the then Stated Amount of such Letter of Credit plus the amount of
any unreimbursed drawings thereunder (the amount of such unreimbursed drawings
shall be expressed in Dollars in the amount of the Dollar Equivalent thereof in
the case of a Letter of Credit denominated in the Alternate Currency).  Each
Revolving Lender (other than the applicable L/C Lender) severally agrees that,
upon the issuance of any Letter of Credit hereunder, it shall automatically
acquire from the L/C Lender that issued such Letter of Credit, without recourse,
a participation in such L/C Lender’s obligation to fund drawings and rights
under such Letter of Credit in an amount equal to such Lender’s R/C Percentage
of such obligation (such obligation to fund drawings shall be expressed in
Dollars in the amount of the Dollar Equivalent thereof in the case of a Letter
of Credit denominated in the Alternate Currency) and rights, and each Revolving
Lender (other than such L/C Lender) thereby shall absolutely, unconditionally
and irrevocably assume, as primary obligor and not as surety, and shall be
unconditionally obligated to such L/C Lender to pay and discharge when due, its
R/C Percentage of such L/C Lender’s obligation to fund drawings (such obligation
to fund drawings shall be expressed in Dollars in the amount of the Dollar
Equivalent thereof in the case of a Letter of Credit denominated in the
Alternate Currency) under such Letter of Credit.  Such L/C Lender shall be
deemed to hold an L/C Liability in an amount equal to its retained interest in
the related Letter of Credit after giving effect to such acquisition by the
Revolving Lenders other than such L/C Lender of their participation interests.

 

(d)                                 In the event that any L/C Lender has
determined to honor a drawing under a Letter of Credit, such L/C Lender shall
promptly notify (the “L/C Payment Notice”) Administrative Agent and Borrower of
the amount paid by such L/C Lender and the date on which payment is to be made
to such beneficiary.  In the case of a Letter of Credit denominated in the
Alternate Currency, Borrower shall reimburse the L/C Lender that issued such
Letter of Credit in Dollars.  In the case of any such reimbursement in Dollars
of a drawing under a Letter of Credit denominated in the Alternate Currency, the
applicable L/C Lender shall notify Administrative Agent and Borrower of the
Dollar Equivalent of the amount of the drawing following the determination
thereof in accordance with Section 1.05.  Borrower hereby unconditionally agrees
to pay and reimburse such L/C Lender, through the Administrative Agent, for the
amount of payment under such Letter of Credit in Dollars, together with interest

 

67

--------------------------------------------------------------------------------


 

thereon at a rate per annum equal to the Alternate Base Rate in effect from time
to time plus the Applicable Margin applicable to Revolving Loans that are
maintained as ABR Loans as are in effect from time to time (determined based on
a weighted average if multiple Tranches of Revolving Commitments are then
outstanding) from the date payment was made to such beneficiary to the date on
which payment is due, such payment to be made not later than the second Business
Day after the date on which Borrower receives the applicable L/C Payment Notice
(or the third Business Day thereafter if such L/C Payment Notice is received on
a date that is not a Business Day or after 1:00 p.m., New York time, on a
Business Day).  Any such payment due from Borrower and not paid on the required
date shall thereafter bear interest at rates specified in Section 3.02(b) until
paid.  Promptly upon receipt of the amount paid by Borrower pursuant to the
immediately prior sentence, the applicable L/C Lender shall notify
Administrative Agent of such payment and whether or not such payment constitutes
payment in full of the Reimbursement Obligation under the applicable Letter of
Credit.

 

(e)                                  Promptly upon its receipt of a L/C Payment
Notice referred to in Section 2.03(d), Borrower shall advise the applicable L/C
Lender and Administrative Agent whether or not Borrower intends to borrow
hereunder to finance its obligation to reimburse such L/C Lender for the amount
of the related demand for payment under the applicable Letter of Credit and, if
it does so intend, submit a Notice of Borrowing for such borrowing to
Administrative Agent as provided in Section 4.05.  In the event that Borrower
fails to reimburse any L/C Lender, through the Administrative Agent, for a
demand for payment under a Letter of Credit by the second Business Day after the
date of the applicable L/C Payment Notice (or the third Business Day thereafter
if such L/C Payment Notice is received on a date that is not a Business Day or
after 1:00 p.m., New York time on a Business Day), such L/C Lender shall
promptly notify Administrative Agent of such failure by Borrower to so reimburse
and of the amount of the demand for payment (expressed in Dollars in the amount
of the Dollar Equivalent thereof in the case of a Letter of Credit denominated
in the Alternate Currency).  In the event that Borrower fails to either submit a
Notice of Borrowing to Administrative Agent as provided above or reimburse such
L/C Lender, through the Administrative Agent, for a demand for payment under a
Letter of Credit by the second Business Day after the date of the applicable L/C
Payment Notice (or the third Business Day thereafter if such L/C Payment Notice
is received on a date that is not a Business Day or after 1:00 p.m., New York
time, on a Business Day), Administrative Agent shall give each Revolving Lender
prompt notice of the amount of the demand for payment (expressed in Dollars in
the amount of the Dollar Equivalent thereof in the case of a Letter of Credit
denominated in the Alternate Currency) including the interest therein owed by
Borrower (the “Unreimbursed Amount”), specifying such Lender’s R/C Percentage
thereof and requesting payment of such amount.

 

(f)                                   Each Revolving Lender (other than the
applicable L/C Lender) shall pay to Administrative Agent for account of the
applicable L/C Lender at the Principal Office in Dollars and in immediately
available funds, an amount equal to such Revolving Lender’s R/C Percentage of
the Unreimbursed Amount upon not less than one Business Day’s actual notice by
Administrative Agent as described in Section 2.03(e) to such Revolving Lender
requesting such payment and specifying such amount.  Administrative Agent will
promptly remit the funds so received to the applicable L/C Lender in Dollars. 
Each such Revolving Lender’s obligation to make such payments to Administrative
Agent for the account of L/C Lender under this Section 2.03(f), and the
applicable L/C Lender’s right to receive the same, shall be absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including (i) the failure of any other Revolving Lender to make its payment
under this Section 2.03(f), (ii) the financial condition of Borrower or the
existence of any Default or (iii) the termination of the Commitments.  Each such
payment to any L/C Lender shall be made without any offset, abatement,
withholding or reduction whatsoever.

 

(g)                                  Upon the making of each payment by a
Revolving Lender, through the Administrative Agent, to an L/C Lender pursuant to
Section 2.03(f) in respect of any Letter of Credit, such Revolving Lender shall,
automatically and without any further action on the part of Administrative
Agent, such L/C Lender or such Revolving Lender, acquire (i) a participation in
an amount equal to such payment in the Reimbursement Obligation owing to such
L/C Lender by Borrower hereunder and under the L/C Documents relating to such
Letter of Credit and (ii) a participation equal to such Revolving Lender’s R/C
Percentage in any interest or other amounts (such

 

68

--------------------------------------------------------------------------------


 

interest and other amounts expressed in Dollars in the amount of the Dollar
Equivalent thereof in the case of a Letter of Credit denominated in the
Alternate Currency) (other than cost reimbursements) payable by Borrower
hereunder and under such L/C Documents in respect of such Reimbursement
Obligation.  If any L/C Lender receives directly from or for the account of
Borrower any payment in respect of any Reimbursement Obligation or any such
interest or other amounts (including by way of setoff or application of proceeds
of any collateral security), such L/C Lender shall promptly pay to
Administrative Agent for the account of each Revolving Lender which has
satisfied its obligations under Section 2.03(f), such Revolving Lender’s R/C
Percentage of the Dollar Equivalent of such payment, each such payment by such
L/C Lender to be made in Dollars.  In the event any payment received by such L/C
Lender and so paid to the Revolving Lenders hereunder is rescinded or must
otherwise be returned by such L/C Lender, each Revolving Lender shall, upon the
request of such L/C Lender (through Administrative Agent), repay to such L/C
Lender (through Administrative Agent) the amount of such payment paid to such
Revolving Lender, with interest at the rate specified in Section 2.03(j).

 

(h)                                 Borrower shall pay to Administrative Agent,
for the account of each Revolving Lender, and with respect to each Tranche of
Revolving Commitments, in respect of each Letter of Credit and each Tranche of
Revolving Commitments for which such Revolving Lender has a L/C Liability, a
letter of credit commission equal to (x) the rate per annum equal to the
Applicable Margin for Revolving Loans of such Tranche made by such Revolving
Lender that are LIBOR Loans in effect from time to time, multiplied by (y) the
daily Dollar Equivalent of the Stated Amount of such Letter of Credit allocable
to such Revolving Lender’s Revolving Commitments of such Tranche (such Dollar
Equivalent to be determined in accordance with Section 1.05) for the period from
and including the date of issuance of such Letter of Credit (i) in the case of a
Letter of Credit which expires in accordance with its terms, to and including
such expiration date and (ii) in the case of a Letter of Credit which is drawn
in full or is otherwise terminated other than on the stated expiration date of
such Letter of Credit, to and excluding the date such Letter of Credit is drawn
in full or is terminated.  Such commission will be non-refundable and is to be
paid (1) quarterly in arrears on each Quarterly Date and (2) on each R/C
Maturity Date.  In addition, Borrower shall pay to each L/C Lender, for such L/C
Lender’s account a fronting fee (i) with respect to each commercial Letter of
Credit, at the rate separately agreed to with such L/C Lender, computed on the
Dollar Equivalent of the amount of such Letter of Credit, and payable upon the
issuance thereof, (ii) with respect to any amendment of a commercial Letter of
Credit increasing the amount of such Letter of Credit, at a rate separately
agreed between Borrower and such L/C Lender, computed on the Dollar Equivalent
of the amount of such increase, and payable upon the effectiveness of such
amendment, and (iii) with respect to each standby Letter of Credit, at the rate
of 0.125% per annum, computed on the Dollar Equivalent of the daily amount
available to be drawn under such Letter of Credit on a quarterly basis in
arrears.  Such fronting fee shall be due and payable on each Quarterly Date in
respect of the most recently-ended quarterly period (or portion thereof, in the
case of the first payment), commencing with the first such date to occur after
the issuance of such Letter of Credit, on the latest R/C Maturity Date and
thereafter on demand.  For purposes of computing the daily amount available to
be drawn under any Letter of Credit, the amount of such Letter of Credit shall
be determined in accordance with Section 1.07.  In addition Borrower agrees to
pay to each L/C Lender all charges, costs and expenses in the amounts
customarily charged by such L/C Lender, from time to time in like circumstances,
with respect to the issuance, amendment, transfer, payment of drawings, and
other transactions relating thereto.

 

(i)                                     Upon the issuance of or amendment or
modification to a Letter of Credit, the applicable L/C Lender shall promptly
deliver to Administrative Agent and Borrower a written notice of such issuance,
amendment or modification and such notice shall be accompanied by a copy of such
Letter of Credit or the respective amendment or modification thereto, as the
case may be.  Promptly upon receipt of such notice, Administrative Agent shall
deliver to each Revolving Lender a written notice regarding such issuance,
amendment or modification, as the case may be, and, if so requested by a
Revolving Lender, Administrative Agent shall deliver to such Revolving Lender a
copy of such Letter of Credit or amendment or modification, as the case may be.

 

(j)                                    If and to the extent that any Revolving
Lender fails to pay an amount required to be paid pursuant to Section 2.03(f) or
2.03(g) on the due date therefor, such Revolving Lender shall pay to the
applicable L/C Lender

 

69

--------------------------------------------------------------------------------


 

(through Administrative Agent) interest on such amount with respect to each
Tranche of Revolving Commitments held by such Revolving Lender for each day from
and including such due date to but excluding the date such payment is made at a
rate per annum equal to the Federal Funds Rate (as in effect from time to time)
for the first three days and at the interest rate (in effect from time to time)
applicable to Revolving Loans under such Tranche made by such Revolving Lender
that are maintained as ABR Loans for each date thereafter.  If any Revolving
Lender holds Revolving Commitments of more than one Tranche and such Revolving
Lender makes a partial payment of amounts due by it under Section 2.03(f) or
2.03(g), such partial payment shall be allocated pro rata to each Tranche based
on the amount of Revolving Commitments of each Tranche held by such Revolving
Lender.

 

(k)                                 The issuance by any L/C Lender of any
amendment or modification to any Letter of Credit hereunder that would extend
the expiry date or increase the Stated Amount thereof shall be subject to the
same conditions applicable under this Section 2.03 to the issuance of new
Letters of Credit, and no such amendment or modification shall be issued
hereunder (i) unless either (x) the respective Letter of Credit affected thereby
would have complied with such conditions had it originally been issued hereunder
in such amended or modified form or (y) the Required Revolving Lenders (or other
specified Revolving Lenders to the extent required by Section 13.04) shall have
consented thereto or (ii) if the beneficiary of the Letter of Credit does not
accept the proposed terms of the Letter of Credit.

 

(l)                                     Notwithstanding the foregoing, no L/C
Lender shall be under any obligation to issue any Letter of Credit if at the
time of such issuance, (i) any order, judgment or decree of any Governmental
Authority or arbitrator shall by its terms purport to enjoin or restrain such
L/C Lender from issuing the Letter of Credit, or any Law applicable to such L/C
Lender or any request or directive (whether or not having the force of law) from
any Governmental Authority with jurisdiction over such L/C Lender shall
prohibit, or request that such L/C Lender refrain from, the issuance of letters
of credit generally or the Letter of Credit in particular or shall impose upon
such L/C Lender with respect to the Letter of Credit any restriction, reserve or
capital requirement (for which such L/C Lender is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon such L/C
Lender any unreimbursed loss, cost or expense which was not applicable on the
Closing Date and which such L/C Lender in good faith deems material to it or
(ii) the issuance of the Letter of Credit would violate one or more policies of
such L/C Lender applicable to letters of credit generally.

 

(m)                             The obligations of Borrower under this Agreement
and any L/C Document to reimburse any L/C Lender for a drawing under a Letter of
Credit, and to repay any drawing under a Letter of Credit converted into
Revolving Loans or Swingline Loans, shall be unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement and each
such other L/C Document under all circumstances, including the following:

 

(i)                                     any lack of validity or enforceability
of this Agreement, any Credit Document or any L/C Document;

 

(ii)                                  the existence of any claim, setoff,
defense or other right that Borrower may have at any time against any
beneficiary or any transferee of any Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), any L/C Lender or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by the L/C Documents or any unrelated transaction;

 

(iii)                               any draft, demand, certificate or other
document presented under any Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under any Letter of Credit;
or any defense based upon the failure of any drawing under a Letter of Credit to
conform to the terms of the Letter of Credit or any non-application or
misapplication by the beneficiary of the proceeds of such drawing;

 

70

--------------------------------------------------------------------------------


 

(iv)                              waiver by a L/C Lender of any requirement that
exists for the L/C Lender’s protection and not the protection of Borrower or any
waiver by the L/C Lender which does not in fact materially prejudice Borrower;

 

(v)                                 honor of a demand for payment presented
electronically even if such Letter of Credit requires that demand be in the form
of a draft;

 

(vi)                              any payment made by a L/C Lender in respect of
an otherwise complying item presented after the date specified as the expiration
date of, or the date by which documents must be received under such Letter of
Credit if presentation after such date is authorized by the UCC, the ISP or the
UCP, as applicable;

 

(vii)                           any payment by a L/C Issuer under such Letter of
Credit against presentation of a draft or certificate that does not strictly
comply with the terms of such Letter of Credit; or any payment made by a L/C
Lender under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law; or

 

(viii)                        any other circumstance or happening whatsoever,
whether or not similar to any of the foregoing, including any other circumstance
that might otherwise constitute a defense available to, or a discharge of,
Borrower or a Guarantor.

 

To the extent that any provision of any L/C Document is inconsistent with the
provisions of this Section 2.03, the provisions of this Section 2.03 shall
control.

 

(n)                                 Borrower, Administrative Agent and Revolving
Lenders hereby agree that, as of the Closing Date, each letter of credit
identified on Schedule 2.03(n) (each, an “Existing Letter of Credit”) shall be a
Letter of Credit as if originally issued under this Agreement, and that the fees
and other provisions set forth in this Section 2.03 shall be applicable to each
Existing Letter of Credit as of the Closing Date.

 

(o)                                 On the last Business Day of each month,
Borrower and each L/C Lender shall provide to Administrative Agent such
information regarding the outstanding Letters of Credit as Administrative Agent
shall reasonably request, in form and substance reasonably satisfactory to
Administrative Agent (and in such standard electronic format as Administrative
Agent shall reasonably specify), for purposes of Administrative Agent’s ongoing
tracking and reporting of outstanding Letters of Credit.  Administrative Agent
shall maintain a record of all outstanding Letters of Credit based upon
information provided by Borrower and the L/C Lenders pursuant to this
Section 2.03(o), and such record of Administrative Agent shall, absent manifest
error, be deemed a correct and conclusive record of all Letters of Credit
outstanding from time to time hereunder.  Notwithstanding the foregoing, if and
to the extent Administrative Agent determines that there are one or more
discrepancies between information provided by Borrower and any L/C Lender
hereunder, Administrative Agent will notify Borrower and such L/C Lender thereof
and Borrower and such L/C Lender shall endeavor to reconcile any such
discrepancy.  In addition to and without limiting the foregoing, with respect to
commercial documentary Letters of Credit, on the first Business Day of each week
the applicable L/C Lender shall deliver to Administrative Agent, by facsimile or
electronic mail, a report detailing the daily outstanding commercial documentary
Letters of Credit for the previous week for such Letters of Credit issued in
Dollars and for such Letters of Credit issued in the Alternate Currency.

 

(p)                                 Each Lender and Borrower agree that, in
paying any drawing under a Letter of Credit, the L/C Lender shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the L/C Lenders,

 

71

--------------------------------------------------------------------------------


 

the Administrative Agent, any of their respective Affiliates, directors,
officers, employees, agents and advisors nor any correspondent, participant or
assignee of any L/C Lender shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders or the Required Lenders, as applicable; (ii) any action taken or
omitted in the absence of gross negligence, bad faith or willful misconduct or
material breach of any Credit Document; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit.  Borrower hereby assumes all risks of the acts or
omissions of any beneficiary or transferee with respect to its use of any Letter
of Credit; provided, however, that this assumption is not intended to, and shall
not, preclude Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement.  None
of the L/C Lenders, the Administrative Agent, any of their respective
Affiliates, directors, officers, employees, agents and advisors nor any
correspondent, participant or assignee of the L/C Lenders shall be liable or
responsible for any of the matters described in clauses (i) through (viii) of
Section 2.03(m); provided, however, that anything in such clauses to the
contrary notwithstanding, Borrower may have a claim against a L/C Lender, and a
L/C Lender may be liable to Borrower, to the extent, but only to the extent, of
any direct, as opposed to consequential or exemplary, damages suffered by
Borrower which Borrower proves were caused by such L/C Lender’s willful
misconduct, bad faith or gross negligence or material breach of any Credit
Document or such L/C Lender’s willful failure to pay under any Letter of Credit
after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit.  In furtherance and not in limitation of the foregoing, the L/C Lenders
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Lenders shall not be responsible for
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.  The L/C Lenders may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

 

(q)                                 Unless otherwise expressly agreed by the
applicable L/C Lender and Borrower when a Letter of Credit is issued (including
any such agreement applicable to an Existing Letter of Credit), (i) the rules of
the ISP shall apply to each standby Letter of Credit, and (ii) the rules of the
UCP shall apply to each commercial Letter of Credit.  Notwithstanding the
foregoing, the L/C Lenders shall not be responsible to Borrower for, and the L/C
Lenders’ rights and remedies against Borrower shall not be impaired by, any
action or inaction of the L/C Lenders required or permitted under any law,
order, or practice that is required or permitted to be applied to any Letter of
Credit or this Agreement, including the law or any order of a jurisdiction where
such L/C Lender or the beneficiary is located, the practice stated in the ISP or
UCP, as applicable, or in the decisions, opinions, practice statements, or
official commentary of the ICC Banking Commission, the Bankers Association for
Finance and Trade - International Financial Services Association (BAFT-IFSA), or
the Institute of International Banking Law & Practice, whether or not any Letter
of Credit chooses such law or practice.

 

(r)                                    Notwithstanding that a Letter of Credit
issued or outstanding hereunder is in support of any obligations of, or is for
the account of, a Subsidiary, Borrower shall be obligated to reimburse the
applicable L/C Lender hereunder for any and all drawings under such Letter of
Credit.  Borrower hereby acknowledges that the issuance of Letters of Credit for
the account of Subsidiaries inures to the benefit of Borrower, and that
Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.

 

(s)                                   A Revolving Lender may become an
additional L/C Lender hereunder with the approval of the Administrative Agent
(such approval not to be unreasonably withheld or delayed), Borrower and such
Revolving Lender, pursuant to an agreement with, and in form and substance
reasonably satisfactory to, the Administrative Agent, Borrower and such
Revolving Lender.  The Administrative Agent shall notify the Revolving Lenders
of any such additional L/C Lender.

 

72

--------------------------------------------------------------------------------


 

SECTION 2.04.                      Termination and Reductions of Commitment.

 

(a)                                 (i)  In addition to any other mandatory
commitment reductions pursuant to this Section 2.04, the aggregate amount of the
Term A Facility Commitments outstanding on the Closing Date shall be
automatically and permanently reduced to zero at 5:00 p.m., New York time, on
the Closing Date (after giving effect to the making of the Term A Facility Loans
on such date).

 

(ii)                                  In addition to any other mandatory
commitment reductions pursuant to this Section 2.04, the aggregate amount of the
Term B Facility Commitments shall be automatically and permanently reduced to
zero at 5:00 p.m., New York time, on the Closing Date (after giving effect to
the making of the Term B Facility Loans on such date).

 

(iii)                               In addition to any other mandatory
commitment reductions pursuant to this Section 2.04, the aggregate amount of any
Incremental Term Loan Commitments shall be automatically and permanently reduced
by the amount of Incremental Term Loans made in respect hereof from time to
time.

 

(iv)                              The aggregate amount of the Revolving
Commitments of any Tranche shall be automatically and permanently reduced to
zero on the R/C Maturity Date applicable to such Tranche, and the L/C
Commitments and the Swingline Commitment shall be automatically and permanently
reduced to zero on the last R/C Maturity Date.

 

(v)                                 In addition to any other mandatory
commitment reductions pursuant to this Section 2.04, the aggregate amount of the
First Amendment Incremental Term A Loan Commitments shall be automatically and
permanently reduced to zero as set forth in the First Amendment.

 

(vi)                              In addition to any other mandatory commitment
reductions pursuant to this Section 2.04, the First Amendment Incremental
Revolving Commitments shall be automatically and permanently reduced to zero as
set forth in the First Amendment.

 

(b)                                 Borrower shall have the right at any time or
from time to time (without premium or penalty except breakage costs (if any)
pursuant to Section 5.05) (i) so long as no Revolving Loans, Swingline Loans or
L/C Liabilities will be outstanding as of the date specified for termination
(after giving effect to all transactions occurring on such date), to terminate
the Revolving Commitments in their entirety, (ii) to reduce the aggregate amount
of the Unutilized R/C Commitments (which shall be pro rata among the Revolving
Lenders) and (iii) so long as the remaining Total Revolving Commitments will
equal or exceed the aggregate amount of outstanding Revolving Loans, Swingline
Exposure and L/C Liabilities, to reduce the aggregate amount of the Revolving
Commitments (which shall be pro rata among the Revolving Lenders); provided,
however, that (x) Borrower shall give notice of each such termination or
reduction as provided in Section 4.05, and (y) each partial reduction shall be
in an aggregate amount at least equal to $5.0 million (or any whole multiple of
$1.0 million in excess thereof) or, if less, the remaining Unutilized R/C
Commitments.

 

(c)                                  Any Commitment once terminated or reduced
may not be reinstated.

 

(d)                                 Each reduction or termination of any of the
Commitments applicable to any Tranche pursuant to this Section 2.04 shall be
applied ratably among the Lenders with such a Commitment, as the case may be, in
accordance with their respective Commitment, as applicable.

 

73

--------------------------------------------------------------------------------


 

SECTION 2.05.                      Fees.

 

(a)                                 Borrower shall pay to Administrative Agent
for the account of each Revolving Lender (other than a Defaulting Lender), with
respect to such Revolving Lender’s Revolving Commitments of each Tranche, a
commitment fee for the period from and including the Closing Date (or, following
the conversion of such Revolving Commitment into another Tranche, the applicable
Extension Date) to but not including the earlier of (i) the date such Revolving
Commitment is terminated or expires (or is modified to constitute another
Tranche) and (ii) the R/C Maturity Date applicable to such Revolving Commitment,
in each case, computed at a rate per annum equal to the Applicable Fee
Percentage in respect of such Tranche in effect from time to time during such
period on the actual daily amount of such Revolving Lender’s Unutilized R/C
Commitment in respect of such Tranche.  Notwithstanding anything to the contrary
in the definition of “Unutilized R/C Commitments,” for purposes of determining
Unutilized R/C Commitments in connection with computing commitment fees with
respect to Revolving Commitments, a Revolving Commitment of a Revolving Lender
shall be deemed to be used to the extent of the outstanding Revolving Loans and
L/C Liability of such Revolving Lender (and the Swingline Exposure of such
Revolving Lender shall be disregarded for such purpose).  Any accrued commitment
fee under this Section 2.05(a) in respect of any Revolving Commitment shall be
payable in arrears on each Quarterly Date and on the earlier of (i) the date
such Revolving Commitment is terminated or expires (or is modified to constitute
another Tranche) and (ii) the R/C Maturity Date applicable to such Revolving
Commitment.

 

(b)                                 Borrower shall pay to Administrative Agent
for its own account the administrative fee separately agreed to.

 

(c)                                  At the time of the effectiveness of a
Repricing Transaction prior to the date that is six (6) months after the Closing
Date, Borrower agrees to pay to Administrative Agent, for the ratable account of
each Lender with outstanding Term B Facility Loans (including each Lender that
withholds its consent to such Repricing Transaction and is replaced or is
removed as a Lender or is repaid under Section 2.11 or 13.04(b), as the case may
be), a fee in an amount equal to 1.0% of the aggregate principal amount of Term
B Facility Loans that are refinanced, converted, replaced, amended, modified or
otherwise repriced in such Repricing Transaction.  Such fee shall be due and
payable upon the date of the effectiveness of such Repricing Transaction.

 

(d)                                 Borrower shall pay to Auction Manager for
its own account, in connection with any Borrower Loan Purchase, such fees as may
be agreed between Borrower and Auction Manager.

 

(e)                                  Borrower shall pay to each Term B Facility
Lender, on the Closing Date, upfront fees equal to 0.50% of such Term B Facility
Lender’s Term B Facility Loan funded on the Closing Date.

 

(f)                                   Borrower shall pay to Administrative Agent
for the account of the applicable Lenders, the fees set forth in the First
Amendment as and when required thereby.

 

SECTION 2.06.                      Lending Offices.  The Loans of each Type made
by each Lender shall be made and maintained at such Lender’s Applicable Lending
Office for Loans of such Type.

 

SECTION 2.07.                      Several Obligations of Lenders.  The failure
of any Lender to make any Loan to be made by it on the date specified therefor
shall not relieve any other Lender of its obligation to make its Loan on such
date, but neither any Lender nor Administrative Agent shall be responsible for
the failure of any other Lender to make a Loan to be made by such other Lender,
and no Lender shall have any obligation to Administrative Agent or any other
Lender for the failure by such Lender to make any Loan required to be made by
such Lender.  No Revolving Lender will be responsible for failure of any other
Lender to fund its participation in Letters of Credit.

 

74

--------------------------------------------------------------------------------


 

SECTION 2.08.                      Notes; Register.

 

(a)                                 At the request of any Lender, its Loans of a
particular Class shall be evidenced by a promissory note, payable to such Lender
(or its nominee) and otherwise duly completed, substantially in the form of
Exhibits A-1, A-2, A-3 and A-4 of such Lender’s Revolving Loans, Term A Facility
Loans, Term B Facility Loans and Swingline Loans, respectively; and in the case
of any New Term Loans, such form of promissory note provided pursuant to the
applicable Incremental Joinder Agreement; provided that any promissory notes
issued in respect of New Term Loans, Other Term Loans, Extended Term Loans or
Extended Revolving Loans shall be in such form as mutually agreed by Borrower
and Administrative Agent.

 

(b)                                 The date, amount, Type, interest rate and
duration of the Interest Period (if applicable) of each Loan of each Class made
by each Lender to Borrower and each payment made on account of the principal
thereof, shall be recorded by such Lender (or its nominee) on its books and,
prior to any transfer of any Note evidencing the Loans of such Class held by it,
endorsed by such Lender (or its nominee) on the schedule attached to such Note
or any continuation thereof; provided, however, that the failure of such Lender
(or its nominee) to make any such recordation or endorsement or any error in
such recordation or endorsement shall not affect the obligations of Borrower to
make a payment when due of any amount owing hereunder or under such Note.

 

(c)                                  Borrower hereby designates Administrative
Agent to serve as its nonfiduciary agent, solely for purposes of this
Section 2.08, to maintain a register (the “Register”) on which it will record
the name and address of each Lender, the Commitment from time to time of each of
the Lenders, the principal amount of the Loans made by each of the Lenders and
each repayment in respect of the principal amount of the Loans of each Lender. 
Failure to make any such recordation or any error in such recordation shall not
affect Borrower’s obligations in respect of such Loans.  The entries in the
Register shall be prima facie evidence of the information noted therein (absent
manifest error), and the parties hereto shall treat each Person whose name is
recorded in the Register as the owner of a Loan or other obligation hereunder as
the owner thereof for all purposes of the Credit Documents, notwithstanding any
notice to the contrary.  The Register shall be available for inspection by
Borrower or any Lender at any reasonable time and from time to time upon
reasonable prior notice.  No assignment shall be effective unless recorded in
the Register; provided that Administrative Agent agrees to record in the
Register any assignment entered into pursuant to the term hereof promptly after
the effectiveness of such assignment.

 

SECTION 2.09.                      Optional Prepayments and Conversions or
Continuations of Loans.

 

(a)                                 Subject to Section 4.04, Borrower shall have
the right to prepay Loans (without premium or penalty, except as provided in
Section 2.09(c)), or to convert Loans of one Type into Loans of another Type or
to continue Loans of one Type as Loans of the same Type, at any time or from
time to time.  Borrower shall give Administrative Agent notice of each such
prepayment, conversion or continuation as provided in Section 4.05 (and, upon
the date specified in any such notice of prepayment, the amount to be prepaid
shall become due and payable hereunder; provided that Borrower may make any such
notice conditional upon the occurrence of a Person’s acquisition or sale or any
incurrence of indebtedness or issuance of Equity Interests).  Each Notice of
Continuation/Conversion shall be substantially in the form of Exhibit C.  If
LIBOR Loans are prepaid or converted other than on the last day of an Interest
Period therefor, Borrower shall at such time pay all expenses and costs required
by Section 5.05.  Notwithstanding the foregoing, and without limiting the rights
and remedies of the Lenders under Article XI, in the event that any Event of
Default shall have occurred and be continuing, Administrative Agent may (and, at
the request of the Required Lenders, shall), upon written notice to Borrower,
have the right to suspend the right of Borrower to convert any Loan into a LIBOR
Loan, or to continue any Loan as a LIBOR Loan, in which event all Loans shall be
converted (on the last day(s) of the respective Interest Periods therefor) or
continued, as the case may be, as ABR Loans.  Swingline Loans may not be
converted or continued.

 

75

--------------------------------------------------------------------------------


 

(b)                                 Application.

 

(i)                                     The amount of any optional prepayments
described in Section 2.09(a) shall be applied to prepay Loans outstanding in
order of amortization, in amounts and to Tranches, all as determined by
Borrower.

 

(ii)                                  In addition to the foregoing, and provided
that the Consolidated Senior Secured Net Leverage Ratio is less than or equal to
1.50 to 1.00, Borrower shall have the right to elect to offer to prepay the
Loans pro rata to the Term A Facility Loans, the Term B Facility Loans, the New
Term Loans, the Extended Term Loans and the Other Term Loans then outstanding
and apply any amounts rejected for such prepayment to repurchase, prepay,
redeem, retire, acquire, defease or cancel Indebtedness or make Restricted
Payments notwithstanding any then applicable limitations set forth in
Section 10.09 or 10.06, respectively.  If Borrower makes such an election, it
shall provide notice thereof to Administrative Agent, who shall promptly, and in
any event within one Business Day of receipt, provide such notice to the holders
of the Term Loans.  Any such notice shall specify the aggregate amount offered
to prepay the Term Loans.  Each holder of a Term A Facility Loan, a Term B
Facility Loan, a New Term Loan, an Other Term Loan or an Extended Term Loan may
elect, in its sole discretion, to reject such prepayment offer with respect to
an amount equal to or less than (v) with respect to holders of Term A Facility
Loans, an amount equal to the aggregate amount so offered to prepay Term A
Facility Loans times a fraction, the numerator of which is the principal amount
of Term A Facility Loans owed to such holder and the denominator of which is the
principal amount of Term A Facility Loans outstanding, (w) with respect to
holders of Term B Facility Loans, an amount equal to the aggregate amount so
offered to prepay Term B Facility Loans times a fraction, the numerator of which
is the principal amount of Term B Facility Loans owed to such holder and the
denominator of which is the principal amount of Term B Facility Loans
outstanding, (x) with respect to holders of New Term Loans, an amount equal to
the aggregate amount so offered to prepay New Term Loans times a fraction, the
numerator of which is the principal amount of New Term Loans owed to such holder
and the denominator of which is the principal amount of New Term Loans
outstanding, (y) with respect to holders of Other Term Loans, an amount equal to
the aggregate amount so offered to prepay Other Term Loans times a fraction, the
numerator of which is the principal amount of Other Term Loans owed to such
holder and the denominator of which is the principal amount of Other Term Loans
outstanding and (z) with respect to holders of Extended Term Loans, an amount
equal to the aggregate amount so offered to prepay Extended Term Loans times a
fraction, the numerator of which is the principal amount of Extended Term Loans
owed to such holder and the denominator of which is the principal amount of
Extended Term Loans outstanding.  Any rejection of such offer must be evidenced
by written notice delivered to Administrative Agent within five Business Days of
receipt of the offer for prepayment, specifying an amount of such prepayment
offer rejected by such holder, if any.  Failure to give such notice will
constitute an election to accept such offer.  Any portion of such prepayment
offer so accepted will be used to prepay the Term Loans held by the applicable
holders within ten Business Days of the date of receipt of the offer to prepay. 
Any portion of such prepayment rejected may be used by Borrower and its
Restricted Subsidiaries to repurchase, prepay, redeem, retire, acquire, defease
or cancel Indebtedness or make Restricted Payments notwithstanding any then
applicable limitations set forth in Section 10.09 or 10.06, respectively.

 

(c)                                  Any prepayment of Term B Facility Loans
pursuant to this Section 2.09 or Section 13.04(b) made prior to the date that is
six months after the Closing Date in connection with any Repricing Transaction
shall be subject to the fee described in Section 2.05(c).

 

SECTION 2.10.                      Mandatory Prepayments.

 

(a)                                 Borrower shall prepay the Loans as follows
(each such prepayment to be effected in each case in the manner, order and to
the extent specified in Section 2.10(b) below):

 

76

--------------------------------------------------------------------------------


 

(i)                                     Casualty Events.  Within five
(5) Business Days after Borrower or any Restricted Subsidiary receives any Net
Available Proceeds from any Casualty Event or any disposition pursuant to
Section 10.05(l) (or notice of collection by Administrative Agent of the same),
in an aggregate principal amount equal to 100% of such Net Available Proceeds
(it being understood that applications pursuant to this Section 2.10(a)(i) shall
not be duplicative of Section 2.10(a)(iii) below); provided, however, that:

 

(x)                                 if no Event of Default then exists or would
arise therefrom, the Net Available Proceeds thereof shall not be required to be
so applied on such date to the extent that Borrower delivers an Officer’s
Certificate to Administrative Agent stating that an amount equal to such
proceeds is intended to be used to fund the acquisition of Property used or
usable in the business of any Credit Party or repair, replace or restore the
Property or other Property used or usable in the business of any Credit Party
(in accordance with the provisions of the applicable Security Document in
respect of which such Casualty Event has occurred, to the extent applicable, and
if the Property is subject to the Master Lease, in accordance with the Master
Lease (it being understood that such Property so repaired, replaced, restored or
otherwise acquired may be owned by GLPI or a Subsidiary of GLPI and leased to
Borrower or a Wholly Owned Subsidiary of Borrower under the Master Lease)), in
each case within (A) twelve (12) months following receipt of such Net Available
Proceeds or (B) if Borrower or the relevant Restricted Subsidiary enters into a
legally binding commitment to reinvest such Net Available Proceeds within twelve
(12) months following receipt thereof, within the later of (1) one hundred and
eighty (180) days following the date of such legally binding commitment and
(2) twelve (12) months following receipt of such Net Available Proceeds, and

 

(y)                                 if all or any portion of such Net Available
Proceeds not required to be applied to the prepayment of Loans pursuant to this
Section 2.10(a)(i) is not so used within the period specified by clause
(x) above, such remaining portion shall be applied on the last day of such
period as specified in Section 2.10(b).

 

Notwithstanding the foregoing provisions of this Section 2.10(a)(i) or
otherwise, no mandatory prepayment shall be required in any fiscal year pursuant
to this Section 2.10(a)(i) until the date on which the Net Available Proceeds
required to be applied as mandatory prepayments pursuant to this
Section 2.10(a)(i) in such fiscal year shall exceed $10 million (and thereafter
only Net Available Proceeds in excess of such amount shall be required to be
applied as mandatory prepayments pursuant to this Section 2.10(a)(i)).

 

(ii)                                  Debt Issuance.  Within five (5) Business
Days after any Debt Issuance on or after the Closing Date, in an aggregate
principal amount equal to 100% of the Net Available Proceeds of such Debt
Issuance.

 

(iii)                               Asset Sales.  Within five (5) Business Days
after receipt by Borrower or any of its Restricted Subsidiaries of any Net
Available Proceeds from any Asset Sale pursuant to Section 10.05(c) or pursuant
to Section 10.05(p) (other than any such Asset Sale or disposition constituting
a Specified Sale Leaseback Transaction), in an aggregate principal amount equal
to 100% of the Net Available Proceeds from such Asset Sale or other disposition
(it being understood that applications pursuant to this
Section 2.10(a)(iii) shall not be duplicative of Section 2.10(a)(i) or
Section 2.10(c)(ii) below above); provided, however, that:

 

(x)                                 an amount equal to the Net Available
Proceeds from any Asset Sale pursuant to Section 10.05(c) or pursuant to
10.05(p) (other than any Asset Sale constituting a Specified Sale Leaseback
Transaction) shall not be required to be applied as provided above on such date
if (1) no Event of Default then exists or would arise therefrom and (2) Borrower
delivers an Officer’s

 

77

--------------------------------------------------------------------------------


 

Certificate to Administrative Agent stating that an amount equal to such Net
Available Proceeds is intended to be reinvested, directly or indirectly, in
assets (which may be pursuant to an acquisition of Equity Interests of a Person
that directly or indirectly owns such assets) otherwise permitted under this
Agreement of (A) if such Asset Sale was effected by any Credit Party, any Credit
Party, and (B) if such Asset Sale was effected by any other Company, any
Company, in each case within (x) twelve (12) months following receipt of such
Net Available Proceeds or (y) if Borrower or the relevant Restricted Subsidiary
enters into a legally binding commitment to reinvest such Net Available Proceeds
within twelve (12) months following receipt thereof, within the later of (A) one
hundred and eighty (180) days following the date of such legally binding
commitment and (B) twelve (12) months following receipt of such Net Available
Proceeds (which certificate shall set forth the estimates of the proceeds to be
so expended); and

 

(y)                                 if all or any portion of such Net Available
Proceeds is not reinvested in assets in accordance with the Officer’s
Certificate referred to in clause (x) above (and, in the case of any Net
Available Proceeds from an Asset Sale of Collateral, in compliance with clause
(y) above) within the period specified by clause (x) above, such remaining
portion shall be applied on the last day of such period as specified in
Section 2.10(b).

 

Notwithstanding the foregoing provisions of this Section 2.10(a)(iii) or
otherwise, no mandatory prepayment shall be required in any fiscal year pursuant
to this Section 2.10(a)(iii) until the date on which the Net Available Proceeds
required to be applied as mandatory prepayments pursuant to this
Section 2.10(a)(iii) in such fiscal year shall exceed $10 million (and
thereafter only Net Available Proceeds in excess of such amount shall be
required be applied as mandatory prepayments pursuant to this
Section 2.10(a)(iii)).

 

(iv)                              Excess Cash Flow.  For each fiscal year
(commencing with the fiscal year ending December 31, 2014), not later than five
(5) Business Days after the date on which the financial statements of Borrower
referred to in Section 9.04(b) for such fiscal year are required to be delivered
to Administrative Agent, Borrower shall prepay, in accordance with subsection
(b) below, the principal amount of the Loans in an amount equal to
(x) Applicable ECF Percentage of Excess Cash Flow for such fiscal year, minus
(y) the principal amount of (i) Term Loans voluntarily prepaid pursuant to
Section 2.09 during such fiscal year plus (ii) Revolving Loans voluntarily
prepaid pursuant to Section 2.09 to the extent accompanied by an equivalent
permanent reduction of the Total Revolving Commitments during such fiscal year,
plus (iii) Other First Lien Indebtedness voluntarily prepaid (and, to the extent
consisting of revolving loans, so long as accompanied by a permanent reduction
of the underlying commitments) during such fiscal year to the extent the amount
of such Other First Lien Indebtedness so prepaid is not proportionally larger
than the amount of Term Loans so prepaid according to the respective principal
amounts of Other First Lien Indebtedness and Term Loans as of the beginning of
the applicable fiscal year plus the principal amount of any additional Other
First Lien Indebtedness or Term Loans incurred during the applicable fiscal
year, in each case, except to the extent financed with the proceeds of
Indebtedness of Borrower or its Restricted Subsidiaries.

 

(v)                                 Prepayments Not Required.  Notwithstanding
any other provisions of this Section 2.10(a), to the extent that any of or all
the Net Available Proceeds of any Asset Sale or Casualty Event with respect to
any property or assets of Foreign Subsidiaries or any Excess Cash Flow
attributable to Foreign Subsidiaries, are prohibited or delayed by applicable
local law from being repatriated to the United States, the portion of such Net
Available Proceeds or Excess Cash Flow so affected will not be required to be
applied to repay Term Loans at the times provided in this Section 2.10(a) but
may be retained by the applicable Foreign Subsidiary so long as applicable local
law does not permit repatriation to the United States (Borrower hereby agreeing
to cause the applicable Foreign Subsidiary to promptly take all commercially
reasonable actions required by the applicable local law to permit such
repatriation), and once

 

78

--------------------------------------------------------------------------------


 

such repatriation of any of such affected Net Available Proceeds or Excess Cash
Flow is permitted under the applicable local law, (x) any such Net Available
Proceeds shall be reinvested pursuant to Section 2.10(a)(i) or (iii), as
applicable, or applied pursuant to Section 2.10(b) within five (5) Business Days
of such repatriation, and (y) any such Excess Cash Flow shall be applied
pursuant to Section 2.10(b) within five (5) Business Days of such repatriation. 
To the extent Borrower determines in good faith that repatriation of any of or
all the Net Available Proceeds of any Asset Sale or Casualty Event with respect
to any property or assets of Foreign Subsidiaries or any Excess Cash Flow
attributable to Foreign Subsidiaries would have a material adverse tax cost
consequences on Borrower or any of its Subsidiaries, such Net Available Proceeds
or Excess Cash Flow so affected may be retained by the applicable Foreign
Subsidiary; provided that, on or before the date on which the Net Available
Proceeds so retained would otherwise have been required to be applied to
reinvestments or prepayments pursuant to Section 2.10(a)(i) or (iii), as
applicable (or, in the case of Excess Cash Flow, a date on or before the date
that is twelve (12) months after the date such Excess Cash Flow would have so
required to be applied to prepayments pursuant to Section 2.10(a)(iv)), unless
previously repatriated (in which case, (x) any such Net Available Proceeds shall
be reinvested pursuant to Section 2.10(a)(i) or (iii), as applicable, or applied
pursuant to Section 2.10(b) within five (5) Business Days of such repatriation,
and (y) any such Excess Cash Flow shall be applied pursuant to
Section 2.10(b) within five (5) Business Days of such repatriation),
(A) Borrower shall apply an amount equal to such Net Available Proceeds or
Excess Cash Flow to such reinvestments or prepayments as if such Net Available
Proceeds or Excess Cash Flow had been received by Borrower rather than such
Foreign Subsidiary, minus, the amount of additional taxes that would have been
payable or reserved against if such Net Available Proceeds or Excess Cash Flow
had been repatriated (or, if less, the Net Available Proceeds or Excess Cash
Flow that would be calculated if received by such Foreign Subsidiary) pursuant
to Section 2.10(b) or (B) such Net Available Proceeds or Excess Cash Flow shall
be applied to the repayment of Indebtedness of an Foreign Subsidiary.

 

(vi)                              Prepayments of Other First Lien Indebtedness. 
Notwithstanding the foregoing provisions of Section 2.10(a)(i), (ii), (iii),
(iv) or otherwise, any Net Available Proceeds from any such Casualty Event, Debt
Issuance or Asset Sale and any such Excess Cash Flow otherwise required to be
applied to prepay the Loans may, at Borrower’s option, be applied to prepay the
principal amount of Other First Lien Indebtedness only to (and not in excess of)
the extent to which a mandatory prepayment in respect of such Casualty Event,
Debt Issuance, Asset Sale or Excess Cash Flow is required under the terms of
such Other First Lien Indebtedness (with any remaining Net Available Proceeds or
Excess Cash Flow, as applicable, applied to prepay outstanding Loans in
accordance with the terms hereof), unless such application would result in the
holders of Other First Lien Indebtedness receiving in excess of their pro rata
share (determined on the basis of the aggregate outstanding principal amount of
Term Loans and Other First Lien Indebtedness at such time) of such Net Available
Proceeds or Excess Cash Flow, as applicable, relative to Lenders, in which case
such Net Available Proceeds or Excess Cash Flow, as applicable, may only be
applied to prepay the principal amount of Other First Lien Indebtedness on a pro
rata basis with outstanding Term Loans.  To the extent the holders of Other
First Lien Indebtedness decline to have such indebtedness repurchased, repaid or
prepaid with any such Net Available Proceeds or Excess Cash Flow, as applicable,
the declined amount of such Net Available Proceeds or Excess Cash Flow, as
applicable, shall promptly (and, in any event, within ten (10) Business Days
after the date of such rejection) be applied to prepay Loans in accordance with
the terms hereof (to the extent such Net Available Proceeds or Excess Cash Flow,
as applicable, would otherwise have been required to be applied if such Other
First Lien Indebtedness was not then outstanding).  Any such application to
Other First Lien Indebtedness shall reduce any prepayments otherwise required
hereunder by an equivalent amount.

 

(b)                                 Application.  The amount of any required
prepayments described in Section 2.10(a) shall be applied to prepay Loans as
follows:

 

79

--------------------------------------------------------------------------------


 

(i)                  First, to the reduction of Amortization Payments on the
Term Loans required by Sections 3.01(b), 3.01(c) and 3.01(d) (on a pro rata
basis among each Tranche of Term Loans, subject to any Declined Amounts) and, in
the case of the Term Facilities, to the remaining principal installments with
respect thereto in direct order of maturity over the next succeeding four
(4) quarterly installments and, thereafter, on a pro rata basis; provided that,
each such prepayment shall, subject to the last paragraph of this
Section 2.10(b), be applied to such Term Loans that are ABR Loans to the fullest
extent thereof before application to Loans that are LIBOR Loans, and such
prepayments of LIBOR Loans shall be applied in a manner that minimizes the
amount of any payments required to be made by Borrower pursuant to Section 5.05;

 

(ii)               Second, after such time as no Term Loans or Permitted First
Priority Refinancing Debt remain outstanding, (x) to repay all outstanding
Swingline Loans, and (y) after such time as no Swingline Loans are outstanding,
to prepay all outstanding Revolving Loans (in each case, without any reduction
in Revolving Commitments); and

 

(iii)            Third, after application of prepayments in accordance with
clauses (i) and (ii) above, Borrower shall be permitted to retain any such
remaining excess.

 

Notwithstanding the foregoing, any Term Loan Lender may elect, by written notice
to Administrative Agent at least one (1) Business Day prior to the prepayment
date, to decline all or any portion of any prepayment of its Term Loans,
pursuant to this Section 2.10, in which case the aggregate amount of the
prepayment that would have been applied to prepay such Term Loans, but was so
declined shall be ratably offered to each Term Loan Lender that initially
accepted such prepayment.  Any such re-offered amounts rejected by such Lenders
shall be retained by Borrower (any such retained amounts, “Declined Amounts”).

 

Notwithstanding the foregoing, if the amount of any prepayment of Loans required
under this Section 2.10 shall be in excess of the amount of the ABR Loans at the
time outstanding, only the portion of the amount of such prepayment as is equal
to the amount of such outstanding ABR Loans shall be immediately prepaid and, at
the election of Borrower, the balance of such required prepayment shall be
either (i) deposited in the Collateral Account and applied to the prepayment of
LIBOR Loans on the last day of the then next-expiring Interest Period for LIBOR
Loans (with all interest accruing thereon for the account of Borrower) or
(ii) prepaid immediately, together with any amounts owing to the Lenders under
Section 5.05.  Notwithstanding any such deposit in the Collateral Account,
interest shall continue to accrue on such Loans until prepayment.

 

(c)                                  Revolving Credit Extension Reductions.

 

(i)                  Until the final R/C Maturity Date, Borrower shall from time
to time immediately prepay the Revolving Loans (and/or provide Cash Collateral
in an amount equal to the Minimum Collateral Amount for, or otherwise backstop
(with a letter of credit on customary terms reasonably acceptable to the
applicable L/C Lender and the Administrative Agent), outstanding L/C
Liabilities) in such amounts as shall be necessary so that at all times (a) the
aggregate outstanding amount of the Revolving Loans and the Swingline Loans,
plus, the aggregate outstanding L/C Liabilities shall not exceed the Total
Revolving Commitments as in effect at such time and (b) the aggregate
outstanding amount of the Revolving Loans of any Tranche and Swingline Loans
allocable to such Tranche, plus the aggregate outstanding L/C Liabilities under
such Tranche shall not exceed the aggregate Revolving Commitments of such
Tranche as in effect at such time.

 

(ii)               Specified Sale Leaseback Transactions. Within five
(5) Business Days after receipt by Borrower or any of its Restricted
Subsidiaries of any Net Available Proceeds from any Asset Sale permitted by
Section 10.05(c) or Section 10.05(p) that constitutes a Specified Sale Leaseback
Transaction, Borrower shall prepay the Revolving Loans and the Swingline Loans
in an aggregate principal amount

 

80

--------------------------------------------------------------------------------


 

equal to 100% of the Net Available Proceeds from such Asset Sale (it being
understood that applications pursuant to this Section 2.10(c)(ii) shall not be
duplicative of Section 2.10(a)(i) or Section 2.10(a)(iii) above); provided,
however, that (x) there shall be no reduction in the Total Revolving Commitments
unless otherwise elected by Borrower; (y) if the aggregate amount of Net
Available Proceeds from any Specified Sale Leaseback Transaction exceeds the
aggregate amount of Revolving Loans and Swingline Loans then outstanding,
Borrower shall be entitled to retain such excess.  For the avoidance of doubt,
Borrower shall not be required to prepay the Term Loans with the Net Available
Proceeds of any Specified Sale Leaseback Transaction.

 

(d)                                 Prepayment of Term B Facility Loans.  Any
prepayment of Term B Facility Loans pursuant to Section 2.10(a)(ii) made prior
to the date that is six months after the Closing Date in connection with any
Repricing Transaction shall be subject to the fee described in Section 2.05(c).

 

(e)                                  Outstanding Letters of Credit.  If any
Letter of Credit is outstanding on the 30th day prior to the next succeeding R/C
Maturity Date which has an expiry date later than the third Business Day
preceding such R/C Maturity Date (or which, pursuant to its terms, may be
extended to a date later than the third Business Day preceding such R/C Maturity
Date), then (i) if one or more Tranches of Revolving Commitments with a R/C
Maturity Date after such R/C Maturity Date are then in effect, such Letters of
Credit shall automatically be deemed to have been issued (including for purposes
of the obligations of the Lenders with Revolving Commitments to purchase
participations therein and to make Revolving Loans and payments in respect
thereof and the commissions applicable thereto), effective as of such R/C
Maturity Date, solely under (and ratably participated by Revolving Lenders
pursuant to) the Revolving Commitments in respect of such non-terminating
Tranches of Revolving Commitments, if any, up to an aggregate amount not to
exceed the aggregate principal amount of the unutilized Revolving Commitments
thereunder at such time, and (ii) to the extent not capable of being reallocated
pursuant to clause (i) above, Borrower shall, on such 30th day (or on such later
day as such Letters of Credit become incapable of being reallocated pursuant to
clause (i) above due to the termination, reduction or utilization of any
relevant Revolving Commitments), either (x) Cash Collateralize all such Letters
of Credit in an amount not less than the Minimum Collateral Amount with respect
to such Letters of Credit (it being understood that such Cash Collateral shall
be released to the extent that the aggregate Stated Amount of such Letters of
Credit is reduced upon the expiration or termination of such Letters of Credit,
so that the Cash Collateral shall not exceed the Minimum Collateral Amount with
respect to such Letters of Credit outstanding at any particular time) or
(y) deliver to the applicable L/C Lender a standby letter of credit (other than
a Letter of Credit) in favor of such L/C Lender in a stated amount not less than
the Minimum Collateral Amount with respect to such Letters of Credit, which
standby letter of credit shall be in form and substance, and issued by a
financially sound financial institution, reasonably acceptable to such L/C
Lender and the Administrative Agent.  Except to the extent of reallocations of
participations pursuant to clause (i) above, the occurrence of a R/C Maturity
Date shall have no effect upon (and shall not diminish) the percentage
participations of the Revolving Lenders of the relevant Tranche in any Letter of
Credit issued before such R/C Maturity Date.  For the avoidance of doubt, the
parties hereto agree that upon the occurrence of any reallocations of
participations pursuant to clause (i) above and, if necessary, the taking of the
actions in described clause (ii) above, all participations in Letters of Credit
under the terminated Revolving Commitments shall terminate.

 

SECTION 2.11.                      Replacement of Lenders.

 

(a)                                 Borrower shall have the right to replace any
Lender (the “Replaced Lender”) with one or more other Eligible Assignees
(collectively, the “Replacement Lender”), if (x) such Lender is charging
Borrower increased costs pursuant to Section 5.01 or 5.06 or such Lender becomes
incapable of making LIBOR Loans as provided in Section 5.03 when other Lenders
are generally able to do so, (y) such Lender is a Defaulting Lender or
(z) Borrower receives a notice from any applicable Gaming Authority that any
lender is not qualified to make or hold Loans to, or owed by, Borrower under
applicable Gaming Laws (and such Lender is notified by Borrower and
Administrative Agent in writing of such disqualification); provided, however,
that (i) at the time of any such

 

81

--------------------------------------------------------------------------------


 

replacement, the Replacement Lender shall enter into one or more Assignment
Agreements (and with all fees payable pursuant to Section 13.05(b) to be paid by
the Replacement Lender or Borrower) pursuant to which the Replacement Lender
shall acquire all of the Commitments and outstanding Loans of, and in each case
L/C Interests of, the Replaced Lender (or if the Replaced Lender is being
replaced as a result of being a Defaulting Lender, then the Replacement Lender
shall acquire all Revolving Commitments, Revolving Loans and L/C Interests of
such Replaced Lender under one or more Tranches of Revolving Commitments or, at
the option of Borrower and such Replacement Lender, all other Loans and
Commitments held by such Defaulting Lender), (ii) at the time of any such
replacement, the Replaced Lender shall receive an amount equal to the sum of
(A) the principal of, and all accrued interest on, all outstanding Loans of such
Lender (other than any Loans not being acquired by a Replacement Lender),
(B) all Reimbursement Obligations (expressed in Dollars in the amount of the
Dollar Equivalent thereof in the case of a Letter of Credit denominated in the
Alternate Currency) owing to such Lender, together with all then unpaid interest
with respect thereto at such time, in the event Revolving Loans or Revolving
Commitments owing to such Lender are being repaid and terminated or acquired, as
the case may be, and (C) all accrued, but theretofore unpaid, fees owing to the
Lender pursuant to Section 2.05 with respect to the Loans being assigned, as the
case may be and (iii) all obligations of Borrower owing to such Replaced Lender
(other than those specifically described in clause (i) above in respect of
Replaced Lenders for which the assignment purchase price has been, or is
concurrently being, paid, and other than those relating to Loans or Commitments
not being acquired by a Replacement Lender, but including any amounts which
would be paid to a Lender pursuant to Section 5.05 if Borrower were prepaying a
LIBOR Loan), as applicable, shall be paid in full to such Replaced Lender, as
applicable, concurrently with such replacement, as the case may be.  Upon the
execution of the respective Assignment Agreement, the payment of amounts
referred to in clauses (i), (ii) and (iii) above, as applicable, the receipt of
any consents that would be required for an assignment of the subject Loans and
Commitments to such Replacement Lender in accordance with Section 13.05, the
Replacement Lender, if any, shall become a Lender hereunder and the Replaced
Lender, as applicable, shall cease to constitute a Lender hereunder and be
released of all its obligations as a Lender, except with respect to
indemnification provisions applicable to such Lender under this Agreement, which
shall survive as to such Lender and, in the case of any Replaced Lender, except
with respect to Loans, Commitments and L/C Interests of such Replaced Lender not
being acquired by the Replacement Lender; provided, that if the applicable
Replaced Lender does not execute the Assignment Agreement within three
(3) Business Days after Borrower’s request, execution of such Assignment
Agreement by the Replaced Lender shall not be required to effect such
assignment.

 

(b)                                 If Borrower receives a notice from any
applicable Gaming Authority that any Lender is not qualified to make or hold
Loans to, or owed by, Borrower under applicable Gaming Laws (and such Lender is
notified by Borrower and Administrative Agent in writing of such
disqualification), Borrower shall have the right to replace such Lender with a
Replacement Lender in accordance with Section 2.11(a) or prepay the Loans held
by such Lender, in each case, in accordance with any applicable provisions of
Section 2.11(a), even if a Default or an Event of Default exists
(notwithstanding anything contained in such Section 2.11(a) to the contrary). 
Any such prepayment shall be deemed an optional prepayment, as set forth in
Section 2.09 and shall not be required to be made on a pro rata basis with
respect to Loans of the same Tranche as the Loans held by such Lender (and in
any event shall not be deemed to be a Repricing Transaction).  Notice to such
Lender shall be given at least ten (10) days before the required date of
transfer or prepayment (unless a shorter period is required by any Requirement
of Law), as the case may be, and shall be accompanied by evidence demonstrating
that such transfer or redemption is required pursuant to Gaming Laws.  Upon
receipt of a notice in accordance with the foregoing, the Replaced Lender shall
cooperate with Borrower in effectuating the required transfer or prepayment
within the time period set forth in such notice, not to be less than the minimum
notice period set forth in the foregoing sentence (unless a shorter period is
required under any Requirement of Law).  Further, if the transfer or prepayment
is triggered by notice from the Gaming Authority that the Lender is
disqualified, commencing on the date the Gaming Authority serves the
disqualification notice upon Borrower, to the extent prohibited by law: 
(i) such Lender shall no longer receive any interest on the Loans; (ii) such
Lender shall no longer exercise, directly or through any trustee or nominee, any
right conferred by the Loans; and (iii) such Lender shall not receive any
remuneration in any form from Borrower for services or otherwise in respect of
the Loans.

 

82

--------------------------------------------------------------------------------


 

SECTION 2.12.                      Incremental Loan Commitments.

 

(a)                                 Borrower Request.  Borrower may, at any
time, by written notice to Administrative Agent, request (i) the establishment
of one or more new Tranches of Revolving Commitments (“New Revolving
Commitments” and the related Revolving Loans, “New Revolving Loans”), (ii) an
increase to any existing Tranche of Revolving Commitments (“Incremental Existing
Tranche Revolving Commitments”), (iii) the establishment of additional Term A
Facility Loans with terms and conditions identical to the terms and conditions
of existing Term A Facility Loans hereunder (“Incremental Term A Loans” and the
related commitments, “Incremental Term A Loan Commitments”), provided, however,
that, upfront fees or original issue discount may be paid to Lenders providing
such Incremental Term A Loan Commitments, (iv) the establishment of additional
Term B Facility Loans with terms and conditions identical to the terms and
conditions of existing Term B Facility Loans hereunder (“Incremental Term B
Loans” and the related commitments, “Incremental Term B Loan Commitments”);
provided, however, that, upfront fees or original issue discount may be paid to
Lenders providing such Incremental Term B Loan Commitments, and/or (v) the
establishment of one or more new Tranches of term loans (“New Term Loans” and
the related commitments, “New Term Loan Commitments”); provided, however, that
(x) the aggregate amount of all Incremental Revolving Commitments, New Term
Loans, Incremental Term A Loans, Incremental Term B Loans and Incremental
Equivalent Debt issued or incurred (but excluding any such Incremental Term Loan
Commitments that have been terminated prior to such date of determination
without being funded (including, for the avoidance of doubt, any First Amendment
Incremental Commitments that are terminated without being funded)) on or prior
to such date shall not exceed the Incremental Loan Amount and (y) any such
request for Incremental Commitments shall be in a minimum amount of $25.0
million and integral multiples of $1.0 million above such amount.  Borrower may
request Incremental Commitments from existing Lenders and from Eligible
Assignees; provided, however, that (A) any existing Lender approached to provide
all or a portion of the Incremental Commitments may elect or decline, in its
sole discretion, to provide all or any portion of such Incremental Commitments
offered to it and (B) any potential Lender that is not an existing Lender and
agrees to make available an Incremental Commitment shall be required to be an
Eligible Assignee and shall require approval by Administrative Agent (such
approval not to be unreasonably withheld or delayed).

 

(b)                                 Incremental Effective Date.  The Incremental
Commitments shall be effected by a joinder agreement to this Agreement (the
“Incremental Joinder Agreement”) executed by Borrower, Administrative Agent and
each Lender making or providing such Incremental Commitment, in form and
substance reasonably satisfactory to each of them, subject, however, to the
satisfaction of the conditions precedent set forth in this Section 2.12.  The
Incremental Joinder Agreement may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Credit Documents as may
be necessary or appropriate, in the opinion of Administrative Agent, to effect
the provisions of this Section 2.12.  Administrative Agent and Borrower shall
determine the effective date (each, an “Incremental Effective Date”) of any
Incremental Commitments and the final allocation of such Incremental
Commitments.  The effectiveness of any such Incremental Commitments shall be
subject solely to the satisfaction of the following conditions to the reasonable
satisfaction of Administrative Agent:

 

(i)                  Borrower shall deliver or cause to be delivered any legal
opinions or other documents reasonably requested by Administrative Agent in
connection with any such Incremental Commitments;

 

(ii)               an Incremental Joinder Agreement shall have been duly
executed and delivered by Borrower, Administrative Agent and each Lender making
or providing such Incremental Commitment;

 

(iii)            no Event of Default shall have occurred and be continuing or
would exist immediately after giving effect to such Incremental Commitments;
provided that, with respect to the First Amendment Incremental Revolving
Commitments and any Incremental Term Loans (and any related Incremental Term
Loan Commitments) the proceeds of which are used primarily to fund a Permitted
Acquisition or other Acquisition not prohibited hereunder substantially
concurrently upon the receipt thereof, the absence of an

 

83

--------------------------------------------------------------------------------


 

Event of Default (other than an Event of Default specified in
Section 11.01(b) or 11.01(c) or an Event of Default specified in
Section 11.01(g) or 11.01(h) with respect to Borrower) shall not constitute a
condition to the effectiveness of such First Amendment Incremental Revolving
Commitments and such Incremental Term Loans (and any related Incremental Term
Loan Commitments), or the funding of such Incremental Term Loans, unless
otherwise agreed by the Borrower and the Incremental Lenders providing such
Incremental Term Loans or Incremental Commitments;

 

(iv)           the representations and warranties set forth herein and in the
other Credit Documents shall be true and correct in all material respects on and
as of such Incremental Effective Date as if made on and as of such date (except
where such representations and warranties expressly relate to an earlier date,
in which case such representations and warranties shall have been true and
correct in all material respects as of such earlier date); provided that, any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct in all respects on
such dates; and provided, further, that, with respect to the First Amendment
Incremental Revolving Commitments and any Incremental Term Loans and related
Incremental Term Loan Commitments the proceeds of which are used primarily to
fund a Permitted Acquisition or other Acquisition not prohibited hereunder
(including repayment of Indebtedness of the Person acquired, or that is secured
by the assets acquired, in such Permitted Acquisition or other Acquisition)
substantially concurrently upon the receipt thereof, the only representations
and warranties the making of which shall be a condition to the effectiveness of
such First Amendment Incremental Revolving Commitments and such Incremental Term
Loans and related Incremental Term Loan Commitments and the funding of such
Incremental Term Loans shall be (except as otherwise agreed by the Borrower and
the Incremental Lenders providing such Incremental Term Loans or Incremental
Commitments) (x) the representations and warranties set forth in Sections
8.01(a) (but only with respect to Credit Parties), 8.04(a)(i), 8.05 (but only as
it relates to the Credit Documents), 8.09, 8.11(b), 8.14 (but only as it relates
to security interests that may be perfected solely through the filing of UCC
financing statements, filing of intellectual property security agreements with
the United States Patent and Trademark Office and United States Copyright Office
and delivery of certificated securities collateral representing Equity Interests
in United States Persons), 8.17, 8.21 and 8.27 and (y) the representations and
warranties contained in the acquisition agreement relating to such Permitted
Acquisition or other Acquisition as are material to the interests of the
Lenders, but only to the extent that Borrower or any of its Affiliates have the
right to terminate its or their obligations under such acquisition agreement as
a result of a breach of such representations and warranties in such acquisition
agreement;

 

(v)              in the case of any Incremental Revolving Commitments, New Term
Loans, Incremental Term A Loans and Incremental Term B Loans, Borrower shall be
in compliance with the Financial Maintenance Covenants on a Pro Forma Basis as
of the most recent Calculation Date (provided that, for such purpose, (w) to the
extent such Incremental Revolving Commitments constitute Acquisition Incremental
Revolving Commitments or that the proceeds of any such Incremental Term Loans
(and related Incremental Term Loan Commitments) are or are to be used primarily
to fund a Permitted Acquisition or other Acquisition not prohibited hereunder
(including repayment of Indebtedness of the Person acquired, or that is secured
by the assets acquired, in such Permitted Acquisition or other Acquisition),
such compliance shall be determined on a Pro Forma Basis as of the Calculation
Date immediately preceding the date on which a binding contract with respect to
such Permitted Acquisition or other Acquisition is entered into between the
Borrower or a Restricted Subsidiary and the seller with respect thereto, giving
effect to such Acquisition Incremental Revolving Commitments (in accordance with
clause (z) below) and Incremental Term Loans (and related Incremental Term Loan
Commitments) and such Permitted Acquisition or other Acquisition as if incurred
and consummated on the first day of the applicable period, (x) Consolidated Net
Indebtedness shall not take into account any cash or cash equivalents
constituting proceeds of any Loans made under any Incremental Commitments to be
provided on such date and any Incremental Equivalent Debt to be incurred or
issued on such date that may otherwise reduce the amount of Consolidated Net
Indebtedness, (y) Consolidated Net Indebtedness shall treat any

 

84

--------------------------------------------------------------------------------


 

Incremental Equivalent Debt as senior indebtedness, even if such Incremental
Equivalent Debt was issued or incurred on a junior basis to the Obligations, and
(z) in the case of any Incremental Revolving Commitments and Incremental
Equivalent Debt consisting of revolving credit facilities, pro forma effect
shall be given to any New Revolving Loans, Incremental Revolving Loans and any
loans under any Incremental Equivalent Debt consisting of a revolving credit
facility, in each case, to the extent actually made on such date (or in the case
of any Acquisition Incremental Revolving Commitments or Incremental Equivalent
Debt consisting of a revolving credit facility, the proceeds of which are or are
to be used primarily to fund a Permitted Acquisition or other Acquisition not
prohibited hereunder, to the extent reasonably expected to be drawn on the
closing date of such Permitted Acquisition or other Acquisition), but any
proposed Incremental Revolving Commitments or Incremental Equivalent Debt
consisting of a revolving credit facility shall not otherwise be treated as
drawn);

 

(vi)           in order to receive an initial extension of credit under any
Incremental Revolving Commitment (other than the First Amendment Incremental
Revolving Commitments or Acquisition Incremental Revolving Commitments),
Borrower shall be in compliance with the Financial Maintenance Covenants on a
Pro Forma Basis as of the most recent Calculation Date;

 

(vii)        without the written consent of the Required Tranche Lenders with
respect to any Tranches of then-existing Revolving Commitments that have a
maturity date after the proposed maturity date of any New Revolving Commitments,
the final stated maturity of any New Revolving Commitments shall not be earlier
than the then-existing Final Maturity Date with respect to the then-existing
Tranches of Revolving Commitments;

 

(viii)     without the written consent of (x) the Required Tranche Lenders with
respect to any Tranches of then-existing Term Loans that have a maturity date
after the proposed maturity date of any New Term Loans, the final stated
maturity of any New Term Loans shall not be earlier than the then-existing Final
Maturity Date with respect to any then-exiting Tranche of Term Loans, and
(y) the Required Tranche Lenders with respect to any Tranches of then-existing
Term Loans that have a Weighted Average Life to Maturity that is longer than the
proposed Weighted Average Life to Maturity of any New Term Loans, the Weighted
Average Life to Maturity of any New Term Loans shall be no shorter than the
Weighted Average Life to Maturity of any then-existing Tranche of Term Loans
(without giving effect to the effect of prepayments made under any existing
Tranche of Term Loans on amortization); provided that (A) Borrower may establish
one or more Tranches of New Term Loans such that the Weighted Average Life to
Maturity of such Tranche of New Term Loans may be shorter than the Weighted
Average Life to Maturity of the then-existing Term B Facility Loans (but, for
the avoidance of doubt, not any other Term Loans) (without giving effect to the
effect of prepayments made under any existing Tranche of Term Loans on
amortization) and (B) the maturity date of such Tranche of New Term Loans may be
earlier than the maturity date of the then-existing Term B Facility Loans (but,
for the avoidance of doubt, not any other Term Loans); it being understood that,
subject to the foregoing, the amortization schedule applicable to such New Term
Loans shall be determined by Borrower and the lenders of such New Term Loans
with appropriate adjustments to the amortization schedules set forth on Annex C
to address such Incremental Term A Loans and with appropriate adjustments to the
amortization schedule set forth in Section 3.01(c) to address such Incremental
Term B Loans;

 

(ix)           the yields and interest rate margins and, except as set forth in
clauses (vii) and (viii) of this Section 2.12(b), amortization schedule,
applicable to any New Revolving Commitments and New Term Loans shall be as
determined by Borrower and the holders of such Indebtedness;

 

(x)              except as set forth in Section 2.12(a) and in clauses (i) —
(ix) of this Section 2.12(b), the terms applicable to any New Revolving
Commitments and New Term Loans shall be consistent with those applicable to any
then-existing Revolving Commitments or Term Loans, as applicable; provided that,
any

 

85

--------------------------------------------------------------------------------


 

applicable Incremental Joinder Agreement may provide for (x) any additional or
more or less restrictive covenants that are applicable only after the
then-existing Final Maturity Date with respect to any then-existing Term Loans
or (y) any other terms that are reasonably satisfactory to Administrative Agent;

 

(xi)           any Incremental Term A Loans and Incremental Term B Loans (and
the corresponding Incremental Term Loan Commitments) shall have terms identical
to the terms of the existing Term Loans (and the existing Term Loan Commitments)
of the relevant Tranche hereunder; provided, however, that upfront fees or
original issue discount may be paid to Lenders providing such Incremental Term A
Loans or Incremental Term B Loans as agreed by such Lenders and Borrower, and
the conditions applicable to the incurrence of such Incremental Term A Loans and
Incremental Term B Loans (and the corresponding Incremental Term Loan
Commitments) shall be as provided in this Section 2.12; and

 

(xii)        any Incremental Existing Tranche Revolving Commitments shall have
terms identical to the terms of the existing Revolving Commitments of the
relevant Tranche hereunder; provided, however, that upfront fees may be paid to
Lenders providing such Incremental Existing Tranche Revolving Commitments as
agreed by such Lenders and Borrower, and the conditions applicable to the
incurrence of such Incremental Existing Tranche Revolving Commitments shall be
as provided in this Section 2.12.

 

Upon the effectiveness of any Incremental Commitment pursuant to this
Section 2.12, any Person providing an Incremental Commitment that was not a
Lender hereunder immediately prior to such time shall become a Lender
hereunder.  Administrative Agent shall promptly notify each Lender as to the
effectiveness of any Incremental Commitments, and (i) in the case of Incremental
Revolving Commitments, the Total Revolving Commitments under, and for all
purpose of this Agreement, shall be increased by the aggregate amount of such
Incremental Revolving Commitments, (ii) any New Revolving Loans shall be deemed
to be additional Revolving Loans hereunder, (iii) any Revolving Loans made under
Incremental Existing Tranche Revolving Commitments shall be deemed to be
Revolving Loans of the relevant Tranche hereunder, (iv) any Incremental Term A
Loans (to the extent funded) shall be deemed to be Term A Facility Loans
hereunder, (v) any Incremental Term B Loans (to the extent funded) shall be
deemed to be Term B Facility Loans hereunder and (vi) any New Term Loans shall
be deemed to be additional Term Loans hereunder.  Notwithstanding anything to
the contrary contained herein, Borrower, Collateral Agent and Administrative
Agent may (and each of Collateral Agent and Administrative Agent are authorized
by each other Secured Party to) execute such amendments and/or amendments and
restatements of any Credit Documents as may be necessary or advisable to
effectuate the provisions of this Section 2.12.  Such amendments may include
provisions allowing any Incremental Term B Loans or New Term Loans to be treated
on the same basis as Term B Facility Loans in connection with declining
prepayments.  In connection with the incurrence of any Incremental Term A Loans,
Borrower shall be permitted to terminate any Interest Period applicable to Term
A Loans on the date such Incremental Term A Loans are incurred (including, for
the avoidance of doubt, on the First Amendment Incremental Commitments
Availability Date).  In connection with the incurrence of any Incremental Term B
Loans, Borrower shall be permitted to terminate any Interest Period applicable
to Term B Loans on the date such Incremental Term B Loans are incurred.  In
connection with the incurrence of any Incremental Existing Tranche Revolving
Commitments and related Revolving Loans, Borrower shall be permitted to
terminate any Interest Period applicable to Revolving Loans under the applicable
existing Tranche of Revolving Commitments on the date such Revolving Loans are
first incurred under such Incremental Existing Tranche Revolving Commitments
(including, for the avoidance of doubt, the Revolving Loans outstanding under
the Closing Date Revolving Commitment on the First Amendment Incremental
Commitments Availability Date).

 

(c)                                  Terms of Incremental Commitments and
Loans.  The yield applicable to the Incremental Revolving Commitments and
Incremental Term Loans shall be determined by Borrower and the applicable new
Lenders and shall be set forth in each applicable Incremental Joinder Agreement;
provided, however, that in the case of any Incremental Term B Loans or New Term
Loans issued within 18 months after the Closing Date, if the All-In Yield
applicable to such Incremental Term B Loans or New Term Loans having a final
maturity date no earlier than the Term B Facility Maturity Date and a Weighted
Average Life to Maturity no shorter than the Term B Facility

 

86

--------------------------------------------------------------------------------


 

Loans is greater than the All-In Yield payable pursuant to the terms of this
Agreement as amended through the date of such calculation with respect to Term B
Facility Loans, plus 50 basis points per annum, then the interest rate with
respect to the Term B Facility Loans shall be increased (pursuant to the
applicable Incremental Joinder Agreement) so as to cause the then applicable
All-In Yield under this Agreement on the Term B Facility Loans to equal the
All-In Yield then applicable to the Incremental Term B Loans or New Term Loans
having a final maturity date no earlier than the Term B Facility Maturity Date
and Weighted Average Life to Maturity no shorter than the Term B Facility Loans,
minus 50 basis points.

 

(d)                                 Adjustment of Revolving Loans.  To the
extent the Revolving Commitments are being increased on the relevant Incremental
Effective Date (whether through New Revolving Commitments or through Incremental
Existing Tranche Revolving Commitments), then each of the Revolving Lenders
having a Revolving Commitment prior to such Incremental Effective Date (such
Revolving Lenders the “Pre-Increase Revolving Lenders”) shall assign or transfer
to any Revolving Lender which is acquiring a new or additional Revolving
Commitment on the Incremental Effective Date (the “Post-Increase Revolving
Lenders”), and such Post-Increase Revolving Lenders shall purchase from each
such Pre-Increase Revolving Lender, at the principal amount thereof, such
interests in the Revolving Loans and participation interests in L/C Liabilities
and Swingline Loans (but not, for the avoidance of doubt, the related Revolving
Commitments) outstanding on such Incremental Effective Date as shall be
necessary in order that, after giving effect to all such assignments or
transfers and purchases, such Revolving Loans and participation interests in L/C
Liabilities and Swingline Loans will be held by Pre-Increase Revolving Lenders
and Post-Increase Revolving Lenders ratably in accordance with their Revolving
Commitments after giving effect to such Incremental Revolving Commitments (and
after giving effect to any Revolving Loans made on the relevant Incremental
Effective Date).  Such assignments or transfers and purchases shall be made
pursuant to such procedures as may be designated by Administrative Agent and
shall not be required to be effectuated in accordance with Section 13.05.  For
the avoidance of doubt, Revolving Loans and participation interests in L/C
Liabilities and Swingline Loans assigned or transferred and purchased (or
re-allocated) pursuant to this Section 2.12(d) shall, upon receipt thereof by
the relevant Post-Increase Revolving Lenders, be deemed to be Revolving Loans
and participation interests in L/C Liabilities and Swingline Loans in respect of
the relevant new or additional Revolving Commitments acquired by such
Post-Increase Revolving Lenders on the relevant Incremental Effective Date and
the terms of such Revolving Loans and participation interests (including,
without limitation, the interest rate and maturity applicable thereto) shall be
adjusted accordingly.  In addition, the L/C Sublimit may be increased by an
amount not to exceed the amount of any increase in Revolving Commitments with
the consent of the applicable L/C Lenders that agreed to provide Letters of
Credit under such increase in the L/C Sublimit and the holders of New Revolving
Commitments or Incremental Existing Tranche Revolving Commitments providing such
increase in Revolving Commitments.

 

(e)                                  Equal and Ratable Benefit.  The Loans and
Commitments established pursuant to this Section 2.12 shall constitute Loans and
Commitments under, and shall be entitled to all the benefits afforded by, this
Agreement and the other Credit Documents, and shall, without limiting the
foregoing, benefit equally and ratably from the Guarantees and security
interests created by the Security Documents.  The Credit Parties shall take any
actions reasonably required by Administrative Agent to ensure and/or demonstrate
that the Lien and security interests granted by the Security Documents continue
to secure all the Obligations and continue to be perfected under the UCC or
otherwise after giving effect to the establishment of any Incremental
Commitments or the funding of Loans thereunder, including, without limitation,
the procurement of title insurance endorsements reasonably requested by and
satisfactory to the Administrative Agent.

 

(f)                                   Incremental Joinder Agreements.  An
Incremental Joinder Agreement may, subject to Section 2.12(b), without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Credit Documents as may be necessary or advisable, in the reasonable
opinion of Administrative Agent and Borrower, to effect the provisions of this
Section 2.12 (including, without limitation, (A) amendments to
Section 2.04(b)(iii) and Section 2.09(b)(i) to permit reductions of Tranches of
Revolving Commitments (and prepayments of the related Revolving Loans) with an
R/C Maturity Date prior to the R/C Maturity Date applicable to a Tranche of New

 

87

--------------------------------------------------------------------------------


 

Revolving Commitments without a concurrent reduction of such Tranche of New
Revolving Commitments and (B) such other technical amendments as may be
necessary or advisable, in the reasonable opinion of Administrative Agent and
Borrower, to give effect to the terms and provisions of any Incremental
Commitments (and any Loans made in respect thereof)).

 

(g)                                  Supersede.  This Section 2.12 shall
supersede any provisions in Section 13.04 to the contrary.

 

SECTION 2.13.                      Extensions of Loans and Commitments.

 

(a)                                 Borrower may, at any time request that all
or a portion of the Term Loans of any Tranche (an “Existing Term Loan Tranche”)
be modified to constitute another Tranche of Term Loans in order to extend the
scheduled final maturity date thereof (any such Term Loans which have been so
modified, “Extended Term Loans”) and to provide for other terms consistent with
this Section 2.13.  In order to establish any Extended Term Loans, Borrower
shall provide a notice to Administrative Agent (who shall provide a copy of such
notice to each of the Lenders of the applicable Existing Term Loan Tranche) (a
“Term Loan Extension Request”) setting forth the proposed terms of the Extended
Term Loans to be established, which terms shall be identical to those applicable
to the Term Loans of the Existing Term Loan Tranche from which they are to be
modified except (i) the scheduled final maturity date shall be extended to the
date set forth in the applicable Extension Amendment and the amortization shall
be as set forth in the Extension Amendment, (ii) (A) the Applicable Margins with
respect to the Extended Term Loans may be higher or lower than the Applicable
Margins for the Term Loans of such Existing Term Loan Tranche and/or
(B) additional fees (including prepayment or termination premiums) may be
payable to the Lenders providing such Extended Term Loans in addition to or in
lieu of any increased Applicable Margins contemplated by the preceding clause
(A), in each case, to the extent provided in the applicable Extension Amendment,
(iii) any Extended Term Loans may participate on a pro rata basis or a less than
pro rata basis (but not greater than a pro rata basis) in any optional or
mandatory prepayments or prepayment of Term Loans hereunder in each case as
specified in the respective Term Loan Extension Request, (iv) the final maturity
date and the scheduled amortization applicable to the Extended Term Loans shall
be set forth in the applicable Extension Amendment and the scheduled
amortization of such Existing Term Loan Tranche shall be adjusted to reflect the
amortization schedule (including the principal amounts payable pursuant thereto)
in respect of the Term Loans under such Existing Term Loan Tranche that have
been extended as Extended Term Loans as set forth in the applicable Extension
Amendment; provided, however, that the Weighted Average Life to Maturity of such
Extended Term Loans shall be no shorter than the Weighted Average Life to
Maturity of the Term Loans of such Existing Term Loan Tranche and (v) the
covenants set forth in Section 10.08 may be modified in a manner acceptable to
Borrower, Administrative Agent and the Lenders party to the applicable Extension
Amendment, such modifications to become effective only after the Final Maturity
Date in effect immediately prior to giving effect to such Extension Amendment
(it being understood that each Lender providing Extended Term Loans, by
executing an Extension Amendment, agrees to be bound by such provisions and
waives any inconsistent provisions set forth in Section 4.02, 4.07(b) or
13.04).  Except as provided above, each Lender holding Extended Term Loans shall
be entitled to all the benefits afforded by this Agreement (including, without
limitation, the provisions set forth in Section 2.09(b) and 2.10(b) applicable
to Term Loans) and the other Credit Documents, and shall, without limiting the
foregoing, benefit equally and ratably from the Guarantees and security
interests created by the Security Documents.  The Credit Parties shall take any
actions reasonably required by Administrative Agent to ensure and/or demonstrate
that the Lien and security interests granted by the Security Documents continue
to secure all the Obligations and continue to be perfected under the UCC or
otherwise after giving effect to the extension of any Term Loans, including,
without limitation, the procurement of title insurance endorsements reasonably
requested by and satisfactory to the Administrative Agent. No Lender shall have
any obligation to agree to have any of its Term Loans of any Existing Term Loan
Tranche modified to constitute Extended Term Loans pursuant to any Term Loan
Extension Request.  Any Extended Term Loans of any Extension Tranche shall
constitute a separate Tranche and Class of Term Loans from the Existing Term
Loan Tranche from which they were modified.

 

88

--------------------------------------------------------------------------------


 

(b)                                 Borrower may, at any time request that all
or a portion of the Revolving Commitments of any Tranche (an “Existing Revolving
Tranche” and any related Revolving Loans thereunder, “Existing Revolving Loans”)
be modified to constitute another Tranche of Revolving Commitments in order to
extend the termination date thereof (any such Revolving Commitments which have
been so modified, “Extended Revolving Commitments” and any related Revolving
Loans, “Extended Revolving Loans”) and to provide for other terms consistent
with this Section 2.13.  In order to establish any Extended Revolving
Commitments, Borrower shall provide a notice to Administrative Agent (who shall
provide a copy of such notice to each of the Lenders of the applicable Existing
Revolving Tranche) (a “Revolving Extension Request”) setting forth the proposed
terms of the Extended Revolving Commitments to be established, which terms shall
be identical to those applicable to the Revolving Commitments of the Existing
Revolving Tranche from which they are to be modified except (i) the scheduled
termination date of the Extended Revolving Commitments and the related scheduled
maturity date of the related Extended Revolving Loans shall be extended to the
date set forth in the applicable Extension Amendment, (ii) (A) the Applicable
Margins with respect to the Extended Revolving Loans may be higher or lower than
the Applicable Margins for the Revolving Loans of such Existing Revolving
Tranche and/or (B) additional fees may be payable to the Lenders providing such
Extended Revolving Commitments in addition to or in lieu of any increased
Applicable Margins contemplated by the preceding clause (A), in each case, to
the extent provided in the applicable Extension Amendment, (iii) the Applicable
Fee Percentage with respect to the Extended Revolving Commitments may be higher
or lower than the Applicable Fee Percentage for the Revolving Commitments of
such Existing Revolving Tranche and (iv) the covenants set forth in
Section 10.08 may be modified in a manner acceptable to Borrower, Administrative
Agent and the Lenders party to the applicable Extension Amendment, such
modifications to become effective only after the Final Maturity Date in effect
immediately prior to giving effect to such Extension Amendment (it being
understood that each Lender providing Extended Revolving Commitments, by
executing an Extension Amendment, agrees to be bound by such provisions and
waives any inconsistent provisions set forth in Section 4.02, 4.07(b) or
13.04).  Except as provided above, each Lender holding Extended Revolving
Commitments shall be entitled to all the benefits afforded by this Agreement
(including, without limitation, the provisions set forth in Sections 2.09(b) and
2.10(b) applicable to existing Revolving Loans) and the other Credit Documents,
and shall, without limiting the foregoing, benefit equally and ratably from the
Guarantees and security interests created by the Security Documents.  The Credit
Parties shall take any actions reasonably required by Administrative Agent to
ensure and/or demonstrate that the Lien and security interests granted by the
Security Documents continue to secure all the Obligations and continue to be
perfected under the UCC or otherwise after giving effect to the extension of any
Revolving Commitments, including, without limitation, the procurement of title
insurance endorsements reasonably requested by and satisfactory to the
Administrative Agent.  No Lender shall have any obligation to agree to have any
of its Revolving Commitments of any Existing Revolving Tranche modified to
constitute Extended Revolving Commitments pursuant to any Revolving Extension
Request.  Any Extended Revolving Commitments of any Extension Tranche shall
constitute a separate Tranche and Class of Revolving Commitments from the
Existing Revolving Tranche from which they were modified.  If, on any Extension
Date, any Revolving Loans of any Extending Lender are outstanding under the
applicable Existing Revolving Tranche, such Revolving Loans (and any related
participations) shall be deemed to be allocated as Extended Revolving Loans (and
related participations) and Existing Revolving Loans (and related
participations) in the same proportion as such Extending Lender’s Extended
Revolving Commitments bear to its remaining Revolving Commitments of the
Existing Revolving Tranche.

 

(c)                                  Borrower shall provide the applicable
Extension Request at least five (5) Business Days prior to the date on which
Lenders under the Existing Tranche are requested to respond (or such shorter
period as is agreed to by Administrative Agent in its sole discretion).  Any
Lender (an “Extending Lender”) wishing to have all or a portion of its Term
Loans or Revolving Commitments of the Existing Tranche subject to such Extension
Request modified to constitute Extended Term Loans or Extended Revolving
Commitments, as applicable, shall notify Administrative Agent (an “Extension
Election”) on or prior to the date specified in such Extension Request of the
amount of its Term Loans or Revolving Commitments of the Existing Tranche that
it has elected to modify to constitute Extended Term Loans or Extended Revolving
Commitments, as applicable.  In the event that the aggregate amount of Term
Loans or Revolving Commitments of the Existing Tranche subject to Extension
Elections exceeds the amount of Extended Term Loans or Extended Revolving
Commitments, as applicable, requested

 

89

--------------------------------------------------------------------------------


 

pursuant to the Extension Request, Term Loans or Revolving Commitments subject
to such Extension Elections shall be modified to constitute Extended Term Loans
or Extended Revolving Commitments, as applicable, on a pro rata basis based on
the amount of Term Loans or Revolving Commitments included in such Extension
Elections.  Borrower shall have the right to withdraw any Extension Request upon
written notice to Administrative Agent in the event that the aggregate amount of
Term Loans or Revolving Commitments of the Existing Tranche subject to such
Extension Request is less than the amount of Extended Term Loans or Extended
Revolving Commitments, as applicable, requested pursuant to such Election
Request.

 

(d)                                 Extended Term Loans or Extended Revolving
Commitments, as applicable, shall be established pursuant to an amendment (an
“Extension Amendment”) to this Agreement (which shall be substantially in the
form of Exhibit Q or Exhibit R to this Agreement, as applicable, or, in each
case, such other form as is reasonably acceptable to Administrative Agent). 
Each Extension Amendment shall be executed by Borrower, Administrative Agent and
the Extending Lenders (it being understood that such Extension Amendment shall
not require the consent of any Lender other than (A) the Extending Lenders with
respect to the Extended Term Loans or Extended Revolving Commitments, as
applicable, established thereby, (B) with respect to any extension of the
Revolving Commitments that results in an extension of an L/C Lender’s
obligations with respect to Letters of Credit, the consent of such L/C Lender
and (C) with respect to any extension of the Revolving Commitments that results
in an extension of the Swingline Lender’s obligations with respect to Swingline
Loans, the Swingline Lender).  An Extension Amendment may, subject to
Sections 2.13(a) and (b), without the consent of any other Lenders, effect such
amendments to this Agreement and the other Credit Documents as may be necessary
or advisable, in the reasonable opinion of Administrative Agent and Borrower, to
effect the provisions of this Section 2.13 (including, without limitation,
(A) amendments to Section 2.04(b)(iii) and Section 2.09(b)(i) to permit
reductions of Tranches of Revolving Commitments (and prepayments of the related
Revolving Loans) with an R/C Maturity Date prior to the R/C Maturity Date
applicable to a Tranche of Extended Revolving Commitments without a concurrent
reduction of such Tranche of Extended Revolving Commitments and (B) such other
technical amendments as may be necessary or advisable, in the reasonable opinion
of Administrative Agent and Borrower, to give effect to the terms and provisions
of any Extended Term Loans or Extended Revolving Commitments, as applicable).

 

SECTION 2.14.                      Defaulting Lender Provisions.

 

(a)                                 Notwithstanding anything to the contrary in
this Agreement, if a Lender becomes, and during the period it remains, a
Defaulting Lender, the following provisions shall apply:

 

(i)                  the L/C Liabilities and the participations in outstanding
Swingline Loan of such Defaulting Lender will, subject to the limitation in the
first proviso below, automatically be reallocated (effective on the day such
Lender becomes a Defaulting Lender) among the Non-Defaulting Lenders pro rata in
accordance with their respective Revolving Commitments; provided that (i) the
sum of each Non-Defaulting Lender’s total Revolving Exposure may not in any
event exceed the Revolving Commitment of such Non-Defaulting Lender as in effect
at the time of such reallocation, (ii) neither such reallocation nor any payment
by a Non-Defaulting Lender pursuant thereto will constitute a waiver or release
of any claim Borrower, Administrative Agent, any L/C Lender, the Swingline
Lender or any other Lender may have against such Defaulting Lender or cause such
Defaulting Lender to be a Non-Defaulting Lender and (iii) the conditions set
forth in Section 7.02(a) are satisfied at the time of such reallocation (and,
unless Borrower shall have otherwise notified the Administrative Agent at such
time, Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time);

 

(ii)               to the extent that any portion (the “un-reallocated portion”)
of the Defaulting Lender’s L/C Liabilities and participations in outstanding
Swingline Loan cannot be so reallocated, whether by reason of the first proviso
in clause (a) above or otherwise, Borrower will, not later than three
(3) Business Days after demand by Administrative Agent (at the direction of any
L/C Lender and/or the Swingline Lender, as the case may be), (i) Cash
Collateralize the obligations of Borrower to the L/C Lender and the

 

90

--------------------------------------------------------------------------------


 

Swingline Lender in respect of such L/C Liabilities or participations in
outstanding Swingline Loans, as the case may be, in an amount at least equal to
the aggregate amount of the un-reallocated portion of such L/C Liabilities or
participations in any outstanding Swingline Loans, or (ii) in the case of such
participations in any outstanding Swingline Loans, prepay (subject to clause
(c) below) and/or Cash Collateralize in full the un-reallocated portion thereof,
or (iii) make other arrangements satisfactory to Administrative Agent, and to
the applicable L/C Lender and the Swingline Lender, as the case may be, in their
sole discretion to protect them against the risk of non-payment by such
Defaulting Lender;

 

(iii)            Borrower shall not be required to pay any fees to such
Defaulting Lender under Section 2.05(a); and

 

(iv)           any payment of principal, interest, fees or other amounts
received by Administrative Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Article 11 or
otherwise) or received by Administrative Agent from a Defaulting Lender pursuant
to Section 4.07 shall be applied at such time or times as may be determined by
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to Administrative Agent hereunder; second, to the payment
on a pro rata basis of any amounts owing by such Defaulting Lender to any L/C
Lender or Swingline Lender hereunder; third, if so determined by Administrative
Agent or requested by the applicable L/C Lender or Swingline Lender, to be held
as Cash Collateral for future funding obligations of that Defaulting Lender of
any participation in any Letter of Credit or any Swingline Loan, as applicable;
fourth, as Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by Administrative Agent; fifth, if so determined by Administrative
Agent and Borrower, to be held in a non-interest bearing deposit account and
released pro rata in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement; sixth, to the
payment of any amounts owing to the Lenders, the L/C Lender or Swingline Lenders
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender, any L/C Lender or the Swingline Lender against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to Borrower as a result of any judgment of a court
of competent jurisdiction obtained by Borrower against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or L/C Liabilities in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 7.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Liabilities owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Liabilities owed to, such Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.14(a)(iv) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

(b)                                 Cure.  If Borrower, Administrative Agent,
each L/C Lender and the Swingline Lender agree in writing in their discretion
that a Lender is no longer a Defaulting Lender, Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any amounts then held in the segregated account
referred to in Section 2.14(a)), (x) such Lender will, to the extent applicable,
purchase at par such portion of outstanding Loans of the other Lenders and/or
make such other adjustments as Administrative Agent may determine to be
necessary to cause the Revolving Exposure, L/C Liabilities and participations in
any outstanding Swingline Loans of the Lenders to be on a pro rata basis in
accordance with their respective Commitments, whereupon such Lender will

 

91

--------------------------------------------------------------------------------


 

cease to be a Defaulting Lender and will be a Non-Defaulting Lender (and such
exposure of each Lender will automatically be adjusted on a prospective basis to
reflect the foregoing); provided that no adjustments will be made retroactively
with respect to fees accrued or payments made by or on behalf of Borrower while
such Lender was a Defaulting Lender; and provided, further, that no change
hereunder from Defaulting Lender to Non-Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from such Lender’s
having been a Defaulting Lender, and (y) all Cash Collateral provided pursuant
to Section 2.14(a)(ii) shall thereafter be promptly returned to Borrower.

 

(c)                                  Certain Fees.  Anything herein to the
contrary notwithstanding, during such period as a Lender is a Defaulting Lender,
such Defaulting Lender will not be entitled to any fees accruing during such
period pursuant to Section 2.05 or Section 2.03(h) (without prejudice to the
rights of the Non-Defaulting Lenders in respect of such fees), provided that
(i) to the extent that all or a portion of the L/C Liability or the
participations in outstanding Swingline Loans of such Defaulting Lender is
reallocated to the Non-Defaulting Lenders pursuant to Section 2.14, such fees
that would have accrued for the benefit of such Defaulting Lender will instead
accrue for the benefit of and be payable to such Non-Defaulting Lenders, pro
rata in accordance with their respective Commitments, and (ii) to the extent
that all or any portion of such L/C Liability or participations in any
outstanding Swingline Loans cannot be so reallocated, such fees will instead
accrue for the benefit of and be payable to the L/C Lender and the Swingline
Lender, as applicable, except to the extent of any un-reallocated portion that
is Cash Collateralized (and the pro rata payment provisions of Section 4.02 will
automatically be deemed adjusted to reflect the provisions of this
Section 2.14(c)).

 

SECTION 2.15.                      Refinancing Amendments.

 

(a)                                 At any time after the Closing Date, Borrower
may obtain Credit Agreement Refinancing Indebtedness in respect of all or any
portion of the Term Loans and the Revolving Loans (or unused Revolving
Commitments) then outstanding under this Agreement (which for purposes of this
clause (a) will be deemed to include any then outstanding Other Term
Loans, Incremental Term Loans, Other Revolving Loans or Incremental Revolving
Loans), in the form of Other Term Loans, Other Term Loan Commitments, Other
Revolving Loans or Other Revolving Commitments pursuant to a Refinancing
Amendment; provided that, notwithstanding anything to the contrary in this
Section 2.15 or otherwise, (1) the borrowing and repayment (except for
(A) payments of interest and fees at different rates on Other Revolving
Commitments (and related outstandings), (B) repayments required upon the
maturity date of the Other Revolving Commitments or any other Tranche of
Revolving Commitments and (C) repayment made in connection with a permanent
repayment and termination of commitments (subject to clause (3) below)) of Loans
with respect to Other Revolving Commitments after the date of obtaining any
Other Revolving Commitments shall be made on a pro rata basis with all other
Revolving Commitments (subject to clauses (3) and (4) below), (2) to the extent
dealing with Swingline Loans and Letters of Credit which mature or expire after
a maturity date when there exists New Revolving Commitments with a longer
maturity date, all Swingline Loans and Letters of Credit shall be participated
on a pro rata basis by all Lenders with Commitments in accordance with their
percentage of the Revolving Commitments, (3) the permanent repayment of
Revolving Loans with respect to, and termination of, Other Revolving Commitments
after the date of obtaining any Other Revolving Commitments shall be made on a
pro rata basis with all other Revolving Commitments, except that Borrower shall
be permitted to permanently repay and terminate commitments of any Class with an
earlier maturity date on a better than a pro rata basis as compared to any other
Class with a later maturity date than such Class and (4) assignments and
participations of Other Revolving Commitments and Other Revolving Loans shall be
governed by the same assignment and participation provisions applicable to other
Revolving Commitments and Revolving Loans.  Each issuance of Credit Agreement
Refinancing Indebtedness under this Section 2.15(a) shall be in an aggregate
principal amount that is (x) not less than $5.0 million and (y) an integral
multiple of $1.0 million in excess thereof.

 

(b)                                 The effectiveness of any such Credit
Agreement Refinancing Indebtedness shall be subject solely to the satisfaction
of the following conditions to the reasonable satisfaction of Administrative
Agent: (i) any Credit Agreement Refinancing Indebtedness in respect of Revolving
Commitments or Other Revolving Commitments will

 

92

--------------------------------------------------------------------------------


 

have a maturity date that is not prior to the maturity date of the Revolving
Loans (or unused Revolving Commitments) being refinanced; (ii) any Credit
Agreement Refinancing Indebtedness in respect of Term Loans will have a maturity
date that is not prior to the maturity date of, and a Weighted Average Life to
Maturity that is not shorter than the Weighted Average Life to Maturity of, the
Term Loans being refinanced (determined without giving effect to the impact of
prepayments on amortization of Term Loans being refinanced); (iii) the aggregate
principal amount of any Credit Agreement Refinancing Indebtedness shall not
exceed the principal amount so refinanced, plus, accrued interest, plus, any
premium or other payment required to be paid in connection with such
refinancing, plus, the amount of reasonable and customary fees and expenses of
Borrower or any of its Restricted Subsidiaries incurred in connection with such
refinancing, plus, any unutilized commitments thereunder; (iv) to the extent
reasonably requested by the Administrative Agent, receipt by the Administrative
Agent and the Lenders of customary legal opinions and other documents; (v) to
the extent reasonably requested by the Administrative Agent, execution of
amendments to the Mortgages by the applicable Credit Parties and Collateral
Agent, in form and substance reasonably satisfactory to the Administrative Agent
and the Collateral Agent; (vi) to the extent reasonably requested by the
Administrative Agent, delivery to the Administrative Agent of title insurance
endorsements reasonably satisfactory to the Administrative Agent; and
(vii) execution of a Refinancing Amendment by the Credit Parties, Administrative
Agent and Lenders providing such Credit Agreement Refinancing Indebtedness.

 

(c)                                  The Loans and Commitments established
pursuant to this Section 2.15 shall constitute Loans and Commitments under, and
shall be entitled to all the benefits afforded by, this Agreement and the other
Credit Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the Guarantees and security interests created by the Security
Documents.  The Credit Parties shall take any actions reasonably required by
Administrative Agent to ensure and/or demonstrate that the Lien and security
interests granted by the Security Documents continue to secure all the
Obligations and continue to be perfected under the UCC or otherwise after giving
effect to the applicable Refinancing Amendment.

 

(d)                                 Upon the effectiveness of any Refinancing
Amendment pursuant to this Section 2.15, any Person providing the corresponding
Credit Agreement Refinancing Indebtedness that was not a Lender hereunder
immediately prior to such time shall become a Lender hereunder.  Administrative
Agent shall promptly notify each Lender as to the effectiveness of such
Refinancing Amendment, and (i) in the case any Other Revolving Commitments
resulting from such Refinancing Amendment, the Total Revolving Commitments
under, and for all purpose of this Agreement, shall be increased by the
aggregate amount of such Other Revolving Commitments (net of any existing
Revolving Commitments being refinanced by such Refinancing Amendment), (ii) any
Other Revolving Loans resulting from such Refinancing Amendment shall be deemed
to be additional Revolving Loans hereunder, (iii) any Other Term Loans resulting
from such Refinancing Amendment shall be deemed to be Term Loans hereunder (to
the extent funded) and (iv) any Other Term Loan Commitments resulting from such
Refinancing Amendment shall be deemed to be Term Loan Commitments hereunder. 
Notwithstanding anything to the contrary contained herein, Borrower, Collateral
Agent and Administrative Agent may (and each of Collateral Agent and
Administrative Agent are authorized by each other Secured Party to) execute such
amendments and/or amendments and restatements of any Credit Documents as may be
necessary or advisable to effectuate the provisions of this Section 2.15.  Such
amendments may include provisions allowing any Other Term Loans to be treated on
the same basis as Term B Facility Loans in connection with declining
prepayments.

 

(e)                                  Each of the parties hereto hereby agrees
that, upon the effectiveness of any Refinancing Amendment, this Agreement shall
be deemed amended to the extent (but only to the extent) necessary to reflect
the existence and terms of the Credit Agreement Refinancing Indebtedness
incurred pursuant thereto (including any amendments necessary to treat the Loans
and Commitments subject thereto as Other Term Loans, Other Term Loan
Commitments, Other Revolving Loans and/or Other Revolving Commitments).  Any
Refinancing Amendment may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Credit Documents as may be necessary
or appropriate, in the reasonable opinion of Administrative Agent and Borrower,
to effect the provisions of this Section 2.15.  This Section 2.15 shall
supersede any provisions in Section 4.02, 4.07(b) or 13.04 to the contrary.

 

93

--------------------------------------------------------------------------------


 

(f)                                   To the extent the Revolving Commitments
are being refinanced on the effective date of any Refinancing Amendment, then
each of the Revolving Lenders having a Revolving Commitment prior to the
effective date of such Refinancing Amendment (such Revolving Lenders the
“Pre-Refinancing Revolving Lenders”) shall assign or transfer to any Revolving
Lender which is acquiring an Other Revolving Commitment on the effective date of
such amendment (the “Post-Refinancing Revolving Lenders”), and such
Post-Refinancing Revolving Lenders shall purchase from each such Pre-Refinancing
Revolving Lender, at the principal amount thereof, such interests in Revolving
Loans and participation interests in L/C Liabilities and Swingline Loans (but
not, for the avoidance of doubt, the related Revolving Commitments) outstanding
on the effective date of such Refinancing Amendment as shall be necessary in
order that, after giving effect to all such assignments or transfers and
purchases, such Revolving Loans and participation interests in L/C Liabilities
and Swingline Loans will be held by Pre-Refinancing Revolving Lenders and
Post-Refinancing Revolving Lenders ratably in accordance with their Revolving
Commitments and Other Revolving Commitments, as applicable, after giving effect
to such Refinancing Amendment (and after giving effect to any Revolving Loans
made on the effective date of such Refinancing Amendment).  Such assignments or
transfers and purchases shall be made pursuant to such procedures as may be
designated by Administrative Agent and shall not be required to be effectuated
in accordance with Section 13.05.  For the avoidance of doubt, Revolving Loans
and participation interests in L/C Liabilities and Swingline Loans assigned or
transferred and purchased pursuant to this Section 2.15(f) shall, upon receipt
thereof by the relevant Post-Increase Revolving Lenders, be deemed to be Other
Revolving Loans and participation interests in L/C Liabilities and Swingline
Loans in respect of the relevant Other Revolving Commitments acquired by such
Post-Increase Revolving Lenders on the relevant amendment effective date and the
terms of such Revolving Loans and participation interests (including, without
limitation, the interest rate and maturity applicable thereto) shall be adjusted
accordingly.

 

SECTION 2.16.                      Cash Collateral.

 

(a)                                 Certain Credit Support Events.  Without
limiting any other requirements herein to provide Cash Collateral, if (i) any
L/C Lender has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an extension of credit hereunder which
has not been refinanced as a Revolving Loan or reimbursed, in each case, in
accordance with Section 2.03(d) or (ii) Borrower shall be required to provide
Cash Collateral pursuant to Section 11.01, Borrower shall, within one
(1) Business Day (in the case of clause (i) above) or immediately (in the case
of clause (ii) above) following any request by the Administrative Agent or the
applicable L/C Lender, provide Cash Collateral in an amount not less than the
applicable Minimum Collateral Amount.

 

(b)                                 Grant of Security Interest.  Borrower, and
to the extent provided by any Defaulting Lender, such Defaulting Lender, hereby
grants to (and subjects to the control of) the Administrative Agent, for the
benefit of the Administrative Agent, the L/C Lenders and the Lenders, and agrees
to maintain, a first priority security interest in all such cash, deposit
accounts and all balances therein, and all other property so provided as Cash
Collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral (including Cash
Collateral provided in accordance with Sections 2.01(e), 2.03, 2.10(c), 2.10(e),
2.14, 2.16 or 11.01) may be applied pursuant to Section 2.16(c).  If at any time
the Administrative Agent determines that Cash Collateral is subject to any right
or claim of any Person prior to the right or claim of the Administrative Agent
or the L/C Lenders as herein provided, or that the total amount of such Cash
Collateral is less than the Minimum Collateral Amount, Borrower will, promptly
upon demand by the Administrative Agent, pay or provide to the Administrative
Agent additional Cash Collateral in an amount sufficient to eliminate such
deficiency (after giving effect to any Cash Collateral provided by any
Defaulting Lenders). All Cash Collateral (other than credit support not
constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at the Administrative Agent or as
otherwise agreed to by the Administrative Agent.  Borrower shall pay on demand
therefor from time to time all customary account opening, activity and other
administrative fees and charges in connection with the maintenance and
disbursement of Cash Collateral in accordance with the account agreement
governing such deposit account.

 

94

--------------------------------------------------------------------------------


 

(c)                                  Application.  Notwithstanding anything to
the contrary contained in this Agreement, Cash Collateral provided under any of
this Section 2.16 or Sections 2.01(e), 2.03, 2.10(c), 2.10(e), 2.14 or 11.01 in
respect of Letters of Credit shall be held and applied to the satisfaction of
the specific L/C Liabilities, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation), participations in Swingline Loans and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

 

(d)                                 Release.  Cash Collateral (or the
appropriate portion thereof) provided to reduce un-reallocated portions or to
secure other obligations shall, so long as no Event of Default then exists, be
released promptly following (i) the elimination of the applicable un-reallocated
portion or other obligations giving rise thereto (including by the termination
of Defaulting Lender status of the applicable Lender (or, as appropriate, the
assignment of such Defaulting Lender’s Loans and Commitments to a Replacement
Lender)) or (ii) the determination by the Administrative Agent and the L/C
Lenders that there exists excess Cash Collateral (which, in any event, shall
exist at any time that the aggregate amount of Cash Collateral exceeds the
Minimum Collateral Amount); provided, however, (x) any such release shall be
without prejudice to, and any disbursement or other transfer of Cash Collateral
shall be and remain subject to, any other Lien conferred under the Credit
Documents and the other applicable provisions of the Credit Documents, and
(y) Borrower and the L/C Issuer may agree that Cash Collateral shall not be
released but instead held to support future anticipated un-reallocated portions
or other obligations.

 

ARTICLE III.

 

PAYMENTS OF PRINCIPAL AND INTEREST

 

SECTION 3.01.                      Repayment of Loans.

 

(a)                                 Revolving Loans and Swingline Loans. 
Borrower hereby promises to pay (i) to Administrative Agent for the account of
each applicable Revolving Lender on each R/C Maturity Date, the entire
outstanding principal amount of such Revolving Lender’s Revolving Loans of the
applicable Tranche, and each such Revolving Loan shall mature on the R/C
Maturity Date applicable to such Tranche and (ii) to the Swingline Lender the
then unpaid principal amount of each Swingline Loan on the earlier of first R/C
Maturity Date after such Swingline Loan is made and the first date after such
Swingline Loan is made that is the 15th or last day of a calendar month and is
at least two Business Days after such Swingline Loan is made; provided, however,
that on each date that a Revolving Borrowing is made, Borrower shall repay all
Swingline Loans that were outstanding on the date such Borrowing was requested.

 

(b)                                 Term A Facility Loans.  Borrower hereby
promises to pay to Administrative Agent for the account of the Lenders with Term
A Facility Loans made on the Closing Date in repayment of the principal of such
Term A Facility Loans, on each date set forth on Annex C, that principal amount
of such Term A Facility Loans, to the extent then outstanding, as is set forth
opposite such date (subject to adjustment for any prepayments made under
Section 2.09 or Section 2.10 or Section 2.11(b) or Section 13.04(b)(B) or as
provided in Section 2.12, in Section 2.13 or in Section 2.15), and the remaining
principal amount of such Term A Facility Loans on the Term A Facility Maturity
Date.  For the avoidance of doubt, amortization payments of the Term A Facility
Loans advanced under the First Amendment Incremental Term A Loan Commitments
pursuant to Section 2.01(b)(ii) shall be governed by the terms of the First
Amendment, which amortization payments the Borrower hereby promises to pay to
Administrative Agent for the account of the applicable Lenders.

 

(c)                                  Term B Facility Loans.  Borrower hereby
promises to pay to Administrative Agent for the account of the Lenders with Term
B Facility Loans in repayment of the principal of such Term B Facility Loans,
(i) on the last Business Day of each fiscal quarter (commencing with the first
full fiscal quarter following the Closing Date), an aggregate amount equal to
0.25% of the aggregate principal amount of all Term B Facility Loans

 

95

--------------------------------------------------------------------------------


 

outstanding on the Closing Date (subject to adjustment for any prepayments made
under Section 2.09 or Section 2.10 or Section 2.11(b) or Section 13.04(b)(B) or
as provided in Section 2.12, in Section 2.13 or in Section 2.15) and (ii) the
remaining principal amount of Term B Facility Loans on the Term B Facility
Maturity Date.

 

(d)                                 New Term Loans; Extended Term Loans; Other
Term Loans.  New Term Loans shall mature in installments as specified in the
related Incremental Joinder Agreement pursuant to which such New Term Loans were
made, subject, however, to Section 2.12(b).  Extended Term Loans shall mature in
installments as specified in the applicable Extension Amendment pursuant to
which such Extended Term Loans were established, subject, however, to
Section 2.13(a).  Other Term Loans shall mature in installments as specified in
the applicable Refinancing Amendment pursuant to which such Other Term Loans
were established, subject, however, to Section 2.15(a).

 

SECTION 3.02.                      Interest.

 

(a)                                 Borrower hereby promises to pay to
Administrative Agent for the account of each Lender interest on the unpaid
principal amount of each Loan made or maintained by such Lender to Borrower for
the period from and including the date of such Loan to but excluding the date
such Loan shall be paid in full at the following rates per annum:

 

(i)                  during such periods as such Loan (including each Swingline
Loan) is an ABR Loan, the Alternate Base Rate (as in effect from time to time),
plus the Applicable Margin applicable to such Loan, and

 

(ii)               during such periods as such Loan is a LIBOR Loan, for each
Interest Period relating thereto, the LIBO Rate for such Loan for such Interest
Period, plus the Applicable Margin applicable to such Loan.

 

(b)                                 To the extent permitted by Law, (i) upon the
occurrence and during the continuance of an Event of Default (other than Events
of Default under Sections 11.01(g) or 11.01(h)), overdue principal and overdue
interest in respect of each Loan and all other Obligations not paid when due and
(ii) upon the occurrence and during the continuance of an Event of Default under
Section 11.01(g) or Section 11.01(h), all Obligations shall, in each case,
automatically and without any action by any Person, bear interest at the Default
Rate. Interest which accrues under this paragraph shall be payable on demand.

 

(c)                                  Accrued interest on each Loan shall be
payable (i) in the case of each ABR Loan (including Swingline Loans),
(x) quarterly in arrears on each Quarterly Date, (y) on the date of any
repayment or prepayment in full of all outstanding ABR Loans of any Tranche of
Loans (or of any Swingline Loan) (but only on the principal amount so repaid or
prepaid), and (z) at maturity (whether by acceleration or otherwise) and, after
such maturity, on demand, and (ii) in the case of each LIBOR Loan, (x) on the
last day of each Interest Period applicable thereto and, if such Interest Period
is longer than three months, on each date occurring at three-month intervals
after the first day of such Interest Period, (y) on the date of any repayment or
prepayment thereof or the conversion of such Loan to a Loan of another Type (but
only on the principal amount so paid, prepaid or converted) and (z) at maturity
(whether by acceleration or otherwise) and, after such maturity, on demand. 
Promptly after the determination of any interest rate provided for herein or any
change therein, Administrative Agent shall give notice thereof to the Lenders to
which such interest is payable and to Borrower.

 

96

--------------------------------------------------------------------------------


 

ARTICLE IV.

 

PAYMENTS; PRO RATA TREATMENT; COMPUTATIONS; ETC.

 

SECTION 4.01.                      Payments.

 

(a)                                 All payments of principal, interest,
Reimbursement Obligations and other amounts to be made by Borrower under this
Agreement and the Notes, and, except to the extent otherwise provided therein,
all payments to be made by the Credit Parties under any other Credit Document,
shall be made in Dollars, in immediately available funds, without deduction,
set-off or counterclaim, to Administrative Agent at its account at the Principal
Office, not later than 2:00 p.m., New York time, on the date on which such
payment shall become due (each such payment made after such time on such due
date may, at the discretion of Administrative Agent, be deemed to have been made
on the next succeeding Business Day).  Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof.

 

(b)                                 Borrower shall, at the time of making each
payment under this Agreement or any Note for the account of any Lender, specify
(in accordance with Sections 2.09 and 2.10, if applicable) to Administrative
Agent (which shall so notify the intended recipient(s) thereof) or, in the case
of Swingline Loans, to the Swingline Lender, the Class and Type of Loans,
Reimbursement Obligations or other amounts payable by Borrower hereunder to
which such payment is to be applied.

 

(c)                                  Except to the extent otherwise provided in
the third sentence of Section 2.03(h), each payment received by Administrative
Agent or by any L/C Lender (directly or through Administrative Agent) under this
Agreement or any Note for the account of any Lender shall be paid by
Administrative Agent or by such L/C Lender (through Administrative Agent), as
the case may be, to such Lender, in immediately available funds, (x) if the
payment was actually received by Administrative Agent or by such L/C Lender
(directly or through Administrative Agent), as the case may be, prior to
12:00 p.m. (Noon), New York time on any day, on such day and (y) if the payment
was actually received by Administrative Agent or by such L/C Lender (directly or
through Administrative Agent), as the case may be, after 12:00 p.m. (Noon), New
York time, on any day, by 1:00 p.m., New York time, on the following Business
Day (it being understood that to the extent that any such payment is not made in
full by Administrative Agent or by such L/C Lender (through Administrative
Agent), as the case may be, Administrative Agent or such Lender (through
Administrative Agent), as applicable, shall pay to such Lender, upon demand,
interest at the Federal Funds Rate from the date such amount was required to be
paid to such Lender pursuant to the foregoing clauses until the date
Administrative Agent or such L/C Lender (through Administrative Agent), as
applicable, pays such Lender the full amount).

 

(d)                                 If the due date of any payment under this
Agreement or any Note would otherwise fall on a day that is not a Business Day,
such date shall be extended to the next succeeding Business Day, and interest
shall be payable for any principal so extended for the period of such extension
at the rate then borne by such principal.

 

SECTION 4.02.                      Pro Rata Treatment.  Except to the extent
otherwise provided herein:  (a) each borrowing of Loans of a particular
Class from the Lenders under Section 2.01 shall be made from the relevant
Lenders, each payment of commitment fees under Section 2.05 in respect of
Commitments of a particular Class shall be made for account of the relevant
Lenders, and each termination or reduction of the amount of the Commitments of a
particular Class under Section 2.04 shall be applied to the respective
Commitments of such Class of the relevant Lenders pro rata according to the
amounts of their respective Commitments of such Class; (b) except as otherwise
provided in Section 5.04, LIBOR Loans of any Class having the same Interest
Period shall be allocated pro rata among the relevant Lenders according to the
amounts of their respective Revolving Commitments and Term Loan Commitments (in
the case of the making of Loans) or their respective Revolving Loans and Term
Loans (in the case of conversions and continuations of Loans); (c) except as
otherwise provided in Section 2.09(b), Section 2.10(b), Section 2.12,
Section 2.13, Section 2.14, Section 2.15, Section 13.04 or Section 13.05(d),
each payment or

 

97

--------------------------------------------------------------------------------


 

prepayment of principal of any Class of Revolving Loans or of any particular
Class of Term Loans shall be made for the account of the relevant Lenders pro
rata in accordance with the respective unpaid outstanding principal amounts of
the Loans of such Class held by them; and (d) except as otherwise provided in
Section 2.09(b), Section 2.10(b), Section 2.12, Section 2.13, Section 2.14,
Section 2.15, Section 13.04 or Section 13.05(d), each payment of interest on
Revolving Loans and Term Loans shall be made for account of the relevant Lenders
pro rata in accordance with the amounts of interest on such Loans then due and
payable to the respective Lenders.

 

SECTION 4.03.                      Computations.  Interest on LIBOR Loans,
commitment fees and Letter of Credit fees shall be computed on the basis of a
year of 360 days and actual days elapsed (including the first day but excluding
the last day) occurring in the period for which such amounts are payable and
interest on ABR Loans and Reimbursement Obligations shall be computed on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed
(including the first day but excluding the last day) occurring in the period for
which such amounts are payable.

 

SECTION 4.04.                      Minimum Amounts.  Except for mandatory
prepayments made pursuant to Section 2.10 and conversions or prepayments made
pursuant to Section 5.04, and Borrowings made to pay Reimbursement Obligations,
each Borrowing, conversion and partial prepayment of principal of Loans shall be
in an amount at least equal to (a) in the case of Term Loans, $5.0 million with
respect to ABR Loans and $5.0 million with respect to LIBOR Loans and in
multiples of $100,000 in excess thereof or, if less, the remaining Term Loans
and (b) in the case of Revolving Loans and Swingline Loans, $2.5 million with
respect to ABR Loans and $2.5 million with respect to LIBOR Loans and in
multiples of $100,000 in excess thereof (borrowings, conversions or prepayments
of or into Loans of different Types or, in the case of LIBOR Loans, having
different Interest Periods at the same time hereunder to be deemed separate
borrowings, conversions and prepayments for purposes of the foregoing, one for
each Type or Interest Period) or, if less, the remaining Revolving Loans. 
Anything in this Agreement to the contrary notwithstanding, the aggregate
principal amount of LIBOR Loans having the same Interest Period shall be in an
amount at least equal to $1.0 million and in multiples of $100,000 in excess
thereof and, if any LIBOR Loans or portions thereof would otherwise be in a
lesser principal amount for any period, such Loans or portions, as the case may
be, shall be ABR Loans during such period.

 

SECTION 4.05.                      Certain Notices.  Notices by Borrower to
Administrative Agent (or, in the case of repayment of the Swingline Loans, to
the Swingline Lender) of terminations or reductions of the Commitments, of
Borrowings, conversions, continuations and optional prepayments of Loans and of
Classes of Loans, of Types of Loans and of the duration of Interest Periods
shall be irrevocable and shall be effective only if received by Administrative
Agent (or, in the case of Swingline Loans, the Swingline Lender) by telephone
not later than 1:00 p.m., New York time (promptly followed by written notice via
facsimile or electronic mail), on at least the number of Business Days prior to
the date of the relevant termination, reduction, Borrowing, conversion,
continuation or prepayment or the first day of such Interest Period specified in
the table below (unless otherwise agreed to by Administrative Agent in its sole
discretion), provided that Borrower may make any such notice conditional upon
the occurrence of a Person’s acquisition or sale or any incurrence of
indebtedness or issuance of Equity Interests.

 

NOTICE PERIODS

Notice

 

Number of
Business Days Prior

 

 

 

Termination or reduction of Commitments

 

3

 

 

 

Borrowing or optional prepayment of, or conversions into, ABR Loans

 

1

 

98

--------------------------------------------------------------------------------


 

Notice

 

Number of
Business Days Prior

 

 

 

Borrowing or optional prepayment of, conversions into, continuations as, or
duration of Interest Periods for, LIBOR Loans

 

3

 

 

 

Borrowing or repayment of Swingline Loans

 

same day

 

Each such notice of termination or reduction shall specify the amount and the
Class of the Commitments to be terminated or reduced.  Each such notice of
Borrowing, conversion, continuation or prepayment shall specify the Class of
Loans to be borrowed, converted, continued or prepaid and the amount (subject to
Section 4.04) and Type of each Loan to be borrowed, converted, continued or
prepaid and the date of borrowing, conversion, continuation or prepayment (which
shall be a Business Day).  Each such notice of the duration of an Interest
Period shall specify the Loans to which such Interest Period is to relate. 
Administrative Agent shall promptly notify the Lenders of the contents of each
such notice.  In the event that Borrower fails to select the Type of Loan within
the time period and otherwise as provided in this Section 4.05, such Loan (if
outstanding as a LIBOR Loan) will be automatically converted into an ABR Loan on
the last day of the then current Interest Period for such Loan or (if
outstanding as an ABR Loan) will remain as, or (if not then outstanding) will be
made as, an ABR Loan.  In the event that Borrower has elected to borrow or
convert Loans into LIBOR Loans but fails to select the duration of any Interest
Period for any LIBOR Loans within the time period and otherwise as provided in
this Section 4.05, such LIBOR Loan shall have an Interest Period of one month.

 

SECTION 4.06.                      Non-Receipt of Funds by Administrative Agent.

 

(a)                                 Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing of
LIBOR Loans (or, in the case of any Borrowing of ABR Loans, prior to 12:00 noon
on the date of such Borrowing) that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.02 (or, in the case of a Borrowing of ABR Loans, that
such Lender has made such share available in accordance with and at the time
required by Section 2.02) and may, in reliance upon such assumption, make
available to Borrower a corresponding amount.  In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and Borrower severally agree to
pay to the Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to Borrower to but excluding
the date of payment to the Administrative Agent, at (A) in the case of a payment
to be made by such Lender, the Federal Funds Rate, plus any administrative,
processing or similar fees customarily charged by the Administrative Agent in
connection with the foregoing, and (B) in the case of a payment to be made by
Borrower, the interest rate applicable to ABR Loans.  If Borrower and such
Lender shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to Borrower
the amount of such interest paid by Borrower for such period.  If such Lender
pays its share of the applicable Borrowing to the Administrative Agent, then the
amount so paid shall constitute such Lender’s Loan included in such Borrowing. 
Any payment by Borrower shall be without prejudice to any claim Borrower may
have against a Lender that shall have failed to make such payment to the
Administrative Agent.

 

(b)                                 Unless the Administrative Agent shall have
received notice from Borrower prior to the date on which any payment is due to
the Administrative Agent for the account of the Lenders or the L/C Lenders
hereunder that Borrower will not make such payment, the Administrative Agent may
assume that Borrower has made such payment on such date in accordance herewith
and may, in reliance upon such assumption, distribute to the Lenders or the L/C
Lenders, as the case may be, the amount due.  In such event, if Borrower has not
in fact made such payment, then each of the Lenders or the L/C Lenders, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or L/C Lender, in immediately

 

99

--------------------------------------------------------------------------------


 

available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the Federal Funds Rate. A notice of the Administrative
Agent to any Lender or Borrower with respect to any amount owing under this
subsection (b) shall be conclusive, absent manifest error.

 

SECTION 4.07.                      Right of Setoff, Sharing of Payments; Etc.

 

(a)                                 If any Event of Default shall have occurred
and be continuing, each Credit Party agrees that, in addition to (and without
limitation of) any right of setoff, banker’s lien or counterclaim a Lender may
otherwise have, each Lender shall be entitled, at its option (to the fullest
extent permitted by law), subject to obtaining the prior written consent of the
Administrative Agent to set off and apply any deposit (general or special, time
or demand, provisional or final), or other indebtedness, held by it for the
credit or account of such Credit Party at any of its offices, in Dollars or in
any other currency, against any principal of or interest on any of such Lender’s
Loans, Reimbursement Obligations or any other amount payable to such Lender
hereunder that is not paid when due (regardless of whether such deposit or other
indebtedness is then due to such Credit Party), in which case it shall promptly
notify such Credit Party thereof; provided, however, that such Lender’s failure
to give such notice shall not affect the validity thereof; and provided further
that no such right of setoff, banker’s lien or counterclaim shall apply to any
funds held for further distribution to any Governmental Authority.

 

(b)                                 Each of the Lenders agrees that, if it
should receive (other than pursuant to Section 2.09(b), Section 2.10(b),
Section 2.11, Section 2.12, Section 2.13, Section 2.15, Article V, Section 13.04
or Section 13.05(d) or as otherwise specifically provided herein or in the Fee
Letter) any amount hereunder (whether by voluntary payment, by realization upon
security, by the exercise of the right of setoff or banker’s lien, by
counterclaim or cross action, by the enforcement of any right under the Credit
Documents (including any guarantee), or otherwise) which is applicable to the
payment of the principal of, or interest on, the Loans, Reimbursement
Obligations or fees, the sum of which with respect to the related sum or sums
received by other Lenders is in a greater proportion than the total of such
amounts then owed and due to such Lender bears to the total of such amounts then
owed and due to all of the Lenders immediately prior to such receipt, then such
Lender receiving such excess payment shall purchase for cash without recourse or
warranty from the other Lenders an interest in the Obligations of the respective
Credit Party to such Lenders in such amount as shall result in a proportional
participation by all of the Lenders in such amount; provided, however, that if
all or any portion of such excess amount is thereafter recovered from such
Lender, such purchase shall be rescinded and the purchase price restored to the
extent of such recovery, but without interest.  Borrower consents to the
foregoing arrangements.

 

(c)                                  Borrower agrees that any Lender so
purchasing such a participation may exercise all rights of setoff, banker’s
lien, counterclaim or similar rights with respect to such participation as fully
as if such Lender were a direct holder of Loans or other amounts (as the case
may be) owing to such Lender in the amount of such participation.

 

(d)                                 Nothing contained herein shall require any
Lender to exercise any such right or shall affect the right of any Lender to
exercise, and retain the benefits of exercising, any such right with respect to
any other Indebtedness or obligation of any Credit Party.  If, under any
applicable bankruptcy, insolvency or other similar law, any Lender receives a
secured claim in lieu of a setoff to which this Section 4.07 applies, such
Lender shall, to the extent practicable, exercise its rights in respect of such
secured claim in a manner consistent with the rights of the Lenders entitled
under this Section 4.07 to share in the benefits of any recovery on such secured
claim.

 

(e)                                  Notwithstanding anything to the contrary
contained in this Section 4.07, in the event that any Defaulting Lender
exercises any right of setoff, (i) all amounts so set off will be paid over
immediately to Administrative Agent for further application in accordance with
the provisions of Section 2.14 and, pending such payment, will be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of Administrative Agent, each L/C Lender, the Swingline Lender and the
Lenders and (ii) the Defaulting Lender will

 

100

--------------------------------------------------------------------------------


 

provide promptly to Administrative Agent a statement describing in reasonable
detail the Obligations owing to such Defaulting Lender as to which it exercised
such right of setoff.

 

ARTICLE V.

 

YIELD PROTECTION, ETC.

 

SECTION 5.01.                      Additional Costs.

 

(a)                                 If any Change in Law shall:

 

(i)                  subject any Lender to any tax of any kind whatsoever with
respect to this Agreement, any Note, any Letter of Credit or any Lender’s
participation therein, any L/C Document or any Loan made by it or change the
basis of taxation of payments to such Lender in respect thereof by any
Governmental Authority (except for any reserve requirement reflected in the LIBO
Rate, Covered Taxes or Excluded Taxes);

 

(ii)               impose, modify or hold applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against assets
held by, deposits or other liabilities in or for the account of, advances, loans
or other extensions of credit by, or any other acquisition of funds by, any
office of such Lender, in each case, that is not otherwise included in the
determination of the LIBO Rate hereunder; or

 

(iii)            impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or LIBOR
Loans made by such Lender or any Letter of Credit or participation therein;

 

and the result of any of the foregoing is to materially increase the cost to
such Lender or L/C Lender of making, converting into, continuing or maintaining
LIBOR Loans (or of maintaining its obligation to make any LIBOR Loans) or
issuing, maintaining or participating in Letters of Credit (or maintaining its
obligation to participate in or to issue any Letter of Credit), then, in any
such case, Borrower shall, within 10 days of written demand therefor, pay such
Lender or L/C Lender any additional amounts necessary to compensate such Lender
or L/C Lender for such increased cost.  If any Lender or L/C Lender becomes
entitled to claim any additional amounts pursuant to this subsection, it shall
promptly notify Borrower, through Administrative Agent, of the event by reason
of which it has become so entitled.

 

(b)                                 A certificate as to any additional amounts
setting forth the calculation of such additional amounts pursuant to this
Section 5.01 submitted by such Lender or L/C Lender, through Administrative
Agent, to Borrower shall be conclusive in the absence of clearly demonstrable
error.  Without limiting the survival of any other covenant hereunder, this
Section 5.01 shall survive the termination of this Agreement and the payment of
the Notes and all other Obligations payable hereunder.

 

(c)                                  In the event that any Lender shall have
determined that any Change in Law affecting such Lender or any Lending Office of
such Lender or the Lender’s holding company with regard to capital or liquidity
requirements, does or shall have the effect of reducing the rate of return on
such Lender’s or such holding company’s capital as a consequence of its
obligations hereunder, the Commitments of such Lender, the Loans made by, or
participations in Letters of Credit and Swingline Loans held by such Lender, or
the Letters of Credit issued by such L/C Lender, to a level below that which
such Lender or such holding company could have achieved but for such Change in
Law (taking into consideration such Lender’s policies and the policies of such
Lender’s holding company with respect to capital adequacy), then from time to
time, after submission by such Lender or Borrower

 

101

--------------------------------------------------------------------------------


 

(with a copy to Administrative Agent) of a written request therefor (setting
forth in reasonable detail the amount payable to the affected Lender and the
basis for such request), Borrower shall promptly pay to such Lender such
additional amount or amounts as will compensate such Lender for such reduction.

 

(d)                                 Failure or delay on the part of any Lender
to demand compensation pursuant to this Section 5.01 shall not constitute a
waiver of such Lender’s right to demand such compensation; provided, however,
that Borrower shall not be required to compensate a Lender pursuant to this
Section 5.01 for any increased costs or reductions incurred more than ninety
(90) days prior to the date that such Lender notifies Borrower of the change in
law giving rise to such increased costs incurred or reductions suffered and of
such Lender’s intention to claim compensation therefor; provided, further, that
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 90-day period referred to above shall be extended to
include the period of retroactive effect thereof.

 

SECTION 5.02.                      Inability To Determine Interest Rate.  If
prior to the first day of any Interest Period:  (a) Administrative Agent shall
have determined (which determination shall be conclusive and binding upon
Borrower) that, by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining the LIBO Base Rate
for such Interest Period or (b) Administrative Agent shall have received notice
from the Required Lenders that Dollar deposits are not available in the relevant
amount and for the relevant Interest Period available to the Required Lenders in
the London interbank market or (c) the Required Lenders determine that the LIBO
Rate for any requested Interest Period with respect to a proposed LIBOR Loan
does not adequately and fairly reflect the cost to such Lenders of funding such
LIBOR Loans (in each case, “Impacted Loans”), Administrative Agent shall give
electronic mail or telephonic notice thereof to Borrower and the Lenders as soon
as practicable thereof.  If such notice is given, (x) any LIBOR Loans requested
to be made on the first day of such Interest Period shall be made as ABR Loans,
(y) any Loans that were to have been converted on the first day of such Interest
Period to LIBOR Loans shall be converted to, or continued as, ABR Loans and
(z) any outstanding LIBOR Loans shall be converted, on the first day of such
Interest Period, to ABR Loans.  Until such notice has been withdrawn by
Administrative Agent (which the Administrative Agent agrees to do if the
circumstances giving rise to such notice cease to exist), no further LIBOR Loans
shall be made, or continued as such, nor shall Borrower have the right to
convert Loans to, LIBOR Loans.

 

Notwithstanding the foregoing, if there are Impacted Loans as provided above,
the Administrative Agent, in consultation with Borrower and the affected
Lenders, may establish an alternative interest rate for the Impacted Loans,  in
which case, such alternative rate of interest shall apply with respect to the
Impacted Loans (to the extent Borrower does not elect to maintain such Impacted
Loans as ABR Loans) until (1) the Administrative Agent revokes the notice
delivered with respect to the Impacted Loans (which the Administrative Agent
agrees to do if the circumstances giving rise to Impacted Loans cease to exist),
(2) the Administrative Agent or the Required Lenders notify the Administrative
Agent and Borrower that such alternative interest rate does not adequately and
fairly reflect the cost to such Lenders of funding the Impacted Loans, or
(3) any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and Borrower written notice
thereof.

 

SECTION 5.03.                      Illegality.  Notwithstanding any other
provision of this Agreement, in the event that any change after the date hereof
in any Requirement of Law or in the interpretation or application thereof shall
make it unlawful for any Lender or its Applicable Lending Office to honor its
obligation to make or maintain LIBOR Loans or issue Letters of Credit hereunder
(and, in the sole opinion of such Lender, the designation of a different
Applicable Lending Office would either not avoid such unlawfulness or would be
disadvantageous to such Lender), then such Lender shall promptly notify Borrower
thereof (with a copy to Administrative Agent) and such Lender’s obligation to
make or continue, or to convert Loans of any other Type into, LIBOR Loans or
issue Letters of Credit

 

102

--------------------------------------------------------------------------------


 

shall be suspended until such time as such Lender or L/C Lender may again make
and maintain LIBOR Loans or issue Letters of Credit (in which case the
provisions of Section 5.04 shall be applicable).

 

SECTION 5.04.                      Treatment of Affected Loans.  If the
obligation of any Lender to make LIBOR Loans or to continue, or to convert ABR
Loans into, LIBOR Loans shall be suspended pursuant to Section 5.03, such
Lender’s LIBOR Loans shall be automatically converted into ABR Loans on the last
day(s) of the then current Interest Period(s) for such LIBOR Loans (or on such
earlier date as such Lender may specify to Borrower with a copy to
Administrative Agent as is required by law) and, unless and until such Lender
gives notice as provided below that the circumstances specified in Section 5.03
which gave rise to such conversion no longer exist:

 

(i)                  to the extent that such Lender’s LIBOR Loans have been so
converted, all payments and prepayments of principal which would otherwise be
applied to such Lender’s LIBOR Loans shall be applied instead to its ABR Loans;
and

 

(ii)               all Loans which would otherwise be made or continued by such
Lender as LIBOR Loans shall be made or continued instead as ABR Loans and all
ABR Loans of such Lender which would otherwise be converted into LIBOR Loans
shall remain as ABR Loans.

 

If such Lender gives notice to Borrower with a copy to Administrative Agent that
the circumstances specified in Section 5.03 which gave rise to the conversion of
such Lender’s LIBOR Loans pursuant to this Section 5.04 no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when LIBOR Loans are outstanding, such Lender’s ABR Loans shall be
automatically converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding LIBOR Loans, to the extent necessary so that,
after giving effect thereto, all Loans held by the Lenders holding LIBOR Loans
and by such Lender are held pro rata (as to principal amounts, Types and
Interest Periods) in accordance with their respective Commitments.

 

SECTION 5.05.                      Compensation.

 

(a)                                 Borrower agrees to indemnify each Lender and
to hold each Lender harmless from any loss or expense (excluding any loss of
profits or margin) which such Lender may sustain or incur as a consequence of
(1) default by Borrower in payment when due of the principal amount of or
interest on any LIBOR Loan, (2) default by Borrower in making a borrowing of,
conversion into or continuation of LIBOR Loans after Borrower has given a notice
requesting the same in accordance with the provisions of this Agreement,
(3) Borrower making any prepayment other than on the date specified in the
relevant prepayment notice, or (4) the conversion or the making of a payment or
a prepayment (including any repayments or prepayments made pursuant to
Sections 2.09 or 2.10 or as a result of an acceleration of Loans pursuant to
Section 11.01 or as a result of the replacement of a Lender pursuant to
Section 2.11 or 13.04(b)) of LIBOR Loans on a day which is not the last day of
an Interest Period with respect thereto, including in each case, any such loss
(excluding any loss of profits or margin) or expense arising from the
reemployment of funds obtained by it or from fees payable to terminate the
deposits from which such funds were obtained; provided that no such amounts
under this Section 5.05(a) shall be payable by Borrower in connection with any
termination in accordance with Section 2.12(b) of any Interest Period of one
month or shorter.

 

(b)                                 For the purpose of calculation of all
amounts payable to a Lender under this Section 5.05 each Lender shall be deemed
to have actually funded its relevant LIBOR Loan through the purchase of a
deposit bearing interest at the LIBO Base Rate in an amount equal to the amount
of the LIBOR Loan and having a maturity comparable to the relevant Interest
Period; provided, however, that each Lender may fund each of its LIBOR Loans in
any manner it sees fit, and the foregoing assumption shall be utilized only for
the calculation of amounts payable under this subsection.  Any Lender requesting
compensation pursuant to this Section 5.05 will furnish to Administrative Agent
and Borrower a certificate setting forth the basis and amount of such request
and such certificate, absent manifest error, shall be conclusive.  Without
limiting the survival of any other covenant

 

103

--------------------------------------------------------------------------------


 

hereunder, this covenant shall survive the termination of this Agreement and the
payment of the  Obligations and all other amounts payable hereunder.

 

SECTION 5.06.                      Net Payments.

 

(a)                                 Except as provided in this Section 5.06(a),
all payments made by any Credit Party hereunder or under any Note or any
Guarantee will be made without setoff, counterclaim or other defense.  Except as
required by law, all such payments will be made free and clear of, and without
deduction or withholding for, any present or future Taxes now or hereafter
imposed by any Governmental Authority or taxing authority with respect to such
payments (including Taxes imposed or asserted on amounts payable under this
Section).  If any Covered Taxes are so deducted or withheld, then the applicable
Credit Party agrees to increase the sum payable by such Credit Party so that,
after such deduction or withholding (including such deduction or withholding on
account of Covered Taxes applicable to additional sums payable under this
Section) will not be less than the amount provided for herein or in such other
Credit Document.  The applicable withholding agent shall timely pay the amount
of any Taxes deducted or withheld from a payment made by a Credit Party
hereunder or under any note or any Guarantee to the relevant Governmental
Authority in accordance with applicable law.  Borrower shall furnish to
Administrative Agent within 45 days after the date the payment of any Taxes is
due pursuant to applicable law documentation reasonably satisfactory to such
Lender evidencing such payment by the applicable Credit Party.  The Credit
Parties agree to jointly and severally indemnify and hold harmless the
Administrative Agent and each Lender, and reimburse such Lender upon its written
request, for the amount of any Covered Taxes so levied or imposed and paid by
such Lender (including Taxes (other than Excluded Taxes) imposed or asserted on
amounts payable under this Section) and for any other reasonable expenses
arising therefrom in each case, whether or not such Covered Taxes were correctly
or legally imposed.  Such written request shall include a certificate of such
Lender setting forth in reasonable detail the basis of such request and such
certificate, absent manifest error, shall be conclusive.

 

(b)                                 (i)                                     Any
Lender that is entitled to an exemption from or reduction of withholding Tax
with respect to payments made under any Credit Document shall deliver to
Borrower and the Administrative Agent, at the time or times reasonably requested
by Borrower or the Administrative Agent, such properly completed and executed
documentation reasonably requested by Borrower or the Administrative Agent as
will permit such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by Borrower or the Administrative Agent
as will enable Borrower or the Administrative Agent to determine whether or not
such Lender is subject to backup withholding or information reporting
requirements.  Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 5.06(b)(ii), (c), and (d) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

(ii)                                  Each Lender that is not a “United States
person” (as such term is defined in Section 7701(a)(30) of the Code) (a
“Non-U.S. Lender”) agrees to the extent it is legally entitled to do so to
deliver to Borrower and Administrative Agent on or prior to the Closing Date or,
in the case of a Lender that is an assignee or transferee of an interest under
this Agreement pursuant to Section 13.05 (unless the assigned or transferee
Lender was already a Lender hereunder immediately prior to such assignment or
transfer and was in compliance with this Section 5.06(b) as of the date of such
assignment or transfer), on the date of such assignment or transfer to such
Lender, (i) two accurate and complete original signed copies of the applicable
Internal Revenue Service Form W-8 together with any applicable attachments
certifying to such Lender’s entitlement to exemption from or reduction in the
rate of United States withholding tax with respect to payments to be made under
this Agreement, any other Credit Document or any Guarantee, or (ii) if the
Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(x) a certificate substantially in the form of Exhibit E (any such certificate,
a “Foreign Lender Certificate”) and (y) two accurate and complete original
signed copies of the applicable Internal Revenue Service

 

104

--------------------------------------------------------------------------------


 

Form W-8 certifying to such Lender’s entitlement to the benefits of the
exemption for portfolio interest under Section 881(c) of the Code.  Each
Non-U.S. Lender, to the extent it is not the beneficial owner, shall deliver to
Administrative Agent and to Borrower, on or prior to the Closing Date (in the
case of each Lender listed on the signature pages hereof), on or prior to the
date of the Assignment Agreement pursuant to which it becomes a Lender (in the
case of each other Lender), or on such later date when such Lender ceases to act
for its own account with respect to any portion of such sums paid or payable,
and at such other times as may be necessary in the determination of Borrower or
Administrative Agent, (i) two original copies of the forms or statements
required to be provided by such Lender under this Section 5.06(b), properly
completed and duly executed by such Lender, to establish the portion of any such
sums paid or payable with respect to which such Lender acts for its own account
and is not subject to United States withholding tax, and (ii) two original
copies of Internal Revenue Service Form W-8IMY (or any successor forms) properly
completed and duly executed by such Lender, together with the applicable
Internal Revenue Service Form W-8, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit D-1, D-2 or D-3, as applicable, and/or any
other certification documents from each beneficial owner.  In addition, each
Lender agrees that from time to time after the Closing Date, when a lapse in
time or change in circumstances renders the previous certification obsolete or
inaccurate in any material respect, it will deliver to Borrower and
Administrative Agent two new accurate and complete original signed copies of the
applicable Internal Revenue Service Form W-8 and, as applicable, a Foreign
Lender Certificate, as the case may be, and such other forms as may be required
in order to confirm or establish the entitlement of such Lender to a continued
exemption from or reduction in United States withholding tax with respect to
payments under this Agreement and any Note or any Guarantee.  Notwithstanding
the foregoing, no Lender shall be required to deliver any such form or
certificate if a change in treaty, law or regulation has occurred prior to the
date on which such delivery would otherwise be required that renders any such
form or certificate inapplicable or would prevent the Lender from duly
completing and delivering any such form or certificate with respect to it and
such Lender so advises Borrower.

 

(c)                                  Each Lender and Administrative Agent that
is a “United States person” (as such term is defined in Section 7701(a)(30) of
the Code) shall deliver at the time(s) and in the manner(s) prescribed by
applicable law, to Borrower and Administrative Agent (as applicable), a properly
completed and duly executed Internal Revenue Service Form W-9, or any successor
form, certifying that such Person is exempt from United States backup
withholding Tax on payments made hereunder.

 

(d)                                 If a payment made to a Lender under any
Credit Document would be subject to United States federal withholding tax
imposed by FATCA if such Lender were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to Borrower and
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by Borrower or Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by Borrower or Administrative Agent as may be necessary for
Borrower and Administrative Agent to comply with their obligations under FATCA
and to determine that such Lender has complied with such Lender’s obligations
under FATCA or to determine the amount to deduct and withhold from such payment.
For purposes of this Section 5.06(d), FATCA shall include any amendments made to
FATCA after the date of this Agreement.

 

(e)                                  In addition, Borrower agrees to (and shall
timely) pay any present or future stamp or documentary taxes or any other
charges or similar levies which arise from any payment made hereunder or under
the Notes or from the execution, delivery, filing, recordation or registration
of, or otherwise with respect to, this Agreement or the Notes (hereinafter
referred to as “Other Taxes”).

 

(f)                                   Any Lender claiming any additional amounts
payable pursuant to this Section 5.06 agrees to use (at the Credit Parties’
expense) reasonable efforts (consistent with its internal policy and legal and
regulatory restrictions) to change the jurisdiction of its Applicable Lending
Office if the making of such change would avoid the need for, or in the opinion
of such Lender, materially reduce the amount of, any such additional amounts
that

 

105

--------------------------------------------------------------------------------


 

may thereafter accrue and would not, in the sole judgment of such Lender, be
otherwise disadvantageous to such Lender.

 

(g)                                  If (i) Administrative Agent or any Lender
receives a cash refund in respect of an overpayment of Taxes from a Governmental
Authority with respect to, and actually resulting from, an amount of Taxes
actually paid to or on behalf of Administrative Agent or such Lender by Borrower
(a “Tax Benefit”) and (ii) Administrative Agent or such Lender determines in its
good faith sole discretion that such Tax Benefit has been correctly paid by such
Governmental Authority, and will not be required to be repaid to such
Governmental Authority, then Administrative Agent or such Lender shall notify
Borrower of such Tax Benefit and forward the proceeds of such Tax Benefit (or
relevant portion thereof) to Borrower as reduced by any reasonable expense or
liability incurred by Administrative Agent or such Lender in connection with
obtaining such Tax Benefit; provided, however, that Borrower, upon the request
of Administrative Agent or such Lender, agrees to repay the amount paid over to
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to Administrative Agent or such Lender in the event
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority.  This Section 5.06(g) shall not be construed to require
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to Borrower
or any other Person.  Notwithstanding anything to the contrary, in no event will
any Lender be required to pay any amount to Borrower the payment of which would
place such Lender in a less favorable net after-tax position than such Lender
would have been in if the additional amounts giving rise to such refund of any
Taxes had never been paid.

 

(h)                                 For purposes of this Section 5.06, the term
“applicable law” includes FATCA.

 

ARTICLE VI.

 

GUARANTEES

 

SECTION 6.01.                      The Guarantees.  Each (a) Guarantor, jointly
and severally with each other Guarantor, hereby guarantees as primary obligor
and not as surety to each Secured Party and its successors and assigns the
prompt payment and performance in full when due (whether at stated maturity, by
acceleration, demand or otherwise) of the principal of and interest (including
any interest, fees, costs or charges that would accrue but for the provisions of
the Bankruptcy Code after any bankruptcy or insolvency petition under the
Bankruptcy Code) on the Loans made by the Lenders to, and the Notes held by each
Lender of, Borrower, and (b) Credit Party, jointly and severally with each other
Credit Party, hereby guarantees as primary obligor and not as surety to each
Secured Party and its successors and assigns the prompt payment and performance
in full when due (whether at stated maturity, by acceleration or otherwise) of
the principal of and interest (including any interest, fees, costs or charges
that would accrue but for the provisions of the Bankruptcy Code after any
bankruptcy or insolvency petition under the Bankruptcy Code) of all other
Obligations from time to time owing to the Secured Parties by any other Credit
Party under any Credit Document, any Swap Contract entered into with a Swap
Provider or any Cash Management Agreement entered into with a Cash Management
Bank, in each case now or hereinafter created, incurred or made, whether
absolute or contingent, liquidated or unliquidated and strictly in accordance
with the terms thereof; provided, that (i) the obligations guaranteed shall
exclude obligations under any Swap Contract or Cash Management Agreements with
respect to which the applicable Swap Provider or Cash Management Bank, as
applicable, provides notice to Borrower that it does not want such Swap Contract
or Cash Management Agreement, as applicable, to be secured, and (ii) as to each
Guarantor the obligations guaranteed by such Guarantor hereunder shall not
include any Excluded Swap Obligations in respect of such Guarantor (such
obligations being guaranteed pursuant to clauses (a) and (b) above being herein
collectively called the “Guaranteed Obligations” (it being understood that the
Guaranteed Obligations of Borrower shall be limited to those referred to in
clause (b) above)).  Each Credit Party, jointly and severally with each other
Credit Party, hereby agrees that if any other Credit Party shall fail to pay in
full when due (whether at stated maturity, by acceleration or otherwise) any of
the Guaranteed Obligations, such Credit Party will promptly pay the same,
without any demand or notice whatsoever, and that in the

 

106

--------------------------------------------------------------------------------


 

case of any extension of time of payment or renewal of any of the Guaranteed
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, by acceleration or otherwise) in accordance with the terms of
such extension or renewal.

 

SECTION 6.02.                      Obligations Unconditional.  The obligations
of the Credit Parties under Section 6.01 shall constitute a guaranty of payment
(and not of collection) and are absolute, irrevocable and unconditional, joint
and several, irrespective of the value, genuineness, validity, regularity or
enforceability of the Guaranteed Obligations under this Agreement, the Notes or
any other agreement or instrument referred to herein or therein, or any
substitution, release or exchange of any other guarantee of or security for any
of the Guaranteed Obligations, and, to the fullest extent permitted by
applicable law, irrespective of any other circumstance whatsoever that might
otherwise constitute a legal or equitable discharge or defense of a surety or
guarantor (except for payment in full).  Without limiting the generality of the
foregoing, it is agreed that the occurrence of any one or more of the following
shall not alter or impair the liability of any of the Credit Parties with
respect to its respective guaranty of the Guaranteed Obligations which shall
remain absolute, irrevocable and unconditional under any and all circumstances
as described above:

 

(i)                  at any time or from time to time, without notice to the
Credit Parties, the time for any performance of or compliance with any of the
Guaranteed Obligations shall be extended, or such performance or compliance
shall be waived;

 

(ii)               the maturity of any of the Guaranteed Obligations shall be
accelerated, or any of the Guaranteed Obligations shall be amended in any
respect, or any right under the Credit Documents or any other agreement or
instrument referred to herein or therein shall be amended or waived in any
respect or any other guarantee of any of the Guaranteed Obligations or any
security therefor shall be released or exchanged in whole or in part or
otherwise dealt with;

 

(iii)            the release of any other Credit Party pursuant to Section 6.08;

 

(iv)           any renewal, extension or acceleration of, or any increase in the
amount of the Guaranteed Obligations, or any amendment, supplement, modification
or waiver of, or any consent to departure from, the Credit Documents;

 

(v)              any failure or omission to assert or enforce or agreement or
election not to assert or enforce, delay in enforcement, or the stay or
enjoining, by order of court, by operation of law or otherwise, of the exercise
or enforcement of, any claim or demand or any right, power or remedy (whether
arising under any Credit Documents, at law, in equity or otherwise) with respect
to the Guaranteed Obligations or any agreement relating thereto, or with respect
to any other guaranty of or security for the payment of the Guaranteed
Obligations;

 

(vi)           any settlement, compromise, release, or discharge of, or
acceptance or refusal of any offer of payment or performance with respect to, or
any substitutions for, the Guaranteed Obligations or any subordination of the
Guaranteed Obligations to any other obligations;

 

(vii)        the validity, perfection, non-perfection or lapse in perfection,
priority or avoidance of any security interest or lien, the release of any or
all collateral securing, or purporting to secure, the Guaranteed Obligations or
any other impairment of such collateral;

 

(viii)     any exercise of remedies with respect to any security for the
Guaranteed Obligations (including, without limitation, any collateral, including
the Collateral securing or purporting to secure any of the Guaranteed
Obligations) at such time and in such order and in such manner as the
Administrative

 

107

--------------------------------------------------------------------------------


 

Agent and the Secured Parties may decide and whether or not every aspect thereof
is commercially reasonable and whether or not such action constitutes an
election of remedies and even if such action operates to impair or extinguish
any right of reimbursement or subrogation or other right or remedy that any
Credit Party would otherwise have and without limiting the generality of the
foregoing or any other provisions hereof, each Credit Party hereby expressly
waives any and all benefits which might otherwise be available to such Credit
Party as a surety under applicable law, including, without limitation,
California Civil Code Sections 2809, 2810, 2819, 2939, 2845, 2848, 2849, 2850,
2855, 2899 and 3433; or

 

(ix)           any other circumstance whatsoever which may or might in any
manner or to any extent vary the risk of any Credit Party as a guarantor in
respect of the Guaranteed Obligations or which constitutes, or might be
construed to constitute, an equitable or legal discharge of any Credit Party as
a guarantor of the Guaranteed Obligations, or of such Credit Party under the
guarantee contained in this Article 6 or of any security interest granted by any
Credit Party in its capacity as a guarantor of the Guaranteed Obligations,
whether in a proceeding under the Bankruptcy Code or under any other federal,
state or foreign bankruptcy, insolvency, receivership, or similar law, or in any
other instance.

 

The Credit Parties hereby expressly waive diligence, presentment, demand of
payment, protest, marshaling and all notices whatsoever, and any requirement
that any Secured Party thereof exhaust any right, power or remedy or proceed
against any Credit Party under this Agreement or the Notes or any other
agreement or instrument referred to herein or therein, or against any other
Person under any other guarantee of, or security for, any of the Guaranteed
Obligations.  The Credit Parties waive any and all notice of the creation,
renewal, extension, waiver, termination or accrual of any of the Guaranteed
Obligations and notice of or proof of reliance by any Secured Party thereof upon
this guarantee or acceptance of this guarantee, and the Guaranteed Obligations,
and any of them, shall conclusively be deemed to have been created, contracted
or incurred in reliance upon this guarantee, and all dealings between the Credit
Parties and the Secured Parties shall likewise be conclusively presumed to have
been had or consummated in reliance upon this guarantee.  This guarantee shall
be construed as a continuing, absolute, irrevocable and unconditional guarantee
of payment and performance without regard to any right of offset with respect to
the Guaranteed Obligations at any time or from time to time held by the Secured
Parties, and the obligations and liabilities of the Credit Parties hereunder
shall not be conditioned or contingent upon the pursuit by the  Secured Parties
or any other Person at any time of any right or remedy against any Credit Party
or against any other Person which may be or become liable in respect of all or
any part of the Guaranteed Obligations or against any collateral security or
guarantee therefor or right of offset with respect thereto.  This guarantee
shall remain in full force and effect and be binding in accordance with and to
the extent of its terms upon the Credit Parties and the successors and assigns
thereof, and shall inure to the benefit of the Secured Parties, and their
respective successors and assigns, notwithstanding that from time to time during
the term of this Agreement there may be no Guaranteed Obligations outstanding.

 

For the avoidance of doubt, nothing in this Section 6.02 shall permit amendments
to the Credit Documents or an acceleration of the Obligations other than as set
forth in the Credit Documents.

 

SECTION 6.03.        Reinstatement.  The obligations of the Credit Parties under
this Article VI shall be automatically reinstated if and to the extent that for
any reason any payment by or on behalf of any Credit Party in respect of the
Guaranteed Obligations is rescinded or must be otherwise restored by any holder
of any of the Guaranteed Obligations, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise.  The Credit Parties jointly and
severally agree that they will indemnify each Secured Party on demand for all
reasonable costs and expenses (including reasonable fees of counsel) incurred by
such Secured Party in connection with such rescission or restoration, including
any such costs and expenses incurred in defending against any claim alleging
that such payment constituted a preference, fraudulent transfer or similar
payment under any bankruptcy, insolvency or similar law, other than any costs or
expenses resulting from the gross negligence, bad faith or willful misconduct
of, or material breach by, such Secured Party.

 

108

--------------------------------------------------------------------------------


 

SECTION 6.04.                      Subrogation; Subordination.  Each Credit
Party hereby agrees that until the payment and satisfaction in full in cash of
all Guaranteed Obligations and the expiration and termination of the Commitments
of the Lenders under this Agreement it shall not exercise any right or remedy
arising by reason of any performance by it of its guarantee in Section 6.01,
whether by subrogation, contribution or otherwise, against any Credit Party of
any of the Guaranteed Obligations or any security for any of the Guaranteed
Obligations.  The payment of any amounts due with respect to any indebtedness of
any Credit Party now or hereafter owing to any Credit Party by reason of any
payment by such Credit Party under the Guarantee in this Article VI is hereby
subordinated to the prior payment in full in cash of the Guaranteed
Obligations.  Upon the occurrence and during the continuance of an Event of
Default, each Credit Party agrees that it will not demand, sue for or otherwise
attempt to collect any such indebtedness of any other Credit Party to such
Credit Party until the Obligations shall have been paid in full in cash.  If an
Event of Default has occurred and is continuing, and any amounts are paid to the
Credit Parties in violation of the foregoing limitation, such amounts shall be
collected, enforced and received by such Credit Party as trustee for the Secured
Parties and be paid over to Administrative Agent on account of the Guaranteed
Obligations without affecting in any manner the liability of such Credit Party
under the other provisions of the guaranty contained herein.

 

SECTION 6.05.                      Remedies.  The Credit Parties jointly and
severally agree that, as between the Credit Parties and the Lenders, the
obligations of any Credit Party under this Agreement and the Notes may be
declared to be forthwith due and payable as provided in Article XI (and shall be
deemed to have become automatically due and payable in the circumstances
provided in said Article XI) for purposes of Section 6.01, notwithstanding any
stay, injunction or other prohibition preventing such declaration (or such
obligations from becoming automatically due and payable arising under the
Bankruptcy Code or any other federal or state bankruptcy, insolvency or other
law providing for protection from creditors) as against such other Credit
Parties and that, in the event of such declaration (or such obligations being
deemed to have become automatically due and payable), such obligations (whether
or not due and payable by Borrower) shall forthwith become due and payable by
the other Credit Parties for purposes of Section 6.01.

 

SECTION 6.06.                      Continuing Guarantee.  The guarantee in this
Article VI is a continuing guarantee of payment, and shall apply to all
Guaranteed Obligations whenever arising.

 

SECTION 6.07.                      General Limitation on Guarantee Obligations. 
In any action or proceeding involving any state corporate law, or any state,
federal or foreign bankruptcy, insolvency, reorganization or other law affecting
the rights of creditors generally, if the obligations of any Credit Party under
Section 6.01 would otherwise be held or determined to be void, voidable, invalid
or unenforceable, or subordinated to the claims of any other creditors, on
account of the amount of its liability under Section 6.01, then, notwithstanding
any other provision to the contrary, the amount of such liability shall, without
any further action by such Credit Party, any Secured Party or any other Person,
be automatically limited and reduced to the highest amount that is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding.

 

SECTION 6.08.                      Release of Guarantors.  If, in compliance
with the terms and provisions of the Credit Documents, (i) the Equity Interests
of any Guarantor are directly or indirectly sold or otherwise transferred such
that such Guarantor no longer constitutes a Restricted Subsidiary (a
“Transferred Guarantor”) to a Person or Persons, none of which is Borrower or a
Restricted Subsidiary, or (ii) any Restricted Subsidiary is designated as or
becomes an Unrestricted Subsidiary, Transferred Guarantor, upon the consummation
of such sale or transfer, and such Person so designated or which becomes such an
Unrestricted Subsidiary, shall be automatically released from its obligations
under this Agreement (including under Section 13.03 hereof) and the other Credit
Documents, and its obligations to pledge and grant any Collateral owned by it
pursuant to any Security Document, and the pledge of Equity Interests in any
Transferred Guarantor or any Unrestricted Subsidiary to Collateral Agent
pursuant to the Security Documents shall be automatically released, and, so long
as Borrower shall have provided the Agents such certifications or documents as
any Agent shall reasonably request, Collateral Agent shall take such actions as
are necessary to effect and evidence each release described in this Section 6.08
in accordance with the relevant provisions of the Security Documents and this
Agreement.

 

109

--------------------------------------------------------------------------------


 

SECTION 6.09.                      Keepwell.  Each Qualified ECP Guarantor
hereby jointly and severally absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support as may be needed from time to
time by each other Credit Party to honor all of its obligations under the
Guarantee in respect of Swap Obligations (provided, however, that each Qualified
ECP Guarantor shall only be liable under this Section 6.09 for the maximum
amount of such liability that can be hereby incurred without rendering its
obligations under this Section 6.09, or otherwise under the Guarantee, as it
relates to such Credit Party, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount). 
The obligations of each Qualified ECP Guarantor under this Section shall remain
in full force and effect until a discharge of Guaranteed Obligations.  Each
Qualified ECP Guarantor intends that this Section 6.09 constitute, and this
Section 6.09 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Credit Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

SECTION 6.10.                      Right of Contribution.  Each Credit Party
hereby agrees that to the extent that a Credit Party (a “Funding Credit Party”)
shall have paid more than its Fair Share (as defined below) of any payment made
hereunder, such Credit Party shall be entitled to seek and receive contribution
from and against any other Credit Party hereunder which has not paid its Fair
Share of such payment.  Each Credit Party’s right of contribution shall be
subject to the terms and conditions of Section 6.04.  The provisions of this
Section 6.10 shall in no respect limit the obligations and liabilities of any
Credit Party to the Secured Parties, and each Credit Party shall remain liable
to the Secured Parties for the full amount guaranteed by such Credit Party
hereunder.  “Fair Share” means, with respect to a Credit Party as of any date of
determination, an amount equal to (i) the ratio of (A) the Adjusted Maximum
Amount (as defined below) with respect to such Credit Party to (B) the aggregate
of the Adjusted Maximum Amounts with respect to all Credit Parties multiplied by
(ii) the aggregate amount paid or distributed on or before such date by all
Funding Credit Parties under this Article VI in respect of the Guaranteed
Obligations.  “Fair Share Shortfall” means, with respect to a Credit Party as of
any date of determination, the excess, if any, of the Fair Share of such Credit
Party over the Aggregate Payments of such Credit Party.  “Adjusted Maximum
Amount” means, with respect to a Credit Party as of any date of determination,
the maximum aggregate amount of the obligations of such Credit Party under this
Article VI; provided that, solely for purposes of calculating the “Adjusted
Maximum Amount” with respect to any Credit Party for purposes of this
Section 6.10, any assets or liabilities of such Credit Party arising by virtue
of any rights to subrogation, reimbursement or indemnification or any rights to
or obligations of contribution hereunder shall not be considered as assets or
liabilities of such Credit Party.  “Aggregate Payments” means, with respect to a
Credit Party as of any date of determination, an amount equal to (i) the
aggregate amount of all payments and distributions made on or before such date
by such Credit party in respect of this Article VI (including in respect of this
Section 6.10) minus (ii) the aggregate amount of all payments received on or
before such date by such Credit Party from the other Credit Parties as
contributions under this Section 6.10.  The amounts payable as contributions
hereunder shall be determined as of the date on which the related payment or
distribution is made by the applicable Funding Credit Party.

 

ARTICLE VII.

 

CONDITIONS PRECEDENT

 

SECTION 7.01.                      Conditions to Initial Extensions of Credit.

 

The obligations of Lenders to make any initial extension of credit hereunder
(whether by making a Loan or issuing a replacement and/or new Letter of Credit)
are subject to the satisfaction of the following:

 

(a)                                 Corporate Documents.  Administrative Agent
shall have received copies of the Organizational Documents of each Credit Party
and evidence of all corporate or other applicable authority for each Credit
Party (including resolutions or written consents and incumbency certificates)
with respect to the execution, delivery and performance of such of the Credit
Documents to which each such Credit Party is intended to be a party as of the
Closing Date, certified as of the Closing Date as complete and correct copies
thereof by the Secretary or an Assistant

 

110

--------------------------------------------------------------------------------


 

Secretary of each such Credit Party (or the member or manager or general partner
of such Credit Party, as applicable).

 

(b)                                 Officer’s Certificate.  Administrative Agent
shall have received an Officer’s Certificate of Borrower, dated the Closing
Date, certifying that the conditions set forth in Sections 7.02(a)(i) and
7.02(a)(ii) (giving effect to the provisions contained therein) have been
satisfied.

 

(c)                                  Opinions of Counsel.  Administrative Agent
shall have received the following opinions, each of which shall be addressed to
the Administrative Agent, the Collateral Agent and the Lenders, dated the
Closing Date and covering such matters as the Administrative Agent shall
reasonably request in a manner customary for transactions of this type:

 

(i)                  an opinion of Skadden, Arps, Slate, Meagher & Flom LLP,
special counsel to the Credit Parties; and

 

(ii)               opinions of local counsel to the Credit Parties in such
jurisdictions as are set forth in Schedule 7.01.

 

(d)                                 Notes.  Administrative Agent shall have
received copies of the Notes, duly completed and executed, for each Lender that
requested a Note at least three (3) Business Days prior to the Closing Date.

 

(e)                                  Credit Agreement.  Administrative Agent
shall have received this Agreement (a) executed and delivered by a duly
authorized officer of each Credit Party and (b) executed and delivered by a duly
authorized officer of each Person that is a Lender on the Closing Date.

 

(f)                                   Filings and Lien Searches.  Administrative
Agent shall have received (i) UCC financing statements in form appropriate for
filing in the jurisdiction of organization of each Credit Party, (ii) results of
lien searches conducted in the jurisdictions in which Borrower and its
Restricted Subsidiaries are organized, (iii) security agreements or other
agreements in appropriate form for filing in the United States Patent and
Trademark Office and United States Copyright Office with respect to intellectual
property of Borrower to the extent required pursuant to the Security Agreement,
and (iv) certificates of ownership with respect to each Mortgaged Vessel
identified as owned by Borrower or a Restricted Subsidiary on Schedule 8.13(b),
if any.

 

(g)                                  Security Agreement.  (i) Administrative
Agent shall have received the Security Agreement and the Initial Perfection
Certificate, in each case duly authorized, executed and delivered by the
applicable Credit Parties, and (ii) Collateral Agent shall have received, to the
extent required pursuant to the Security Agreement and not prohibited by
applicable Requirements of Law (including, without limitation, any Gaming Laws),
(1) original certificates representing the certificated Pledged Securities (as
defined in the Security Agreement) required to be delivered to Collateral Agent
pursuant to the Security Agreement, accompanied by original undated stock powers
executed in blank (except as set forth on Schedule 9.14), and (2) the promissory
notes, intercompany notes, instruments, and chattel paper identified under the
name of such Credit Parties in Schedule 7 to the Initial Perfection Certificate
(other than such certificates, promissory notes, intercompany notes, instruments
and chattel paper that constitute “Excluded Property” (as such term is defined
in the Security Agreement)), accompanied by undated notations or instruments of
assignment executed in blank, and all of the foregoing shall be reasonably
satisfactory to Administrative Agent in form and substance (in each case to the
extent required to be delivered to Collateral Agent pursuant to the terms of the
Security Agreement).

 

111

--------------------------------------------------------------------------------


 

(h)                                 [Reserved].

 

(i)                                     Financial Statements.  Administrative
Agent shall have received (i) the audited consolidated balance sheets of
Borrower and its Subsidiaries (before giving effect to the Transactions) as of
December 31, 2010, 2011 and 2012, and the related statements of earnings,
changes in stockholders’ equity and cash flows for the fiscal years ended on
those dates, together with reports thereon by Ernst & Young LLP, certified
public accountants; provided, that the Administrative Agent acknowledges that it
has received such balance sheets and related statements of earnings, changes in
stockholders’ equity and cash flows and reports thereon, (ii) the unaudited
interim consolidated balance sheet of Borrower and its Subsidiaries (before
giving effect to the Transactions) and the related statements of earnings,
changes in stockholders’ equity and cash flows for each fiscal quarter (other
than the fourth fiscal quarter of a fiscal year) ending after December 31, 2012,
and at least 45 days prior to the Closing Date and (iii) the unaudited pro forma
consolidated balance sheet of Borrower and its Subsidiaries (giving effect to
the Transactions) and the related statements of earnings, changes in
stockholders’ equity and cash flows for the fiscal year ended December 31, 2012
and for each fiscal quarter (other than the fourth fiscal quarter of a fiscal
year) ended after December 31, 2012 and at least 45 days prior to the Closing
Date, in each case which financial statements have been prepared in accordance
with GAAP.

 

(j)                                    Environmental Assessments. 
Administrative Agent shall have received a Phase I environmental assessment
report with respect to each of the Mortgaged Real Properties identified on
Schedule 7.01(j) from an environmental consulting firm of nationally recognized
standing, which report shall identify existing and potential environmental
concerns and shall quantify related costs and liabilities, associated with such
Mortgaged Real Properties, and such Phase 1 environmental assessment reports
shall not indicate environmental conditions that would reasonably be expected to
result in a material liability to the Borrower or the Secured Parties.

 

(k)                                 [Reserved].

 

(l)                                     Insurance.  Administrative Agent shall
have received evidence of insurance complying with the requirements of
Section 9.02 and certificates naming Collateral Agent as an additional insured
and/or loss payee to the extent required pursuant to such Section 9.02.

 

(m)                             Credit Documents in Full Force and Effect; Fee
Letter.  The Credit Documents required to be executed and delivered on or prior
to the Closing Date shall be in full force and effect.  Borrower shall have
complied, or shall comply substantially concurrently with the funding of the
Loans hereunder, in all respects with its payment obligations under the Fee
Letter required to be performed on the Closing Date.

 

(n)                                 Repayment of Indebtedness.

 

(i)                  Borrower and its Restricted Subsidiaries shall have
effected (or will, on the Closing Date, effect) the repayment in full of all
obligations and indebtedness of Borrower and its Restricted Subsidiaries in
respect of the Existing Credit Agreement, including, without limitation, the
termination of all outstanding commitments in effect under the Existing Credit
Agreement (with the exception of obligations relating to each applicable
Existing Letter of Credit issued thereunder), on customary terms and conditions
and pursuant to documentation reasonably satisfactory to Administrative Agent. 
All Liens and guarantees in respect of such obligations shall have been
terminated or released (or arrangements for such termination or release
reasonably satisfactory to Administrative Agent shall have been made) (with the
exception of obligations relating to each applicable Existing Letter of Credit
issued thereunder), and Administrative Agent shall have received (or will, on
the Closing Date, receive) evidence thereof reasonably satisfactory to
Administrative Agent and a “pay-off” letter or letters reasonably satisfactory
to Administrative Agent with respect to such obligations and such UCC
termination statements, mortgage releases and other instruments, in each case in
proper form for recording, as Administrative Agent shall have reasonably
requested to

 

112

--------------------------------------------------------------------------------


 

release and terminate of record the Liens securing such obligations (or
arrangements for such termination or release reasonably satisfactory to
Administrative Agent shall have been made).

 

(ii)               Administrative Agent shall have received evidence that the
Borrower 2019 Notes have been, or concurrently with the Closing Date will be,
discharged or defeased in accordance with the terms thereof or a majority of the
Borrower 2019 Notes have been accepted for payment pursuant to a tender offer
and, in connection therewith, substantially all of the covenants relating to the
Borrower 2019 Notes will be terminated and the remaining Borrower 2019 Notes
have been called for redemption;

 

(o)                                 Consummation of Transactions.

 

(i)                  The Transactions and the consummation thereof shall be in
compliance in all material respects with all applicable Laws (including Gaming
Laws and Regulation T, Regulation U and Regulation X) and all applicable Gaming
Approvals and other applicable regulatory approvals.  After giving effect to the
Transactions, there shall be no conflict with, or default under, any material
Contractual Obligation of Borrower and its Restricted Subsidiaries (including
any such material Contractual Obligations (i) entered into pursuant to the
Transactions and (ii) in respect of Senior Unsecured Notes) (except as
Administrative Agent shall otherwise agree)).

 

(ii)               Administrative Agent shall have received evidence that Senior
Unsecured Notes have been, or on the Closing Date will be, issued by Borrower
having an aggregate principal amount of (x) $550.0 million minus (y) the amount
of Term B Facility Loans to be made on the Closing Date.

 

(iii)            Administrative Agent shall have received a copy of the Interim
Access Agreement in form and substance reasonably satisfactory to the
Administrative Agent, duly executed by the parties thereto, and an Officer’s
Certificate of Borrower, certifying that the Interim Access Agreement is in full
force and effect as of the Closing Date.

 

(iv)           Administrative Agent shall have received evidence that Borrower
has declared the dividend constituting the Spin-Off.

 

(p)                                 Approvals.  Other than as set forth in
Section 8.06, Section 8.15 and on Schedule 9.14, all necessary Gaming Approvals
and Governmental Authority and third party approvals and/or consents in
connection with the Transactions, including without limitation, the transactions
contemplated by the Credit Documents (excluding consents from third parties
pertaining to collateral and security for the Loans which are addressed
elsewhere in this Article VII) shall have been obtained and shall remain in full
force and effect, and all applicable waiting periods shall have expired without
any action being taken by any competent authority which restrains, enjoins,
prevents or imposes materially adverse conditions upon the consummation of the
Transactions.  In addition, there shall not exist any judgment, order,
injunction or other restraint, and there shall be no pending litigation or
proceeding by any Governmental Authority, prohibiting, enjoining or imposing
materially adverse conditions upon the Transactions, or on the consummation
thereof.

 

(q)                                 Solvency.  Administrative Agent shall have
received a certificate in the form of Exhibit G from a Responsible Officer of
Borrower with respect to the Solvency of Borrower (on a consolidated basis with
its Restricted Subsidiaries), immediately after giving effect to the
consummation of the Transactions.

 

(r)                                    Payment of Fees and Expenses.  To the
extent invoiced at least three (3) Business Days prior to the Closing Date, all
costs, fees, expenses (including, without limitation, reasonable legal fees and
expenses of Latham & Watkins LLP, and of local counsel in any applicable
jurisdiction, if any) of Administrative Agent, Lead Arrangers and (in the case
of fees only) the Lenders required to be paid by this Agreement or by the Fee
Letter, in

 

113

--------------------------------------------------------------------------------


 

each case, payable to Administrative Agent, Lead Arrangers and/or Lenders in
respect of the Transactions, shall have been paid to the extent due.

 

 

(s)                                   Patriot Act.  On or prior to the Closing
Date, Administrative Agent shall have received at least five (5) days prior to
the Closing Date all documentation and other information reasonably requested in
writing at least ten (10) days prior to the Closing Date by Administrative Agent
that Administrative Agent reasonably determines is required by regulatory
authorities from the Credit Parties under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation the
Patriot Act.

 

(t)                                    Material Adverse Changes. Since
December 31, 2012, there has been no event or circumstance that has had or would
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

 

SECTION 7.02.                      Conditions to All Extensions of Credit. 
Subject to the limitations set forth in Section 2.12 and the applicable
Incremental Joinder Agreement, the obligations of the Lenders to make any Loan
or otherwise extend any credit to Borrower upon the occasion of each Borrowing
or other extension of credit (whether by making a Loan or issuing a Letter of
Credit) hereunder (including the initial borrowing) is subject to the further
conditions precedent that:

 

(a)                                 No Default or Event of Default;
Representations and Warranties True.  Both immediately prior to the making of
such Loan or other extension of credit and also after giving effect thereto and
to the intended use thereof:

 

(i)                  no Default or Event of Default shall have occurred and be
continuing (provided that this clause (i) shall not apply to any extensions of
credit pursuant to an Incremental Term Loan to the extent provided in
Section 2.12 and the applicable Incremental Joinder Agreement); provided that,
with respect to any Revolving Loans the proceeds of which, substantially
concurrently upon the receipt thereof, are used to fund any Permitted
Acquisition or other Acquisition not prohibited hereunder that is also funded,
in whole or in part, with the proceeds of any Borrowing of First Amendment
Incremental Term A Loans, the absence of an Event of Default (other than an
Event of Default specified in Section 11.01(b) or 11.01(c) or an Event of
Default specified in Section 11.01(g) or 11.01(h) with respect to Borrower)
shall not constitute a condition to the funding of such Revolving Loans;

 

(ii)               each of the representations and warranties made by the Credit
Parties in Article VIII and by each Credit Party in each of the other Credit
Documents to which it is a party shall be true and correct in all material
respects on and as of the date of the making of such Loan or other extension of
credit with the same force and effect as if made on and as of such date (it
being understood and agreed that any such representation or warranty which by
its terms is made as of an earlier date shall be required to be true and correct
in all material respects only as such earlier date, and that any representation
and warranty that is qualified as to “materiality,” “Material Adverse Effect” or
similar language shall be true and correct in all respects on the applicable
date) (provided that this clause (ii) shall not apply to any extensions of
credit pursuant to an Incremental Term Loan to the extent provided in
Section 2.12 and the applicable Incremental Joinder Agreement); provided,
further, that, with respect to any Revolving Loans the proceeds of which,
substantially concurrently upon the receipt thereof are used to fund any
Permitted Acquisition or other Acquisition not prohibited hereunder that is also
funded, in whole or in part, with the proceeds of any Borrowing of First
Amendment Incremental Term A Loans, the only representations and warranties the
making of which shall be a condition to the funding of such Revolving Loans
shall be (x) the representations and warranties set forth in Sections
8.01(a) (but only with respect to Credit Parties), 8.04(a)(i), 8.05 (but only as
it relates to the Credit Documents), 8.09, 8.11(b), 8.14 (but only as it relates
to security interests that may be perfected solely through the filing of UCC
financing statements, filing of intellectual property security agreements with
the United States Patent and Trademark Office and United

 

114

--------------------------------------------------------------------------------


 

States Copyright Office and delivery of certificated securities collateral
representing Equity Interests in United States Persons), 8.17, 8.21 and 8.27 and
(y) the representations and warranties contained in the acquisition agreement
relating to such Permitted Acquisition or other Acquisition as are material to
the interests of the Lenders, but only to the extent that Borrower or any of its
Affiliates have the right to terminate its or their obligations under the
acquisition agreement with respect to such Permitted Acquisition or other
Acquisition as a result of a breach of such representations and warranties in
such acquisition agreement; and

 

(iii)            the sum of the aggregate amount of the outstanding Revolving
Loans, plus the aggregate amount of the outstanding Swingline Loans plus the
aggregate outstanding L/C Liabilities shall not exceed the Total Revolving
Commitments then in effect.

 

(b)                                 Notice of Borrowing.  Administrative Agent
shall have received a Notice of Borrowing and/or Letter of Credit Request, as
applicable, duly completed and complying with Section 4.05.  Each Notice of
Borrowing or Letter of Credit Request delivered by Borrower hereunder shall
constitute a representation and warranty by Borrower that on and as of the date
of such notice and on and as of the relevant borrowing date or date of issuance
of a Letter of Credit (both immediately before and after giving effect to such
borrowing or issuance and the application of the proceeds thereof) that the
applicable conditions in Sections 7.01 or 7.02, as the case may be, have been
satisfied.

 

ARTICLE VIII.

 

REPRESENTATIONS AND WARRANTIES

 

Each Credit Party represents and warrants to Administrative Agent, the
Collateral Agent and Lenders that, at and as of each Funding Date, in each case
immediately before and immediately after giving effect to the transactions to
occur on such date (provided, that such representations and warranties made on
the Closing Date shall be made giving effect to the Transactions):

 

SECTION 8.01.                      Corporate Existence; Compliance with Law.

 

(a)                                 Borrower and each Restricted Subsidiary
(a) is a corporation, partnership, limited liability company or other entity
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization; (b)(i) has all requisite corporate or other
power and authority, and (ii) has all governmental licenses, authorizations,
consents and approvals necessary to own its Property and carry on its business
as now being conducted; and (c) is qualified to do business and is in good
standing in all jurisdictions in which the nature of the business conducted by
it makes such qualification necessary; except, in the case of clauses
(b)(ii) and (c) where the failure thereof individually or in the aggregate would
not reasonably be expected to have a Material Adverse Effect.

 

(b)                                 Neither Borrower nor any Restricted
Subsidiary nor any of its Property is in violation of, nor will the continued
operation of Borrower’s or such Restricted Subsidiary’s Property as currently
conducted violate, any Requirement of Law (including, without limitation, any
zoning or building ordinance, code or approval or permits or any restrictions of
record or agreements affecting the Real Property) or is in default with respect
to any judgment, writ, injunction, decree or order of any Governmental
Authority, where such violations or defaults would reasonably be expected to
have a Material Adverse Effect.

 

SECTION 8.02.                      Financial Condition; Etc.  Borrower has
delivered to the Administrative Agent or made publically available (a) the
audited consolidated balance sheets of Borrower and its Subsidiaries (before
giving effect to the Transactions) as of December 31, 2012, and the related
statements of earnings, changes in stockholders’ equity and cash flows for the
fiscal years ended on those dates, together with reports thereon by Ernst &
Young LLP, certified public accountants, (b) the unaudited interim consolidated
balance sheet of Borrower and its

 

115

--------------------------------------------------------------------------------


 

Subsidiaries (before giving effect to the Transactions) and the related
statements of earnings, changes in stockholders’ equity and cash flows for the
most recent fiscal quarter ending after December 31, 2012 (other than the fourth
fiscal quarter of any fiscal year) and at least 45 days prior to the Closing
Date and (c) the unaudited pro forma consolidated balance sheet of Borrower and
its Subsidiaries (giving effect to the Transactions) and the related statements
of earnings, changes in stockholders’ equity and cash flows for the fiscal year
ended December 31, 2012 and for the most recent fiscal quarter ending after
December 31, 2012 (other than the fourth fiscal quarter of any fiscal year) and
at least 45 days prior to the Closing Date.  All of said financial statements,
including in each case the related schedules and notes, are true, complete and
correct in all material respects and have been prepared in accordance with GAAP
consistently applied and present fairly in all material respects the financial
position of Borrower and its Subsidiaries as of the respective dates of said
balance sheets and the results of their operations for the respective periods
covered thereby, subject (in the case of interim statements) to normal
period-end audit adjustments and the absence of footnotes.

 

SECTION 8.03.                      Litigation.  Except as set forth on Schedule
8.03, there is no Proceeding (other than any (a) qui tam Proceeding, to which
this Section 8.03 is limited to knowledge of any Responsible Officer of
Borrower, and (b) normal overseeing reviews of the Gaming Authorities) pending
against, or to the knowledge of  any Responsible Officer of Borrower, threatened
in writing against, Borrower or any of its Restricted Subsidiaries or any of
their respective Properties before any Governmental Authority or private
arbitrator that (i) either individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect or (ii) as of the Closing Date only,
challenges the validity or enforceability of any of the Credit Documents.

 

SECTION 8.04.                      No Breach; No Default.

 

(a)                                 None of the execution, delivery and
performance by any Credit Party of any Credit Document or Transaction Agreement
to which it is a party nor the consummation of the transactions herein and
therein contemplated (including the Transactions) do or will (i) conflict with
or result in a breach of, or require any consent (which has not been obtained
and is in full force and effect) under (x) any Organizational Document of any
Credit Party or (y) any applicable Requirement of Law (including, without
limitation, any Gaming Law) or (z) any order, writ, injunction or decree of any
Governmental Authority binding on any Credit Party, or tortiously interfere
with, result in a breach of, or require termination of, any term or provision of
any Contractual Obligation of any Credit Party or (ii) constitute (with due
notice or lapse of time or both) a default under any such Contractual Obligation
or (iii) result in or require the creation or imposition of any Lien (except for
the Liens created pursuant to the Security Documents) upon any Property of any
Credit Party pursuant to the terms of any such Contractual Obligation, except
with respect to (i)(y), (i)(z), (ii) or (iii) which would not reasonably be
expected to result in a Material Adverse Effect.

 

(b)                                 No Default or Event of Default has occurred
and is continuing.

 

SECTION 8.05.                      Action.  Borrower and each Restricted
Subsidiary has all necessary corporate or other organizational power, authority
and legal right to execute, deliver and perform its obligations under each
Credit Document or Transaction Agreement to which it is (or in the case of the
Transaction Agreements, will be) a party and to consummate the transactions
herein and therein contemplated; the execution, delivery and performance by
Borrower and each Restricted Subsidiary of each Credit Document or Transaction
Agreement to which it is (or in the case of the Transaction Agreements, will be)
a party and the consummation of the transactions herein and therein contemplated
have been duly authorized by all necessary corporate, partnership or other
organizational action on its part; and this Agreement has been duly and validly
executed and delivered by each Credit Party and constitutes, and each of the
Credit Documents or Transaction Agreements to which it is (or in the case of the
Transaction Agreements, will be) a party when executed and delivered by such
Credit Party (and, in the case of any Transaction Agreement, for so long as such
Transaction Agreement is in effect) will constitute, its legal, valid and
binding obligation, enforceable against each Credit Party in accordance with its
terms, except as such enforceability may be limited by (a) bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium or similar laws of
general

 

116

--------------------------------------------------------------------------------


 

applicability from time to time in effect affecting the enforcement of
creditors’ rights and remedies and (b) the application of general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law).

 

SECTION 8.06.                      Approvals.  No authorizations, approvals or
consents of, and no filings or registrations with, any Governmental Authority or
any securities exchange are necessary for the execution, delivery or performance
by Borrower or any Restricted Subsidiary of the Credit Documents or Transaction
Agreements to which it is (or in the case of the Transaction Agreements, will
be) a party or for the legality, validity or enforceability hereof or thereof or
for the consummation of the Transactions, except for: (i) authorizations,
approvals or consents of, and filings or registrations with any Governmental
Authority or any securities exchange previously obtained, made, received or
issued and filings or registrations with any Governmental Authority or any
securities exchange in connection with the Spin-Off, (ii) filings and recordings
in respect of the Liens created pursuant to the Security Documents, (iii) the
filing of executed copies of this Agreement, the Security Agreement and the
Notes executed on the Closing Date with the Mississippi Gaming Commission within
thirty (30) days after the Closing Date, (iv) the filing of executed copies of
this Agreement, the Security Agreement and the Notes executed on the Closing
Date with the Pennsylvania Gaming Control Board within ten (10) days after the
Closing Date and with the Pennsylvania Horse Racing Commission promptly after
the Closing Date, (v) the notification to the Iowa Racing and Gaming Commission
of the consummation of the debt transaction and providing executed copies of the
documents evidencing the transactions as requested within ten (10) days
following the Closing Date, (vi) the delivery of executed copies of this
Agreement, the Security Agreement and the Notes executed on the Closing Date to
the Indiana Gaming Commission, (vii) the filing of the executed copies of this
Agreement, the Security Agreement and the Notes executed on the Closing Date
with the Illinois Gaming Board promptly upon their availability, (viii) the
delivery to the Ohio Casino Control Commission of (x) executed copies of this
Agreement, the Security Agreement and the Notes executed on the Closing Date
within ten (10) days of the Closing Date and (y) a list of Persons who are
Lenders and/or holders of the Senior Unsecured Notes as of the Closing Date
within fifteen (15) days of the Closing Date, (ix) the filings referred to in
Section 8.14, (x) waiver by the Gaming Authorities of any qualification
requirement on the part of the Lenders who do not otherwise qualify and are not
banks or licensed lending institutions, (xi) prior approval of the Transactions
by the Gaming Authorities, which approval has been obtained on or prior to the
Closing Date, (xii) consents, authorizations and filings that have been obtained
or made and are in full force and effect or the failure of which to obtain would
not reasonably be expected to have a Material Adverse Effect, (xiii) any
required approvals (including prior approvals) of the requisite Gaming
Authorities that any Agent, Lender or participant is required to obtain from, or
any required filings with, requisite Gaming Authorities to exercise their
respective rights and remedies under this Agreement and the other Credit
Documents (as set forth in Section 13.13), (xiv) prior approval from the Nevada
Gaming Commission of the Security Agreement and the pledge of any Pledged Nevada
Gaming Interests (as defined in the Security Agreement), (xv) the delivery of
executed copies of this Agreement, the Security Agreement and the Notes executed
on the Closing Date to the West Virginia Lottery Commission and (xvi) filings of
Credit Documents with other Governmental Authorities, including Gaming
Authorities.

 

SECTION 8.07.                      ERISA and Foreign Employee Benefit Matters.

 

(a)                                 Except as set forth on Schedule 8.07, no
ERISA Event has occurred or is reasonably expected to occur that, when taken
together with all other such ERISA Events for which liability is reasonably
expected to occur, would reasonably be expected to result in a Material Adverse
Effect.  Except as set forth on Schedule 8.07, as of the Closing Date, no member
of the ERISA Group maintains or contributes to any Pension Plan.  Except as set
forth on Schedule 8.07, each ERISA Entity is in compliance with the presently
applicable provisions of ERISA and the Code with respect to each Employee
Benefit Plan (other than to the extent such failure to comply would not
reasonably be expected to have a Material Adverse Effect).  Except as disclosed
on Schedule 8.07, using actuarial assumptions and computation methods consistent
with Part 1 of Subtitle E of Title IV of ERISA, the aggregate liabilities of any
ERISA Entity to all Multiemployer Plans in the event of a complete withdrawal
therefrom, as of the

 

117

--------------------------------------------------------------------------------


 

close of the most recent fiscal year of each such Multiemployer Plan that
precedes the Closing Date, would not reasonably be expected to result in a
Material Adverse Effect.

 

(b)                                 Each Foreign Plan is in compliance with all
laws, regulations and rules applicable thereto and the respective requirements
of the governing documents for such Foreign Plan (other than to the extent such
failure to comply would not reasonably be expected to have a Material Adverse
Effect).  The aggregate of the liabilities to provide all of the accrued
benefits under any funded Foreign Plan (based on reasonable assumptions used by
such Foreign Plan) does not as of the most recent valuation report (or as of the
end of the most recent plan year if there is no recent valuation report) exceed
the current fair market value of the assets held in the trust or other funding
vehicle for such Foreign Plan by an amount that would reasonably be expected to
have a Material Adverse Effect.  Other than to the extent such failure to comply
would not reasonably be expected to have a Material Adverse Effect, with respect
to any unfunded Foreign Plan, reasonable reserves have been established in
accordance with prudent business practice or where required by ordinary
accounting practices in the jurisdiction in which such Foreign Plan is
maintained.  There are no actions, suits or claims (other than routine claims
for benefits) pending or to the knowledge of any Responsible Officer of
Borrower, threatened against Borrower or any of its Restricted Subsidiaries or
any ERISA Entity with respect to any Foreign Plan that would reasonably be
expected to result in a Material Adverse Effect.

 

SECTION 8.08.                      Taxes and Tax Treatment of Spin-Off
Transaction.  (a) Except as set forth on Schedule 8.08 or as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (i) all tax returns, statements, reports and forms or other
documents (including estimated Tax or information returns and including any
required, related or supporting information) (collectively, the “Tax Returns”)
required to be filed with any taxing authority by, or with respect to, Borrower
and each of its Restricted Subsidiaries have been timely filed in accordance
with all applicable laws; (ii) Borrower and each of its Restricted Subsidiaries
has timely paid or made provision for payment of all Taxes shown as due and
payable on Tax Returns that have been so filed or that are otherwise due and
payable (other than Taxes which are being contested in good faith by appropriate
proceedings and for which adequate reserves have been provided in accordance
with GAAP and such proceedings operate to suspend collection of the contested
Taxes and enforcement of a Lien in respect thereof) and each Tax Return is
accurate and complete in all material respects; and (iii) Borrower and each of
its Restricted Subsidiaries has made adequate provision in accordance with GAAP
for all Taxes payable by Borrower or such Restricted Subsidiary for which no Tax
Return has yet been filed.  Neither Borrower nor any of its Restricted
Subsidiaries has received written notice of any proposed or pending tax
assessment, audit or deficiency against Borrower or such Restricted Subsidiary
that would in the aggregate reasonably be expected to have a Material Adverse
Effect.  As of the Closing Date, there are no material Tax sharing agreements or
similar arrangements (including Tax indemnity arrangements) with respect to or
involving Borrower or any of its Restricted Subsidiaries other than between or
among Borrower and its Restricted Subsidiaries.

 

(b)                                 The Spin-Off will constitute a distribution
under Section 355 of the Code and a reorganization under Section 368(a)(1)(D) of
the Code in which no gain or loss is recognized by GLPI, Borrower or the
shareholders of Borrower.

 

SECTION 8.09.                      Investment Company Act; Other Restrictions. 
Neither Borrower nor any of its Restricted Subsidiaries is an “investment
company,” or a company “controlled” by an “investment company” required to be
regulated under the Investment Company Act of 1940, as amended.  Neither
Borrower nor any of its Restricted Subsidiaries is subject to regulation under
any law or regulation which limits its ability to incur Indebtedness, other than
Regulation X and the Gaming Laws.

 

SECTION 8.10.                      Environmental Matters.  Except as set forth
on Schedule 8.10 or as would not, individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect:  (i) each of Borrower

 

118

--------------------------------------------------------------------------------


 

and its Restricted Subsidiaries and each of their businesses, operations and
Real Property is and in the last five years has been in material compliance
with, and each has no liability under any Environmental Law; (ii) each of
Borrower and its Restricted Subsidiaries has obtained all Permits material to,
and required for, the conduct of their businesses and operations, and the
ownership, operation and use of their assets, all as currently conducted, under
any Environmental Law, all such Permits are valid and in good standing and,
under the currently effective business plans of Borrower and its Restricted
Subsidiaries, no material expenditures or operational adjustments would
reasonably be expected to be required during the next five years in order to
renew or modify such Permits; (iii) there has been no Release or threatened
Release of Hazardous Material on, at, under or from any real property or
facility presently or formerly owned, leased, operated or, to the knowledge of
any Responsible Officer of Borrower or any of its Restricted Subsidiaries, used
for waste disposal by Borrower or any of its Restricted Subsidiaries, or any of
their respective predecessors in interest that would reasonably be expected to
result in liability to Borrower or any of its Restricted Subsidiaries under any
Environmental Law; (iv) there is no Environmental Action pending or, to the
knowledge of any Responsible Officer of Borrower or any of its Restricted
Subsidiaries, threatened, against Borrower or any of its Restricted Subsidiaries
or, relating to real property currently or formerly owned, leased, operated or,
to the knowledge of any Responsible Officer of Borrower or any of its Restricted
Subsidiaries, used for waste disposal, by Borrower or any of its Restricted
Subsidiaries or relating to the operations of Borrower or its Restricted
Subsidiaries; (v) none of Borrower or any of its Restricted Subsidiaries is
obligated to perform any action or otherwise incur any expense under any
Environmental Law pursuant to any legally binding order, decree, judgment or
agreement by which it is bound or has assumed by contract or agreement, and none
of Borrower or any of its Restricted Subsidiaries is conducting or financing any
Response Action pursuant to any Environmental Law with respect to any location;
(vi) no circumstances exist that would reasonably be expected to (a) form the
basis of an Environmental Action against Borrower or any of its Restricted
Subsidiaries, or any of their Real Property, facilities or assets or (b) cause
any such Real Property, facilities or assets to be subject to any restriction on
ownership, occupancy, use or transferability under any Environmental Law;
(vii) no real property or facility presently or formerly owned, operated or
leased by Borrower or any of its Restricted Subsidiaries and, to the knowledge
of any Responsible Officer of Borrower or any of its Restricted Subsidiaries, no
real property or facility presently or formerly used for waste disposal by
Borrower or any of its Restricted Subsidiaries or owned, leased, operated or
used for waste disposal by any of their respective predecessors in interests is
(a) listed or proposed for listing on the National Priorities List promulgated
pursuant to CERCLA or (b) included on any similar list maintained by any
Governmental Authority including, without limitation, any such list relating to
petroleum; (viii) no real property or facility presently or formerly owned, or
presently leased or operated by Borrower or any of its Restricted Subsidiaries
and, to the knowledge of any Responsible Officer of Borrower or any of its
Restricted Subsidiaries, no real property or facility formerly leased or
operated by Borrower or any of its Restricted Subsidiaries is listed on the
Comprehensive Environmental Response, Compensation, and Liability Information
System promulgated pursuant to CERCLA as potentially requiring future Response
Action; (ix) no Lien has been recorded or, to the knowledge of any Responsible
Officer of Borrower or any of its Restricted Subsidiaries, threatened under any
Environmental Law with respect to any Real Property or other assets of Borrower
or any of its Restricted Subsidiaries; and (x) the execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby will not affect the validity or require the transfer of any
Permit held by Borrower or any of its Restricted Subsidiaries under any
Environmental Law, and will not require any notification, registration, filing,
reporting, disclosure, investigation, remediation or cleanup pursuant to any
Governmental Real Property Disclosure Requirements with respect to each of
Borrower and its Restricted Subsidiaries or any of their respective predecessors
in interest.

 

SECTION 8.11.                      Use of Proceeds.

 

(a)                                 Borrower will use the proceeds of:

 

(i)                  Term A Facility Loans, Term B Facility Loans and Revolving
Loans made on the Closing Date to finance the Transactions and for general
corporate purposes, and

 

119

--------------------------------------------------------------------------------


 

(ii)                                  Revolving Loans and Term Loans made after
the Closing Date for working capital, capital expenditures, Permitted
Acquisitions (and other Acquisitions not prohibited hereunder) and general
corporate purposes and for any other purposes not prohibited by this Agreement.

 

(b)                                 Neither Borrower nor any of its Restricted
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose, whether immediate, incidental
or ultimate, of buying or carrying Margin Stock.  No part of the proceeds of any
extension of credit (including any Loans and Letters of Credit) hereunder will
be used directly or indirectly and whether immediately, incidentally or
ultimately to purchase or carry any Margin Stock or to extend credit to others
for such purpose or to refund Indebtedness originally incurred for such purpose
or for any other purpose, in each case, that entails a violation of, or is
inconsistent with, the provisions of Regulation T, Regulation U or Regulation
X.  The pledge of any Equity Interests by any Credit Party pursuant to the
Security Agreement does not violate such regulations.

 

SECTION 8.12.                      Subsidiaries.

 

(a)                                 Schedule 8.12(a) sets forth a true and
complete list of the following:  (i) all the Subsidiaries of Borrower as of the
Closing Date; (ii) the name and jurisdiction of incorporation or organization of
each such Subsidiary as of the Closing Date; and (iii) as to each such
Subsidiary, the percentage and number of each class of Equity Interests of such
Subsidiary owned by Borrower and its Subsidiaries as of the Closing Date.

 

(b)                                 Schedule 8.12(b) sets forth a true and
complete list of all the Immaterial Subsidiaries as of the Closing Date.

 

(c)                                  Schedule 8.12(c) sets forth a true and
complete list of all the Unrestricted Subsidiaries as of the Closing Date.

 

SECTION 8.13.                      Ownership of Property; Liens.

 

(a)                                 Except as set forth on Schedule 8.13(a),
(a) Borrower and each of its Restricted Subsidiaries has good and valid title
to, or a valid (with respect to Real Property and Vessels) leasehold interest in
(or subleasehold interest in or other right to occupy), all material assets and
Property (including Mortgaged Real Property and Mortgaged Vessels) (tangible and
intangible) owned or occupied by it (except insofar as marketability may be
limited by any laws or regulations of any Governmental Authority affecting such
assets), and (b) all such assets and Property are subject to no Liens other than
Permitted Liens.  All of the assets and Property owned by, leased to or used by
Borrower and each of its Restricted Subsidiaries in its respective businesses
are in good operating condition and repair in all material respects (ordinary
wear and tear and casualty and force majeure excepted) except in each case where
the failure of such asset to meet such requirements would not reasonably be
expected to result in a Material Adverse Effect.

 

(b)                                 Schedule 8.13(b) sets forth a true, complete
and correct list of each of the Vessels owned, leased, used or occupied by
Borrower or a Restricted Subsidiary as of the Closing Date, including the owner
of the Vessel, the name of the Vessel, the official number (if any) of the
Vessel and the location where such Vessel is docked or stored.

 

SECTION 8.14.                      Security Interest; Absence of Financing
Statements; Etc.

 

(a)                                 The Security Documents, once executed and
delivered, will create, in favor of Collateral Agent for the benefit of the
Secured Parties, as security for the obligations purported to be secured
thereby, a valid and enforceable security interest in and Lien upon all of the
Collateral (subject to any applicable provisions set forth in the Security
Documents with respect to limitations or exclusions from the requirement to
perfect the security

 

120

--------------------------------------------------------------------------------


 

interests and Liens on the collateral described therein), and upon (i) filing,
recording, registering or taking such other actions as may be necessary with the
appropriate Governmental Authorities (including payment of applicable filing and
recording taxes), (ii) the taking of possession or control by Collateral Agent
of the Pledged Collateral with respect to which a security interest may be
perfected only by possession or control which possession or control shall be
given to Collateral Agent to the extent possession or control by Collateral
Agent is required by the Security Agreement and (iii) delivery of the applicable
documents to Collateral Agent in accordance with the provisions of the
applicable Security Documents, for the benefit of the Secured Parties, such
security interest shall be a perfected security interest in and Lien upon all of
the Collateral (subject to any applicable provisions set forth in the Security
Documents with respect to limitations or exclusions from the requirement to
perfect the security interests and Liens on the collateral described therein)
superior to and prior to the rights of all third Persons and subject to no Liens
other than Permitted Liens.

 

(b)                                 Each Ship Mortgage, once executed and
delivered, will create, upon filing and recording in the National Vessel
Documentation Center of the United States Coast Guard, in favor of Collateral
Agent for the benefit of the Secured Parties a legal, valid and enforceable
preferred mortgage upon the applicable Mortgaged Vessel or a leasehold interest
in the Mortgaged Vessel under Chapter 313 of Title 46 of the United States Code,
subject to no Liens other than Permitted Liens.

 

SECTION 8.15.                      Licenses and Permits.  Except as set forth on
Schedule 8.15, Borrower and each of its Restricted Subsidiaries hold all
material governmental permits, licenses, authorizations, consents and approvals
necessary for Borrower and its Restricted Subsidiaries to own, lease, and
operate their respective Properties and to operate their respective businesses
as now being conducted (collectively, the “Permits”), except for Permits the
failure of which to obtain would not reasonably be expected to have a Material
Adverse Effect.  None of the Permits has been modified in any way since the
Closing Date that would reasonably be expected to have a Material Adverse
Effect.  Except as set forth on Schedule 8.15, all Permits are in full force and
effect except where the failure to be in full force and effect would not
reasonably be expected to have a Material Adverse Effect.  Except as set forth
on Schedule 8.15, neither Borrower nor any of its Restricted Subsidiaries has
received written notice that any Gaming Authority has commenced proceedings to
suspend, revoke or not renew any such Permits where such suspensions,
revocations or failure to renew would reasonably be expected to have a Material
Adverse Effect.

 

SECTION 8.16.                      Disclosure.  The information, reports,
financial statements, exhibits and schedules furnished in writing by or on
behalf of any Credit Party to any Secured Party in connection with this
Agreement and the other Credit Documents or included or delivered pursuant
thereto, but in each case excluding all projections and general industry or
economic data, whether prior to or after the date of this Agreement, when taken
as a whole and giving effect to all supplements and updates, do not contain any
untrue statement of material fact or omit to state a material fact necessary in
order to make the statements herein or therein, in light of the circumstances
under which they were made, not materially misleading.  The projections and pro
forma financial information furnished at any time by any Credit Party to any
Secured Party pursuant to this Agreement have been prepared in good faith based
on assumptions believed by Borrower to be reasonable at the time made, it being
recognized by the Lenders that such financial information as it relates to
future events is not to be viewed as fact and that actual results during the
period or periods covered by such financial information may differ from the
projected results set forth therein by a material amount and no Credit Party,
however, makes any representation as to the ability of any Company to achieve
the results set forth in any such projections.

 

SECTION 8.17.                      Solvency.  As of each Funding Date,
immediately prior to and immediately following (i) with respect to
representations made as of the Closing Date, the consummation of the
Transactions and (ii) with respect to all representations (including on the
Closing Date), the extensions of credit to occur on such Funding Date, Borrower
(on a consolidated basis with its Restricted Subsidiaries) is and will be
Solvent (after giving effect to Section 6.07).

 

SECTION 8.18.        [Reserved]

 

121

--------------------------------------------------------------------------------


 

SECTION 8.19.                      Intellectual Property.  Except as set forth
on Schedule 8.19, Borrower and each of its Restricted Subsidiaries owns or
possesses adequate licenses or otherwise has the right to use all of the
patents, patent applications, trademarks, trademark applications, service marks,
service mark applications, trade names, copyrights, trade secrets, know-how and
processes (collectively, “Intellectual Property”) (including, as of the Closing
Date, all Intellectual Property listed in Schedules 9(a), 9(b) and 9(c) to the
Initial Perfection Certificate) that are necessary for the operation of its
business as presently conducted except where failure to own or have such right
would not reasonably be expected to have a Material Adverse Effect and, as of
the Closing Date, all registrations listed in Schedules 9(a), 9(b) and 9(c) to
the Initial Perfection Certificate are valid and in full force and effect,
except where the invalidity of such registrations would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.  Except
as set forth on Schedule 8.19, as of the Closing Date, no claim is pending or,
to the knowledge of any Responsible Officer of Borrower, threatened to the
effect that Borrower or any of its Restricted Subsidiaries infringes or
conflicts with the asserted rights of any other Person under any material
Intellectual Property, except for such claims that would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.  Except
as set forth on Schedule 8.19, as of the Closing Date, no claim is pending or,
to the knowledge of any Responsible Officer of Borrower, threatened to the
effect that any such material Intellectual Property owned or licensed by
Borrower or any of its Restricted Subsidiaries or which Borrower or any of its
Restricted Subsidiaries otherwise has the right to use is invalid or
unenforceable, except for such claims that would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

SECTION 8.20.                      [Reserved].

 

SECTION 8.21.                      Regulation H.  Except for the Real Property
listed on Schedule 8.21 attached hereto, as of the Closing Date, no Mortgage
encumbers improved real property which is located in an area that has been
identified by the Secretary of Housing and Urban Development as an area having
special flood hazards and in which flood insurance has been made available under
the National Flood Insurance Act of 1968.

 

SECTION 8.22.                      Insurance.  Borrower and each of its
Restricted Subsidiaries are insured by insurers of recognized financial
responsibility (determined as of the date such insurance was obtained) against
such losses and risks (other than wind and flood damage) and in such amounts as
are prudent and customary in the businesses in which it is engaged, except to
the extent that such insurance is not available on commercially reasonable
terms.  Borrower and each of its Restricted Subsidiaries maintain all insurance
required by Flood Insurance Laws (but shall not, for the avoidance of doubt, be
required to obtain insurance with respect to wind and flood damage unless and to
the extent required by such Flood Insurance Laws).

 

SECTION 8.23.                      Real Estate.

 

(a)                                 Schedule 8.23(a) sets forth a true, complete
and correct list of all material Real Property owned and all material Real
Property leased by Borrower or any of its Restricted Subsidiaries as of the
Closing Date and after giving effect to the Master Lease, including a brief
description thereof, including, in the case of leases, the street address (to
the extent available) and landlord name.  Borrower has delivered to Collateral
Agent true, complete and correct copies of all such leases other than the Master
Lease.

 

(b)                                 Except as set forth on Schedule 8.23(b), as
of the Closing Date and after giving effect to the Master Lease, to the best of
knowledge of any Responsible Officer of Borrower no Taking has been commenced or
is contemplated with respect to all or any portion of the Real Property or for
the relocation of roadways providing access to such Real Property that either
individually or in the aggregate would reasonably be expected to have a Material
Adverse Effect.

 

122

--------------------------------------------------------------------------------


 

SECTION 8.24.                      Leases.

 

(a)                                 Borrower has delivered to Administrative
Agent a true, complete and correct copy of the Master Lease, which Tenant will
enter into promptly following the Spin-Off, and in no event later than twenty
(20) Business Days after the Closing Date.

 

(b)                                 So long as the Master Lease is then in
effect, Borrower and its Restricted Subsidiaries have paid all material payments
required to be made by it under (i) the Master Lease and (ii) all other leases
of Real Property where any of the Collateral is or may be located from time to
time (other than any amount the validity of which is currently being contested
in good faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of Borrower or such
Restricted Subsidiary, as the case may be, and any amounts that are due but not
yet delinquent), except where failure to make such payments would not reasonably
be expected to have a Material Adverse Effect.

 

(c)                                  As of (i) the initial effective date
thereof and thereafter, the Master Lease will be, and (ii) the Closing Date and
thereafter, each of the other leases of Real Property listed on Schedule
8.23(a) (as amended, restated, replaced, supplemented or otherwise modified by
Schedule 6(b) to the Perfection Certificates that have been delivered pursuant
to Section 9.04(h)(ii)) is, in full force and effect and will be or is, as
applicable, legal, valid, binding and enforceable against the Credit Party party
thereto, in accordance with its terms, in each case, except as such
enforceability may be limited by (x) bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or similar laws of general applicability
from time to time in effect affecting the enforcement of creditors’ rights and
remedies and (y) the application of general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law),
except in the case of clause (ii) as would not reasonably be expected to have a
Material Adverse Effect.

 

(d)                                 None of the leases of Real Property set
forth on Schedule 8.23(a) (other than the Master Lease and as amended, restated,
replaced, supplemented or otherwise modified by Schedule 6(b) to the Perfection
Certificates that have been delivered pursuant to Section 9.04(h)(ii)) have been
amended, modified or assigned in any manner that would reasonably be expected to
result in a Material Adverse Effect.  Borrower has not received written notice
from Landlord of any existing breach, default, event of default or, to the best
of knowledge of any Responsible Officer of Borrower, event that, with or without
notice or lapse of time or both, would constitute a breach, default or an event
of default by any Credit Party party to any of the leases of Real Property set
forth on Schedule 8.23(a) (other than the Master Lease and as amended, restated,
replaced, supplemented or otherwise modified by Schedule 6(b) to each of the
Perfection Certificates that have been delivered pursuant to
Section 9.04(h)(ii)) that would reasonably be expected to have a Material
Adverse Effect.

 

(e)                                  As of the effective date of the Master
Lease, the interest of the tenant under the ground leases forming part of the
Leased Property is vested in the Landlord, in each case as set forth on Schedule
1.01(C).  Borrower will, and will cause each applicable Restricted Subsidiary
to, use its commercially reasonable efforts (which shall not include the payment
of consideration (other than reasonable attorneys’ fees and other expenses
reasonably incidental thereto)) to (x) obtain duly executed and delivered
subordination, non-disturbance and attornment agreements (“SNDAs”) in form and
substance reasonably satisfactory to Administrative Agent by the “lessors” (such
term to include, with respect to Property subject to the Master Lease, Landlord
and any Person who leases any of the Property subject to the Master Lease to
Landlord) and the “fee mortgagees” (such term to include, with respect to
Property subject to the Master Lease, mortgagees of Landlord and of any Person
who leases any of the Property subject to the Master Lease to Landlord), in each
case, under each lease as to which Borrower or any Restricted Subsidiary has
granted or is required to grant a Mortgage on its interest thereunder (or under
any sublease thereof) and (y) obtain the agreement of the lessors (as defined
above in this Section 8.24(e)) under each lease as to which Borrower or any
Restricted Subsidiary has granted or is required to grant a Mortgage on its
interest thereunder (or under any sublease thereof) that such lessor (as defined
above in this Section 8.24(e)) will use commercially reasonable efforts to
obtain SNDAs from any future fee mortgagees (as defined above) and cause any
existing or future fee mortgagee (as defined above in this Section 8.24(e)) on
all or any part of the ground lessor’s interest in any Real Property under a
lease then in effect with respect to which Borrower or a Restricted Subsidiary

 

123

--------------------------------------------------------------------------------


 

has granted a Mortgage on its leasehold interest thereunder to be at all times
subject and subordinate to, and not attach to or encumber or otherwise affect,
the lien of the applicable Mortgages.  If, at any time after the Closing Date,
Borrower or any Restricted Subsidiary enters into a lease of real property as
tenant which is required to be subject to a Mortgage or obtains knowledge of or
receives written notice from a lessor under a lease with respect to which
Borrower or any Restricted Subsidiary has granted a Mortgage on its interest
thereunder that a fee mortgage is encumbering the fee interest underlying such
lease, Borrower will, and will cause each applicable Restricted Subsidiary to,
use its commercially reasonable efforts (which shall not include the payment of
consideration (other than attorneys’ fees and other expenses reasonably
incidental thereto)) to obtain a duly executed and delivered SNDA by the lessor
and/or fee mortgagee, as applicable.

 

SECTION 8.25.                      Mortgaged Real Property.  Except as set forth
on Schedule 8.25(a) or as would not reasonably be expected to have a Material
Adverse Effect, with respect to each Mortgaged Real Property, as of the Closing
Date (a) there has been issued a valid and proper certificate of occupancy or
other local equivalent, if any, for the use then being made of such Mortgaged
Real Property to the extent required by applicable Requirements of Law and there
is no outstanding citation, notice of violation or similar notice indicating
that the Mortgaged Real Property contains conditions which are not in compliance
with local codes or ordinances relating to building or fire safety or structural
soundness and (b) except as set forth on Schedule 8.25(b), there are no material
disputes regarding boundary lines, location, encroachment or possession of such
Mortgaged Real Property and no Responsible Officer of Borrower has actual
knowledge of any state of facts existing which could give rise to any such claim
other than those that would not reasonably be expected to have a Material
Adverse Effect; provided, however, that with respect to any Mortgaged Real
Property in which Borrower or a Restricted Subsidiary has a leasehold estate,
the foregoing certifications shall be to Borrower’s knowledge only.

 

SECTION 8.26.                      Material Adverse Effect.  Since December 31,
2012, there shall not have occurred any event or circumstance that has had or
would reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

 

SECTION 8.27.                      Anti-Terrorism Law.

 

(a)                                 No Credit Party and, to the knowledge of any
Responsible Officer of Borrower, none of its Affiliates is in violation of any
Requirement of Law relating to terrorism or money laundering (“Anti-Terrorism
Laws”), including Executive Order No. 13224 on Terrorist Financing, effective
September 24, 2001 (the “Executive Order”), and the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001, Public Law 107-56 (the “Patriot Act”).

 

(b)                                 No Credit Party and, to the knowledge of any
Responsible Officer of Borrower, no Affiliate or broker or other agent of any
Credit Party acting or benefiting in any capacity in connection with the Loans
is any of the following:

 

(i)                                     a Person that is listed in the annex to,
or is otherwise subject to the provisions of, the Executive Order;

 

(ii)                                  a Person owned or controlled by, or acting
for or on behalf of, any Person that is listed in the annex to, or is otherwise
subject to the provisions of, the Executive Order;

 

(iii)                               a Person with which any Lender is prohibited
from dealing or otherwise engaging in any transaction by any Anti-Terrorism Law;

 

(iv)                              a Person that commits, threatens or conspires
to commit or supports “terrorism” as defined in the Executive Order; or

 

124

--------------------------------------------------------------------------------


 

(v)                                 a Person that is named as a “specially
designated national and blocked Person” on the most current list published by
the U.S. Treasury Department Office of Foreign Assets Control (“OFAC”) at its
official website or any replacement website or other replacement official
publication of such list.

 

(c)                                  No Credit Party and, to the knowledge of
any Responsible Officer of Borrower, no broker or other agent of any Credit
Party acting in any capacity in connection with the Loans (excluding any Secured
Party or any Affiliate thereof) (i) conducts any business or engages in making
or receiving any contribution of funds, goods or services to or for the benefit
of any Person (to its knowledge, with respect to customers and patrons of, and
visitors to, any Gaming Facility) described in Section 8.27(b), (ii) deals in,
or otherwise engages in any transaction relating to, any property or interests
in property blocked pursuant to the Executive Order, or (iii) engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law.

 

(d)                                 Neither Borrower, nor any of its
Subsidiaries, nor, to the knowledge of Borrower and its Subsidiaries, any
director, officer, employee, agent, affiliate or representative thereof, is an
individual or entity currently the subject of any Sanctions, nor is Borrower or
any Subsidiary located, organized or resident in a Designated Jurisdiction.

 

ARTICLE IX.

 

AFFIRMATIVE COVENANTS

 

Each Credit Party, for itself and on behalf of its Restricted Subsidiaries,
covenants and agrees with Administrative Agent, Collateral Agent and Lenders
that until the Obligations have been Paid in Full, (and each Credit Party
covenants and agrees that it will cause its Restricted Subsidiaries to observe
and perform the covenants herein set forth applicable to any such Restricted
Subsidiary):

 

SECTION 9.01.                      Existence; Business Properties.

 

(a)                                 Borrower and each of its Restricted
Subsidiaries shall do or cause to be done all things necessary to preserve,
renew and keep in full force and effect its legal existence, except in a
transaction permitted by Section 10.05 or, in the case of any Restricted
Subsidiary, where the failure to perform such obligations, individually or in
the aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

 

(b)                                 Borrower and each of its Restricted
Subsidiaries shall do or cause to be done all things necessary to obtain,
preserve, renew, extend and keep in full force and effect the rights, licenses,
permits, franchises, authorizations, patents, copyrights, trademarks and trade
names material to the conduct of its business except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect; comply with all applicable Requirements of Law
(including any and all Gaming Laws and any and all zoning, building, ordinance,
code or approval or any building permits or any restrictions of record or
agreements affecting the Real Property) and decrees and orders of any
Governmental Authority, whether now in effect or hereafter enacted, except where
the failure to comply, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect and at all times maintain and
preserve all of its property and keep such property in good repair, working
order and condition (ordinary wear and tear and casualty and force majeure
excepted) except where the failure to do so individually or in the aggregate
would not reasonably be expected to result in a Material Adverse Effect;
provided, however, that nothing in this Section 9.01(b) shall prevent (i) sales,
conveyances, transfers or other dispositions of assets, consolidations or
mergers by or involving any Company or any other transaction in accordance with
Section 10.05; (ii) the withdrawal by any Company of its qualification as a
foreign corporation in any jurisdiction where such withdrawal, individually or
in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect; or (iii) the abandonment by any Company of any

 

125

--------------------------------------------------------------------------------


 

rights, permits, authorizations, copyrights, trademarks, trade names,
franchises, licenses and patents that such Company reasonably determines are not
useful to its business.

 

SECTION 9.02.                      Insurance.

 

(a)                                 Borrower and its Restricted Subsidiaries
shall maintain with insurers of recognized financial responsibility (determined
at the time such insurance is obtained) not Affiliates of Borrower insurance on
its Property in at least such amounts and against at least such risks as are
customarily insured against by companies engaged in the same or a similar
business and operating similar properties in localities where Borrower or the
applicable Restricted Subsidiary operates; and furnish to Administrative Agent,
upon written request, information as to the insurance carried; provided that
Borrower and its Restricted Subsidiaries shall not be required to maintain
insurance with respect to wind and flood damage on any property for any
insurance coverage period unless, and to the extent, such insurance is required
by an applicable Requirement of Law.  Subject to Section 9.14, Collateral Agent
shall be named as an additional insured on all third-party liability insurance
policies of Borrower and each of its Restricted Subsidiaries (other than
directors and officers liability insurance, insurance policies relating to
employment practices liability, crime or fiduciary duties, kidnap and ransom
insurance policies, and insurance as to fraud, errors and omissions), and
Collateral Agent shall be named as mortgagee/loss payee on all property
insurance policies of each such Person.

 

(b)                                 Borrower and each of its Restricted
Subsidiaries shall deliver to Administrative Agent on behalf of the Secured
Parties, (i) on or prior to the Closing Date, a certificate dated on or prior
(but close) to the Closing Date showing the amount and types of insurance
coverage as of such date, (ii) promptly following receipt of any notice from any
insurer of cancellation of a material policy or material change in coverage from
that existing on the Closing Date, a copy of such notice (or, if no copy is
available, notice thereof), and (iii) promptly after such information has been
received in written form by Borrower or any of its Restricted Subsidiaries,
information as to any claim for an amount in excess of $25.0 million with
respect to any property and casualty insurance policy maintained by Borrower or
any of its Restricted Subsidiaries.

 

(c)                                  If any portion of any Mortgaged Real
Property is at any time is located in an area identified by the Federal
Emergency Management Agency (or any successor agency) as a special flood hazard
area with respect to which flood insurance has been made available under the
National Flood Insurance Act of 1968 (as now or hereafter in effect or successor
act thereto), then Borrower shall, or shall cause the applicable Credit Party to
(i) to the extent required pursuant to Flood Insurance Laws, maintain, or cause
to be maintained, with a financially sound and reputable insurer (determined at
the time such insurance is obtained), flood insurance in an amount and otherwise
sufficient to comply with all applicable rules and regulations promulgated
pursuant to such Flood Insurance Laws and (ii) deliver to Administrative Agent
evidence of such compliance in form and substance reasonably acceptable to
Administrative Agent.

 

(d)                                 In the event that the proceeds of any
insurance claim are paid after Collateral Agent has exercised its right to
foreclose after an Event of Default, such proceeds shall be paid to Collateral
Agent to satisfy any deficiency remaining after such foreclosure.  Collateral
Agent shall retain its interest in the policies required to be maintained
pursuant to this Section 9.02 during any redemption period.

 

SECTION 9.03.                      Taxes.  Borrower and each of its Restricted
Subsidiaries shall timely file all material Tax Returns required to be filed by
it and pay and discharge promptly when due all material taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
in respect of its property, before the same shall become delinquent or in
default; provided, however, that such payment and discharge shall not be
required with respect to any such tax, assessment, charge, levy or claim so long
as the validity or amount thereof shall be contested in good faith by
appropriate proceedings and Borrower and each of its Subsidiaries shall have set
aside on its books adequate reserves with respect thereto in accordance with
GAAP and such contest operates to

 

126

--------------------------------------------------------------------------------


 

suspend collection of the contested obligation, tax, assessment or charge and,
in the case of Liens on the Collateral, enforcement of such Lien.

 

SECTION 9.04.                      Financial Statements, Etc.  Borrower shall
deliver to Administrative Agent for distribution by Administrative Agent to the
Lenders (unless a Lender expressly declines in writing to accept):

 

(a)                                 Quarterly Financials.  As soon as available
and in any event within 45 days after the end of each of the first three
quarterly fiscal periods of each fiscal year beginning with the fiscal quarter
ending September 30, 2013, consolidated statements of operations, cash flows and
stockholders’ equity of Consolidated Companies for such period and for the
period from the beginning of the respective fiscal year to the end of such
period, and the related consolidated balance sheet of Consolidated Companies as
at the end of such period, setting forth in each case in comparative form the
corresponding consolidated statements of operations, cash flows and
stockholders’ equity for the corresponding period in the preceding fiscal year
to the extent such financial statements are available, accompanied by a
certificate of a Responsible Officer of Borrower, which certificate shall state
that said consolidated financial statements fairly present in all material
respects the consolidated financial condition, results of operations and cash
flows of Consolidated Companies in accordance with GAAP, consistently applied,
as at the end of, and for, such period (subject to normal year-end audit
adjustments and except for the absence of footnotes);

 

(b)                                 Annual Financials.  As soon as available and
in any event within 90 days after the end of each fiscal year beginning with the
fiscal year ending December 31, 2013, consolidated statements of operations,
cash flows and stockholders’ equity of Consolidated Companies for such year and
the related consolidated balance sheet of Consolidated Companies as at the end
of such year, setting forth in each case in comparative form the corresponding
information as of the end of and for the preceding fiscal year to the extent
such financial statements are available, and, in the case of such consolidated
financial statements, accompanied by an opinion, without a going concern or
similar qualification or exception as to scope (other than any going concern or
similar qualification or exception related to the maturity or refinancing of
Indebtedness under the Credit Documents or Credit Agreement Refinancing Debt or
prospective compliance with the financial maintenance covenants), thereon of
Ernst & Young LLP or other independent certified public accountants of
recognized national standing which opinion shall state that said consolidated
financial statements fairly present in all material respects the consolidated
financial condition, results of operations and cash flows of Consolidated
Companies as at the end of, and for, such fiscal year in conformity with GAAP,
consistently applied (except as noted therein);

 

(c)                                  Auditor’s Certificates; Compliance
Certificate.  (i) Concurrently with the delivery of the financial statements
referred to in Section 9.04(b), a certificate (which certificate may be limited
or eliminated to the extent required by accounting rules or guidelines or to the
extent not available on commercially reasonable terms as determined in
consultation with the Administrative Agent) of the independent certified public
accountants reporting on such financial statements stating that in making the
examination necessary therefor no knowledge was obtained of any Event of Default
relating to the Financial Maintenance Covenants, except as specified in such
certificate; and (ii) at the time it furnishes each set of financial statements
pursuant to Section 9.04(a) or Section 9.04(b), a certificate of a Responsible
Officer of Borrower in the form of Exhibit V hereto (I) to the effect that no
Default has occurred and is continuing (or, if any Default has occurred and is
continuing, describing the same in reasonable detail and describing the action
that the Companies have taken and propose to take with respect thereto) and
(II) setting forth in reasonable detail the computations necessary to determine
whether Borrower and its Restricted Subsidiaries are in compliance with
Section 10.08 as of the end of the respective fiscal quarter or fiscal year;

 

(d)                                 Notice of Default.  Promptly after any
Responsible Officer of any Company knows that any Default has occurred, a notice
of such Default, breach or violation describing the same in reasonable detail
and a description of the action that the Companies have taken and propose to
take with respect thereto, a copy of which shall be promptly provided to the
West Virginia Lottery Commission;

 

127

--------------------------------------------------------------------------------


 

(e)                                  Environmental Matters.  Written notice of
any claim, release of Hazardous Material, condition, circumstance, occurrence or
event arising under Environmental Law which would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect;

 

(f)                                   Annual Budgets.  Unless a Lender declines
to accept, beginning with the fiscal year of Borrower commencing on January 1,
2014, as soon as practicable and in any event within 10 days after the approval
thereof by the board of directors of Borrower (but not later than 90 days after
the beginning of each fiscal year of Borrower), a consolidated plan and
financial forecast for such fiscal year, including a forecasted consolidated
balance sheet and forecasted consolidated statements of income and cash flows of
Consolidated Companies for such fiscal year and for each quarter of such fiscal
year, together with an Officer’s Certificate containing an explanation of the
assumptions on which such forecasts are based and stating that such plan and
projections have been prepared using assumptions believed in good faith by
management of Borrower to be reasonable at the time made (it being recognized by
the Lenders that such plan and projections are not to be viewed as fact and that
actual results during the period or periods covered by such plan and projections
may differ from the forecasted results set forth therein by a material amount
and no Company makes any representation as to the ability of any Company to
achieve the results set forth in any such plan or projections);

 

(g)                                  Auditors’ Reports.  Promptly upon receipt
thereof, copies of all annual, interim or special reports issued to Borrower or
any Restricted Subsidiary by independent certified public accountants in
connection with each annual, interim or special audit of Borrower’s or such
Restricted Subsidiary’s books made by such accountants, including any management
letter commenting on Borrower’s or such Restricted Subsidiary’s internal
controls issued by such accountants to management in connection with their
annual audit; provided, however, that such reports shall only be made available
to Administrative Agent and to those Lenders who request such reports through
Administrative Agent;

 

(h)                                 Lien Matters; Casualty and Damage to
Collateral.

 

(i)                                     Prompt written notice of (i) the
incurrence of any Lien (other than a Permitted Lien (but excluding Liens
incurred pursuant to Section 10.02(l))) on the Collateral or any part thereof,
(ii) any Casualty Event or other insured damage to any material portion of the
Collateral or (iii) the occurrence of any other event that in Borrower’s
judgment is reasonably likely to materially adversely affect the aggregate value
of the Collateral; and

 

(ii)                                  Each year, at the time of delivery of
annual financial statements with respect to the preceding fiscal year pursuant
to Section 9.04(b), a certificate of a Responsible Officer of Borrower setting
forth the information required pursuant to Schedules 1(a), 1(b), 1(c), 2, 3(a),
3(b), 5, 6(a), 6(b), 6(c), 7, 8, 9(a), 9(b), 9(c) and 10 to the Perfection
Certificate or confirming that there has been no change in such information
since the date of the Initial Perfection Certificate or the date of the most
recent certificate delivered pursuant to this Section 9.04(h)(ii);

 

(i)                                     Notice of Material Adverse Effect. 
Written notice of the occurrence of any event or occurrence that has had or
would reasonably be expected to have a Material Adverse Effect;

 

(j)                                    Notice of Default under Master Lease. 
Written notice of (i) any amendment or modification of the Master Lease and
(ii) receipt of a written notice from the Landlord under the Master Lease of a
“Default” or “Event of Default” under and as defined in, the Master Lease or
notice of termination of the Master Lease;

 

(k)                                 ERISA Information.  Promptly after the
occurrence of any ERISA Event that, alone or together with any other ERISA
Events that have occurred, would reasonably be expected to result in a Material
Adverse Effect, a written notice specifying the nature thereof, what action the
Companies or other ERISA Entity have taken,

 

128

--------------------------------------------------------------------------------


 

are taking or propose to take with respect thereto, and, when known, any action
taken or threatened by the IRS, Department of Labor, PBGC or Multiemployer Plan
sponsor with respect thereto; and

 

(l)                                     Miscellaneous.  Promptly, such financial
information, reports, documents and other information with respect to Borrower
or any of its Restricted Subsidiaries as Administrative Agent or the Required
Lenders may from time to time reasonably request

 

; provided that, notwithstanding the foregoing, nothing in this Section 9.04
shall require delivery of financial information, reports, documents or other
information which constitutes attorney work product or is subject to
confidentiality agreements or to the extent disclosure thereof would reasonably
be expected to result in loss of attorney client privilege with respect thereto.

 

Reports and documents required to be delivered pursuant to Section 9.04 may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which Borrower posts such reports and/or documents,
or provides a link thereto on Borrower’s website on the Internet at the website
address specified below Borrower’s name on the signature hereof or such other
website address as provided in accordance with Section 13.02; or (ii) on which
such reports and/or documents are posted on Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and Administrative Agent have
access (whether a commercial, third-party website (including the website of the
SEC) or whether sponsored by Administrative Agent); provided that: Borrower
shall provide to Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such reports and/or documents and Administrative Agent
shall post such reports and/or documents and notify (which may be by facsimile
or electronic mail) each Lender of the posting of any such reports and/or
documents.  Notwithstanding anything contained herein, in every instance
Borrower shall be required to provide the compliance certificate required by
Section 9.04(c)(ii) to Administrative Agent in the form of an original paper
copy or a .pdf or facsimile copy of the original paper copy.

 

Concurrently with the delivery of financial statements pursuant to Sections
9.04(a) and 9.04(b) above,  in the event that, in the aggregate, the
Unrestricted Subsidiaries account for greater than 5% of the Consolidated EBITDA
of Borrower and its Subsidiaries on a consolidated basis with respect to the
Test Period ended on the last day of the period covered by such financial
statements, Borrower shall provide revenues, net income, Consolidated EBITDA
(including the component parts thereof), Consolidated Net Indebtedness and cash
and Cash Equivalents on hand of Borrower and its Restricted Subsidiaries, on the
one hand, and (y) the Unrestricted Subsidiaries, on the other hand (with
Consolidated EBITDA to be determined for such Unrestricted Subsidiaries as if
references in the definition of Consolidated EBITDA were deemed to be references
to the Unrestricted Subsidiaries).

 

Borrower hereby acknowledges that (a)  Administrative Agent will make available
to the Lenders and the L/C Lenders materials and/or information provided by or
on behalf of Borrower hereunder (collectively, “Borrower Materials”) by posting
the Borrower Materials on IntraLinks/IntraAgency or another similar electronic
system (the “Platform”) and (b) certain of the Lenders (each, a “Public Lender”)
may have personnel who do not wish to receive material non-public information
with respect to Borrower or its Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities.  Borrower hereby agrees
that it will use commercially reasonable efforts to identify that portion of the
Borrower Materials that may be distributed to the Public Lenders and that
(w) all such Borrower Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” Borrower shall be deemed to have authorized Administrative Agent, the
L/C Lenders and the Lenders to treat such Borrower Materials as not containing
any material non-public information (although it may be sensitive and
proprietary) with respect to Borrower or its securities for purposes of United
States Federal and state securities laws (provided however, that to the extent
such Borrower Materials constitute information of the type subject to
Section 13.10, they shall be treated as set forth in Section 13.10); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and
(z) Administrative Agent shall be

 

129

--------------------------------------------------------------------------------


 

entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.”

 

SECTION 9.05.                      Maintaining Records; Access to Properties and
Inspections.  Borrower and its Restricted Subsidiaries shall keep proper books
of record and account in which entries true and correct in all material respects
and in material conformity with GAAP and all material Requirements of Law are
made.  Borrower and its Restricted Subsidiaries will, subject to applicable
Gaming Laws, permit any representatives designated by Administrative Agent or
any Lender to visit and inspect the financial records and the property of
Borrower or such Restricted Subsidiary at reasonable times, upon reasonable
notice and as often as reasonably requested, and permit any representatives
designated by Administrative Agent or any Lender to discuss the affairs,
finances and condition of such Restricted Subsidiaries with the officers thereof
and independent accountants therefor (provided Borrower has the opportunity to
participate in such meetings); provided that, in the absence of a continuing
Default or Event of Default, only one such inspection by such representatives
(on behalf of Administrative Agent and/or any Lender) shall be permitted in any
fiscal year (and such inspection shall be at Administrative Agent and/or such
Lenders’ expense, as applicable).  Notwithstanding anything to the contrary in
this Agreement, no Company will be required to disclose, permit the inspection,
examination or making of extracts, or discussion of, any document, information
or other matter that (i) in respect of which disclosure to Administrative Agent
(or its designated representative) or any Lender is then prohibited by law or
contract or (ii) is subject to attorney-client or similar privilege or
constitutes attorney work product.

 

SECTION 9.06.                      Use of Proceeds.  Borrower shall use the
proceeds of the Loans only for the purposes set forth in Section 8.11.

 

SECTION 9.07.                      Compliance with Environmental Law.  Borrower
and its Restricted Subsidiaries shall (a) comply with Environmental Law, and
will keep or cause all Real Property to be kept free of any Liens imposed under
Environmental Law, unless, in each case, failure to do so would not reasonably
be expected to have a Material Adverse Effect; (b) in the event of any Hazardous
Material at, on, under or emanating from any Real Property which could result in
liability under or a violation of any Environmental Law, in each case which
would reasonably be expected to have a Material Adverse Effect, undertake,
and/or cause any of their respective tenants or occupants to undertake, at no
cost or expense to Administrative Agent, Collateral Agent or any Lender, any
action required pursuant to Environmental Law to mitigate and eliminate such
condition; provided, however, that no Company shall be required to comply with
any order or directive which is being contested in good faith and by proper
proceedings so long as it has maintained adequate reserves with respect to such
compliance to the extent required in accordance with GAAP; and (c) at the
written request of Administrative Agent, in its reasonable discretion, provide,
at no cost or expense to Administrative Agent, Collateral Agent or any Lender,
an environmental site assessment (including, without limitation, the results of
any soil or groundwater or other testing conducted at Administrative Agent’s
request) concerning any Real Property now or hereafter owned, leased or operated
by Borrower or any of its Restricted Subsidiaries, conducted by an environmental
consulting firm proposed by such Credit Party and approved by Administrative
Agent in its reasonable discretion indicating the presence or absence of
Hazardous Material and the potential cost of any required action in connection
with any Hazardous Material on, at, under or emanating from such Real Property;
provided, however, that such request may be made only if (i) there has occurred
and is continuing an Event of Default, or (ii) circumstances exist that
reasonably could be expected to form the basis of an Environmental Action
against Borrower or any Restricted Subsidiary or any Real Property of Borrower
or any of its Restricted Subsidiaries which would reasonably be expected to have
a Material Adverse Effect; if Borrower or any of its Restricted Subsidiaries
fails to provide the same within sixty (60) days after such request was made (or
in such longer period as may be approved by Administrative Agent, in its
reasonable discretion), Administrative Agent may but is under no obligation to
conduct the same, and Borrower or its Restricted Subsidiary shall grant and
hereby grants to Administrative Agent and its agents, advisors and consultants
access at reasonable times, and upon reasonable notice to Borrower, to such Real
Property and specifically grants Administrative Agent and its agents, advisors
and consultants an irrevocable non-exclusive license, subject to the rights of
tenants, to undertake such an assessment, all at no cost or expense to
Administrative

 

130

--------------------------------------------------------------------------------


 

Agent, Collateral Agent or any Lender.  Administrative Agent will use its
commercially reasonable efforts to obtain from the firm conducting any such
assessment usual and customary agreements to secure liability insurance and to
treat its work as confidential and shall promptly provide Borrower with all
documents relating to such assessment.

 

SECTION 9.08.                      Pledge or Mortgage of Real Property and
Vessels.

 

(a)                                 Subject to compliance with applicable Gaming
Laws, if, after the Closing Date any Credit Party shall acquire any Property
(other than any Real Property, any Vessel or Replacement Vessel (other than
leasehold interests in any Vessel or Replacement Vessel) or any Property that is
subject to a Lien permitted under Section 10.02(i) or Section 10.02(k) to the
extent and for so long as the contract or other agreement in which such Lien is
granted validly prohibits the creation of Liens securing the Obligations on such
Property and to the extent such prohibition is not superseded by the applicable
provisions of the UCC), including, without limitation, pursuant to any Permitted
Acquisition, or as to which Collateral Agent, for the benefit of the Secured
Parties, does not have a perfected Lien and as to which the Security Documents
are intended to cover, such Credit Party shall (subject to any applicable
provisions set forth in the Security Agreement with respect to limitations on
grant of security interests in certain types of assets or Pledged Collateral and
limitations or exclusions from the requirement to perfect Liens on such assets
or Pledged Collateral) promptly (i) execute and deliver to Collateral Agent such
amendments to the Security Documents or such other documents as Collateral Agent
deems necessary or advisable in order to grant to Collateral Agent, for the
benefit of the Secured Parties, security interests in such Property and
(ii) take all actions necessary or advisable to grant to Collateral Agent, for
the benefit of the Secured Parties, a perfected first priority security interest
(except to the extent limited by applicable Requirements of Law (including,
without limitation, any Gaming Laws)), subject to no Liens other than Permitted
Liens, in each case, to the extent such actions are required by the Security
Agreement; provided, that notwithstanding the foregoing, the Credit Parties
shall not be required to take such actions with respect to (i) any leasehold
interest in any Vessel or Replacement Vessel (other than any such Vessel or
Replacement Vessel constituting Leased Property) entered into after the date
hereof that has a fair market value (including the reasonably anticipated fair
market value of the Gaming Facility or other improvements to be developed
thereon) of less than $250.0 million or a remaining term (including options to
extend) of less than 10 years or (ii) any leasehold interest in any Vessel or
Replacement Vessel (other than any such Vessel or Replacement Vessel
constituting Leased Property) acquired as part of a Permitted Acquisition or
other Acquisition permitted hereunder, in either case, if after the exercise of
commercially reasonable efforts by the Credit Parties (which shall not include
the payment of consideration other than reasonable attorneys’ fees and other
expenses incidental thereto), the landlord under such lease has not consented to
the granting of a such security interest.

 

(b)                                 If, after the Closing Date, any Credit Party
(x) acquires, including, without limitation, pursuant to any Permitted
Acquisition, a fee or leasehold interest in Real Property located in the United
States which Real Property has a fair market value in excess of $25.0 million,
(y) develops a Gaming Facility on any fee or leasehold interest in Real Property
located in the United States which Real Property (including the reasonably
anticipated fair market value of the Gaming Facility or other improvements to be
developed thereon) has a fair market value in excess of $25.0 million,
determined on an as-developed basis, or (z) acquires a leasehold interest in any
Real Property that constitutes Leased Property, in each case, with respect to
which a Mortgage was not previously entered into in favor of Collateral Agent
(in each case (except with respect to Property described in clause (z) above),
other than to the extent such Real Property is subject to a Lien permitted under
Section 10.02(i) or 10.02(k) securing Indebtedness to the extent and for so long
as the contract or other agreement in which such Lien is granted validly
prohibits the creation of Liens securing the Obligations on such Real Property),
such Credit Party shall promptly notify Collateral Agent and, if requested by
the Required Lenders or Collateral Agent (provided that no such request from
Collateral Agent or Required Lenders shall be necessary in the case of any
Leased Property), within ninety (90) days of such request (or in the case of
Leased Property, within fifteen (15) Business Days following the addition of
such Leased Property to the Master Lease) (in each case, or such longer period
that is reasonably acceptable to Administrative Agent), (i) take such actions
and execute such documents as Collateral Agent shall reasonably require to
confirm the Lien of an existing Mortgage, if applicable, or to create a new
Mortgage on such additional Real Property and (ii) cause to be delivered to
Collateral Agent, for the benefit of the Secured Parties, all

 

131

--------------------------------------------------------------------------------


 

documents and instruments reasonably requested by Collateral Agent or as shall
be necessary in the opinion of counsel to Collateral Agent to create on behalf
of the Secured Parties a valid, perfected, mortgage Lien, subject only to
Permitted Liens, including the following:

 

(1)                                 a Mortgage in favor of Collateral Agent, for
the benefit of the Secured Parties, in form for recording in the recording
office of the jurisdiction where such Mortgaged Real Property is situated,
together with such other documentation as shall be required to create a valid
mortgage Lien under applicable law, which Mortgage and other documentation shall
be reasonably satisfactory to Collateral Agent and shall be effective to create
in favor of Collateral Agent for the benefit of the Secured Parties a valid,
perfected, Mortgage Lien on such Mortgaged Real Property subject to no Liens
other than Permitted Liens; and

 

(2)                                 with respect to each Mortgage and each
Mortgaged Real Property, each of the items set forth in Sections 7.01(l) and
9.14(b) and, in each case to the extent reasonably requested by the Required
Lenders or Collateral Agent, each of the items set forth in Sections
9.14(a)(i)(2), 9.14(a)(i)(3) and 7.01(j) (provided that, with respect to Leased
Property, the items in Sections 9.14(a)(i)(2) and 9.14(a)(i)(3) (other than
fixture filings and title insurance policies) shall not be required prior to the
ninetieth (90th) day (or such later day as is acceptable to Administrative Agent
in its sole discretion) following the date such Property becomes Leased
Property);

 

provided, that notwithstanding the foregoing, except for any Property
constituting Leased Property, the Credit Parties shall not be required to grant
a Mortgage on (i) any leasehold interest in any Real Property entered into after
the date hereof that has a fair market value (including the reasonably
anticipated fair market value of the Gaming Facility or other improvements to be
developed thereon) of less than $250.0 million or a remaining term (including
options to extend) of less than 10 years or (ii) any leasehold interest in any
Real Property acquired as part of a Permitted Acquisition or other Acquisition
permitted hereunder, in either case, if after the exercise of commercially
reasonable efforts by the Credit Parties (which shall not include the payment of
consideration other than reasonable attorneys’ fees and other expenses
incidental thereto), the landlord under such lease has not consented to the
granting of a Mortgage;

 

provided, further, that, notwithstanding the foregoing, the delivery of the
items required under this Section 9.08(b) shall not be required prior to the
date that is one hundred twenty (120) days after the Closing Date.

 

(c)                                  If, after the Closing Date, any Credit
Party (x) acquires, including, without limitation, pursuant to any Permitted
Acquisition, a fee interest in any Vessel or a Replacement Vessel with a fair
market value in excess of $25.0 million located or otherwise maintained in the
United States and registered with the United States Coast Guard or (y) develops
a Gaming Facility with a fair market value in excess of $25.0 million,
determined on an as-developed basis, on any fee interest in a Vessel or a
Replacement Vessel located or otherwise maintained in the United States and
registered with the United States Coast Guard, in each case, with respect to
which a Ship Mortgage was not previously entered into in favor of Collateral
Agent (other than to the extent such other Vessel or Replacement Vessel is
subject to a Lien permitted under Section 10.02(i) or 10.02(k) securing
Indebtedness to the extent and for so long as the contract or other agreement in
which such Lien is granted validly prohibits the creation of Liens securing the
Obligations on such Vessel or Replacement Vessel), such Credit Party shall
promptly notify Collateral Agent and, if requested by the Required Lenders or
Collateral Agent, within ninety (90) days of such request (or such longer period
that is reasonably acceptable to Administrative Agent), (i) take such actions
and execute such documents as Collateral Agent shall reasonably require to
confirm the Lien of an existing Ship Mortgage, if applicable, or to create a new
Ship Mortgage on such other Vessel or Replacement Vessel and (ii) cause to be
delivered to Collateral Agent, for the benefit of the Secured Parties, all
documents and instruments reasonably requested by Collateral Agent or as shall
be necessary in the opinion of counsel to Collateral Agent to create on behalf
of the Secured Parties a legal, valid and enforceable first preferred ship
mortgage under Chapter 313 of Title 46 of the United States Code subject to
Permitted Liens, including the following:

 

132

--------------------------------------------------------------------------------


 

(1)                                 a Ship Mortgage reasonably satisfactory to
Collateral Agent, granting in favor of Collateral Agent for the benefit of the
Secured Parties a legal, valid and enforceable first preferred ship mortgage on
each such other Vessel or Replacement Vessel under Chapter 313 of Title 46 of
the United States Code subject to Permitted Liens, executed and delivered by a
duly authorized officer of the appropriate Credit Party, together with such
certificates, affidavits and instruments as shall be reasonably required in
connection with filing or recordation thereof and to grant a Lien on each such
other Vessel or Replacement Vessel; and

 

(2)                                 with respect to each Ship Mortgage and each
such other Vessel or Replacement Vessel, in each case to the extent reasonably
requested by the Required Lenders or Collateral Agent, certificates of insurance
as required by each Ship Mortgage, which certificates shall comply with the
insurance requirements contained in Section 9.02 and the applicable Ship
Mortgage;

 

provided, further, that, notwithstanding the foregoing, the delivery of the
items required under this Section 9.08(c) shall not be required prior to the
date that is one hundred twenty (120) days after the Closing Date.

 

(d)                                 Notwithstanding anything contained in
Sections 9.08(a), 9.08(b) and 9.08(c) to the contrary (except with respect to
Property constituting Leased Property, as to which this Section 9.08(d) shall
not apply), in each case, it is understood and agreed that no Lien(s),
Mortgage(s) and/or Ship Mortgage(s) in favor of Collateral Agent on any after
acquired Property of the applicable Credit Party shall be required to be granted
or delivered at such time as provided in such Sections (as applicable) as a
result of such Lien(s), Mortgage(s) and/or Ship Mortgage(s) being prohibited by
(i) the applicable Gaming Authorities or applicable Law; provided, however, that
Borrower has used its commercially reasonable efforts to obtain such approvals
or (ii) Contractual Obligation (except to the extent invalidated by the
applicable provisions of the UCC), provided, that such Contractual Obligation
(A) is in existence on the Closing Date or (B) except with respect to Mortgages,
Ship Mortgages and liens on leaseholds of Vessels or Replacement Vessels, in
each case, required pursuant to this Section 9.08, is not prohibited under
Section 10.10.

 

(e)                                  With respect to Lien(s), Mortgage(s) and/or
Ship Mortgage(s) relating to any Property acquired (or leased) by any Credit
Party after the Closing Date or any Property of any Additional Credit Party or
with respect to any Guarantee of any Additional Credit Party, in each case that
were not granted or delivered pursuant to Section 9.08(d) or to the second
paragraph in Section 9.11, as the case may be, at such time as Borrower
reasonably believes such prohibition no longer exists, Borrower shall (and with
respect to any items requiring approval from Gaming Authorities, Borrower shall
use commercially reasonable efforts to seek the approval from the applicable
Gaming Authorities for such Lien(s), Mortgage(s), Ship Mortgage(s) and/or
Guarantee and, if such approval is so obtained), comply with Sections 9.08(a),
9.08(b) and/or 9.08(c) or with Section 9.11, as the case may be.

 

SECTION 9.09.                      Security Interests; Further
Assurances(a)                                            .

 

(a)                                 Each Credit Party shall, promptly, upon the
reasonable request of Collateral Agent, and so long as such request (or
compliance with such request) does not violate any Gaming Law or, if necessary,
is approved by the Gaming Authority (which Borrower hereby agrees to use
commercially reasonable efforts to obtain), at Borrower’s expense, execute,
acknowledge and deliver, or cause the execution, acknowledgment and delivery of,
and thereafter register, file or record, or cause to be registered, filed or
recorded, in an appropriate governmental office, any document or instrument
supplemental to or confirmatory of the Security Documents or otherwise deemed by
Collateral Agent reasonably necessary or desirable to create, protect or perfect
or for the continued validity, perfection and priority of the Liens on the
Collateral covered or purported to be covered thereby (subject to any applicable
provisions set forth in the Security Agreement with respect to limitations on
grant of security interests in certain types of Pledged Collateral and
limitations or exclusions from the requirement to perfect Liens on such Pledged
Collateral and any applicable Requirements of Law including, without limitation,
any Gaming Laws) subject to no Liens other than Permitted Liens; provided that,
notwithstanding anything to the contrary herein or in

 

133

--------------------------------------------------------------------------------


 

any other Credit Document, in no event shall any Company be required to enter
into control agreements with respect to its deposit accounts, securities
accounts or commodity accounts.  In the case of the exercise by Collateral Agent
or the Lenders or any other Secured Party of any power, right, privilege or
remedy pursuant to any Credit Document following the occurrence and during the
continuation of an Event of Default which requires any consent, approval,
registration, qualification or authorization of any Governmental Authority,
Borrower and each of its Restricted Subsidiaries shall use commercially
reasonable efforts to execute and deliver all applications, certifications,
instruments and other documents and papers that Collateral Agent or the Lenders
may be so required to obtain.  If Collateral Agent reasonably determines that it
is required by applicable Requirement of Law to have appraisals prepared in
respect of the Real Property of any Credit Party constituting Collateral,
Borrower shall provide to Collateral Agent appraisals that satisfy the
applicable requirements of the Real Estate Appraisal Reform Amendments of
FIRREA.

 

(b)                                 Without limiting the generality of
Section 9.09(a), it is the intent of the parties hereto that all Leased Property
be subject to a valid, enforceable and perfected Lien in favor of Collateral
Agent within the periods required hereunder (including Sections 9.08 and 9.14).
Administrative Agent, Collateral Agent and Borrower agree to cooperate in
causing the Leased Property to be subject to such Liens, and Borrower agrees to
execute such Security Documents and amendments or supplements thereto, and take
such other actions, as may be reasonably necessary, or reasonably requested by
Collateral Agent, to subject the Leased Property to a valid, enforceable and
perfected Lien in favor of Collateral Agent within such time periods.

 

SECTION 9.10.                      Master Lease.

 

(a)                                 Borrower will cause each sublease and each
use agreement entered into between Tenant and any other Credit Party with
respect to Real Property that is leased from Landlord pursuant to the Master
Lease to at all times during the term of the Master Lease to be subject and
subordinate to the Master Lease (and to all matters to which the Master Lease is
subject and subordinate).

 

(b)                                 Within twenty (20) Business Days after the
Closing Date, Administrative Agent shall have received a copy of the Master
Lease duly executed by the parties thereto and an Officer’s Certificate of
Borrower certifying that the Master Lease is in full force and effect as of such
date of delivery.

 

(c)                                  Borrower will (i) take all actions required
by the Master Lease (and such other actions as reasonably requested by
Administrative Agent) to cause Landlord to execute and notarize, and, promptly
upon receipt (and, in any event, within one (1) Business Day of receipt thereof
by Borrower or Tenant), Borrower shall deliver to Administrative Agent, in
respect of each Mortgage in respect of Real Property that is leased from
Landlord pursuant to the Master Lease, an acknowledgment pursuant to the Master
Lease in substantially the form of Exhibit U hereto (or such other form as is
agreed to by Administrative Agent in its sole discretion), duly executed and
notarized by the Landlord and (ii) designate this Agreement as a “Debt
Agreement” pursuant to the definition of the term “Debt Agreement” under the
Master Lease.

 

(d)                                 Within twenty (20) Business Days after the
Closing Date, Borrower shall have effected the Spin-Off.

 

SECTION 9.11.                      Additional Credit Parties.  Upon (i) any
Credit Party creating or acquiring any Subsidiary that is a Wholly Owned
Restricted Subsidiary (other than any Excluded Subsidiary) after the Closing
Date, (ii) any Wholly Owned Restricted Subsidiary of a Credit Party ceasing to
be an Excluded Subsidiary (including, without limitation, an Immaterial
Subsidiary being designated pursuant to Section 9.13 as an Excluded Immaterial
Subsidiary) or (iii) any Revocation that results in an Unrestricted Subsidiary
becoming a Wholly Owned Restricted Subsidiary (other than any Excluded
Subsidiary) of a Credit Party (such Wholly Owned Restricted Subsidiary
referenced in clause (i), (ii) or (iii) above, an “Additional Credit Party”),
such Credit Party shall, assuming and to the extent that it does not violate any
Gaming Law or assuming and to the extent it obtains the

 

134

--------------------------------------------------------------------------------


 

approval of the Gaming Authority to the extent such approval is required by
applicable Gaming Laws (which Borrower hereby agrees to use commercially
reasonable efforts to obtain), (A) cause each such Wholly Owned Restricted
Subsidiary to promptly (but in any event within 45 days (or 95 days, in the
event of any Discharge of any Indebtedness in connection with the acquisition of
any such Subsidiary) after the later of such event described in clause (i),
(ii) or (iii) above or receipt of such approval (or such longer period of time
as Administrative Agent may agree to in its sole discretion), execute and
deliver all such agreements, guarantees, documents and certificates (including
Joinder Agreements, any amendments to the Credit Documents and a Perfection
Certificate)) as Administrative Agent may reasonably request in order to have
such Wholly Owned Restricted Subsidiary become a Guarantor and (B) promptly
(I) execute and deliver to Collateral Agent such amendments to or additional
Security Documents as Collateral Agent deems necessary or advisable in order to
grant to Collateral Agent for the benefit of the Secured Parties, a perfected
security interest in the Equity Interests of such new Wholly Owned Restricted
Subsidiary which are owned by any Credit Party and required to be pledged
pursuant to the Security Agreement, (II) deliver to Collateral Agent the
certificates (if any) representing such Equity Interests together with in the
case of such Equity Interests, undated stock powers endorsed in blank,
(III) cause such new Wholly Owned Restricted Subsidiary to take such actions
necessary or advisable (including executing and delivering a Joinder Agreement)
to grant to Collateral Agent for the benefit of the Secured Parties, a perfected
security interest in the collateral described in (subject to any requirements
set forth in the Security Agreement with respect to limitations on grant of
security interests in certain types of assets or Pledged Collateral and
limitations or exclusions from the requirement to perfect Liens on such Pledged
Collateral and excluding acts with respect to perfection of security interests
and Liens not required under, or excluded from the requirements under, the
Security Agreement) the Security Agreement and all other Property (limited, in
the case of Foreign Subsidiaries, to 65% of the voting Equity Interests and 100%
of the non-voting Equity Interests of such Foreign Subsidiaries) of such Wholly
Owned Restricted Subsidiary in accordance with the provisions of Section 9.08
hereof with respect to such new Wholly Owned Restricted Subsidiary, or by law or
as may be reasonably requested by Collateral Agent, and (IV) deliver to
Collateral Agent all legal opinions reasonably requested relating to the matters
described above covering matters similar to those covered in the opinions
delivered on the Closing Date with respect to such Guarantor; provided, however,
that Borrower shall use its commercially reasonable efforts to obtain such
approvals for any Mortgage(s), Ship Mortgage(s) and Lien(s) (including pledge of
the Equity Interests of such Subsidiary) to be granted by such Wholly Owned
Restricted Subsidiary and for the Guarantee of such Wholly Owned Restricted
Subsidiary as soon as reasonably practicable.  All of the foregoing actions
shall be at the sole cost and expense of the Credit Parties.

 

Notwithstanding the foregoing in this Section 9.11 to the contrary, it is
understood and agreed that (except with respect to Property constituting Leased
Property, as to which this paragraph shall not apply), no Lien(s), Mortgage(s),
Ship Mortgage(s) and/or Guarantee of the applicable Additional Credit Party
shall be required to be granted or delivered at such time as provided in the
paragraph above in this Section 9.11 as a result of such Lien(s), Mortgage(s),
Ship Mortgage(s) and/or Guarantee being prohibited (i) by the applicable Gaming
Authorities, any other applicable Governmental Authorities or applicable Law;
provided, however, that Borrower has used its commercially reasonable efforts to
obtain such approvals for such Lien(s), Mortgage(s), Ship Mortgage(s) and/or
Guarantee or (ii) any Contractual Obligation (except to the extent superseded by
the applicable provisions of the UCC), provided, that such Contractual
Obligation (A) is in existence on the Closing Date or, in the case of a Person
who will become an Additional Credit Party, is in existence on the date of such
acquisition or (B) except with respect to Mortgages, Ship Mortgages and liens on
leaseholds of Vessels and Replacement Vessels, in each case, required pursuant
to this Section 9.11, is not prohibited by Section 10.10.

 

SECTION 9.12.                      Limitation on Designations of Unrestricted
Subsidiaries.

 

(a)                                 Borrower may, on or after the Closing Date,
designate any Subsidiary of Borrower (other than a Subsidiary of Borrower which
owns one or more Principal Assets) as an “Unrestricted Subsidiary” under this
Agreement (a “Designation”) only if:

 

135

--------------------------------------------------------------------------------


 

(i)                                     no Default or Event of Default shall
have occurred and be continuing at the time of or immediately after giving
effect to such Designation;

 

(ii)                                  Borrower would be permitted under this
Agreement to make an Investment at the time of Designation (assuming the
effectiveness of such Designation) in an amount (the “Designation Amount”) equal
to the sum of (A) the fair market value of the Equity Interest of such
Subsidiary owned by Borrower and/or any of the Restricted Subsidiaries on such
date and (B) the aggregate amount of Indebtedness of such Subsidiary owed to
Borrower and the Restricted Subsidiaries on such date;

 

(iii)                               after giving effect to such Designation,
Borrower shall be in compliance with the Financial Maintenance Covenants on a
Pro Forma Basis as of the most recent Calculation Date; and

 

(iv)                              such Subsidiary is not the Tenant under the
Master Lease and does not own, operate or manage any Principal Asset.

 

Upon any such Designation after the Closing Date, Borrower and its Restricted
Subsidiaries shall be deemed to have made an Investment in such Unrestricted
Subsidiary in an amount equal to the Designation Amount.

 

(b)                                 Borrower may revoke any Designation of a
Subsidiary as an Unrestricted Subsidiary (a “Revocation”), whereupon such
Subsidiary shall then constitute a Restricted Subsidiary, if:

 

(i)                                     no Default or Event of Default shall
have occurred and be continuing at the time and immediately after giving effect
to such Revocation;

 

(ii)                                  after giving effect to such Revocation,
Borrower shall be in compliance with the Financial Maintenance Covenants on a
Pro Forma Basis as of the most recent Calculation Date; and

 

(iii)                               all Liens and Indebtedness of such
Unrestricted Subsidiary and its Subsidiaries outstanding immediately following
such Revocation would, if incurred at the time of such Revocation, have been
permitted to be incurred for all purposes of this Agreement.

 

(c)                                  All Designations and Revocations occurring
after the Closing Date must be evidenced by an Officer’s Certificate of Borrower
delivered to Administrative Agent with the Responsible Officer so executing such
certificate certifying compliance with the foregoing provisions of
Section 9.12(a) (in the case of any such Designations) and of
Section 9.12(b) (in the case of any such Revocations).

 

(d)                                 If Borrower designates a Guarantor as an
Unrestricted Subsidiary in accordance with this Section 9.12, the Obligations of
such Guarantor under the Credit Documents shall terminate and be of no further
force and effect and all Liens granted by such Guarantor under the applicable
Security Documents shall terminate and be released and be of no further force
and effect, and all Liens on the Equity Interests and debt obligations of such
Guarantor shall be terminated and released and of no further force and effect,
in each case, without any action required by Administrative Agent or Collateral
Agent.  At Borrower’s request, Administrative Agent and Collateral Agent will
execute and deliver any instrument evidencing such termination and Collateral
Agent shall take all actions appropriate in order to effect such termination and
release of such Liens and without recourse or warranty by Collateral Agent
(including the execution and delivery of appropriate UCC termination statements
and such other instruments and releases as may be necessary and appropriate to
effect such release).  Any such foregoing actions taken by Administrative Agent
and/or Collateral Agent shall be at the sole cost and expense of Borrower.

 

136

--------------------------------------------------------------------------------


 

SECTION 9.13.                      Limitation on Designation of Immaterial
Subsidiaries.

 

(a)                                 If for any reason the aggregate fair market
value of the assets of all the Immaterial Subsidiaries exceeds the Immaterial
Subsidiary Threshold Amount, then, promptly after the occurrence of such event
that causes the aggregate fair market value of all Immaterial Subsidiaries to
exceed the Immaterial Subsidiary Threshold Amount, Borrower shall designate (an
“Excluded Designation”) one or more Immaterial Subsidiaries as no longer
constituting Immaterial Subsidiaries for all purposes of this Agreement (an
“Excluded Immaterial Subsidiary”) as may be necessary to ensure that the
Immaterial Subsidiary Threshold is satisfied.  Borrower may redesignate (a
“Redesignation”) an Excluded Immaterial Subsidiary as constituting an Immaterial
Subsidiary for purposes of this Agreement so long as such redesignated Excluded
Immaterial Subsidiary is in compliance with the requirements of the definition
of Immaterial Subsidiary and such Redesignation does not cause or otherwise
result in the aggregate fair market value of the assets of all Immaterial
Subsidiaries (after giving effect to the Redesignation of the Excluded
Immaterial Subsidiary as an Immaterial Subsidiary) to exceed the Immaterial
Subsidiary Threshold Amount.  For purposes of this Section 9.13(a), fair market
value shall be determined as of the most recent Calculation Date.

 

(b)                                 Any such Excluded Designation or
Redesignation must be evidenced by an Officer’s Certificate of Borrower
delivered to Administrative Agent with the Responsible Officer executing such
certificate certifying compliance with the foregoing provisions of
Section 9.13(a).

 

(c)                                  If Borrower redesignates an Excluded
Immaterial Subsidiary as an Immaterial Subsidiary in accordance with this
Section 9.13, so long as no Default or Event of Default exists, the Obligations
of such Excluded Immaterial Subsidiary (as a Guarantor) under the Credit
Documents shall terminate and be of no further force and all Liens granted by
such Excluded Immaterial Subsidiary (as a Guarantor) under the applicable
Security Documents shall terminate and be released and be of no further force
and effect, in each case, without any action required by Administrative Agent or
Collateral Agent.  At Borrower’s request, Administrative Agent and Collateral
Agent will execute and deliver any instrument evidencing such termination and
Collateral Agent shall take all actions appropriate in order to effect the
termination and release of such Lien and without recourse or warranty by
Collateral Agent (including the execution and delivery of appropriate UCC
termination statements and such other instruments and releases as may be
necessary and appropriate to effect such release).  Any such foregoing actions
taken by Administrative Agent and/or Collateral Agent shall be at the sole cost
and expense of Borrower.

 

SECTION 9.14.                      Post-Closing Matters.  Borrower will cause to
be delivered or performed, as applicable, each of the following:

 

(a)                                 Mortgage Matters.  On or before the date
that is 120 days after the Closing Date (or such later date as is permitted by
Administrative Agent in its sole discretion):

 

(i)                                     Mortgaged Real Property.  Administrative
Agent shall have received with respect to each Mortgaged Real Property
identified on Schedule 1.01(E): (1) a Mortgage reasonably satisfactory to
Administrative Agent and in form for recording in the recording office of each
political subdivision where each such Mortgaged Real Property is situated, which
Mortgage shall, when recorded, be effective to create in favor of Collateral
Agent on behalf of the Secured Parties a valid, enforceable and perfected first
priority Lien (except to the extent limited by applicable Requirements of Law
(including, without limitation, any Gaming Laws)) on such Mortgaged Real
Property subordinate to no Liens other than Permitted Liens, (2) with respect to
each Mortgage, legal opinions, each of which shall be addressed to
Administrative Agent, Collateral Agent and the Lenders, dated the effective date
of such Mortgage and covering such matters as the Administrative Agent shall
reasonably request in a manner customary for transactions of this type and
evidence that Borrower has taken all actions required by Section 9.10(c)(i) with
respect to such Mortgage and (3) with respect to each Mortgaged Real Property
and Mortgage, such fixture filings, title insurance policies, insurance
certificates, surveys, consents, estoppels, Governmental Real Property
Disclosure Requirements, certificates, affidavits, instruments, returns and
other documents delivered in connection with the Existing Credit Agreement
substantially in the form delivered thereunder with such changes

 

137

--------------------------------------------------------------------------------


 

thereto as shall be necessary to reflect the Transactions and all of the
foregoing shall be reasonably satisfactory to Administrative Agent in form and
substance.

 

(ii)                                  Ship Mortgages.  Administrative Agent
shall have received with respect to each Mortgaged Vessel, if any, identified on
Schedule 8.13(b): (1) a Ship Mortgage granting in favor of Collateral Agent for
the benefit of the Secured Parties a legal, valid and enforceable first
preferred ship mortgage on such Mortgaged Vessel under Chapter 313 of Title 46
of the United States Code subject to Permitted Collateral Liens, executed and
delivered by a duly authorized officer of the appropriate Credit Party, in each
case, together with such certificates, affidavits and instruments as shall be
reasonably required in connection with filing or recordation thereof and to
grant a Lien on each such Mortgaged Vessel, (2) with respect to each Ship
Mortgage, legal opinions, each of which shall be addressed to Administrative
Agent, Collateral Agent and the Lenders, dated the effective date of such Ship
Mortgage and covering such matters as the Administrative Agent shall reasonably
request in a manner customary for transactions of this type and
(3)  certificates of insurance as required by each Ship Mortgage, which
certificates shall comply with the insurance requirements contained in
Section 9.02 and the applicable Ship Mortgage, and all of the foregoing shall be
reasonably satisfactory to Administrative Agent.

 

(b)                                 Flood Area.  Administrative Agent shall have
received a completed “Life-of-Loan” Federal Emergency Management Agency standard
flood hazard determination with respect to each Mortgaged Real Property for
which a Mortgage is granted pursuant to Section 9.14(a)(i) on or before the date
the related Mortgage is delivered to Administrative Agent (together with a
notice about special flood hazard area status and flood disaster assistance duly
executed by Borrower and the applicable Credit Party relating thereto).

 

(c)                                  Additional Post-Closing Deliverables. Each
of the documents and other agreements set forth on Schedule 9.14 shall be
delivered or performed, as applicable, within the respective time frames
specified therein.

 

ARTICLE X.

 

NEGATIVE COVENANTS

 

Each Credit Party, for itself and on behalf of its Restricted Subsidiaries,
covenants and agrees with the Administrative Agent, Collateral Agent and Lenders
that until the Obligations have been Paid in Full (and each Credit Party
covenants and agrees that it will cause its Restricted Subsidiaries to observe
and perform the covenants herein set forth applicable to any such Restricted
Subsidiary):

 

SECTION 10.01.               Indebtedness.  Borrower and its Restricted
Subsidiaries will not incur any Indebtedness, except:

 

(a)                                 Indebtedness incurred pursuant to this
Agreement and the other Credit Documents;

 

(b)                                 Indebtedness outstanding on the Closing Date
and listed on Schedule 10.01, and any Permitted Refinancings thereof;

 

(c)                                  Indebtedness under any Swap Contracts
(including, without limitation, any Interest Rate Protection Agreements);
provided that such Swap Contracts are entered into for bona fide hedging
activities and not for speculative purposes;

 

(d)                                 intercompany Indebtedness of Borrower and
the Restricted Subsidiaries to Borrower or other Restricted Subsidiaries;

 

138

--------------------------------------------------------------------------------


 

(e)                                  [Reserved]

 

(f)                                   Indebtedness in respect of workers’
compensation claims, self-insurance obligations, performance bonds, surety
appeal or similar bonds, completion guarantees and letters of credit provided by
Borrower or any of its Restricted Subsidiaries in the ordinary course of its
business (including to support Borrower’s or any of its Restricted Subsidiaries’
applications for Gaming Licenses or for the purposes referenced in this clause
(f));

 

(g)                                  Indebtedness arising from the honoring by a
bank or other financial institution of a check, draft or similar instrument
drawn against insufficient funds in the ordinary course of business; provided,
however, that such Indebtedness is extinguished within five (5) Business Days of
its incurrence;

 

(h)                                 Indebtedness (other than Indebtedness
referred to in Section 10.01(b)) in respect of Purchase Money Obligations and
Capital Lease Obligations and refinancings or renewals thereof, in an aggregate
principal amount not to exceed at any time outstanding, $100.0 million;

 

(i)                                     Indebtedness arising in connection with
endorsement of instruments for deposit in the ordinary course of business;

 

(j)                                    guarantees by Borrower or Restricted
Subsidiaries of Indebtedness otherwise permitted to be incurred by Borrower or
any Restricted Subsidiary under this Section 10.01;

 

(k)                                 Indebtedness of a Person that becomes a
Subsidiary of Borrower or any of its Restricted Subsidiaries after the date
hereof in connection with a Permitted Acquisition or other Acquisition permitted
hereunder; provided, however, that such Indebtedness existed at the time such
Person became a Subsidiary and was not created in anticipation or contemplation
thereof, and Permitted Refinancings thereof;

 

(l)                                     (i) Permitted Unsecured Indebtedness and
Permitted Second Lien Indebtedness, so long as (x) Borrower and its Restricted
Subsidiaries shall be in compliance with the Financial Maintenance Covenants on
a Pro Forma Basis as of the most recent Calculation Date and (y) no Event of
Default shall have occurred and be continuing after giving effect thereto and
(ii) Permitted Refinancings of any Indebtedness incurred pursuant to clause
(i) so long as (x) in the case of Permitted Refinancings of Permitted Second
Lien Indebtedness, such Permitted Refinancings qualify as either Permitted
Second Lien Indebtedness or Permitted Unsecured Indebtedness or (y) in the case
of Permitted Refinancings of Permitted Unsecured Indebtedness, such Permitted
Refinancings qualify as Permitted Unsecured Indebtedness;

 

(m)                             (i) Permitted First Lien Indebtedness, so long
as (w) the Consolidated Senior Secured Net Leverage Ratio shall not exceed 1.50
to 1.00 on a Pro Forma Basis as of the most recent Calculation Date,
(x) Borrower and its Restricted Subsidiaries shall be in compliance with the
Financial Maintenance Covenants on a Pro Forma Basis as of the most recent
Calculation Date, (y) no Event of Default shall have occurred and be continuing
after giving effect thereto, and (z) in the reasonable judgment of Borrower, the
terms of such Indebtedness, when taken as a whole, are no more restrictive in
any material respect than the terms of this Agreement and (ii) Permitted
Refinancings of any Indebtedness incurred pursuant to clause (i) so long as such
Permitted Refinancings qualify as Permitted First Lien Indebtedness, Permitted
Second Lien Indebtedness or Permitted Unsecured Indebtedness;

 

(n)                                 unsecured Indebtedness of the kind described
in clause (d) of the definition of “Indebtedness” so long, in the case of any
such Indebtedness other than earn-out obligations, at the time of incurrence
thereof, (i) no Event of Default shall have occurred and be continuing after
giving effect thereto and (ii) Borrower and its Restricted Subsidiaries shall be
in compliance with the Financial Maintenance Covenants on a Pro Forma Basis as
of the most recent Calculation Date;

 

139

--------------------------------------------------------------------------------


 

(o)                                 Permitted Unsecured Refinancing Debt,
Permitted First Priority Refinancing Debt and Permitted Second Priority
Refinancing Debt;

 

(p)                                 Indebtedness of Borrower under the Senior
Unsecured Notes, and Permitted Refinancings thereof;

 

(q)                                 unsecured Indebtedness of Borrower or any
Restricted Subsidiary in an aggregate principal amount not to exceed $100.0
million outstanding at any time;

 

(r)                                    Indebtedness consisting of the financing
of insurance premiums in the ordinary course of business; and

 

(s)                                   Investments under Section 10.04(k),
10.04(l), 10.04(m) and 10.04(s) consisting of guarantees in an aggregate amount
not to exceed $500.0 million at any time;

 

(t)                                    (A)                              
Indebtedness of Borrower in respect of one or more series of senior unsecured
notes or loans, senior secured first lien or junior lien notes or loans or
subordinated notes or loans that may be secured by the Collateral on a pari
passu or junior basis with the Obligations, that are issued or made in lieu of
New Revolving Commitments and/or New Term Loan Commitments pursuant to an
indenture, a loan agreement or a note purchase agreement or otherwise (any such
Indebtedness, “Incremental Equivalent Debt”); provided that (i) the aggregate
principal amount of all Incremental Equivalent Debt issued or incurred pursuant
to this Section 10.01(t) shall not, together with any Incremental Revolving
Commitments, New Term Loan Commitments (and, without duplication, New Term
Loans), Incremental Term A Loan Commitments (and, without
duplication, Incremental Term A Loans), and/or Incremental Term B Loan
Commitments (and, without duplication, Incremental Term B Loans) issued or
incurred (but excluding any such Incremental Term Loan Commitments that have
been terminated prior to such date without being funded) on or prior to such
date exceed the Incremental Loan Amount (with the Incremental Loan Amount to be
determined as if any Incremental Equivalent Debt is senior secured indebtedness
even if such Incremental Equivalent Debt is unsecured); (ii) no Event of Default
shall have occurred and be continuing or would exist immediately after giving
effect to such incurrence or issuance; provided that, with respect to any
Incremental Equivalent Debt the proceeds of which are used primarily to fund a
Permitted Acquisition or other Acquisition substantially concurrently upon the
receipt thereof, the absence of an Event of Default shall not constitute a
condition to the issuance or incurrence of such Incremental Equivalent Debt;
(iii) Borrower shall be in compliance with the Financial Maintenance Covenants
on a Pro Forma Basis as of the most recent Calculation Date (provided that, for
such purpose, (x) Consolidated Net Indebtedness shall not take into account any
cash or cash equivalents constituting proceeds of any Incremental Commitments to
be provided on such date or any cash or cash equivalents of any Incremental
Equivalent Debt to be issued or incurred on such date that may otherwise reduce
the amount of Consolidated Net Indebtedness and (y) in the case of any
Incremental Revolving Commitments and Incremental Equivalent Debt consisting of
revolving credit facilities, pro forma effect shall be given to any New
Revolving Loans, Revolving Loans under Incremental Revolving Commitments and any
loans under any Incremental Equivalent Debt consisting of a revolving credit
facility, in each case, to the extent actually made on such date, but any
proposed Incremental Revolving Commitments or Incremental Equivalent Debt to be
incurred on such date consisting of a revolving credit facility shall not
otherwise be treated as drawn); (iv) if such Incremental Equivalent Debt is
(x) secured on a pari passu basis with the Obligations, such Incremental
Equivalent Debt shall have a maturity date and Weighted Average Life to Maturity
(without giving effect to prepayments that reduce scheduled amortization) no
shorter than any then-existing Tranche of Term Loans or (y) secured on a second
lien (or other junior basis) or is unsecured, such Incremental Equivalent Debt
shall satisfy the definition of Permitted Junior Debt Conditions; (v) if such
Incremental Equivalent Debt is secured (x) on pari passu basis with the
Obligations, the holders of such Indebtedness (or their representative) and
Administrative Agent shall be party to the Pari Passu Intercreditor Agreement or
(y) or second lien (or other junior) basis to the Obligations, the holders of
such Indebtedness (or their representative) shall be party to the Second Lien
Intercreditor Agreement (as “Second Priority Debt Parties”) with the
Administrative Agent; (vi) except as set forth in clauses (i) — (v) of this
paragraph (t), the terms (excluding pricing, fees, rate floors, premiums,
optional prepayment or optional redemption provisions) of

 

140

--------------------------------------------------------------------------------


 

such Incremental Equivalent Debt are (as determined by Borrower in good faith),
taken as a whole, no more restrictive in any material respect than the terms set
forth in this Agreement; and (B) any Permitted Refinancing in respect thereof
that satisfies clause (A)(v) and (A)(vi) above;

 

(u)                                 Indebtedness used to finance, or incurred or
issued for the purpose of financing, Expansion Capital Expenditures or
Development Projects (including Permitted Refinancings thereof) in an aggregate
principal amount not to exceed $500.0 million at any time outstanding so long as
no Event of Default shall have occurred and be continuing after giving effect
thereto;

 

(v)                                 Indebtedness of Restricted Subsidiaries that
are Foreign Subsidiaries in an aggregate amount not to exceed $100.0 million at
any time outstanding, so long as such Indebtedness is not guaranteed by any
Credit Party; and

 

(w)                               Indebtedness in an aggregate amount not to
exceed $100.0 million at any time outstanding consisting of loans advanced by
GLPI or its Subsidiaries for the purpose of funding capital expenditures with
respect to gaming facilities and related assets, in each case, so long as (i) no
Event of Default shall have occurred and be continuing after giving effect
thereto and (ii) immediately after giving effect to such Indebtedness Borrower
shall be in compliance on a Pro Forma Basis with the Financial Maintenance
Covenants as of the most recent Calculation Date.

 

In the event that any item of Indebtedness meets more than one of the categories
set forth above in this Section 10.01, Borrower may classify such item of
Indebtedness and only be required to include the amount and type of such
Indebtedness in one or more of such clauses, at its election.

 

In addition, Borrower may, on or prior to the date that is ten (10) Business
Days after the First Amendment Incremental Commitments Availability Date, make a
one time change in the classification of an item of Indebtedness (or any portion
thereof) that was incurred under one or more clauses of this Section 10.01 after
the First Amendment Closing Date and prior to the First Amendment Incremental
Commitments Availability Date to any other clause of this Section 10.01;
provided that such Indebtedness (or portion thereof) would be permitted to be
incurred pursuant to such other clause at such time of reclassification. On the
date of such reclassification, Borrower shall deliver to Administrative Agent a
certificate of a Responsible Officer identifying such item of Indebtedness, the
clauses of this Section 10.01 that it was initially incurred under and the
clause under this Section 10.01 to which it is being reclassified and certifying
that such Indebtedness would be permitted to be incurred pursuant to such other
clause on the date of such reclassification.

 

SECTION 10.02.               Liens.  Neither Borrower nor any Restricted
Subsidiary shall create, incur, grant, assume or permit to exist, directly or
indirectly, any Lien on any Property now owned or hereafter acquired by it or on
any income or revenues or rights in respect of any thereof, except (the
“Permitted Liens”):

 

(a)                                 Liens for taxes, assessments or governmental
charges or levies not yet due and payable or delinquent and Liens for taxes,
assessments or governmental charges or levies, which are being contested in good
faith by appropriate proceedings and for which adequate reserves have been
established in accordance with GAAP;

 

(b)                                 Liens in respect of property of Borrower or
any Restricted Subsidiary imposed by law, which were incurred in the ordinary
course of business and do not secure Indebtedness for borrowed money, such as
carriers’, warehousemen’s, materialmen’s, landlord’s and mechanics’ liens,
maritime liens and other similar Liens arising in the ordinary course of
business (i) for amounts not yet overdue for a period of sixty (60) days or
(ii) for amounts that are overdue for a period in excess of sixty (60) days that
are being contested in good faith by appropriate proceedings (inclusive of
amounts that remain unpaid as a result of bona fide disputes with contractors,
including where the amount unpaid is greater than the amount in dispute), so
long as adequate reserves have been established in accordance with GAAP;

 

141

--------------------------------------------------------------------------------


 

(c)                                  Liens securing Indebtedness incurred
pursuant to Section 10.01(b) and listed on Schedule 10.02; provided, however,
that (i) such Liens do not encumber any Property of Borrower or any Restricted
Subsidiary other than (x) any such Property subject thereto on the Closing Date,
(y) after-acquired property that is affixed or incorporated into Property
covered by such Lien and (z) proceeds and products thereof, and (ii) the amount
of Indebtedness secured by such Liens does not increase, except as contemplated
by Section 10.01(b);

 

(d)                                 easements, rights-of-way, restrictions
(including zoning restrictions), covenants, encroachments, protrusions and other
similar charges or encumbrances, and minor title deficiencies on or with respect
to any Real Property, in each case whether now or hereafter in existence, not
(i) securing Indebtedness and (ii) individually or in the aggregate materially
interfering with the conduct of the business of Borrower and its Restricted
Subsidiaries, taken as a whole;

 

(e)                                  Liens arising out of judgments or awards
not resulting in an Event of Default;

 

(f)                                   Liens (other than any Lien imposed by
ERISA) (i) imposed by law or deposits made in connection therewith in the
ordinary course of business in connection with workers’ compensation,
unemployment insurance and other types of social security, (ii) incurred in the
ordinary course of business to secure the performance of tenders, statutory
obligations (other than excise taxes), surety, stay, customs and appeal bonds,
statutory bonds, bids, leases, government contracts, trade contracts, rental
obligations (limited, in the case of rental obligations, to security deposits
and deposits to secure obligations for taxes, insurance, maintenance and similar
obligations), utility services, performance and return of money bonds and other
similar obligations (exclusive of obligations for the payment of borrowed
money), (iii) arising by virtue of deposits made in the ordinary course of
business to secure liability for premiums to insurance carriers or (iv) Liens on
deposits made to secure Borrower’s or any of its Subsidiaries’ Gaming License
applications or to secure the performance of surety or other bonds issued in
connection therewith; provided, however, that to the extent such Liens are not
imposed by Law, such Liens shall in no event encumber any Property other than
cash and Cash Equivalents or, in the case of clause (iii), proceeds of insurance
policies;

 

(g)                                  Leases with respect to the assets or
properties of any Credit Party or its respective Subsidiaries, in each case
entered into in the ordinary course of such Credit Party’s or Subsidiary’s
business so long as each of the Leases entered into after the date hereof with
respect to Real Property constituting Collateral are subordinate in all respects
to the Liens granted and evidenced by the Security Documents and do not,
individually or in the aggregate, (x) interfere in any material respect with the
ordinary conduct of the business of the Credit Parties and their respective
Subsidiaries, taken as a whole, or (y) materially impair the use (for its
intended purposes) or the value of the Properties of the Credit Parties and
their respective Subsidiaries, taken as a whole; provided that upon the request
of Borrower, the Collateral Agent shall enter into a customary subordination and
non-disturbance and attornment agreement in connection with any such Lease;

 

(h)                                 Liens arising out of conditional sale, title
retention, consignment or similar arrangements for the sale of goods entered
into by Borrower or such Restricted Subsidiary in the ordinary course of
business;

 

(i)                                     Liens arising pursuant to Purchase Money
Obligations or Capital Lease Obligations (and refinancings or renewals thereof),
in each case, incurred pursuant to Section 10.01(h); provided, however, that
(i) the Indebtedness secured by any such Lien (including refinancings thereof)
does not exceed 100% of the cost of the property being acquired, constructed,
improved or leased at the time of the incurrence of such Indebtedness (plus, in
the case of refinancings, accrued interest on the Indebtedness refinanced and
fees and expenses relating thereto) and (ii) any such Liens attach only to the
property being financed pursuant to such Purchase Money Obligations or Capital
Lease Obligations (or in the case of refinancings which were previously financed
pursuant to such Purchase Money Obligations or Capital Lease Obligations) (and
directly related assets, including proceeds and replacements thereof) and do not
encumber any other Property of Borrower or any Restricted Subsidiary (it being
understood that

 

142

--------------------------------------------------------------------------------


 

all Indebtedness to a single lender shall be considered to be a single Purchase
Money Obligation, whether drawn at one time or from time to time);

 

(j)                                    bankers’ Liens, rights of setoff and
other similar Liens existing solely with respect to cash and Cash Equivalents on
deposit in one or more accounts maintained by Borrower or any Restricted
Subsidiary, in each case granted in the ordinary course of business in favor of
the bank or banks with which such accounts are maintained, securing amounts
owing to such bank with respect to cash management and operating account
arrangements, including those involving pooled accounts and netting
arrangements; provided, however, that, unless such Liens are non-consensual and
arise by operation of law, in no case shall any such Liens secure (either
directly or indirectly) the repayment of any Indebtedness;

 

(k)                                 Liens on assets of a Person existing at the
time such Person is acquired or merged with or into or consolidated with
Borrower or any Restricted Subsidiary (and not created in connection with or in
anticipation or contemplation thereof); provided, however, that such Liens do
not extend to assets not subject to such Liens at the time of acquisition (other
than improvements and attachments thereon, accessions thereto and proceeds
thereof) and are no more favorable to the lienholders than the existing Lien;

 

(l)                                     in addition to Liens otherwise permitted
by this Section 10.02, other Liens incurred with respect to any Indebtedness or
other obligations of Borrower or any of its Subsidiaries; provided, however,
that (x) the aggregate principal amount of such Indebtedness secured by such
Liens shall not exceed $50.0 million at any time outstanding, and (y) any such
Liens on Collateral shall be junior or otherwise subordinated in all respects to
any Liens in favor of Collateral Agent on any of the Collateral to the
reasonable satisfaction of Administrative Agent;

 

(m)                             (i) licenses of Intellectual Property to GLPI or
one of its Subsidiaries for use in connection with its ownership and operation
of the TRS Properties, and (ii) licenses of Intellectual Property granted by
Borrower or any Restricted Subsidiary in the ordinary course of business and not
interfering in any material respect with the ordinary conduct of the business of
Borrower and its Restricted Subsidiaries, taken as a whole;

 

(n)                                 Liens pursuant to the Credit Documents,
including, without limitation, Liens related to Cash Collateralizations;

 

(o)                                 Permitted Vessel Liens;

 

(p)                                 Liens arising under applicable Gaming Laws;
provided, however, that no such Lien constitutes a Lien securing repayment of
Indebtedness for borrowed money;

 

(q)                                 (i) Liens pursuant to the Master Lease and
similar leases entered into for the purpose of, or with respect to, operating or
managing gaming facilities and related assets, which Liens are limited to the
leased property under the applicable lease and granted to the landlord under
such lease for the purpose of securing the obligations of the tenant under such
lease to such landlord and (ii) Liens on cash and Cash Equivalents (and on the
related escrow accounts or similar accounts, if any) required to be paid to the
lessors (or lenders to such lessors) under such leases or maintained in an
escrow account or similar account pending application of such proceeds in
accordance with the applicable lease;

 

(r)                                    Liens to secure Indebtedness incurred
pursuant to Section 10.01(v); provided that such Liens do not encumber any
Property of Borrower or any Restricted Subsidiary other than any Foreign
Subsidiary;

 

(s)                                   Prior Mortgage Liens with respect to the
applicable Mortgaged Real Property;

 

143

--------------------------------------------------------------------------------


 

(t)                                    Liens on cash and Cash Equivalents
deposited to Discharge, redeem or defease Indebtedness that was permitted to so
be repaid;

 

(u)                                 Liens arising from precautionary UCC
financing statements filings regarding operating leases or consignment of goods
entered into in the ordinary course of business;

 

(v)                                 Liens on the Collateral securing
(i) Permitted First Lien Indebtedness permitted under Section 10.01(m) or
Permitted First Priority Refinancing Debt and, in each case, subject to the Pari
Passu Intercreditor Agreement or (ii) Permitted Second Lien Indebtedness
permitted under Sections 10.01(l) or 10.01(m) or Permitted Second Priority
Refinancing Debt and, in each case, subject to the Second Lien Intercreditor
Agreement (as “Second Priority Liens”);

 

(w)                               Liens on the Collateral securing Incremental
Equivalent Debt, and Permitted Refinancings thereof, in each case, permitted
under 10.01(t) and subject to the Pari Passu Intercreditor Agreement or the
Second Lien Intercreditor Agreement (in the case of Liens intended to be
subordinated to the Liens securing the Obligations, as “Second Priority Liens”),
as and to the extent applicable;

 

(x)                                 Liens solely on any cash earnest money
deposits made by Borrower or any of its Subsidiaries in connection with any
letter of intent or purchase agreement in respect of a Permitted Acquisition or
Investment (including any other Acquisition) not prohibited by this Agreement;

 

(y)                                 in the case of any non-Wholly Owned
Subsidiary or Joint Venture, any put and call arrangements or restrictions on
disposition related to its Equity Interests set forth in its organizational
documents or any related joint venture or similar agreement;

 

(z)                                  Liens arising in connection with
transactions relating to the selling or discounting of accounts receivable in
the ordinary course of business;

 

(aa)                          licenses, leases or subleases granted to other
Persons not materially interfering with the conduct of the business of Borrower
and its Subsidiaries taken as a whole;

 

(bb)                          any interest or title of a lessor, sublessor,
licensee or licensor under any lease or license agreement permitted by this
Agreement;

 

(cc)                            Liens created by the applicable Transfer
Agreement;

 

(dd)                          Liens securing obligations of any Person in
respect of employee deferred compensation and benefit plans in connection with
“rabbi trusts” or other similar arrangements; and

 

(ee)                            Liens arising pursuant to Indebtedness incurred
pursuant to Section 10.01(u).

 

In connection with the granting of Liens of the types described in clauses (c),
(g), (k), (l), (r), (s), (t), (v) and (w) of this Section 10.02 by Borrower of
any of its Restricted Subsidiaries, Administrative Agent and Collateral Agent
shall be authorized to take any actions deemed appropriate by it in connection
therewith (including, without limitation, by entering into or amending
appropriate lien subordination or intercreditor agreements).

 

SECTION 10.03.               Master Lease.  Neither Borrower nor Tenant will
terminate or allow or consent to the termination of the Master Lease or will
enter into any amendment, waiver or modification to the Master Lease if (i) such
amendment, waiver or modification could reasonably be expected to have a
Material Adverse Effect or (ii) after giving pro forma effect to such amendment,
waiver or modification, Borrower will not be in compliance with

 

144

--------------------------------------------------------------------------------


 

the provisions of Section 10.08; provided that neither Borrower nor Tenant will
allow any amendment, waiver or modification of the Master Lease that
(i) shortens the term of the Master Lease to less than twenty (20) years
(including extension or renewal options) from the date of such amendment, waiver
or modification, (ii) tightens the financial covenants applicable to the tenant
under the Master Lease (other than technical amendments to the definitions of
such financial terms so long as such amendments do not materially affect the
Tenant’s ability to comply with such financial covenants), (iii) amends, waives
or modifies Articles XIV (Insurance Proceeds), XV (Condemnation), XVII
(Leasehold Mortgagees), XXII (Assignments) or XXXVI (Organized Sale Process) of
the Master Lease (including by amendment of the defined terms used therein) in a
manner adverse in any material respects to the interests of the Secured Parties
or (iv) amends, waives or modifies Article XI (Liens) of the Master Lease to the
extent adversely impacting the ability of the Secured Parties to obtain or
maintain a Lien on the Properties of Borrower or its Restricted Subsidiaries, in
each case, without the consent of the Required Lenders.  Tenant shall not
transfer its rights or obligations under the Master Lease to any Person other
than to Borrower or a Guarantor; provided, however, that no such transfer shall
be permitted hereunder unless expressly permitted under the Master Lease or
consented to in writing by Landlord.

 

SECTION 10.04.               Investments, Loans and Advances.  Neither Borrower
nor any Restricted Subsidiary will, directly or indirectly, make any Investment,
except for the following:

 

(a)                                 Investments outstanding on the Closing Date
and identified on Schedule 10.04 and any Investments received in respect thereof
without the payment of additional consideration (other than through the issuance
of or exchange of Qualified Capital Stock);

 

(b)                                 Investments in cash and Cash Equivalents;

 

(c)                                  Borrower may enter into Swap Contracts to
the extent permitted by Section 10.01(c);

 

(d)                                 Investments (i) by Borrower in any
Restricted Subsidiary, (ii) by any Restricted Subsidiary in Borrower, (iii) by a
Restricted Subsidiary in another Restricted Subsidiary and (iv) by Borrower or
any Restricted Subsidiary in any other Company (provided that Investments
pursuant to this clause (iv) shall not exceed $50.0 million in the aggregate
outstanding at any time); provided that, in each case, any intercompany loan (it
being understood and agreed that intercompany receivables or advances made in
the ordinary course of business do not constitute loans) in excess of $10.0
million individually shall be evidenced by a promissory note and, to the extent
that the payee, holder or lender of such intercompany loan is a Credit Party,
such promissory note shall be pledged (and delivered) by such Credit Party to
Collateral Agent on behalf of the Secured Parties;

 

(e)                                  Borrower and its Restricted Subsidiaries
may sell or transfer assets to the extent permitted by Section 10.05;

 

(f)                                   Investments in securities of trade
creditors or customers received pursuant to any plan of reorganization or
similar arrangement upon the bankruptcy or insolvency of such trade creditors or
customers or in settlement of delinquent or overdue accounts in the ordinary
course of business;

 

(g)                                  Investments made by Borrower or any
Restricted Subsidiary as a result of consideration received in connection with
an Asset Sale made in compliance with Section 10.05;

 

(h)                                 Investments consisting of moving,
entertainment and travel expenses, drawing accounts and similar expenditures
made to officers, directors and employees in the ordinary course of business not
to exceed $10.0 million in the aggregate at any time outstanding;

 

(i)                                     Permitted Acquisitions;

 

145

--------------------------------------------------------------------------------


 

(j)                                    extensions of trade credit (including to
gaming customers) in the ordinary course of business;

 

(k)                                 in addition to Investments otherwise
permitted by this Section 10.04, other Investments by Borrower or any of its
Restricted Subsidiaries; provided that the amount of such Investments to be made
pursuant to this Section 10.04(k), together with the Outstanding Investment
Amount as of such date, do not exceed the sum of (i) $500 million plus (ii) the
Aggregate Existing Investment Reductions as of such date and, provided further,
that (x) at the time of making such Investment and after giving effect thereto,
no Event of Default shall have occurred and be continuing, (y) immediately after
giving effect to such Investment Borrower shall be in compliance on a Pro Forma
Basis with the Financial Maintenance Covenants as of the most recent Calculation
Date and (z) Borrower shall designate each such Investment as having been made
pursuant to this Section 10.04(k) in the Compliance Certificate for the fiscal
quarter in which such Investment is made;

 

(l)                                     in addition to Investments otherwise
permitted by this Section 10.04, Investments by Borrower or any of its
Restricted Subsidiaries; provided that (i) the amount of such Investments to be
made pursuant to this Section 10.04(l) do not exceed the Available Amount
determined at the time such Investment is made, (ii) immediately before and
after giving effect thereto, no Event of Default has occurred and is continuing
and (iii) immediately after giving effect thereto Borrower shall be in
compliance on a Pro Forma Basis with the Financial Maintenance Covenants as of
the most recent Calculation Date;

 

(m)                             additional Investments so long as, at the time
such Investment is made and after giving effect thereto, (x) no Event of Default
has occurred and is continuing and (y) the Consolidated Senior Secured Net
Leverage Ratio is less than or equal to 1.50 to 1.00 on a Pro Forma Basis as of
the most recent Calculation Date;

 

(n)                                 payments with respect to any Qualified
Contingent Obligations, so long as, at the time such Qualified Contingent
Obligation was incurred or, if earlier, the agreement to incur such Qualified
Contingent Obligations was entered into, such Investment was permitted under
this Agreement;

 

(o)                                 Investments of a Restricted Subsidiary
acquired after the Closing Date or of a Person merged or consolidated with or
into Borrower or a Restricted Subsidiary, in each case in accordance with the
terms of this Agreement to the extent that such Investments were not made in
contemplation of or in connection with such acquisition, merger or consolidation
and were in existence on the date of such acquisition, merger or consolidation;

 

(p)                                 Investments in the nature of pledges or
deposits with respect to leases or utilities provided to third parties in the
ordinary course of business;

 

(q)                                 Investments in Unrestricted Subsidiaries in
an amount not to exceed $50.0 million outstanding at any time; provided that,
the amount of such Investments outstanding shall be deemed to equal the
aggregate amount, in each case, valued at fair market value at the time each
such Investment was made, of such Investments minus (x) Specified Unrestricted
Subsidiaries Investment Returns received on or prior to such date, and
(y) reductions in the amount of such Investments as provided in the definition
of “Investment”.

 

(r)                                    the occurrence of a Reverse Trigger Event
under any applicable Transfer Agreement; and

 

(s)                                   so long as immediately before and after
giving effect thereto no Event of Default has occurred and is continuing and
after giving effect thereto Borrower will be in compliance on a Pro Forma Basis
with the Financial Maintenance Covenants as of the most recent Calculation Date,
Borrower and its Restricted Subsidiaries may make Investments in an amount not
to exceed $250.0 million outstanding at any time minus the aggregate amount of
Restricted Payments made pursuant to Section 10.06(i)(i) and the aggregate
amount of Junior Prepayments made pursuant to Section 10.09(a)(i); provided
that, the amount of such Investments outstanding shall be deemed to equal the
aggregate amount, in each case, valued at fair market value at the time each
such Investment was made, of such

 

146

--------------------------------------------------------------------------------


 

Investments minus (x) Specified General Investment Returns received on or prior
to such date, and (y) reductions in the amount of such Investments as provided
in the definition of “Investment”.

 

SECTION 10.05.               Mergers, Consolidations and Sales of Assets. 
Neither Borrower nor any Restricted Subsidiary will wind up, liquidate or
dissolve its affairs or enter into any transaction of merger or consolidation
(other than solely to change the jurisdiction of organization or type of
organization (to the extent in compliance with the applicable provisions of the
Security Agreement)), or convey, sell, lease or sublease (as lessor or
sublessor), transfer or otherwise dispose of any substantial part of its
business, property or assets, except for:

 

(a)                                 Capital Expenditures by Borrower and the
Restricted Subsidiaries;

 

(b)                                 Sales or dispositions of used, worn out,
obsolete or surplus Property or Property no longer useful in the business of
Borrower by Borrower and the Restricted Subsidiaries in the ordinary course of
business and the abandonment or other sale of Intellectual Property that is, in
the reasonable judgment of Borrower, no longer economically practicable to
maintain or useful in the conduct of the business of Borrower and its Restricted
Subsidiaries taken as a whole; and the termination or assignment of Contractual
Obligations (other than the Master Lease) to the extent such termination or
assignment does not have a Material Adverse Effect;

 

(c)                                  Asset Sales by Borrower or any Restricted
Subsidiary; provided that (i) at the time of such Asset Sale, no Event of
Default then exists or would arise therefrom, (ii) Borrower or any of its
Restricted Subsidiaries shall receive not less than 75% of such consideration in
the form of (x) cash or Cash Equivalents or (y) Permitted Business Assets (in
each case, free and clear of all Liens at the time received other than Permitted
Liens) (it being understood that for the purposes of clause (c)(ii)(x), the
following shall be deemed to be cash:  (A) any liabilities (as shown on
Borrower’s or such Restricted Subsidiary’s most recent balance sheet provided
hereunder or in the footnotes thereto) of Borrower or such Restricted
Subsidiary, other than liabilities that are by their terms subordinated to the
payment in cash of the Obligations, that are assumed by the transferee with
respect to the applicable Asset Sale and for which all of its Restricted
Subsidiaries shall have been validly released by all applicable creditors in
writing, (B) any securities received by such Restricted Subsidiary from such
transferee that are converted by such Restricted Subsidiary into cash or Cash
Equivalents (to the extent of the cash or Cash Equivalents received) within one
hundred and eighty (180) days following the closing of the applicable
disposition, (C) any Designated Non-Cash Consideration received in respect of
such disposition having an aggregate fair market value, taken together with all
other Designated Non-Cash Consideration received pursuant to this clause
(C) that is at that time outstanding, not in excess of $75.0 million, with the
fair market value of each item of Designated Non-Cash Consideration being
measured at such date of receipt or such agreement, as applicable, and without
giving effect to subsequent changes in value) and (iii) the Net Available
Proceeds therefrom shall be applied as specified in Section 2.10(a)(iii);

 

(d)                                 Liens permitted by
Section 10.02, Investments may be made to the extent permitted by Sections 10.04
and Restricted Payments may be made to the extent permitted by Section 10.06;

 

(e)                                  Borrower and the Restricted Subsidiaries
may dispose of cash and Cash Equivalents;

 

(f)                                   Borrower and the Restricted Subsidiaries
may lease (as lessor or sublessor) real or personal property to the extent
permitted under Section 10.02;

 

(g)                                  (i) licenses of Intellectual Property to
GLPI or any of its Subsidiaries for use in connection with the ownership and
operation of the TRS Properties and (ii) licenses and sublicenses by Borrower or
any of its Restricted Subsidiaries of software and Intellectual Property in the
ordinary course of business shall be permitted;

 

147

--------------------------------------------------------------------------------


 

(h)                                 (A) Borrower or any Restricted Subsidiary
may transfer or lease property to or acquire or lease property from Borrower or
any Restricted Subsidiary; provided that the sum of (x) the aggregate fair
market value of all Property transferred by Borrower and Domestic Subsidiaries
of Borrower that are Restricted Subsidiaries to Foreign Subsidiaries of Borrower
under this clause (A) plus (y) all lease payments made by Borrower and Domestic
Subsidiaries of Borrower that are Restricted Subsidiaries to Foreign
Subsidiaries of Borrower in respect of leasing of property by Borrower and
Domestic Subsidiaries of Borrower that are Restricted Subsidiaries from Foreign
Subsidiaries shall not exceed $25.0 million in any fiscal year of Borrower;
(B) any Restricted Subsidiary may merge or consolidate with or into Borrower (as
long as Borrower is the surviving Person) or any Guarantor (as long as the
surviving Person is, or becomes substantially concurrently with such merger or
consolidation, a Guarantor); (C) any Restricted Subsidiary may merge or
consolidate with or into any other Restricted Subsidiary (so long as, if either
Restricted Subsidiary is a Guarantor, the surviving Person is, or becomes
substantially concurrently with such merger or consolidation, a Guarantor); and
(D) any Restricted Subsidiary may be voluntarily liquidated, voluntarily wound
up or voluntarily dissolved (so long as any such liquidation or winding up does
not constitute or involve an Asset Sale to any Person other than to Borrower or
any other Restricted Subsidiary or any other owner of equity interests in such
Restricted Subsidiary unless such Asset Sale is otherwise permitted pursuant to
this Section 10.05); provided, however, that, in each case with respect to
clauses (A), (B) and (C) of this Section 10.05(h) (other than in the case of a
transfer to a Foreign Subsidiary permitted under clause (A) above), the Lien on
such property granted in favor of Collateral Agent under the Security Documents
shall be maintained in accordance with the provisions of this Agreement and the
applicable Security Documents;

 

(i)                                     voluntary terminations of Swap Contracts
and other assets or contracts in the ordinary course of business;

 

(j)                                    conveyances, sales, leases, transfers or
other dispositions which do not constitute Asset Sales;

 

(k)                                 any taking by a Governmental Authority of
assets or property, or any part thereof, under the power of eminent domain or
condemnation;

 

(l)                                     Borrower and its Restricted Subsidiaries
may make sales, transfers or other dispositions of property subject to a
Casualty Event;

 

(m)                             Borrower and its Restricted Subsidiaries may
make sales, transfers or other dispositions of Investments in Joint Ventures to
the extent required by, or made pursuant to, customary buy/sell arrangements
between the joint venture parties set forth in joint venture arrangements and
similar binding arrangements;

 

(n)                                 Borrower and its Restricted Subsidiaries may
make sales, transfers or other dispositions pursuant to the Transaction
Agreements, including, without limitation, sales, transfers or other
dispositions of Equity Interests and other Property to Borrower or any of its
Subsidiaries or to GLPI or any of its Subsidiaries in connection with the
Spin-Off or the Conversion;

 

(o)                                 any transfer of Equity Interests of any
Restricted Subsidiary or any Gaming Facility in connection with the occurrence
of a Trigger Event;

 

(p)                                 transfers, sales or dispositions of Real
Property and related assets to GLPI or its Subsidiaries (including, without
limitation, in connection with any Specified Sale Leaseback Transaction), to the
extent Borrower or its Restricted Subsidiaries will lease such real property and
related assets; provided that (i) at the time of such transfer, sale or
disposition, no Event of Default then exists or would arise therefrom,
(ii) Borrower or any of its Restricted Subsidiaries shall receive not less than
50% of such consideration in the form of cash or Cash Equivalents (free and
clear of all Liens at the time received other than Permitted Liens) (it being
understood that for the purposes of clause (p)(ii), the following shall be
deemed to be cash:  (A) any liabilities (as shown on Borrower’s or such
Restricted Subsidiary’s most recent balance sheet provided hereunder or in the
footnotes thereto) of Borrower or

 

148

--------------------------------------------------------------------------------


 

such Restricted Subsidiary, other than liabilities that are by their terms
subordinated to the payment in cash of the Obligations, that are assumed by the
transferee with respect to the applicable transfer, sale or disposition and for
which all of its Restricted Subsidiaries shall have been validly released by all
applicable creditors in writing and (B) any securities received by such
Restricted Subsidiary from such transferee that are converted by such Restricted
Subsidiary into cash or Cash Equivalents (to the extent of the cash or Cash
Equivalents received) within one hundred and eighty (180) days following the
closing of the applicable disposition) and (iii) the Net Available Proceeds
therefrom shall be applied as specified in Section 2.10(a)(iii); and

 

(q)                                 transfers or other dispositions of GLPI
Assets and GLPI Liabilities (in each case, as defined in the Separation and
Distribution Agreement) to GLPI or its Subsidiaries pursuant to the Separation
and Distribution Agreement (as in effect on the date hereof or as amended after
the date hereof in a manner not materially adverse to the interests of the
Lenders).

 

Notwithstanding anything contained in this Agreement to the contrary, in no
event may any transfer, sale, conveyance or other disposition to any Person
other than a Credit Party constitute all or substantially all of Borrower’s
property or assets, on a consolidated basis; provided that the Transactions and
any transactions related thereto, including, without limitation, the Spin-Off
and the Conversion, shall not constitute a transfer, sale, conveyance or other
disposition of all or substantially all of Borrower’s property or assets, on a
consolidated basis.

 

To the extent any Collateral is sold, transferred or otherwise disposed of as
permitted by this Section 10.05 or in connection with a transaction approved by
the Required Lenders, in each case, to a Person other than a Credit Party, so
long as no Event of Default exists, such Collateral (unless sold to Borrower or
a Guarantor) shall, except as set forth in the proviso to Section 10.05(h), be
sold, transferred or otherwise disposed of free and clear of the Liens created
by the Security Documents, and Collateral Agent shall take all actions
appropriate or reasonably requested by Borrower in order to effect the foregoing
at the sole cost and expense of Borrower and without recourse or warranty by
Collateral Agent (including the execution and delivery of appropriate UCC
termination statements and such other instruments and releases as may be
necessary and appropriate to effect such release).  To the extent any such sale,
transfer or other disposition results in a Guarantor no longer constituting a
Subsidiary of Borrower, so long as no Event of Default exists, the Obligations
of such Guarantor and all obligations of such Guarantor under the Credit
Documents shall terminate and be of no further force and effect, and each of
Administrative Agent and Collateral Agent shall take such actions, at the sole
expense of Borrower, as are appropriate or requested by Borrower in connection
with such termination.

 

SECTION 10.06.               Restricted Payments.  Neither Borrower nor any of
its Restricted Subsidiaries shall, directly or indirectly, declare or make any
Restricted Payment at any time, except, without duplication, (a) Borrower or any
Restricted Subsidiary may make Restricted Payments to the extent permitted
pursuant to Section 2.09(b)(ii), (b) any Restricted Subsidiary of Borrower may
declare and make Restricted Payments to Borrower or any Wholly Owned Subsidiary
of Borrower which is a Restricted Subsidiary, (c) any Restricted Subsidiary of
Borrower, if such Restricted Subsidiary is not a Wholly Owned Subsidiary, may
declare and make Restricted Payments in respect of its Equity Interests to all
holders of such Equity Interests generally so long as Borrower or its respective
Restricted Subsidiary that owns such Equity Interest or interests in the Person
making such Restricted Payments receives at least its proportionate share
thereof (based upon its relative ownership of the subject Equity Interests and
the terms thereof), (d) Borrower and its Restricted Subsidiaries may engage in
transactions to the extent permitted by Section 10.04 and Section 10.05,
(e) Borrower and its Restricted Subsidiaries may make Restricted Payments in
respect of Disqualified Capital Stock issued in compliance with the terms
hereof, (f) Borrower may repurchase common stock or common stock options from
present or former officers, directors or employees (or heirs of, estates of or
trusts formed by such Persons) of any Company upon the death, disability,
retirement or termination of employment of such officer, director or employee or
pursuant to the terms of any stock option plan or like agreement; provided,
however, that the aggregate amount of payments under this clause (f) shall not
exceed $10.0 million in any fiscal year of Borrower, (g) Borrower and its
Restricted Subsidiaries may (i) repurchase Equity Interests to the extent deemed
to occur upon exercise of stock options, warrants or rights in respect thereof
to the

 

149

--------------------------------------------------------------------------------


 

extent such Equity Interests represent a portion of the exercise price of such
options, warrants or rights in respect thereof and (ii) make payments in respect
of withholding or similar taxes payable or expected to be payable by any present
or former member of management, director, officer, employee, or consultant of
Borrower or any of its Subsidiaries or family members, spouses or former
spouses, heirs of, estates of or trusts formed by such Persons in connection
with the exercise of stock options or grant, vesting or delivery of Equity
Interests, (h) Borrower and its Restricted Subsidiaries may make Restricted
Payments to allow the payment of cash in lieu of the issuance of fractional
shares upon the exercise of options or, warrants or rights or upon the
conversion or exchange of or into Equity Interests, or payments or distributions
to dissenting stockholders pursuant to applicable law, (i) so long as
immediately before and after giving effect thereto no Event of Default has
occurred and is continuing and after giving effect thereto Borrower will be in
compliance on a Pro Forma Basis with the Financial Maintenance Covenants as of
the most recent Calculation Date, Borrower and its Restricted Subsidiaries may
make Restricted Payments in an aggregate amount not to exceed (i) $250.0
million, minus the aggregate amount of Junior Prepayments made pursuant to
Section 10.09(a)(i) and the aggregate amount of Investments made pursuant to
Section 10.04(s), plus (ii) the Available Amount, plus (iii) such additional
amount so long as the Consolidated Senior Secured Net Leverage Ratio is less
than or equal to 1.50 to 1.00 on a Pro Forma Basis as of the most recent
Calculation Date, (j) Borrower may make Restricted Payments pursuant to or in
connection with the Transactions, including, without limitation, the Spin-Off
and (k) to the extent constituting Restricted Payments, Borrower may make
payments to counterparties under Swap Contracts entered into in connection with
the issuance of convertible or exchangeable debt.

 

SECTION 10.07.               Transactions with Affiliates.  Neither Borrower nor
any of its Restricted Subsidiaries shall enter into any transaction, including,
without limitation, any purchase, sale, lease or exchange of Property, the
rendering of any service or the payment of any management, advisory or similar
fees, with any Affiliate (other than Borrower or any Restricted Subsidiary)
unless such transaction is upon fair and reasonable terms no less favorable to
Borrower or such Restricted Subsidiary, as the case may be, than it would obtain
in a comparable arm’s length transaction with a Person that is not an Affiliate;
provided, however, that notwithstanding the foregoing, Borrower and its
Restricted Subsidiaries (i) may enter into indemnification and employment
agreements and arrangements with directors, officers and employees, (ii) may
enter into the transactions described in Borrower’s SEC filings prior to the
Closing Date, (iii) may make Investments and Restricted Payments permitted
hereunder, (iv) may enter into the Transaction Agreements (in each case,
including any amendment, restatement, replacement or other modification thereof,
so long as such amendment, restatement, replacement or other modification is not
adverse to the Lenders in any material respect) and the transactions
contemplated thereby, (v) may enter into the transactions contemplated by each
applicable Transfer Agreement (vi) may permit Unrestricted Subsidiaries
operating the Hollywood Casino Sioux City to use and operate such Gaming
Facility in the ordinary course of its business (which for the avoidance of
doubt, shall not require the payment of rent or other consideration to Tenant
for the use of such Gaming Facility) and (vii) may enter into transactions with
Unaffiliated Joint Ventures and Wholly Owned Subsidiaries of Unaffiliated Joint
Ventures, in each case, relating to the provision of management services,
overhead, sharing of customer lists and customer loyalty programs.

 

SECTION 10.08.               Financial Covenants.

 

(a)                                 Maximum Consolidated Total Net Leverage
Ratio.  Borrower shall not permit the Consolidated Total Net Leverage Ratio as
of the last day of any fiscal quarter of Borrower commencing with (i) the first
complete fiscal quarter ending after the Closing Date through the fiscal quarter
ending December 31, 2014 to exceed 4.00 to 1.00, (ii) the fiscal quarter ending
March 31, 2015 and each fiscal quarter thereafter through the fiscal quarter
ending December 31, 2017 to exceed 5.25 to 1.00 and (iii) the fiscal quarter
ending March 31, 2018 and each fiscal quarter thereafter to exceed 4.50 to 1.00.

 

(b)                                 Maximum Consolidated Senior Secured Net
Leverage Ratio.  Borrower shall not permit the Consolidated Senior Secured Net
Leverage Ratio as of the last day of any fiscal quarter of Borrower commencing

 

150

--------------------------------------------------------------------------------


 

with (i) the first complete fiscal quarter ending after the Closing Date through
the fiscal quarter ending December 31, 2014 to exceed 2.50 to 1.00, (ii) the
fiscal quarter ending March 31, 2015 and each fiscal quarter thereafter through
the fiscal quarter ending December 31, 2017 to exceed 3.25 to 1.00 and (iii) the
fiscal quarter ending March 31, 2018 and each fiscal quarter thereafter to
exceed 2.75 to 1.00.

 

(c)                                  Minimum Interest Coverage Ratio.  Borrower
shall not permit the Interest Coverage Ratio as of the last day of any fiscal
quarter of Borrower commencing with the first complete fiscal quarter ending
after the Closing Date to be less than 2.50 to 1.00.

 

SECTION 10.09.               Certain Payments of Indebtedness. None of Borrower
or any of its Restricted Subsidiaries will, nor will they permit any Restricted
Subsidiary to voluntarily prepay, redeem, purchase, defease or otherwise satisfy
prior to the scheduled maturity thereof in any manner (it being understood that
payments of regularly scheduled principal and interest shall be permitted) any
Disqualified Capital Stock or Other Junior Indebtedness or make any payment in
violation of any subordination terms or intercreditor agreement applicable to
any such Indebtedness (such payments, “Junior Prepayments”), except (a) so long
as no Event of Default shall have occurred and be continuing or would result
therefrom and after giving effect thereto Borrower will be in compliance on a
Pro Forma Basis with the Financial Maintenance Covenants as of the most recent
Calculation Date, Borrower may make Junior Prepayments in an aggregate amount
not to exceed (i) $250.0 million, minus the aggregate amount of Restricted
Payments made pursuant to Section 10.06(i)(i) and the aggregate amount of
Investments made pursuant to Section 10.04(s), plus (ii) the Available Amount,
plus (iii) any additional or other amount (regardless of whether the amounts
referenced in clause (i) or (ii) have been utilized) so long as  the
Consolidated Senior Secured Net Leverage Ratio is less than or equal to 1.50 to
1.00 on a Pro Forma Basis as of the most recent Calculation Date, (b) a
Permitted Refinancing of any such Indebtedness (including through exchange
offers and similar transactions), (c) the conversion of any such Indebtedness to
Equity Interests (or exchange of any such Indebtedness for Equity Interests) of
Borrower or any direct or indirect parent of Borrower (other than Disqualified
Capital Stock), (d) with respect to intercompany subordinated indebtedness, to
the extent consistent with the subordination terms thereof, (e) exchanges of
Indebtedness issued in private placements and resold in reliance on Regulation S
or Rule 144A for Indebtedness having substantially equivalent terms pursuant to
customary exchange offers, (f) prepayment, redemption, purchase, defeasance or
satisfaction of Indebtedness of Persons acquired pursuant to, or Indebtedness
assumed in connection with, Permitted Acquisition or Investment (including any
other Acquisition) not prohibited by this Agreement, (g) Junior Prepayments made
pursuant to Section 2.09(b)(ii), (h) Junior Prepayments in respect of
intercompany Indebtedness owing to Borrower or its Restricted Subsidiaries will
be permitted and (i) prepayments, redemptions, purchases, defeasance or
satisfaction of Disqualified Capital Stock with the proceeds of any issuance of
Disqualified Capital Stock permitted to be issued hereunder or in exchange for
Disqualified Capital Stock or other Equity Interests permitted to be issued
hereunder.

 

SECTION 10.10.               Limitation on Certain Restrictions Affecting
Subsidiaries.  None of Borrower or any of its Restricted Subsidiaries shall,
directly or indirectly, create any consensual encumbrance or restriction on the
ability of any Restricted Subsidiary (other than any Foreign Subsidiary or
Immaterial Subsidiary) of Borrower to (a) pay dividends or make any other
distributions on such Restricted Subsidiary’s Equity Interests or any other
interest or participation in its profits owned by Borrower or any of its
Restricted Subsidiaries, or pay any Indebtedness or any other obligation owed to
Borrower or any of its Restricted Subsidiaries, (b) make Investments in or to
Borrower or any of its Restricted Subsidiaries, (c) transfer any of its Property
to Borrower or any of its Restricted Subsidiaries or (d) in the case of any
Guarantor, guarantee the Obligations hereunder or, in the case of any Credit
Party, subject its portion of the Collateral to the Liens securing the
Obligations in favor of the Secured Parties, except that each of the following
shall be permitted: (i) any such encumbrances or restrictions existing under or
by reason of (x) applicable Law (including any Gaming Law and any regulations,
order or decrees of any Gaming Authority or other applicable Governmental
Authority) or (y) the Credit Documents, (ii) restrictions on the transfer of
Property, or the granting of Liens on Property, in each case, subject to
Permitted Liens, (iii) customary restrictions on subletting or assignment of any
lease or sublease governing a leasehold interest of any Company,
(iv) restrictions on the transfer of any Property, or the granting of Liens on
Property, subject to a contract with

 

151

--------------------------------------------------------------------------------


 

respect to an Asset Sale or other transfer, sale, conveyance or disposition
permitted under this Agreement, (v) restrictions contained in the existing
Indebtedness listed on Schedule 10.01 and Permitted Refinancings thereof,
provided, that the restrictive provisions in any such Permitted Refinancing,
taken as a whole, are not materially more restrictive than the restrictive
provisions in the Indebtedness being refinanced, (vi) restrictions contained in
Indebtedness of Persons acquired pursuant to, or assumed in connection with,
Permitted Acquisitions or other Acquisitions not prohibited hereunder after the
Closing Date and Permitted Refinancings thereof, provided, that the restrictive
provisions in any such Permitted Refinancing, taken as a whole, are not
materially more restrictive than the restrictive provisions in the Indebtedness
being refinanced and such restrictions are limited to the Persons or assets
being acquired and of the Subsidiaries of such Persons and their assets,
(vii) with respect to clauses (a), (b) and (c) above, restrictions contained in
any Permitted Unsecured Indebtedness and Permitted Refinancings thereof, or any
Permitted Second Lien Indebtedness and Permitted Refinancings thereof, or any
other Indebtedness permitted hereunder, in each case, taken as a whole, to the
extent not materially more restrictive than those contained in this Agreement,
(viii) with respect to clauses (a), (b) and (c) above, restrictions contained in
any Incremental Equivalent Debt and Permitted Refinancings thereof, or any other
Indebtedness permitted hereunder, in each case, taken as a whole, to the extent
not materially more restrictive than those contained in this Agreement,
(ix) customary restrictions in joint venture arrangements or management
contracts; provided, that such restrictions are limited to the assets of such
joint ventures and the Equity Interests of the Persons party to such joint
venture arrangements or the assignment of such management contract, as
applicable, (x) customary non-assignment provisions or other customary
restrictions arising under licenses, leases and other contracts entered into in
the ordinary course of business; provided, that such restrictions are limited to
the assets subject to such licenses, leases and contracts and the Equity
Interests of the Persons party to such licenses and contracts, (xi) restrictions
contained in Indebtedness of Foreign Subsidiaries incurred pursuant to
Section 10.01 and Permitted Refinancings thereof; provided that such
restrictions apply only to the Foreign Subsidiaries incurring such Indebtedness
and their Subsidiaries (and the assets thereof), (xii) restrictions contained in
Indebtedness used to finance, or incurred for the purpose of financing,
Expansion Capital Expenditures and/or Development Projects and Permitted
Refinancings thereof, provided, that such restrictions apply only to the asset
(or the Person owning such asset) being financed pursuant to such Indebtedness,
(xiii) restrictions contained in subordination provisions applicable to
intercompany debt owed by the Credit Parties; provided, that such intercompany
debt is subordinated to the Obligations on terms at least as favorable to the
Lenders as the subordination of such intercompany debt to any other obligations,
(xiv) restrictions contained in the documentation governing the Senior Unsecured
Notes on the Closing Date and Permitted Refinancings thereof (so long as the
restrictions in any such Permitted Refinancing, taken as a whole, are no more
restrictive in any material respect than those in the Senior Unsecured Notes on
the Closing Date) and (xv) limitations contained in any Transaction Agreement on
the assignment of such Transaction Agreement.

 

SECTION 10.11.               Limitation on Lines of Business.  Neither Borrower
nor any Restricted Subsidiary shall directly or indirectly engage to any
material extent (determined on a consolidated basis) in any line or lines of
business activity other than Permitted Business.

 

SECTION 10.12.               Limitation on Changes to Fiscal Year.  Neither
Borrower nor any Restricted Subsidiary shall change its fiscal year end to a
date other than December 31 of each year (provided that any Restricted
Subsidiary acquired or formed, or Person designated as an Unrestricted
Subsidiary, in each case, after the Closing Date may change its fiscal year to
match the fiscal year of Borrower).

 

SECTION 10.13.               Sanctions.  No Credit Party and, Borrower shall use
commercially reasonable efforts to ensure that no broker or other agent of any
Credit Party acting in any capacity in connection with the Loans (excluding any
Secured Party or any Affiliate thereof), (i) shall conduct any business or
engage in making or receiving any contribution of funds, goods or services to or
for the benefit of any Person (to its knowledge, with respect to customers and
patrons of, and visitors to, any Gaming Facility) described in Section 8.27(b),
(ii) shall deal in, or otherwise engage in, any transaction relating to, any
property or interests in property blocked pursuant to the Executive Order or
(iii) shall engage in or conspire to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in any Anti-Terrorism Law.

 

152

--------------------------------------------------------------------------------


 

ARTICLE XI.

 

EVENTS OF DEFAULT

 

SECTION 11.01.               Events of Default.  If one or more of the following
events (herein called “Events of Default”) shall occur and be continuing:

 

(a)                                 any representation or warranty made or
deemed made by or on behalf of Borrower or any other Credit Party pursuant to
any Credit Document or the borrowings or issuances of Letters of Credit
hereunder, or any representation, warranty or statement of fact made or deemed
made by or on behalf of Borrower or any other Credit Party in any report,
certificate, financial statement or other instrument furnished pursuant to any
Credit Document, shall prove to have been false or misleading (i) in any
material respect, if such representation and warranty is not qualified as to
“materiality,” “Material Adverse Effect” or similar language, or (ii) in any
respect, if such representation and warranty is so qualified, in each case when
such representation or warranty is made, deemed made or furnished;

 

(b)                                 default shall be made in the payment of
(i) any principal of any Loan or the reimbursement with respect to any
Reimbursement Obligation when and as the same shall become due and payable
(whether at the stated maturity upon prepayment or repayment or by acceleration
thereof or otherwise) or (ii) any interest on any Loans when and as the same
shall become due and payable, and such default under this clause (ii) shall
continue unremedied for a period of three (3) Business Days;

 

(c)                                  default shall be made in the payment of any
fee or any other amount (other than an amount referred to in (b) above) due
under any Credit Document, when and as the same shall become due and payable,
and such default shall continue unremedied for a period of five (5) Business
Days;

 

(d)                                 default shall be made in the due observance
or performance by Borrower or any Restricted Subsidiary of any covenant,
condition or agreement contained in Section 9.01(a) (with respect to Borrower
only), 9.04(d), 9.06, 9.10(b), 9.10(d) or in Article X;

 

(e)                                  default shall be made in the due observance
or performance by Borrower or any of its Restricted Subsidiaries of any
covenant, condition or agreement contained in any Credit Document (other than
those specified in Section 11.01(b), 11.01(c) or 11.01(d)) and, unless such
default has been waived, such default shall continue unremedied for a period of
thirty (30) days after written notice thereof from Administrative Agent to
Borrower;

 

(f)                                   Borrower or any of its Restricted
Subsidiaries (other than any Immaterial Subsidiary) shall (i) fail to pay any
principal or interest, regardless of amount, due in respect of any Indebtedness
(other than the Obligations), when and as the same shall become due and payable
(after giving effect to any applicable grace period), or (ii) fail to observe or
perform any other term, covenant, condition or agreement contained in any
agreement or instrument evidencing or governing any such Indebtedness or any
event or condition occurs, if the effect of any failure or occurrence referred
to in this clause (ii) is to cause, or to permit the holder or holders of such
Indebtedness or a trustee on its or their behalf (with or without the giving of
notice but giving effect to applicable grace periods) to cause, such
Indebtedness (other than Qualified Contingent Obligations) to become due, or to
be repurchased, prepaid, defeased or redeemed (automatically or otherwise) or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made
prior to its stated maturity; provided, however, that (x) clauses (i) and
(ii) shall not apply to any offer to repurchase, prepay or redeem Indebtedness
of a Person acquired in an Acquisition permitted hereunder, to the extent such
offer is required as a result of, or in connection with, such Acquisition,
(y) any event or condition causing or permitting the holders of any Indebtedness
to cause such Indebtedness to be converted into Qualified Capital Stock
(including any such event or condition which, pursuant to its terms may, at the
option of Borrower, be satisfied in cash in lieu of conversion into Qualified
Capital Stock) shall not constitute an Event of Default pursuant to this
paragraph (f) and (z) it shall not constitute an Event of Default pursuant to
this

 

153

--------------------------------------------------------------------------------


 

paragraph (f) unless the aggregate amount of all such Indebtedness referred to
in clauses (i) and (ii) exceeds $75.0 million at any one time;

 

(g)                                  an involuntary proceeding shall be
commenced or an involuntary petition shall be filed in a court of competent
jurisdiction in either case under the Bankruptcy Code or any other federal,
state or foreign bankruptcy, insolvency, receivership or similar law, in each
case seeking (i) relief in respect of Borrower or any of its Restricted
Subsidiaries (other than any Immaterial Subsidiary), or of a substantial part of
the property or assets of Borrower or any of its Restricted Subsidiaries (other
than any Immaterial Subsidiary); (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for Borrower or any of
its Restricted Subsidiaries (other than any Immaterial Subsidiary) or for a
substantial part of the property or assets of Borrower or any of its Restricted
Subsidiaries (other than any Immaterial Subsidiary); or (iii) the winding-up or
liquidation of Borrower or of its Restricted Subsidiaries (other than any
Immaterial Subsidiary); and such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;

 

(h)                                 Borrower or any of its Restricted
Subsidiaries (other than any Immaterial Subsidiary) shall (i) voluntarily
commence any proceeding or file any petition seeking relief under the Bankruptcy
Code or any other federal, state or foreign bankruptcy, insolvency, receivership
or similar law; (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or the filing of any petition
described in Section 11.01(g); (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for Borrower or any of its Restricted Subsidiaries (other than any Immaterial
Subsidiary) or for a substantial part of the property or assets of Borrower or
any of its Restricted Subsidiaries (other than any Immaterial Subsidiary) in any
proceeding under the Bankruptcy Code or any other federal, state or foreign
bankruptcy, insolvency, receivership, or similar law; (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding; (v) make a general assignment for the benefit of creditors;
(vi) become unable, admit in writing its inability or fail generally to pay its
debts as they become due; (vii) take any action for the purpose of effecting any
of the foregoing; or (viii) wind up or liquidate (except as permitted
hereunder);

 

(i)                                     one or more judgments for the payment of
money in an aggregate amount in excess of $75.0 million (to the extent not
covered by third party insurance) shall be rendered against Borrower or any of
its Restricted Subsidiaries (other than any Immaterial Subsidiary) or any
combination thereof and the same shall remain undischarged for a period of 60
consecutive days during which execution shall not be effectively stayed, or any
action (to the extent such action is not effectively stayed) shall be legally
taken by a judgment creditor to levy upon assets or properties of Borrower or
any of its Restricted Subsidiaries to enforce any such judgment;

 

(j)                                    an ERISA Event shall have occurred that,
when taken together with all other such ERISA Events, would reasonably be
expected to result in a Material Adverse Effect;

 

(k)                                 with respect to any material Collateral, any
security interest and Lien purported to be created by the applicable Security
Document shall cease to be in full force and effect, or shall cease to give
Collateral Agent, for the benefit of the Secured Parties, the first priority
Liens and rights, powers and privileges in each case purported to be created and
granted under such Security Document in favor of Collateral Agent, or shall be
asserted by any Credit Party or any Affiliate thereof not to be a valid,
perfected (except as otherwise provided in this Agreement or such Security
Document) security interest in or Lien on the Collateral covered thereby, in
each case, other than as a result of an act of the Administrative Agent, the
Collateral Agent or any other Secured Party;

 

(l)                                     any Guarantee shall cease to be in full
force and effect or any of the Guarantors or Affiliates thereof repudiates, or
attempts to repudiate, any of its obligations under any of the Guarantees
(except to the extent such Guarantee ceases to be in effect in connection with
any transaction permitted pursuant to Sections 9.12 or 10.05);

 

154

--------------------------------------------------------------------------------


 

(m)                             any Credit Document or any material provisions
thereof shall at any time and for any reason be declared by a court of competent
jurisdiction to be null and void, or a proceeding shall be commenced by any
Credit Party seeking to establish the invalidity or unenforceability thereof
(exclusive of questions of interpretation of any provision thereof), or any
Credit Party shall repudiate or deny that it has any liability or obligation for
the payment of principal or interest purported to be created under any Credit
Document;

 

(n)                                 there shall have occurred a Change of
Control;

 

(o)                                 there shall have occurred a License
Revocation by any Gaming Authority in one or more jurisdictions in which
Borrower or any of its Restricted Subsidiaries owns or operates Gaming
Facilities, which License Revocation (in the aggregate with any other License
Revocations then in existence) relates to operations of Borrower and/or the
Restricted Subsidiaries that in the most recent Test Period accounted for ten
percent (10%) or more of the gross revenues of Borrower and its Restricted
Subsidiaries on a consolidated basis; provided, however, that such License
Revocation continues for at least thirty (30) consecutive days after the earlier
of (x) the date of cessation of the affected operations as a result of such
License Revocation and (y) the date that none of Borrower, nor any of its
Restricted Subsidiaries nor the Lenders receive the net cash flows generated by
any such operations;

 

(p)                                 after the effectiveness thereof, the Master
Lease shall terminate or otherwise cease to be effective, other than upon the
expiration or termination thereof with respect to any particular property or
properties pursuant to Sections 1.4, 8.2, 14.5, 15.5 or 33.4 of the Master Lease
or pursuant to an amendment, waiver or modification of the Master Lease not
prohibited by Section 10.03 of this Agreement, or an “Event of Default” (as
defined in the Master Lease) shall have occurred and is continuing under
Section 16.1(a), 16.1(g), 16.1(i), 16.1(j) or 16.1(p) of the Master Lease, or
the Landlord shall have given Tenant notice of termination of the Master Lease
following an “Event of Default” as defined in the Master Lease or the Landlord
has issued a “Termination Notice” pursuant to Section 17.1(d) of the Master
Lease; or

 

(q)                                 the provisions of any Pari Passu
Intercreditor Agreement or Second Lien Intercreditor Agreement shall, in whole
or in part, following such Pari Passu Intercreditor Agreement or Second Lien
Intercreditor Agreement being entered into, terminate, cease to be effective or
cease to be legally valid, binding and enforceable against the Persons party
thereto, except in accordance with its terms;

 

then, and in every such event (other than an event described in
Section 11.01(g) or 11.01(h) with respect to Borrower), and at any time
thereafter during the continuance of such event, Administrative Agent, at the
request of the Required Lenders, shall, by notice to Borrower, take any or all
of the following actions, at the same or different times:  (i) terminate
forthwith the Commitments, (ii) declare the Loans and Reimbursement Obligations
then outstanding to be forthwith due and payable in whole or in part, whereupon
the principal of the Loans and Reimbursement Obligations so declared to be due
and payable, together with accrued interest thereon and any unpaid accrued fees
and all other liabilities and Obligations of Borrower accrued hereunder and
under any other Credit Document (other than Swap Contracts and Cash Management
Agreements), shall become forthwith due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by Borrower, anything contained herein or in any other Credit
Document (other than Swap Contracts and Cash Management Agreements) to the
contrary notwithstanding; (iii) exercise any other right or remedy provided
under the Credit Documents or at law or in equity and (iv) direct Borrower to
pay (and Borrower hereby agrees upon receipt of such notice, or upon the
occurrence of any Event of Default specified in Section 11.01(g) or
11.01(h) with respect to Borrower, to pay) to Collateral Agent at the Principal
Office such additional amounts of cash, to be held as security by Collateral
Agent for L/C Liabilities then outstanding, equal to the aggregate L/C
Liabilities then outstanding; and in any event described in Section 11.01(g) or
11.01(h) above with respect to Borrower, the Commitments shall automatically
terminate and the principal of the Loans and Reimbursement Obligations then
outstanding, together with accrued interest thereon and any unpaid accrued fees
and all other liabilities and Obligations of Borrower accrued hereunder and
under any other Credit Document, shall automatically become due

 

155

--------------------------------------------------------------------------------


 

and payable, without presentment, demand, protest or any other notice of any
kind, all of which are hereby expressly waived by Borrower, anything contained
herein or in any other Credit Document to the contrary notwithstanding.

 

Notwithstanding the foregoing, (i) Administrative Agent shall provide Landlord
with copies of notices issued by Administrative Agent or the Lenders of any
event or occurrence under the Credit Documents that enables or permits the
Lenders (or Administrative Agent) to accelerate the maturity of the Indebtedness
outstanding under the Credit Documents and (ii) in the event of a default by
Borrower or any of its Restricted Subsidiaries in the performance of any of
their respective obligations under any of the Credit Documents, including,
without limitation, any default in the payment of any sums payable under any
such agreement, then, in each and every such case, subject to applicable Gaming
Regulations (as defined in the Master Lease) and the terms of the Master Lease,
the Landlord shall have the right, but not the obligation, to cure or remedy the
default or defaults or cause the default or defaults to be cured or remedied (to
the extent susceptible to cure or remedy) prior to the end of any applicable
notice and cure periods set forth in such Credit Documents, and any such tender
of payment or performance by Landlord shall be accepted by Administrative Agent,
Collateral Agent and Lenders and shall constitute payment and/or performance by
the applicable Company for purposes of the Credit Documents.

 

SECTION 11.02.               Application of Proceeds.  The proceeds received by
Collateral Agent in respect of any sale of, collection from or other realization
upon all or any part of the Collateral pursuant to the exercise by Collateral
Agent of its remedies, or otherwise received after acceleration of the Loans,
shall be applied, in full or in part, together with any other sums then held by
Collateral Agent pursuant to this Agreement, promptly by Collateral Agent as
follows:

 

(a)                                 First, to the payment of all reasonable
costs and expenses, fees, commissions and taxes of such sale, collection or
other realization including compensation to Administrative Agent and Collateral
Agent and their respective agents and counsel, and all expenses, liabilities and
advances made or incurred by Administrative Agent or Collateral Agent in
connection therewith and all amounts for which Administrative Agent or
Collateral Agent, as applicable is entitled to indemnification pursuant to the
provisions of any Credit Document;

 

(b)                                 Second, to the payment of all other
reasonable costs and expenses of such sale, collection or other realization and
of any receiver of any part of the Collateral appointed pursuant to the
applicable Security Documents including compensation to the other Secured
Parties and their agents and counsel and all costs, liabilities and advances
made or incurred by the other Secured Parties in connection therewith;

 

(c)                                  Third, without duplication of amounts
applied pursuant to clauses (a) and (b) above, to the indefeasible payment in
full in cash, pro rata, of the Obligations;

 

(d)                                 Fourth, to the Administrative Agent for the
account of the L/C Lenders, to Cash Collateralize that portion of L/C
Liabilities comprised of the aggregate undrawn amount of Letters of Credit; and

 

(e)                                  Fifth, the balance, if any, to the Person
lawfully entitled thereto (including the applicable Credit Party or its
successors or assigns) or as a court of competent jurisdiction may direct.

 

In the event that any such proceeds are insufficient to pay in full the items
described in clauses (a) through (c) of this Section 11.02, the Credit Parties
shall remain liable, jointly and severally, for any deficiency.

 

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Credit Swap Contracts shall be excluded from the application
described above if Administrative Agent has not received written notice thereof,
together with such supporting documentation as Administrative Agent may request,
from the applicable Cash Management Bank or Swap Provider, as the case may be. 
Each Cash Management Bank or Swap Provider not a party to this Agreement that
has given the notice contemplated by the preceding sentence

 

156

--------------------------------------------------------------------------------


 

shall, by such notice, be deemed to have acknowledged and accepted the
appointment of Administrative Agent and the Collateral Agent pursuant to the
terms of Article XII hereof for itself and its Affiliates as if a “Lender” party
hereto.

 

ARTICLE XII.

 

AGENTS

 

SECTION 12.01.               Appointment.  Each of the Lenders hereby
irrevocably appoints Bank of America to act on its behalf as the Administrative
Agent and the Collateral Agent hereunder and under the other Credit Documents
(including as “trustee” or “mortgage trustee” under the Ship Mortgages), and
authorizes the Administrative Agent and the Collateral Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent or the Collateral Agent by the terms hereof or thereof,
together with such actions and powers as are reasonably incidental thereto,
including, the execution and filing of a “Corporate Securities and Finance
Compliance Affidavit” with the Missouri Gaming Commission pursuant to 11 CSR
45-10.040 and other regulatory requirements of any Gaming Authority consistent
with the intents and purposes of this Agreement and the other Credit Documents. 
Bank of America is hereby appointed Auction Manager hereunder, and each Lender
hereby authorizes the Auction Manager to act as its agent in accordance with the
terms hereof and of the other Credit Documents; provided, that Borrower shall
have the right to select and appoint a replacement Auction Manager from time to
time by written notice to Administrative Agent, and any such replacement shall
also be so authorized to act in such capacity.  Each Lender agrees that the
Auction Manager shall have solely the obligations in its capacity as the Auction
Manager as are specifically described in this Agreement and shall be entitled to
the benefits of Article XII, as applicable.  Each of the Lenders hereby
irrevocably authorize each of the Agents (other than the Administrative Agent,
Collateral Agent and the Auction Manager) to take such action on its behalf
under the provisions of this Agreement and the other Credit Documents and to
exercise such powers and perform such duties as are expressly delegated to such
Agent by the terms of this Agreement and the other Credit Documents, together
with such other powers as are reasonably incidental thereto.  The provisions of
this Article are solely for the benefit of the Agents and the Lenders, and
neither Borrower nor any other Credit Party shall have rights as a third party
beneficiary of any of the provisions of this Article XII, except to the extent
set forth in this Section 12.01, Section 12.06 and Section 12.07(b).  It is
understood and agreed that the use of the term “agent” herein or in any other
Credit Documents (or any other similar term) with reference to any Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable Law. Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.  Each references in
this Article XII to the Collateral Agent shall include the Collateral Agent in
its capacity as “trustee” or “mortgage trustee” under the Ship Mortgages.

 

SECTION 12.02.               Rights as a Lender.  Any Person serving as an Agent
hereunder shall have the same rights and powers in its capacity as a Lender (if
applicable) as any other Lender and may exercise the same as though it were not
an Agent, and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the Person serving
as such Agent hereunder in its individual capacity.  Such Person and its
Affiliates may accept deposits from, lend money to, own securities of, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of business with Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not an Agent hereunder and without any duty to
account therefor to the Lenders.

 

SECTION 12.03.               Exculpatory Provisions.  No Agent shall have any
duties or obligations except those expressly set forth herein and in the other
Credit Documents, and each Agent’s duties hereunder shall be administrative in
nature.  Without limiting the generality of the foregoing, no Agent:

 

157

--------------------------------------------------------------------------------


 

(a)                                 shall be subject to any fiduciary or other
implied duties with respect to any Credit Party, any Lender or any other Person,
regardless of whether a Default has occurred and is continuing;

 

(b)                                 shall have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Credit Documents
that the Agent is required to exercise as directed in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Credit Documents), provided that no Agent
shall be required to take any action that, in its opinion or the opinion of its
counsel, may expose such Agent to liability or that is contrary to any Credit
Document or applicable law, including for the avoidance of doubt any action that
may be in violation of the automatic stay under any Debtor Relief Law or that
may effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Debtor Relief Law; and

 

(c)                                  shall, except as expressly set forth herein
and in the other Credit Documents, have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to any of Borrower
or any of its respective Affiliates that is communicated to or obtained by the
Person serving as such Agent or any of its Affiliates in any capacity.

 

No Agent shall be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or, such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 11.01 and 13.04) or (ii) in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment.  No Agent shall be deemed to
have knowledge of any Default unless and until notice describing such Default is
given in writing to such Agent by Borrower or a Lender.

 

No Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Credit Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Credit Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article VII or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to such Agent.

 

The Administrative Agent shall not be responsible for, and shall not incur any
liability with respect to, determining whether any assignee or potential
assignee of the Loans or Commitments hereunder is a Competitor or a Disqualified
Lender.  The Administrative Agent does not warrant, nor accept responsibility,
nor shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “LIBO Rate” or with respect to any comparable or successor rate
thereto.

 

SECTION 12.04.               Reliance by Agents.  Each Agent shall be entitled
to rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person.  Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon.  In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender, each Agent may presume
that such condition is satisfactory to such Lender unless such Agent shall have
received notice to the contrary from such Lender prior to the making of such
Loan or the issuance of such Letter of Credit.  Each Agent may consult with
legal counsel (who may be counsel for Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

 

158

--------------------------------------------------------------------------------


 

SECTION 12.05.               Delegation of Duties. Each Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Credit Document by or through any one or more sub agents appointed by such
Agent.  Each Agent and any such sub agent may perform any and all of its duties
and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such sub
agent and to the Related Parties of each Agent and any such sub agent, and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities as an Agent.  No
Agent shall be responsible for the negligence or misconduct of any sub-agents
except to the extent that a court of competent jurisdiction determines in a
final and non appealable judgment that an Agent acted with gross negligence, bad
faith or willful misconduct in the selection of such sub-agents.

 

SECTION 12.06.               Resignation of Administrative Agent and Collateral
Agent.

 

(a)                                 The Administrative Agent and Collateral
Agent may at any time give notice of their resignation to the Lenders and
Borrower.  Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, with the prior written consent of Borrower (unless an
Event of Default specified in Section 11.01(b) or 11.01(c) or an Event of
Default specified in Section 11.01(g) or 11.01(h) with respect to Borrower has
occurred and is continuing) to appoint a successor, which shall be a bank with
an office in the United States, or an Affiliate of any such bank with an office
in the United States.  If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent and Collateral Agent gives notice of their
resignation (or such earlier day as shall be agreed by the Required Lenders and
Borrower (unless an Event of Default specified in Section 11.01(b) or
11.01(c) or an Event of Default specified in Section 11.01(g) or 11.01(h) with
respect to Borrower has occurred and is continuing)) (the “Resignation Effective
Date”), then the retiring Administrative Agent and Collateral Agent may (but
shall not be obligated to) on behalf of the Lenders, appoint a successor
Administrative Agent and Collateral Agent meeting the qualifications set forth
above.  Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date.

 

(b)                                 If the Person serving as Administrative
Agent and Collateral Agent is a Defaulting Lender pursuant to clause (iii) of
the definition thereof, the Required Lenders may, to the extent permitted by
applicable law, by notice in writing to Borrower and such Person remove such
Person as Administrative Agent and Collateral Agent and, in consultation with
Borrower, appoint a successor.  If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

 

(c)                                  With effect from the Resignation Effective
Date or the Removal Effective Date (as applicable) (1) the retiring or removed
Administrative Agent and Collateral Agent shall be discharged from its duties
and obligations hereunder and under the other Credit Documents (except that in
the case of any collateral security held by the Administrative Agent or
Collateral Agent on behalf of the Secured Parties under any of the Credit
Documents, the retiring or removed Administrative Agent or Collateral Agent, as
applicable, shall continue to hold such collateral security until such time as a
successor Administrative Agent and Collateral Agent is appointed) and (2) except
for any indemnity payments or other amounts then owed to the retiring or removed
Administrative Agent or Collateral Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent or
the Collateral Agent shall instead be made by or to each Secured Party directly,
until such time, if any, as the Required Lenders appoint a successor
Administrative Agent and Collateral Agent as provided for above.  Upon the
acceptance of a successor’s appointment as Administrative Agent and Collateral
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or removed)
Administrative Agent and Collateral Agent (other than any rights to indemnity
payments or other amounts owed to the retiring or removed Administrative Agent
or Collateral Agent as of the Resignation Effective Date or the Removal
Effective Date, as applicable), and the retiring or removed Administrative Agent
and Collateral Agent shall be discharged from all of its duties and obligations
hereunder or under the other Credit Documents (if

 

159

--------------------------------------------------------------------------------


 

not already discharged therefrom as provided above in this Section).  The fees
payable by Borrower to a successor Administrative Agent and Collateral Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between Borrower and such successor.  After the retiring or removed
Administrative Agent’s and Collateral Agent’s resignation or removal hereunder
and under the other Credit Documents, the provisions of this Article and
Section 13.03 shall continue in effect for the benefit of such retiring or
removed Administrative Agent and Collateral Agent, their sub agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring or removed Administrative Agent and
Collateral Agent was acting as Administrative Agent or Collateral Agent.

 

(d)                                 Any resignation by Bank of America as
Administrative Agent and Collateral Agent pursuant to this Section shall also
constitute its resignation as L/C Lender and Swingline Lender.  If Bank of
America resigns as an L/C Lender, it shall retain all the rights, powers,
privileges and duties of an L/C Lender hereunder with respect to all of its
Letters of Credit outstanding as of the effective date of its resignation as L/C
Lender and all L/C Liability with respect thereto, including the right to
require the Revolving Lenders to make ABR Loans or fund risk participations in
Unreimbursed Amounts pursuant to Sections 2.03(e) and (f).  If any L/C Lender
resigns as Swingline Lender, it shall retain all the rights of the Swingline
Lender provided for hereunder with respect to Swingline Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Revolving Lenders to make ABR Loans or fund risk participations in
outstanding Swingline Loans pursuant to Section 2.01(e)(iv).  Upon the
appointment by Borrower of a successor L/C Lender or Swingline Lender hereunder
(which successor shall in all cases be a Lender other than a Defaulting Lender),
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Lender or Swingline Lender, as
applicable, (b) the retiring L/C Lender and Swingline Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Credit Documents, and (c) the successor L/C Lender shall issue letters of credit
in substitution for the Letters of Credit of the retiring L/C Lender, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring L/C Lender to effectively assume the obligations of
the retiring L/C Lender with respect to such Letters of Credit.

 

SECTION 12.07.               Nonreliance on Agents and Other Lenders.

 

(a)                                 Each Lender acknowledges that it has,
independently and without reliance upon any Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon any Agent or any other Lender or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Credit Document or
any related agreement or any document furnished hereunder or thereunder.

 

(b)                                 Each Lender acknowledges that in connection
with Borrower Loan Purchases, (i) Borrower may purchase or acquire Term Loans or
Revolving Loans hereunder from the Lenders from time to time, subject to the
restrictions set forth in the definition of Eligible Assignee and in
Section 13.05(d), (ii) Borrower currently may have, and later may come into
possession of, information regarding such Term Loans or Revolving Loans or the
Credit Parties hereunder that is not known to such Lender and that may be
material to a decision by such Lender to enter into an assignment of such Loans
hereunder (“Excluded Information”), (iii) such Lender has independently and
without reliance on any other party made such Lender’s own analysis and
determined to enter into an assignment of such Loans and to consummate the
transactions contemplated thereby notwithstanding such Lender’s lack of
knowledge of the Excluded Information and (iv) Borrower shall have no liability
to such Lender, and such Lender hereby waives and releases, to the extent
permitted by law, any claims such Lender may have against Borrower, under
applicable laws or otherwise, with respect to the nondisclosure of the Excluded
Information; provided, however, that the Excluded Information shall not and does
not affect the truth or accuracy of the representations or warranties of
Borrower in the Standard Terms and Conditions set forth in the applicable
assignment agreement.

 

160

--------------------------------------------------------------------------------


 

Each Lender further acknowledges that the Excluded Information may not be
available to Administrative Agent, Auction Manager or the other Lenders
hereunder.

 

SECTION 12.08.               Indemnification.  The Lenders agree to reimburse
and indemnify each Agent in its capacity as such ratably according with its
“percentage” as used in determining the Required Lenders at such time or, if the
Commitments have terminated and all Loans have been repaid in full, as
determined immediately prior to such termination and repayment (with such
“percentages” to be determined as if there are no Defaulting Lenders), from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, reasonable expenses or disbursements of any
kind whatsoever which may at any time (including, without limitation, at any
time following the payment of the Obligations) be imposed on, incurred by or
asserted against such Agent in its capacity as such in any way relating to or
arising out of this Agreement or any other Credit Document, or any documents
contemplated by or referred to herein or the transactions contemplated hereby or
any action taken or omitted to be taken by such Agent under or in connection
with any of the foregoing, but only to the extent that any of the foregoing is
not paid by Borrower or any of its Subsidiaries; provided, however, that no
Lender shall be liable to any Agent for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements (x) resulting primarily from the gross
negligence, or willful misconduct of such Agent (as determined by a court of
competent jurisdiction in a final and non-appealable decision) or (y) relating
to or arising out of the Fee Letter.  If any indemnity furnished to any Agent
for any purpose shall, in the opinion of such Agent be insufficient or become
impaired, such Agent may call for additional indemnity and cease, or not
commence, to do the acts indemnified against until such additional indemnity is
furnished.  The agreements in this Section 12.08 shall survive the payment of
all Obligations.

 

SECTION 12.09.               No Other Duties.  Anything herein to the contrary
notwithstanding, none of the Administrative Agent, Collateral Agent,
Documentation Agent, Lead Arrangers or Bookrunners shall have any powers, duties
or responsibilities under this Agreement or any of the other Credit Documents,
except in its capacity, as applicable, as the Administrative Agent, the
Collateral Agent, an L/C Lender, the Swingline Lender, the Auction Manager or a
Lender hereunder.

 

SECTION 12.10.               Holders.  Administrative Agent may deem and treat
the payee of any Note as the owner thereof for all purposes hereof unless and
until a written notice of the assignment, transfer or endorsement thereof, as
the case may be, shall have been filed with Administrative Agent.  Any request,
authority or consent of any Person or entity who, at the time of making such
request or giving such authority or consent, is the holder of any Note shall be
conclusive and binding on any subsequent holder, transferee, assignee or
indorsee, as the case may be, of such Note or of any Note or Notes issued in
exchange therefor.

 

SECTION 12.11.               Administrative Agent May File Proofs of Claim.  In
case of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Credit Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Liability shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
Borrower) shall be entitled and empowered, by intervention in such proceeding or
otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
L/C Liabilities and all other Obligations that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the
claims of the Secured Parties (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Secured Parties and
their respective agents and counsel and all other amounts due the Secured
Parties under Sections 2.03, 2.05 and 13.03) allowed in such judicial
proceeding; and

 

161

--------------------------------------------------------------------------------


 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender (and each Secured Party by accepting the benefits of the Collateral)
to make such payments to the Administrative Agent and, in the event that the
Administrative Agent shall consent to the making of such payments directly to
the Secured Parties, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.03, 2.05 and 13.03.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Secured Party any
plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Secured Party to authorize the Administrative
Agent to vote in respect of the claim of any Secured Party in any such
proceeding.

 

SECTION 12.12.               Collateral Matters.

 

(a)                                 Each Lender (and each other Secured Party by
accepting the benefits of the Collateral) authorizes and directs Collateral
Agent to enter into the Security Documents for the benefit of the Secured
Parties and to hold and enforce the Liens on the Collateral on behalf of the
Secured Parties.  Collateral Agent is hereby authorized on behalf of all of the
Lenders, without the necessity of any notice to or further consent from any
Lender, from time to time prior to an Event of Default, to take any action with
respect to any Collateral or Security Documents which may be necessary to
perfect and maintain perfected the security interest in and liens upon the
Collateral granted pursuant to the Security Documents.  The Lenders hereby
authorize Collateral Agent to take the actions set forth in Section 13.04(g). 
Upon request by Administrative Agent at any time, the Lenders will confirm in
writing Collateral Agent’s authority to release particular types or items of
Collateral pursuant to this Section 12.12.

 

(b)                                 Collateral Agent shall have no obligation
whatsoever to the Lenders, the other Secured Parties or any other Person to
assure that the Collateral exists or is owned by any Credit Party or is cared
for, protected or insured or that the Liens granted to Collateral Agent pursuant
to the applicable Security Documents have been properly or sufficiently or
lawfully created, perfected, protected or enforced or are entitled to any
particular priority, or to exercise or to continue exercising at all or in any
manner or under any duty of care, disclosure or fidelity any of the rights,
authorities and powers granted or available to Collateral Agent in Section 12.01
or in this Section 12.12 or in any of the Security Documents, it being
understood and agreed that in respect of the Collateral or any part thereof, or
any act, omission or event related thereto, Collateral Agent may act in any
manner it may deem appropriate, in its sole discretion, given Collateral Agent’s
own interest in the Collateral or any part thereof as one of the Lenders and
that Collateral Agent shall have no duty or liability whatsoever to the Lenders
or the other Secured Parties, except for its gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final and
non-appealable decision).

 

SECTION 12.13.               Withholding Tax.  To the extent required by any
applicable Requirement of Law, an Agent may withhold from any payment to any
Lender, an amount equivalent to any applicable withholding tax.  Without
limiting or expanding the provisions of Section 5.06, each Lender shall, and
does hereby, indemnify the relevant Agent, and shall make payable in respect
thereof within thirty (30) calendar days after demand therefor, against any and
all Taxes and any and all related losses, claims, liabilities and expenses
(including fees, charges and disbursements of any counsel for the Agent)
incurred by or asserted against the Agent by the Internal Revenue Service or any
other Governmental Authority as a result of the failure of the Agent to properly
withhold tax from amounts paid to or for the account of any Lender for any
reason (including, without limitation, because the appropriate form was not
delivered or not property executed, or because such Lender failed to notify
Administrative Agent of a change in circumstance that rendered the exemption
from, or reduction of withholding tax ineffective).

 

162

--------------------------------------------------------------------------------


 

A certificate as to the amount of such payment or liability delivered to any
Lender by Administrative Agent shall be conclusive absent manifest error.  Each
Lender hereby authorizes Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other
Security Document against any amount due Administrative Agent under this
Section 12.13.  The agreements in this Section 12.13 shall survive the
resignation and/or replacement of Administrative Agent, any assignment of rights
by, or the replacement of, a Lender, and the repayment, satisfaction or
discharge of any Loans and all other amounts payable hereunder.

 

SECTION 12.14.               Secured Cash Management Agreements and Swap
Contracts.  Except as otherwise expressly set forth herein or in any Security
Document, no Cash Management Bank or Swap Provider that obtains the benefits of
Section 11.02, Article VI or any Collateral by virtue of the provisions hereof
or of any Security Document shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Credit
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Credit Documents. 
Notwithstanding any other provision of this Article XII to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Cash Management Agreements and Swap Contracts unless the
Administrative Agent has received written notice of such Obligations, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Cash Management Bank or Swap Provider, as the case may be.

 

ARTICLE XIII.

 

MISCELLANEOUS

 

SECTION 13.01.               Waiver.  No failure on the part of Administrative
Agent, Collateral Agent or any other Secured Party to exercise and no delay in
exercising, and no course of dealing with respect to, any right, power or
privilege under any Credit Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any right, power or privilege under any Credit
Document preclude any other or further exercise thereof or the exercise of any
other right, power or privilege.  The remedies provided herein are cumulative
and not exclusive of any remedies provided by law.

 

SECTION 13.02.               Notices.

 

(a)                                 General.  Unless otherwise expressly
provided herein, all notices and other communications provided for hereunder
shall be in writing (including by facsimile or electronic mail).  All such
written notices shall be mailed certified or registered mail, faxed or delivered
to the applicable address, telecopy or facsimile number or (subject to
Section 13.02(b) below) electronic mail address, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

 

(i)                  if to any Credit Party, any Agent, L/C Lender, and the
Swingline Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person below its name on the signature
pages hereof;

 

(ii)               if to any other Lender, to the address, facsimile number,
electronic mail address or telephone number specified for such Person below its
name on the signature pages hereof or, in the case of any assignee Lender, the
applicable Assignment Agreement.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of

 

163

--------------------------------------------------------------------------------


 

business on the next business day for the recipient).  Notices delivered through
electronic communications to the extent provided in Section 13.02(b) below,
shall be effective as provided in such Section 13.02(b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by Administrative Agent; provided, however, that
the foregoing shall not apply to notices to any Lender pursuant to Article II,
Article III or Article IV if such Lender has notified Administrative Agent that
it is incapable of receiving notices under such Article by electronic
communication.  Each Agent or any Credit Party may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

 

Unless Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an electronic mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return electronic mail
address or other written acknowledgement); provided, however, that if such
notice or other communication is not sent during the normal business hours of
the recipient, such notice or communication shall be deemed to have been sent at
the opening of business on the next business day for the recipient, and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address (as described in the foregoing clause (i)) of notification that
such notice or communication is available and identifying the website address
therefor.

 

(c)                                  Change of Address, Etc.  Each Credit Party,
each Agent, each L/C Lender and the Swingline Lender may change its respective
address, facsimile number, electronic mail address or telephone number for
notices and other communications hereunder by notice to the other parties
hereto.  Each other Lender may change its address, facsimile number, electronic
mail address or telephone number for notices and other communications hereunder
by notice to Borrower, Administrative Agent, each L/C Lender and the Swingline
Lender.

 

(d)                                 Reliance by Agents and Lenders.  Agents and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Notices of Borrowing and Letter of Credit Requests) purportedly given
by or on behalf of Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  Borrower shall indemnify each
Indemnitee from all Losses resulting from the reliance by such Indemnitee on
each notice purportedly given by or on behalf of Borrower (except to the extent
resulting from such Indemnitee’s own gross negligence, bad faith or willful
misconduct or material breach of any Credit Document) and believed by such
Indemnitee in good faith to be genuine.  All telephonic notices to and other
communications with Administrative Agent or Collateral Agent may be recorded by
Administrative Agent or Collateral Agent, as the case may be, and each of the
parties hereto hereby consents to such recording.

 

(e)                                  The Platform.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall any Agent or any of their respective
Affiliates, directors, officers, employees, counsel, agents, trustees,
investment advisors and attorneys-in-fact (collectively, the “Agent Parties”)
have any liability to Borrower, any other Credit Party, any Lender, any L/C
Lender or any other Person for losses, claims, damages, liabilities or expenses
of any

 

164

--------------------------------------------------------------------------------


 

kind (whether in tort, contract or otherwise) arising out of Borrower’s or
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and
non-appealable judgment to have resulted from the gross negligence, bad faith or
willful misconduct of, or material breach of any Credit Document by, such Agent
Party; provided however, that in no event shall any Agent Party have any
liability to Borrower, any other Credit Party, any Lender, any L/C Lender or any
other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

 

SECTION 13.03.               Expenses, Indemnification, Etc.

 

(a)                                 The Credit Parties, jointly and severally,
agree to pay or reimburse:

 

(i)                  Agents for all of their reasonable and documented
out-of-pocket costs and expenses (including the reasonable fees, expenses and
disbursements of Latham & Watkins LLP and one local counsel in each applicable
jurisdiction reasonably deemed necessary by Agents and any “ClearPar” costs and
expenses) in connection with (1) the negotiation, preparation, execution and
delivery of the Credit Documents and the extension and syndication of credit
(including the Loans and Commitments) hereunder and (2) the negotiation,
preparation, execution and delivery of any modification, supplement, amendment
or waiver of any of the terms of any Credit Document (whether or not consummated
or effective) requested by the Credit Parties;

 

(ii)               each Agent and each Lender for all reasonable and documented
out-of-pocket costs and expenses of such Agent or Lender (provided that any
legal expenses shall be limited to the reasonable fees, expenses and
disbursements of one primary legal counsel for Lenders and Agents selected by
Administrative Agent and of one local counsel in each applicable jurisdiction
reasonably deemed necessary by Agents (and solely in the case of an actual or
perceived conflict of interest, where the Persons affected by such conflict
inform Borrower in writing of the existence of an actual or perceived conflict
of interest prior to retaining additional counsel, one additional of each such
counsel for each group of similarly situated Secured Parties)) in connection
with (1) any enforcement or collection proceedings resulting from any Default,
including all manner of participation in or other involvement with
(x) bankruptcy, insolvency, receivership, foreclosure, winding up or liquidation
proceedings, (y) judicial or regulatory proceedings and (z) workout,
restructuring or other negotiations or proceedings (whether or not the workout,
restructuring or transaction contemplated thereby is consummated), (2) following
the occurrence and during the continuance of an Event of Default, the
enforcement of any Credit Document, (3) the enforcement of this Section 13.03
and (4) any documentary taxes; and

 

(iii)            Administrative Agent or Collateral Agent, as applicable but
without duplication, for all reasonable and documented costs, expenses,
assessments and other charges (including reasonable fees and disbursements of
one counsel in each applicable jurisdiction) incurred in connection with any
filing, registration, recording or perfection of any security interest
contemplated by any Credit Document or any other document referred to therein.

 

Without limiting the rights of any Agent under this Section 13.03(a), each
Agent, promptly after a request of Borrower from time to time, will advise
Borrower of an estimate of any amount anticipated to be incurred by such Agent
and reimbursed by Borrower under this Section 13.03(a).

 

(b)                                 The Credit Parties, jointly and severally,
hereby agree to indemnify each Agent, each Lender and their respective
Affiliates, directors, trustees, officers, employees, representatives, advisors,
partners and agents (each, an “Indemnitee”) from, and hold each of them harmless
against, any and all Losses incurred by, imposed on or asserted against any of
them directly or indirectly arising out of or by reason of or relating to the
negotiation, execution, delivery, performance, administration or enforcement of
any Credit Document, any of the transactions

 

165

--------------------------------------------------------------------------------


 

contemplated by the Credit Documents (including the Transactions), any breach by
any Credit Party of any representation, warranty, covenant or other agreement
contained in any Credit Document in connection with any of the Transactions, the
use or proposed use of any of the Loans or Letters of Credit, the issuance of or
performance under any Letter of Credit or, the use of any collateral security
for the Obligations (including the exercise by any Agent or Lender of the rights
and remedies or any power of attorney with respect thereto or any action or
inaction in respect thereof), including all amounts payable by any Lender
pursuant to Section 12.08 , IN ALL CASES, WHETHER OR NOT CAUSED BY OR
ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE, but excluding (i) any such Losses relating to
matters referred to in Sections 5.01 or 5.06 (which shall be the sole remedy in
respect of matters referred to therein), (ii) any such Losses arising from the
gross negligence, bad faith or willful misconduct or material breach of any
Credit Documents by such Indemnitee or its Related Indemnified Persons (as
determined by a court of competent jurisdiction in a final and non-appealable
decision) and (iii) any such Losses relating to any dispute between and among
Indemnitees that does not involve an act or omission by any Company (other than
any claims against Administrative Agent, Collateral Agent, any other agent or
bookrunner named on the cover page hereto, Swingline Lender or any L/C Lender,
in each case, acting in such capacities or fulfilling such roles). For purposes
of this Section 13.03(b), a “Related Indemnified Person” of an Indemnitee means
(1) any controlling person or controlled affiliate of such Indemnitee, (2) the
respective directors, officers, or employees of such Indemnitee or any of its
controlling persons or controlled Affiliates and (3) the respective agents of
such Indemnitee or any of its controlling persons or controlled Affiliates, in
the case of this clause (3), acting at the instructions of such Indemnitee,
controlling person or such controlled Affiliate; provided that each reference to
a controlled Affiliate or controlling person in this sentence pertains to a
controlled Affiliate or controlling person involved in the performance of the
Indemnitee’s obligations under the facilities.

 

Without limiting the generality of the foregoing, the Credit Parties, jointly
and severally, will indemnify each Agent, each Lender and each other Indemnitee
from, and hold each Agent, each Lender and each other Indemnitee harmless
against, any Losses incurred by, imposed on or asserted against any of them
arising under any Environmental Law as a result of (i) the past, present or
future operations of any Company (or any predecessor-in-interest to any
Company), (ii) the past, present or future condition of any site or facility
owned, operated, leased or used at any time by any Company (or any such
predecessor-in-interest) to the extent such Losses arise from or relate to the
parties’ relationship under the Credit Documents or to any Company’s (or such
predecessor-in-interest’s) (A) ownership, operation, lease or use of such site
or facility or (B) any aspect of the respective business or operations of such
parties, and, in each case shall include, without limitation, any and all such
Losses for which any Company could be found liable, or (iii) any Release or
threatened Release of any Hazardous Materials at, on, under or from any such
site or facility to the extent such Losses arise from or relate to the parties’
relationship under the Credit Documents or to any Company’s (or such
predecessor-in-interest’s) (A) ownership, operation, lease or use of such site
or facility or (B) any aspect of the respective business or operations of such
parties, and, in each case shall include, without limitation, any and all such
Losses for which any Company could be found liable, including any such Release
or threatened Release that shall occur during any period when any Agent or
Lender shall be in possession of any such site or facility following the
exercise by such Agent or Lender, as the case may be, of any of its rights and
remedies hereunder or under any of the Security Documents; provided, however,
that the indemnity hereunder shall be subject to the exclusions from
indemnification set forth in the preceding sentence.

 

To the extent that the undertaking to indemnify and hold harmless set forth in
this Section 13.03 or any other provision of any Credit Document providing for
indemnification is unenforceable because it is violative of any law or public
policy or otherwise, the Credit Parties, jointly and severally, shall contribute
the maximum portion that each of them is permitted to pay and satisfy under
applicable law to the payment and satisfaction of all indemnified liabilities
incurred by any of the Persons indemnified hereunder.

 

To the fullest extent permitted by applicable law, no party hereto shall assert,
and the parties hereto hereby waive, any claim against any Person, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this

 

166

--------------------------------------------------------------------------------


 

Agreement, any other Credit Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof; provided that nothing contained in
this sentence shall limit the Credit Parties’ indemnity and reimbursement
obligations to the extent set forth in this Section 13.03 (including the Credit
Parties’ indemnity and reimbursement obligations to indemnify the Indemnitees
for indirect, special, punitive or consequential damage that are included in any
third party claim in connection with which such Indemnitee is entitled to
indemnification hereunder).  No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Credit
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence, bad faith or
willful misconduct or material breach of any Credit Document by such Indemnitee
as determined by a final and non-appealable judgment of a court of competent
jurisdiction.

 

SECTION 13.04.               Amendments and Waiver.

 

(a)                                 Neither this Agreement nor any other Credit
Document nor any terms hereof or thereof may be amended, modified, changed or
waived, unless such amendment, modification, change or waiver is in writing
signed by the respective Credit Parties party thereto and the Required Lenders
(or Administrative Agent with the consent of the Required Lenders); provided,
however, that no such amendment, modification, change or waiver shall (and any
such amendment, modification, change or waiver set forth below in clauses
(i) through (vi) of this Section 13.04(a) shall only require the approval of the
Agents and/or Lenders whose consent is required therefor pursuant to such
clauses):

 

(i)                  extend the date for any scheduled payment of principal on
any Loan or Note or extend the stated maturity of any Letter of Credit beyond
any R/C Maturity Date (unless such Letter of Credit is required to be cash
collateralized or otherwise backstopped (with a letter of credit on customary
terms) to the Administrative Agent’s and applicable L/C Lender’s reasonable
satisfaction or the participations therein are required to be assumed by Lenders
that have Revolving Commitments which extend beyond such R/C Maturity Date) or
extend the termination date of any of the Commitments, or reduce the rate or
extend the time of payment of interest (other than as a result of any waiver of
the applicability of any post-default increase in interest rates) or fees
thereon, or forgive or reduce the principal amount thereof, without the consent
of each Lender directly affected thereby (it being understood that any amendment
or modification to the financial definitions in this Agreement shall not
constitute a reduction in any rate of interest or fees for purposes of this
clause (i), notwithstanding the fact that such amendment or modification
actually results in such a reduction);

 

(ii)               release (x) all or substantially all of the Collateral
(except as provided in the Security Documents) under all the Security Documents
or (y) all or substantially all of the Guarantors from the Guarantees, without
the consent of each Lender;

 

(iii)            amend, modify, change or waive (x) any provision of
Section 11.02 or this Section 13.04 without the consent of each Lender, (y) any
other provision of any Credit Document or any other provision of this Agreement
that expressly provides that the consent of all Lenders is required, without the
consent of each Lender or (z) any provision of any Credit Document that
expressly provides that the consent of the Required Tranche Lenders of a
particular Tranche or Required Revolving Lenders is required, without the
consent of the Required Tranche Lenders of each Tranche or the Required
Revolving Lenders, as the case may be (in each case, except for technical
amendments with respect to additional extensions of credit (including Extended
Term Loans or Extended Revolving Loans) pursuant to this Agreement which afford
the benefits or protections to such additional extensions of credit of the type
provided to the Term Loans and/or the Revolving Commitments and Revolving Loans,
as applicable);

 

167

--------------------------------------------------------------------------------


 

(iv)           (x) reduce the percentage specified in the definition of Required
Lenders or Required Tranche Lenders or otherwise amend the definition of
Required Lenders or Required Tranche Lenders without the consent of each Lender
or (y) reduce the percentage specified in the definition of Required Revolving
Lenders or otherwise amend the definition of Required Revolving Lenders without
the consent of each Revolving Lender (provided that, (x) no such consent shall
be required for technical amendments with respect to additional extensions of
credit pursuant to this Agreement, and (y) with the consent of the Required
Lenders, additional extensions of credit (including Extended Term Loans and
Extended Revolving Loans) pursuant to this Agreement may be included in the
determination of the Required Lenders, Required Tranche Lenders and/or Required
Revolving Lenders on substantially the same basis as the extensions of Loans and
Commitments are included on the Closing Date);

 

(v)              amend, modify, change or waive Section 4.02 or
Section 4.07(b) in a manner that would alter the pro rata sharing of payments
required thereby, without the consent of each Lender directly affected thereby
(except for technical amendments with respect to additional extensions of credit
(including Extended Term Loans or Extended Revolving Loans) pursuant to this
Agreement which afford the protections to such additional extensions of credit
of the type provided to the Term Loans and/or the Revolving Commitments and
Revolving Loans, as applicable); or

 

(vi)           impose any greater restriction on the ability of any Lender under
a Tranche to assign any of its rights or obligations hereunder without the
written consent of the Required Tranche Lenders for such Tranche;

 

provided, further, that no such amendment, modification, change or waiver shall
(A) increase the Commitments of any Lender over the amount thereof then in
effect without the consent of such Lender (it being understood that waivers or
modifications of conditions precedent, covenants, Defaults or Events of Default
or of a mandatory reduction in the total Commitments or Total Revolving
Commitments or a waiver of a mandatory prepayment shall not constitute an
increase of the Commitment of any Lender), (B) without the consent of each L/C
Lender, amend, modify, change or waive any provision of Section 2.03 or alter
such L/C Lender’s rights or obligations with respect to Letters of Credit,
(C) without the consent of the Swingline Lender, alter its rights or obligations
with respect to Swingline Loans, (D) without the consent of any applicable
Agent, amend, modify, change or waive any provision as same relates to the
rights or obligations of such Agent, (E) amend, modify, change or waive
Section 2.10(b) in a manner that by its terms adversely affects the rights in
respect of prepayments due to Lenders holding Loans of one Tranche differently
from the rights of Lenders holding Loans of any other Tranche without the prior
written consent of the Required Tranche Lenders of each adversely affected
Tranche (such consent being in lieu of the consent of the Required Lenders
required above in this Section 13.04(a)) (except for technical amendments with
respect to additional extensions of credit pursuant to this Agreement (including
Extended Term Loans or Extended Revolving Loans) so that such additional
extensions may share in the application of prepayments (or commitment
reductions) with any Tranche of Term Loans or Revolving Loans, as applicable);
provided, however, the Required Lenders may waive, in whole or in part, any
prepayment so long as the application, as between Tranches, of any portion of
such prepayment which is still required to be made is not altered or (F) amend
or modify the definition of “Alternate Currency” or Section 1.05 without the
prior written consent of all the Revolving Lenders (such consent being in lieu
of the consent of the Required Lenders required above in this
Section 13.04(a)).  Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that (x) the Commitment of such Defaulting
Lender may not be increased or extended without the consent of such Defaulting
Lender, (y) the principal and accrued and unpaid interest of such Defaulting
Lender’s Loans shall not be reduced or forgiven (other than as a result of any
waiver of the applicability of any post-default increase in interest rates), nor
shall the date for any scheduled payment of any such amounts be postponed,
without the consent of such Defaulting Lender (it being understood that any
amendment or modification to the financial definitions in this Agreement shall
not constitute a

 

168

--------------------------------------------------------------------------------


 

reduction in any rate of interest or fees for purposes of this clause (y),
notwithstanding the fact that such amendment or modification actually results in
such a reduction) and (z) any waiver, amendment or modification requiring the
consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender (other than in the case of a consent by the
Administrative Agent to permit Borrower and its Subsidiaries to purchase
Revolving Commitments (and Revolving Loans made pursuant thereto) of Defaulting
Lenders in excess of the amount permitted pursuant to Section 13.04(h)).

 

In addition, notwithstanding the foregoing, the Fee Letter may only be amended
or changed, or rights or privileges thereunder waived, only by the parties
thereto in accordance with the respective provisions thereof.

 

(b)                                 If, in connection with any proposed
amendment, modification, change or waiver of or to any of the provisions of this
Agreement, the consent of the Required Lenders (or in the case of a proposed
amendment, modification, change or waiver affecting a particular Class or
Tranche, the Lenders holding a majority of the Loans and Commitments with
respect to such Class or Tranche) is obtained but the consent of one or more of
such other Lenders whose consent is required is not obtained, then Borrower
shall have the right, so long as all non-consenting Lenders whose individual
consent is required are treated as described in either clause (A) or (B) below,
to either:

 

(A) replace each such non-consenting Lender or Lenders (or, at the option of
Borrower, if such non-consenting Lender’s consent is required with respect to a
particular Class or Tranche of Loans (or related Commitments), to replace only
the Classes or Tranches of Commitments and/or Loans of such non-consenting
Lender with respect to which such Lender’s individual consent is required (such
Classes or Tranches, the “Affected Classes”)) with one or more Replacement
Lenders, so long as, at the time of such replacement, each such Replacement
Lender consents to the proposed amendment, modification, change or waiver;
 provided, further, that (i) at the time of any such replacement, the
Replacement Lender shall enter into one or more Assignment Agreements (and with
all fees payable pursuant to Section 13.05(b) to be paid by the Replacement
Lender) pursuant to which the Replacement Lender shall acquire all of the
Commitments and outstanding Loans of, and in each case L/C Interests of, the
Replaced Lender (or, at the option of Borrower if the respective Lender’s
consent is required with respect to less than all Tranches of Loans (or related
Commitments), the Commitments, outstanding Loans and L/C Interests of the
Affected Classes), (ii) at the time of any replacement, the Replaced Lender
shall receive an amount equal to the sum of (A) the principal of, and all
accrued interest on, all outstanding Loans of such Lender (other than any Loans
not being acquired by the Replacement Lender), (B) all Reimbursement Obligations
(expressed in Dollars in the amount of the Dollar Equivalent thereof in the case
of a Letter of Credit denominated in the Alternate Currency) owing to such
Lender, together with all then unpaid interest with respect thereto at such
time, in the event Revolving Loans or Revolving Commitments owing to such Lender
are being acquired and (C) all accrued, but theretofore unpaid, fees and other
amounts owing to the Lender with respect to the Loans being so assigned and
(iii) all obligations of Borrower owing to such Replaced Lender (other than
those specifically described in clause (ii) above in respect of Replaced Lenders
for which the assignment purchase price has been, or is concurrently being,
paid, and other than those relating to Loans or Commitments not being acquired
by the Replacement Lender, but including any amounts which would be paid to a
Lender pursuant to Section 5.05 if Borrower were prepaying a LIBOR Loan), as
applicable, shall be paid in full to such Replaced Lender, as applicable,
concurrently with such replacement.  Upon the execution of the respective
Assignment Agreement, the payment of amounts referred to in clauses (i),
(ii) and (iii) above, as applicable, the receipt of any consents that would be
required for an assignment of the subject Loans and Commitments to such
Replacement Lender in accordance with Section 13.05, the Replacement Lender, if
any, shall become a Lender hereunder and the Replaced Lender, as applicable,
shall cease to constitute a Lender hereunder and be released of all its
obligations as a Lender, except with respect to indemnification provisions
applicable to such Lender under this Agreement, which shall survive as to such
Lender and, in the case of any Replaced Lender, except with respect to Loans,
Commitments and L/C Interests of such Replaced Lender not being acquired by the
Replacement Lender; provided, that if the

 

169

--------------------------------------------------------------------------------


 

applicable Replaced Lender does not execute the Assignment Agreement within
three (3) Business Days after Borrower’s request, execution of such Assignment
Agreement by the Replaced Lender shall not be required to effect such
assignment; or

 

(B) terminate such non-consenting Lender’s Commitment and/or repay Loans held by
such Lender (or, if such non-consenting Lender’s consent is required with
respect to a particular Class or Tranche of Loans, the Commitment and Loans of
the Affected Class) and, if applicable, Cash Collateralize its applicable R/C
Percentage of the L/C Liability, in either case, upon three (3) Business Days’
(or such shorter period as is acceptable to Administrative Agent) prior written
notice to Administrative Agent at the Principal Office (which notice
Administrative Agent shall promptly transmit to each of the Lenders).  Any such
prepayment of the Loans or termination of the Commitments of such Lender shall
be made together with accrued and unpaid interest, fees and other amounts owing
to such Lender (including all amounts, if any, owing pursuant to Section 5.05)
(or if the applicable consent requires approval of all Lenders of a particular
Tranche but not all Lenders, then Borrower shall terminate all Commitments
and/or repay all Loans, in each case together with payment of all accrued and
unpaid interest, fees and other amounts owing to such Lender (including all
amounts, if any, owing pursuant to Section 5.05) under such Tranche), so long as
(i) in the case of the repayment of Revolving Loans of any Lender pursuant to
this Section 13.04(b)(B), (A) the Revolving Commitment of such Lender is
terminated concurrently with such repayment and (B) such Lender’s R/C Percentage
of all outstanding Letters of Credit is Cash Collateralized or backstopped by
Borrower in a manner reasonably satisfactory to Administrative Agent and the L/C
Lenders.  Immediately upon any repayment of Loans by Borrower pursuant to this
Section 13.04(b)(B), such Loans repaid or acquired pursuant hereto shall be
cancelled for all purposes and no longer outstanding (and may not be resold,
assigned or participated out by Borrower) for all purposes of this Agreement and
all other Credit Documents (provided, that such purchases and cancellations
shall not constitute prepayments or repayments of the Loans for any purpose
hereunder (except for purposes of Section 2.09(c))), including, but not limited
to (A) the making of, or the application of, any payments to the Lenders under
this Agreement or any other Credit Document, (B) the making of any request,
demand, authorization, direction, notice, consent or waiver under this Agreement
or any other Credit Document, (C) the providing of any rights to Borrower as a
Lender under this Agreement or any other Credit Document, and (D) the
determination of Required Lenders, or for any similar or related purpose, under
this Agreement or any other Credit Document; provided, however, that, unless the
Commitments which are terminated and Loans which are repaid pursuant to this
clause (B) are immediately replaced in full at such time through the addition of
new Lenders or the increase of the Commitments and/or outstanding Loans of
existing Lenders (who in each case must consent thereto), then, in the case of
any action pursuant to this clause (B), the Required Lenders (determined after
giving effect to the proposed action) shall specifically consent thereto;

 

provided, that Borrower shall not have the right to replace a Lender, or
terminate the Commitments of or repay the Loans of a Lender under this
Section 13.04(b), solely as a result of the exercise of such Lender’s rights
(and the withholding of any required consent by such Lender) pursuant to clauses
(A) through (F) of the second proviso to Section 13.04(a).

 

(c)                                  Administrative Agent and Borrower may
(without the consent of Lenders) amend any Credit Document to the extent (but
only to the extent) necessary to reflect the existence and terms of Incremental
Revolving Loans, Incremental Term Loans, Other Term Loans, Other Revolving
Loans, Extended Term Loans and Extended Revolving Loans.  Notwithstanding
anything to the contrary contained herein, such amendment shall become effective
without any further consent of any other party to such Credit Document.  In
addition, upon the effectiveness of any Refinancing Amendment, Administrative
Agent, Borrower and the Lenders providing the relevant Credit Agreement
Refinancing Indebtedness may amend this Agreement to the extent (but only to the
extent) necessary to reflect the existence and terms of the Credit Agreement
Refinancing Indebtedness incurred pursuant thereto (including any amendments
necessary to treat the Loans and Commitments subject thereto as Other Term
Loans, Other Revolving Loans, Other Revolving Commitments and/or Other Term Loan
Commitments).

 

170

--------------------------------------------------------------------------------


 

Administrative Agent and Borrower may effect such amendments to this Agreement
and the other Credit Documents as may be necessary or appropriate, in the
reasonable opinion of Administrative Agent and Borrower, to effect the terms of
any Refinancing Amendment.  Administrative Agent and Collateral Agent may enter
into amendments to this Agreement and the other Credit Documents with Borrower
as may be necessary in order to establish new tranches or sub-tranches in
respect of the Loans and/or Commitments extended pursuant to Section 2.13 or
incurred pursuant to Sections 2.12 or 2.15 and such technical amendments as may
be necessary or appropriate in the reasonable opinion of Administrative Agent
and Borrower in connection with the establishment of such new tranches or
sub-tranches, in each case on terms consistent with Section 2.13, Section 2.12
or Section 2.15.

 

(d)                                 Notwithstanding the foregoing, this
Agreement may be amended (or amended and restated) with the written consent of
the Required Lenders, Administrative Agent and Borrower (a) to add one or more
additional credit facilities to this Agreement and to permit extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Credit Documents with the Term Loans (or any Tranche thereof in the
case of additional Term Loans) and the Revolving Loans (or any Tranche of
Revolving Commitments in the case of additional Revolving Loans or Revolving
Commitments) and the accrued interest and fees in respect thereof and (b) to
include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders.

 

(e)                                  Notwithstanding anything to the contrary
herein, (i) any Credit Document may be waived, amended, supplemented or modified
pursuant to an agreement or agreements in writing entered into by Borrower and
Administrative Agent (without the consent of any Lender) solely to effect
administrative changes that are not adverse to any Lender or to correct
administrative errors or omissions or to cure an ambiguity, defect or error
(including, without limitation, to revise the legal description of any Mortgaged
Real Property based on surveys), or to grant a new Lien for the benefit of the
Secured Parties or extend an existing Lien over additional property or to make
modifications which are not materially adverse to the Lenders and are requested
or required by Gaming Authorities or Gaming Laws and (ii) any Credit Document
may be waived, amended, supplemented or modified pursuant to an agreement or
agreements in writing entered into by Borrower and Administrative Agent (without
the consent of any Lender) to permit any changes requested or required by any
Governmental Authority that are not materially adverse to the Lenders (including
any changes relating to qualifications as a permitted holder of debt, licensing
or limits on Property that may be pledged as Collateral or available remedies). 
Notwithstanding anything to the contrary herein, (A) additional extensions of
credit consented to by Required Lenders shall be permitted hereunder on a
ratable basis with the existing Loans (including as to proceeds of, and sharing
in the benefits of, Collateral and sharing of prepayments), (B) Collateral Agent
shall enter into the Pari Passu Intercreditor Agreement upon the request of
Borrower in connection with the incurrence of Permitted First Priority
Refinancing Debt, Permitted First Lien Indebtedness (and Permitted Refinancings
thereof that qualify as Permitted First Lien Indebtedness) or Incremental
Equivalent Debt (and Permitted Refinancings thereof that satisfy Sections
10.01(t)(A)(v) and 10.01(t)(A)(vi)), as applicable (or any amendments and
supplements thereto in connection with the incurrence of additional Permitted
First Priority Refinancing Debt, Permitted First Lien Indebtedness (and
Permitted Refinancings thereof that qualify as Permitted First Lien
Indebtedness)  or Incremental Equivalent Debt (and Permitted Refinancings
thereof that satisfy Sections 10.01(t)(A)(v) and 10.01(t)(A)(vi))), and
(C) Collateral Agent shall enter into the Second Lien Intercreditor Agreement
upon the request of Borrower in connection with the incurrence of Permitted
Second Priority Refinancing Debt, Permitted Second Lien Indebtedness (and
Permitted Refinancings thereof that qualify as Permitted Second Lien
Indebtedness) or Incremental Equivalent Debt (and Permitted Refinancings thereof
that satisfy Sections 10.01(t)(A)(v) and 10.01(t)(A)(vi)), as applicable (or any
amendments and supplements thereto in connection with the incurrence of
additional Permitted Second Priority Refinancing Debt, Permitted Second Lien
Indebtedness (and Permitted Refinancings thereof that qualify as Permitted
Second Lien Indebtedness) or Incremental Equivalent Debt (and Permitted
Refinancings thereof that satisfy Sections 10.01(t)(A)(v) and 10.01(t)(A)(vi))).

 

(f)                                   Notwithstanding anything to the contrary
herein, the applicable Credit Party or Parties and Administrative Agent and/or
Collateral Agent may (in its or their respective sole discretion, or shall, to
the extent

 

171

--------------------------------------------------------------------------------


 

required by any Credit Document) enter into any amendment or waiver of any
Credit Document, or enter into any new agreement or instrument, without the
consent of any other Person, to effect the granting, perfection, protection,
expansion or enhancement of any security interest in any Collateral or
additional property to become Collateral for the benefit of the Secured Parties,
or as required by local law to give effect to, or protect any security interest
for the benefit of the Secured Parties, in any property or so that the security
interests therein comply with applicable Requirements of Law or to release any
Collateral which is not required under the Security Documents.

 

(g)                                  Notwithstanding anything to the contrary
herein, Administrative Agent and Collateral Agent shall (A) release any Lien
granted to or held by Administrative Agent or Collateral Agent upon any
Collateral (i) upon Payment in Full of the Obligations (other than
(x) obligations under any Swap Contracts as to which acceptable arrangements
have been made to the satisfaction of the relevant counterparties and (y) Cash
Management Agreements not yet due and payable), (ii) upon the sale, transfer or
other disposition of Collateral to the extent required pursuant to the last
paragraph in Section 10.05 (and Administrative Agent or Collateral Agent may
rely conclusively on a certificate to that effect provided to it by any Credit
Party upon its reasonable request without further inquiry) to any Person other
than a Credit Party, (iii) if approved, authorized or ratified in writing by the
Required Lenders (or all of the Lenders to the extent required by
Section 13.04(a)), (iv) if the property subject to such Lien is owned by a
Guarantor, upon release of such Guarantor from its obligations under its
Guarantee pursuant to Section 6.08, (v) constituting Equity Interests in or
property of an Unrestricted Subsidiary, (vi) subject to Liens permitted under
Sections 10.02(i) or 10.02(k), in each case, to the extent the documents
governing such Liens do not permit such Collateral to secure the Obligations, or
(vii) as otherwise may be provided herein or in the relevant Security Documents,
and (B) consent to and enter into (and execute documents permitting the filing
and recording, where appropriate) the grant of easements and covenants and
subordination rights with respect to real property, conditions, restrictions and
declarations on customary terms, and subordination, non-disturbance and
attornment agreements on customary terms reasonably requested by Borrower with
respect to leases entered into by Borrower and its Restricted Subsidiaries, to
the extent requested by Borrower and not materially adverse to the interests of
the Lenders and, with respect to the Master Lease, to the extent requested by
the landlord under the Master Lease in substantially the form attached thereto.

 

(h)                                 If any Lender is a Defaulting Lender,
Borrower shall have the right to terminate such Defaulting Lender’s Revolving
Commitment and repay the Loans related thereto as provided below so long as
Borrower Cash Collateralizes or backstops such Defaulting Lender’s applicable
R/C Percentage of the L/C Liability to the reasonable satisfaction of the L/C
Issuer and the Administrative Agent; provided that such terminations of
Revolving Commitments shall not exceed 20% of the sum of (x) the initial
aggregate principal amount of the Revolving Commitments on the Closing Date plus
(y) the initial aggregate principal amount of all Incremental Revolving
Commitments incurred after the Closing Date and prior to such date of
determination; provided, further, that Borrower and its Subsidiaries may
terminate additional Revolving Commitments and repay the Loans related thereto
pursuant to this Section 13.04(h) with the consent of the Administrative Agent. 
At the time of any such termination and/or repayment, and as a condition
thereto, the Replaced Lender shall receive an amount equal to the sum of (A) the
principal of, and all accrued interest on, all outstanding Loans of such Lender
provided pursuant to such Revolving Commitments, (B) all Reimbursement
Obligations (expressed in Dollars in the amount of the Dollar Equivalent thereof
in the case of a Letter of Credit denominated in the Alternate Currency) owing
to such Lender, together with all then unpaid interest with respect thereto at
such time, in the event Revolving Loans or Revolving Commitments owing to such
Lender are being repaid and terminated or acquired, as the case may be, and
(C) all accrued, but theretofore unpaid, fees owing to the Lender pursuant to
Section 2.05 with respect to the Loans being so repaid, as the case may be and
all other obligations of Borrower owing to such Replaced Lender (other than
those relating to Loans or Commitments not being terminated or repaid) shall be
paid in full to such Defaulting Lender concurrently with such termination.  At
such time, unless the respective Lender continues to have outstanding Loans or
Commitments hereunder, such Lender shall no longer constitute a “Lender” for
purposes of this Agreement, except with respect to indemnifications under this
Agreement (including, without limitation, Sections 4.02, 5.01, 5.03, 5.05, 5.06
and 13.03), which shall survive as to such repaid Lender.  Immediately upon any
repayment of Loans by Borrower pursuant to this Section 13.04(h), such Loans
repaid pursuant hereto shall be cancelled for all

 

172

--------------------------------------------------------------------------------


 

purposes and no longer outstanding (and may not be resold, assigned or
participated out by Borrower) for all purposes of this Agreement and all other
Credit Documents (provided; that such purchases and cancellations shall not
constitute prepayments or repayments of the Loans (including, without
limitation, pursuant to Section 2.09, Section 2.10 or Article IV) for any
purpose hereunder), including, but not limited to (A) the making of, or the
application of, any payments to the Lenders under this Agreement or any other
Credit Document, (B) the making of any request, demand, authorization,
direction, notice, consent or waiver under this Agreement or any other Credit
Document, (C) the providing of any rights to Borrower as a Lender under this
Agreement or any other Credit Document, and (D) the determination of Required
Lenders, or for any similar or related purpose, under this Agreement or any
other Credit Document.

 

SECTION 13.05.               Benefit of Agreement; Assignments; Participations.

 

(a)                                 This Agreement shall be binding upon and
inure to the benefit of and be enforceable by the respective successors and
assigns of the parties hereto; provided, however, no Credit Party may assign or
transfer any of its rights, obligations or interest hereunder or under any other
Credit Document (it being understood that a merger or consolidation not
prohibited by this Agreement shall not constitute an assignment or transfer)
without the prior written consent of all of the Lenders and provided, further,
that, although any Lender may transfer, assign or grant participations in its
rights hereunder, such Lender shall remain a “Lender” for all purposes hereunder
(and may not transfer or assign all or any portion of its Commitments, Loans or
related Obligations hereunder except as provided in Section 13.05(b)) and the
participant shall not constitute a “Lender” hereunder; and provided, further,
that no Lender shall transfer, assign or grant any participation (w) to a
natural person, (x) to a Competitor (unless consented to by Borrower), (y) to a
Disqualified Lender (unless consented to by Borrower) or (z) under which the
participant shall have rights to approve any amendment to or waiver of this
Agreement or any other Credit Document except to the extent such amendment or
waiver would (i) extend the date for any scheduled payment on, or the final
scheduled maturity of, any Loan, Note or Letter of Credit (unless such Letter of
Credit is not extended beyond any applicable R/C Maturity Date (unless such
Letter of Credit is required to be cash collateralized or otherwise backstopped
(with a letter of credit on customary terms) to the applicable L/C Lender’s and
the Administrative Agent’s reasonable satisfaction or the participations therein
are required to be assumed by Lenders that have commitments which extend beyond
such R/C Maturity Date)) in which such participant is participating, or reduce
the rate or extend the time of payment of interest or fees thereon (except in
connection with a waiver of applicability of any post-default increase in
interest rates) or reduce the principal amount thereof, or increase the amount
of the participant’s participation over the amount thereof then in effect (it
being understood that a waiver of any Default or Event of Default or of a
mandatory reduction in the total Commitments or Total Revolving Commitments or
of a mandatory prepayment shall not constitute a change in the terms of such
participation, that an increase in any Commitment (or the available portion
thereof) or Loan shall be permitted without the consent of any participant if
the participant’s participation is not increased as a result thereof and that
any amendment or modification to the financial definitions in this Agreement
shall not constitute a reduction in any rate of interest or fees for purposes of
this clause (i), notwithstanding the fact that such amendment or modification
actually results in such a reduction), (ii) consent to the assignment or
transfer by any Credit Party of any of its rights and obligations under this
Agreement or other Credit Document to which it is a party or (iii) release all
or substantially all of the Collateral under all of the Security Documents
(except as expressly provided in the Credit Documents) supporting the Loans or
Letters of Credit hereunder in which such participant is participating.  In the
case of any such participation, the participant shall not have any rights under
this Agreement or any of the other Credit Documents (the participant’s rights
against such Lender in respect of such participation to be those set forth in
the agreement executed by such Lender in favor of the participant relating
thereto).  Subject to the last sentence of this paragraph (a), Borrower agrees
that each participant shall be entitled to the benefits of Sections 5.01, and
5.06 (subject to the obligations and limitations of such Sections, including
Section 5.06(b), (c) and (d) (it being understood that the documentation
required under Section 5.06(b), (c) and (d) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this
Section 13.05.  To the extent permitted by law, each participant also shall be
entitled to the benefits of Section 4.07 as though it were a Lender. Each Lender
that sells a participation shall, acting solely for this

 

173

--------------------------------------------------------------------------------


 

purpose as a non-fiduciary agent of Borrower, maintain a register on which it
enters the name and address of each participant and the principal amounts (and
related interest amounts) of each participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”).  The entries in
the Participant Register shall be conclusive, absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.  A participant shall not be entitled
to receive any greater payment under Sections 5.01 or 5.06 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such participant, unless the entitlement to a greater payment results
from any change in applicable Laws after the date the participant became a
participant.

 

(b)                                 No Lender (or any Lender together with one
or more other Lenders) may assign all or any portion of its Commitments, Loans
and related outstanding Obligations (or, if the Commitments with respect to the
relevant Tranche have terminated, outstanding Loans and Obligations) hereunder,
except to one or more Eligible Assignees (treating any fund that invests in
loans and any other fund that invests in loans and is managed or advised by the
same investment advisor of such fund or by an Affiliate of such investment
advisor as a single Eligible Assignee) with the consent of (x) Administrative
Agent, (y)  so long as no Event of Default pursuant to Section 11.01(b) or
11.01(c), or, with respect to Borrower, 11.01(g) or 11.01(h), has occurred and
is continuing, Borrower and (z) in the case of an assignment of Revolving Loans
or Revolving Commitments, the consent of the Swingline Lender and each L/C
Lender (each such consent not to be unreasonably withheld or delayed); provided
that (x) except in the case of an assignment of the entire remaining amount of
the assigning Lender’s Commitments and Loans at the time owing to it, the
aggregate amount of the Commitments or Loans subject to such assignment shall
not be less than $1.0 million; (y) no such consent shall be necessary in the
case of (i) an assignment of Revolving Loans or Revolving Commitments by a
Revolving Lender to another Revolving Lender or of Term A Facility Loans by a
Term A Facility Lender to another Term A Facility Lender or an Affiliate of a
Term A Facility Lender and (ii) an assignment of Term B Facility Loans by a
Lender to (A) its parent company and/or any Affiliate of such Lender which is at
least 50% owned by such Lender or its parent company or (B) one or more other
Lenders or any Affiliate of any such other Lender which is at least 50% owned by
such other Lender or its parent company (provided that any fund that invests in
loans and is managed or advised by the same investment advisor of another fund
which is a Lender (or by an Affiliate of such investment advisor) shall be
treated as an Affiliate that is at least 50% owned by such other Lender or its
parent company for the purposes of this sub-clause (x)(ii)(B)), or (C) in the
case of any Lender that is a fund that invests in loans, any other fund that
invests in loans and is managed or advised by the same investment advisor of any
Lender or by an Affiliate of such investment advisor, and (y) Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to Administrative Agent within ten (10) Business Days after
having received notice thereof. Notwithstanding the foregoing, so long as no
Event of Default pursuant to Section 11.01(b) or 11.01(c), or, with respect to
Borrower, 11.01(g) or 11.01(h), has occurred and is continuing, no assignment
will be permitted to any Lender that will result in such Lender holding,
collectively with its Affiliates (including any Person deemed to be an Affiliate
for purposes of sub-clause (x)(ii)(B) above), Loans and Commitments having an
aggregate principal amount of $100 million, or greater, without the prior
written consent of Borrower (such consent not to be unreasonably withheld,
conditioned or delayed); provided that Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to Administrative Agent within ten (10) Business Days after a Responsible
Officer has received notice thereof.  Each assignee shall become a party to this
Agreement as a Lender by execution of an Assignment Agreement; provided that
(I) Administrative Agent shall, unless it otherwise agrees in its sole
discretion, receive at the time of each such assignment, from the assigning or
assignee Lender, the payment of a non-refundable assignment fee of $3,500,
(II) no such transfer or assignment will be effective until recorded by
Administrative Agent on the Register pursuant to Section 2.08, and (III) such
assignments may be made on a pro rata basis among Commitments and/or Loans (and
related Obligations).  To the extent of any assignment permitted pursuant to
this Section 13.05(b), the assigning Lender shall be relieved of its obligations
hereunder with respect to its assigned Commitments and outstanding Loans
(provided that such assignment shall not release such Lender of any claims or
liabilities that may exist against such Lender at the time of such assignment). 
At the time of each assignment pursuant to this Section 13.05(b) to a Person
which is not already a Lender hereunder, the respective assignee Lender shall,
to the extent

 

174

--------------------------------------------------------------------------------


 

legally entitled to do so, provide to Borrower and Administrative Agent the
appropriate Internal Revenue Service Forms (and, if applicable, a Foreign Lender
Certificate) as described in Section 5.06(b), 5.06(c) or 5.06(d), as
applicable.  To the extent that an assignment of all or any portion of a
Lender’s Commitments, Loans and related outstanding Obligations pursuant to
Section 2.11, Section 13.04(b)(B) or this Section 13.05(b) would, under the laws
in effect at the time of such assignment, result in increased costs under
Section 5.01, 5.03 or (subject to clause (c) in the definition of Excluded Taxes
as it relates to assignments pursuant to Section 2.11(a)) 5.06 from those being
charged by the respective assigning Lender prior to such assignment, then
Borrower shall not be obligated to pay such increased costs (although Borrower,
in accordance with and pursuant to the other provisions of this Agreement, shall
be obligated to pay any other increased costs of the type described above
resulting from changes in any applicable law, treaty, governmental rule,
regulation, guideline or order, or in the interpretation thereof, after the date
of the respective assignment).

 

(c)                                  Nothing in this Agreement shall prevent or
prohibit any Lender from pledging or assigning a security interest in its rights
under this Agreement to secure obligations of such Lender, including any pledge
or assignment of a security interest to a Federal Reserve Bank or other central
banking authority.  No pledge pursuant to this Section 13.05(c) shall release
the transferor Lender from any of its obligations hereunder or permit the
pledgee to become a lender hereunder without otherwise complying with
Section 13.05(b).

 

(d)                                 Notwithstanding anything to the contrary
contained in this Section 13.05 or any other provision of this Agreement,
Borrower and its Subsidiaries may, but shall not be required to, purchase
outstanding Term Loans pursuant to (x) the Auction Procedures established for
each such purchase in an auction managed by Auction Manager and (y) through open
market purchases, subject solely to the following conditions:

 

(i)                  (x) with respect to any Borrower Loan Purchase pursuant to
the Auction Procedures, at the time of the applicable Purchase Notice (as
defined in Exhibit O), no Event of Default has occurred and is continuing or
would result therefrom, and (y) with respect to any Borrower Loan Purchase
consummated through an open market purchase, at the time of the applicable
assignment, no Event of Default has occurred and is continuing or would result
therefrom;

 

(ii)               immediately upon any Borrower Loan Purchase, the Term Loans
purchased pursuant thereto shall be cancelled for all purposes and no longer
outstanding (and may not be resold, assigned or participated out by Borrower)
for all purposes of this Agreement and all other Credit Documents (provided;
that such purchases and cancellations shall not constitute prepayments or
repayments of the Loans (including, without limitation, pursuant to
Section 2.09, Section 2.10 or Article IV) for any purpose hereunder), including,
but not limited to (A) the making of, or the application of, any payments to the
Lenders under this Agreement or any other Credit Document, (B) the making of any
request, demand, authorization, direction, notice, consent or waiver under this
Agreement or any other Credit Document, (C) the providing of any rights to
Borrower as a Lender under this Agreement or any other Credit Document, and
(D) the determination of Required Lenders, or for any similar or related
purpose, under this Agreement or any other Credit Document;

 

(iii)            with respect to each Borrower Loan Purchase, Administrative
Agent shall receive (x) if such Borrower Loan Purchase is consummated pursuant
to the Auction Procedures, a fully executed and completed Borrower Assignment
Agreement effecting the assignment thereof, and (y) if such Borrower Loan
Purchase is consummated pursuant to an open market purchase, a fully executed
and completed Open Market Assignment and Assumption Agreement effecting the
assignment thereof;

 

(iv)           open market purchases of Term Loans by Borrower and its
Subsidiaries shall not in the aggregate exceed 15% of the sum of (A) the initial
aggregate principal amount of the Term Loans on the Closing Date plus (B) the
initial aggregate principal amount of all Incremental Term Loans incurred after
the Closing Date and prior to such date of determination; and

 

175

--------------------------------------------------------------------------------


 

(v)              Borrower may not use the proceeds of any Revolving Loan to fund
the purchase of outstanding Loans pursuant to this Section 13.05(d).

 

The assignment fee set forth in Section 13.05(b) shall not be applicable to any
Borrower Loan Purchase consummated pursuant to this Section 13.05(d).

 

(e)                                  Within forty-five (45) days after the
effectiveness of any assignment with respect to which Borrower has consented to
pursuant to this Section 13.05, Borrower shall provide notice of such assignment
to the West Virginia Lottery Commission.

 

SECTION 13.06.               Survival.  The obligations of the Credit Parties
under Sections 5.01, 5.05, 5.06, 13.03 and 13.20, the obligations of each
Guarantor under Section 6.03, and the obligations of the Lenders under Sections
5.06 and 12.08, in each case shall survive the repayment of the Loans and the
other Obligations and the termination of the Commitments and, in the case of any
Lender that may assign any interest in its Commitments, Loans or L/C Interest
(and any related Obligations) hereunder, shall (to the extent relating to such
time as it was a Lender) survive the making of such assignment, notwithstanding
that such assigning Lender may cease to be a “Lender” hereunder.  In addition,
each representation and warranty made, or deemed to be made by a notice of any
extension of credit, herein or pursuant hereto shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the Notes and the making of any extension of
credit hereunder, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that Administrative Agent or any Lender may
have had notice or knowledge of any Default or incorrect representation or
warranty.

 

SECTION 13.07.               Captions.  The table of contents and captions and
Section headings appearing herein are included solely for convenience of
reference and are not intended to affect the interpretation of any provision of
this Agreement.

 

SECTION 13.08.               Counterparts; Interpretation; Effectiveness.  This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract.  This Agreement
and the other Credit Documents, constitute the entire contract among the parties
thereto relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof, other than the Fee Letter, which are not superseded and survive solely
as to the parties thereto (to the extent provided therein).  This Agreement
shall become effective when the Closing Date shall have occurred, and this
Agreement shall have been executed and delivered by the Credit Parties and when
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or electronic
mail shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

SECTION 13.09.               Governing Law; Submission to Jurisdiction; Waivers;
Etc.

 

(a)                                 GOVERNING LAW.  THIS AGREEMENT AND THE OTHER
CREDIT DOCUMENTS AND ANY CLAIMS, CONTROVERSIES, DISPUTES, OR CAUSES OF ACTION
(WHETHER ARISING UNDER CONTRACT LAW, TORT LAW OR OTHERWISE) BASED UPON OR
RELATING TO THIS AGREEMENT OR THE OTHER CREDIT DOCUMENTS (EXCEPT AS TO ANY OTHER
CREDIT DOCUMENT, AS EXPRESSLY SET FORTH IN SUCH OTHER CREDIT DOCUMENT), SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW PRINCIPLES THAT WOULD APPLY THE LAWS
OF ANOTHER JURISDICTION.

 

176

--------------------------------------------------------------------------------


 

(b)                                 SUBMISSION TO JURISDICTION.  EACH CREDIT
PARTY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY
ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER AT LAW OR
IN EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE
ADMINISTRATIVE AGENT, ANY LENDER, ANY OF THEIR RESPECTIVE AFFILIATES, OR ANY OF
THE PARTNERS, DIRECTORS, OFFICERS, EMPLOYEES, AGENTS OR ADVISORS OF THE
FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR
THE TRANSACTIONS RELATED HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS
OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER CREDIT DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT AGAINST ANY CREDIT PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 

(c)                                  WAIVER OF VENUE.  EACH PARTY HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER CREDIT DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS
SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)                                 SERVICE OF PROCESS.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 13.02. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

(e)                                  WAIVER OF JURY TRIAL.  EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (i) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (ii) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER
CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS
IN THIS SECTION.

 

SECTION 13.10.               Confidentiality.  Each Agent and each Lender agrees
to keep information obtained by it pursuant to the Credit Documents confidential
in accordance with such Agent’s or such Lender’s customary practices and agrees
that it will only use such information in connection with the transactions
contemplated hereby

 

177

--------------------------------------------------------------------------------


 

and not disclose any of such information other than (a) to such Agent’s or such
Lender’s employees, representatives, directors, attorneys, auditors, agents,
professional advisors, trustees or Affiliates who are advised of the
confidential nature thereof and instructed to keep such information confidential
or to any direct or indirect creditor or contractual counterparty in swap
agreements or such creditor’s or contractual counterparty’s professional advisor
(so long as such creditor, contractual counterparty or professional advisor to
such contractual counterparty agrees in writing to be bound by the provision of
this Section 13.10), (b) to the extent such information presently is or
hereafter becomes available to such Agent or such Lender on a non-confidential
basis from a Person not an Affiliate of such Agent or such Lender not known to
such Agent or such Lender to be violating a confidentiality obligation by such
disclosure, (c) to the extent disclosure is required by any Law, subpoena or
judicial order or process (provided that notice of such requirement or order
shall be promptly furnished to Borrower unless such notice is legally
prohibited) or requested or required by bank, securities, insurance or
investment company regulations or auditors or any administrative body or
commission (including the Securities Valuation Office of the NAIC) to whose
jurisdiction such Agent or such Lender is subject, (d) to any rating agency to
the extent required in connection with any rating to be assigned to such Agent
or such Lender; provided that prior notice thereof is furnished to Borrower,
(e) to pledgees under Section 13.05(c), assignees, participants, prospective
assignees or prospective participants, in each case who agree in writing to be
bound by the provisions of this Section 13.10 (it being understood that any
electronically recorded agreement from any Person listed above in this clause
(e) in respect to any electronic information (whether posted or otherwise
distributed on Intralinks or any other electronic distribution system) shall
satisfy the requirements of this clause (e)), (f) in connection with the
exercise of remedies hereunder or under any Credit Document or to the extent
required in connection with any litigation with respect to the Loans or any
Credit Document or (g) with Borrower’s prior written consent.

 

SECTION 13.11.               Independence of Representations, Warranties and
Covenants.  The representations, warranties and covenants contained herein shall
be independent of each other and no exception to any representation, warranty or
covenant shall be deemed to be an exception to any other representation,
warranty or covenant contained herein unless expressly provided, nor shall any
such exception be deemed to permit any action or omission that would be in
contravention of applicable law.

 

SECTION 13.12.               Severability.  Wherever possible, each provision of
this Agreement shall be interpreted in such manner as to be effective and valid
under applicable law, but if any provision of this Agreement shall be prohibited
by or invalid under applicable law, such provision shall be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of such provisions or the remaining provisions of this Agreement.

 

SECTION 13.13.               Gaming Laws.

 

(a)                                 Notwithstanding anything to the contrary in
this Agreement or any other Credit Document, this Agreement and the other Credit
Documents are subject to the Gaming Laws and the laws involving the sale,
distribution and possession of alcoholic beverages and/or tobacco, as applicable
(the “Liquor Laws”).  Without limiting the foregoing, Administrative Agent, each
other Agent, each Lender and each participant acknowledges that (i) it is the
subject of being called forward by any Gaming Authority or any Governmental
Authority enforcing the Liquor Laws (the “Liquor Authority”), in each of their
discretion, for licensing or a finding of suitability or to file or provide
other information, and (ii) all rights, remedies and powers under this Agreement
and the other Credit Documents, including with respect to the entry into and
ownership and operation of the Gaming Facilities, and the possession or control
of gaming equipment, alcoholic beverages or a gaming or liquor license, may be
exercised only to the extent that the exercise thereof does not violate any
applicable provisions of the Gaming Laws and Liquor Laws and only to the extent
that required approvals (including prior approvals) are obtained from the
requisite Governmental Authorities.

 

(b)                                 Notwithstanding anything to the contrary in
this Agreement or any other Credit Document, Administrative Agent, each other
Agent, each Lender and each participant agrees to cooperate with each Gaming

 

178

--------------------------------------------------------------------------------


 

Authority and each Liquor Authority (and, in each case, to be subject to
Section 2.11) in connection with the administration of their regulatory
jurisdiction over Borrower and the other Credit Parties, including, without
limitation, the provision of such documents or other information as may be
requested by any such Gaming Authorities and/or Liquor Authorities relating to
Administrative Agent, any other Agent, any of the Lenders or participants,
Borrower and its Subsidiaries or to the Credit Documents.

 

(c)                                  Notwithstanding anything to the contrary in
this Agreement or any other Credit Document, to the extent any provision of this
Agreement or any other Credit Document excludes any assets from the scope of the
Pledged Collateral, or from any requirement to take any action to make effective
or perfect any security interest in favor of Collateral Agent or any other
Secured Party in the Pledged Collateral, the representations, warranties and
covenants made by Borrower or any Restricted Subsidiary in this Agreement with
respect to the creation, perfection or priority (as applicable) of the security
interest granted in favor of Collateral Agent or any other Secured Party
(including, without limitation, Article VIII of this Agreement) shall be deemed
not to apply to such assets.

 

SECTION 13.14.               USA Patriot Act.  Each Lender that is subject to
the Act (as hereinafter defined) to the extent required hereby, notifies
Borrower and the Guarantors that pursuant to the requirements of the USA Patriot
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Act”), it is required to obtain, verify and record information that identifies
Borrower and the Guarantors, which information includes the name and address of
Borrower and the Guarantors and other information that will allow such Lender to
identify Borrower and the Guarantors in accordance with the Act, and Borrower
and the Guarantors agree to provide such information from time to time to any
Lender.

 

SECTION 13.15.               Judgment Currency.

 

(a)                                 Borrower’s obligations hereunder and under
the other Credit Documents to make payments in Dollars (the “Obligation
Currency”) shall not be discharged or satisfied by any tender or recovery
pursuant to any judgment expressed in or converted into any currency other than
the Obligation Currency, except to the extent that such tender or recovery
results in the effective receipt by Administrative Agent, Collateral Agent, the
respective L/C Lender or the respective Lender of the full amount of the
Obligation Currency expressed to be payable to Administrative Agent, Collateral
Agent, such L/C Lender or such Lender under this Agreement or the other Credit
Documents.  If, for the purpose of obtaining or enforcing judgment against
Borrower in any court or in any jurisdiction, it becomes necessary to convert
into or from any currency other than the Obligation Currency (such other
currency being hereinafter referred to as the “Judgment Currency”) an amount due
in the Obligation Currency, the conversion shall be made at the Dollar
Equivalent thereof and, in the case of other currencies the rate of exchange (as
quoted by Administrative Agent or if Administrative Agent does not quote a rate
of exchange on such currency, by a known dealer in such currency designated by
Administrative Agent) determined, in each case, as of the day on which the
judgment is given (such day being hereinafter referred to as the “Judgment
Currency Conversion Date”).

 

(b)                                 If there is a change in the rate of exchange
prevailing between the Judgment Currency Conversion and the date of actual
payment of the amount due by Borrower, Borrower covenants and agrees to pay, or
cause to be paid, such additional amounts, if any (but in any event not a lesser
amount), as may be necessary to ensure that the amount paid in the Judgment
Currency, when converted at the rate of exchange prevailing on the date of
payment, will produce the amount of the Obligation Currency which could have
been purchased with the amount of Judgment Currency stipulated in the judgment
or judicial award at the rate or exchange prevailing on the Judgment Currency
Conversion Date.

 

(c)                                  For purposes of determining the Dollar
Equivalent or any other rate of exchange for this Section 13.15, such amounts
shall include any premium and costs payable in connection with the purchase of
the Obligation Currency.

 

179

--------------------------------------------------------------------------------


 

SECTION 13.16.               Waiver of Claims.  Notwithstanding anything in this
Agreement or the other Credit Documents to the contrary, the Credit Parties
hereby agree that Borrower shall not acquire any rights as a Lender under this
Agreement as a result of any Borrower Loan Purchase and may not make any claim
as a Lender against any Agent or any Lender with respect to the duties and
obligations of such Agent or Lender pursuant to this Agreement and the other
Credit Documents; provided, however, that, for the avoidance of doubt, the
foregoing shall not impair Borrower’s ability to make a claim in respect of a
breach of the representations or warranties or obligations of the relevant
assignor in a Borrower Loan Purchase, including in the standard terms and
conditions set forth in the assignment agreement applicable to a Borrower Loan
Purchase.

 

SECTION 13.17.               No Advisory or Fiduciary Responsibility.  In
connection with all aspects of each transaction contemplated hereby (including
in connection with any amendment, waiver or other modification hereof or of any
other Credit Document), Borrower and each other Credit Party acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (i) (A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent, the Collateral Agent, the Documentation Agent, the
Bookrunners, the Lead Arrangers and the Lenders are arm’s-length commercial
transactions between Borrower, each other Credit Party and their respective
Affiliates, on the one hand, and the Administrative Agent, the Collateral Agent,
the Documentation Agent, the Bookrunners, the Lead Arrangers and the Lenders, on
the other hand, (B) each of Borrower and the other Credit Parties has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate, and (C) Borrower and each other Credit Party is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Credit Documents; (ii) (A) the
Administrative Agent, the Collateral Agent, the Documentation Agent, the
Bookrunners, the Lead Arrangers and each Lender is and has been acting solely as
a principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for Borrower, any other Credit Party or any of their respective Affiliates, or
any other Person (except as expressly set forth in an any engagement letters
between the Administrative Agent, the Collateral Agent, the Documentation Agent,
such Bookrunner, such Lead Arranger or such Lender and Borrower or such Credit
Party or Affiliate thereof) and (B) neither the Administrative Agent, the
Collateral Agent, the Documentation Agent, the Bookrunners, the Lead Arrangers
nor any Lender has any obligation to Borrower, any other Credit Party or any of
their respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Credit
Documents or in other written agreements between the Administrative Agent, the
Collateral Agent, the Documentation Agent, the Bookrunners, the Lead Arrangers
or any Lender on one hand and Borrower, any other Credit Party or any of their
respective Affiliates on the other hand; and (iii) the Administrative Agent, the
Collateral Agent, the Bookrunners, the Documentation Agent, the Lead Arrangers
and the Lenders and their respective Affiliates may be engaged in a broad range
of transactions that involve interests that differ from, or conflict with, those
of Borrower, the other Credit Parties and their respective Affiliates, and
neither the Administrative Agent, the Collateral Agent, the Documentation Agent,
the Bookrunners, the Lead Arrangers, nor any Lender has any obligation to
disclose any of such interests to Borrower, any other Credit Party or any of
their respective Affiliates.  Each Credit Party agrees that nothing in the
Credit Documents will be deemed to create an advisory, fiduciary or agency
relationship or fiduciary or other implied duty between the Administrative
Agent, the Collateral Agent, the Documentation Agent, the Bookrunners, the Lead
Arrangers and the Lenders, on the one hand, and such Credit Party, its
stockholders or its affiliates, on the other.  To the fullest extent permitted
by law, each of Borrower and each other Credit Party hereby waives and releases
any claims that it may have against the Administrative Agent, the Collateral
Agent, the Documentation Agent, the Bookrunners, the Lead Arrangers or any
Lender with respect to any breach or alleged breach of agency or fiduciary duty
in connection with any aspect of any transaction contemplated hereby (other than
any agency or fiduciary duty expressly set forth in an any engagement letter
referenced in clause (ii)(A)).

 

SECTION 13.18.               Lender Action.  Each Lender agrees that it shall
not take or institute any actions or proceedings, judicial or otherwise, for any
right or remedy against any Credit Party or any other obligor under any of the
Credit Documents or the Swap Contracts or (with respect to the exercise of
rights against the collateral) Cash Management Agreements (including the
exercise of any right of setoff, rights on account of any banker’s lien or

 

180

--------------------------------------------------------------------------------


 

similar claim or other rights of self-help), or institute any actions or
proceedings, or otherwise commence any remedial procedures, with respect to any
Collateral or any other property of any such Credit Party, without the prior
written consent of Administrative Agent.  The provisions of this Section 13.18
are for the sole benefit of the Agents and Lenders and shall not afford any
right to, or constitute a defense available to, any Credit Party.

 

SECTION 13.19.               Interest Rate Limitation.  Notwithstanding anything
to the contrary contained in any Credit Document, the interest paid or agreed to
be paid under the Credit Documents (collectively, the “Charges”) shall not
exceed the maximum rate of non-usurious interest permitted by applicable Law
(the “Maximum Rate”).  If any Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
Borrower.  In determining whether the interest contracted for, charged, or
received by an Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.  To the extent
permitted by applicable Law, the interest and other Charges that would have been
payable in respect of such Loan but were not payable as a result of the
operation of this Section 13.19 shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Rate to the date of repayment, shall
have been received by such Lender.  Thereafter, interest hereunder shall be paid
at the rate(s) of interest and in the manner provided in this Agreement, unless
and until the rate of interest again exceeds the Maximum Rate, and at that time
this Section 13.19 shall again apply.  In no event shall the total interest
received by any Lender pursuant to the terms hereof exceed the amount that such
Lender could lawfully have received had the interest due hereunder been
calculated for the full term hereof at the Maximum Rate.  If the Maximum Rate is
calculated pursuant to this Section 13.19, such interest shall be calculated at
a daily rate equal to the Maximum Rate divided by the number of days in the year
in which such calculation is made.  If, notwithstanding the provisions of this
Section 13.19, a court of competent jurisdiction shall finally determine that a
Lender has received interest hereunder in excess of the Maximum Rate,
Administrative Agent shall, to the extent permitted by applicable Law, promptly
apply such excess in the order specified in this Agreement and thereafter shall
refund any excess to Borrower or as a court of competent jurisdiction may
otherwise order.

 

SECTION 13.20.               Payments Set Aside.  To the extent that any payment
by or on behalf of Borrower is made to any Agent, any L/C Lender or any Lender,
or any Agent, any L/C Lender or any Lender exercises its right of setoff, and
such payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by such Agent, such L/C
Lender or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred and the Agents’, the L/C Lender’s and the Lenders’ Liens, security
interests, rights, powers and remedies under this Agreement and each Credit
Document shall continue in full force and effect, and (b) each Lender severally
agrees to pay to Administrative Agent upon demand its applicable share of any
amount so recovered from or repaid by any Agent or L/C Lender, plus interest
thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the Federal Funds Rate from time to time in effect.  In such
event, each Credit Document shall be automatically reinstated (to the extent
that any Credit Document was terminated) and Borrower shall take (and shall
cause each other Credit Party to take) such action as may be requested by
Administrative Agent, the L/C Lenders and the Lenders to effect such
reinstatement.

 

[Signature Pages Follow]

 

181

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

 

PENN NATIONAL GAMING, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Address for Notices for Borrower and each Subsidiary

 

Guarantor:

 

 

 

Penn National Gaming, Inc.

 

825 Berkshire Boulevard

 

Suite 200

 

Wyomissing, Pennsylvania 19610

 

 

 

Contact Person:

 

Facsimile No.:

 

Telephone No.:

 

Email:

 

[Signature Page to PNGI Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

SUBSIDIARY GUARANTORS:

 

 

 

KANSAS PENN GAMING LLC

 

 

 

LVGV, LLC

 

PENN NJ OTW, LLC

 

PENN SANFORD, LLC

 

PENN TENANT, LLC

 

PRINCE GEORGE’S RACING VENTURES, LLC

 

SAN DIEGO GAMING VENTURES, LLC

 

SOKC, LLC

 

SWCA DEV, LLC

 

TEWKSBURY GAMING VENTURES, LLC

 

WESTERN PA GAMING VENTURES, LLC

 

ZIA PARK LLC

 

 

 

 

 

 

By:

Penn National Gaming, Inc.,

 

 

 

as Sole Member of each of the

 

 

 

foregoing entities

 

 

 

 

 

 

By:

 

 

 

Name:

Timothy J. Wilmott

 

 

Title:

Chief Executive Officer

 

[Signature Page to PNGI Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BEULAH PARK GAMING VENTURES, INC.

 

BSLO, LLC

 

BTN, LLC

 

CENTRAL OHIO GAMING VENTURES, LLC

 

CRAZY HORSES, INC.

 

CRC HOLDINGS, INC.

 

DELVEST SUB CORP.

 

DELVEST, LLC

 

EBETUSA.COM, INC.

 

HC AURORA, LLC

 

HC BANGOR, LLC

 

HC JOLIET, LLC

 

HJC/PDC HOLDINGS, LLC

 

HOLLYWOOD CASINOS, LLC

 

HWCC-TUNICA, LLC

 

MOUNTAINVIEW THOROUGHBRED RACING ASSOCIATION, LLC

 

MTB TRANSPORTATION, INC.

 

NEVADA GAMING VENTURES, INC.

 

OHIO OPCO VENTURES, INC.

 

OHIO RACING COMPANY

 

PENN NATIONAL HOLDINGS, LLC

 

PENN NATIONAL TURF CLUB, LLC

 

PRINCE GEORGE’S RACING VENTURES, LLC

 

RACEWAY PARK, INC.

 

ST. LOUIS GAMING VENTURES, LLC

 

THE INDIANA GAMING COMPANY, LLC

 

THE MISSOURI GAMING COMPANY, LLC

 

WESTERN MASS. GAMING VENTURES, LLC

 

 

 

 

 

By:

 

 

Name:

Timothy J. Wilmott

 

Title:

President

 

[Signature Page to PNGI Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

 

SPRINGFIELD GAMING AND REDEVELOPMENT, LLC

 

 

 

 

By :

Western Mass. Gaming Ventures, LLC,

 

 

 

its Managing Member

 

 

 

 

 

 

By:

 

 

 

Name:

Timothy J. Wilmott

 

 

Title:

President

 

 

 

 

 

CLEVELAND REAL ESTATE VENTURES, LLC

 

DAYTON REAL ESTATE VENTURES, LLC

 

FRGV, LLC

 

TOLEDO GAMING VENTURES, LLC

 

YOUNGSTOWN REAL ESTATE VENTURES, LLC

 

 

 

 

By :

Delvest, LLC,

 

 

 

as Sole Member of each of the

 

 

 

foregoing entities

 

 

 

 

 

 

By:

 

 

 

Name:

Timothy J. Wilmott

 

 

Title:

Chief Executive Officer

 

 

 

 

 

ALTON CASINO, LLC

 

PNGI CHARLES TOWN GAMING, LLC

 

 

 

 

 

 

By :

CRC Holdings, Inc.,

 

 

 

as Sole Member of each of the

 

 

 

foregoing entities

 

 

 

 

 

 

By:

 

 

 

Name:

Timothy J. Wilmott

 

 

Title:

President

 

 

 

PNGI HOLDING COMPANY, LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

President

 

 

 

MARYLAND GAMING VENTURES, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

President

 

[Signature Page to PNGI Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Address for Notices:

 

 

 

 

 

 

 

Contact Person:

 

Facsimile No.:

 

Telephone No.:

 

Email:

 

[Signature Page to PNGI Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Collateral Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Address for Notices:

 

 

 

 

 

 

 

Contact Person:

 

Facsimile No.:

 

Telephone No.:

 

Email:

 

[Signature Page to PNGI Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Swingline Lender

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Address for Notices:

 

 

 

 

 

 

 

Contact Person:

 

Facsimile No.:

 

Telephone No.:

 

Email:

 

[Signature Page to PNGI Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as an L/C Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Address for Notices:

 

 

 

 

 

 

 

Contact Person:

 

Facsimile No.:

 

Telephone No.:

 

Email:

 

 

[Signature Page to PNGI Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as

an L/C Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Address for Notices:

 

 

 

 

 

 

 

Contact Person:

 

Facsimile No.:

 

Telephone No.:

 

Email:

 

 

[Signature Page to PNGI Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Address for Notices:

 

 

 

 

 

 

 

Contact Person:

 

Facsimile No.:

 

Telephone No.:

 

Email:

 

 

[Signature Page to PNGI Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Address for Notices:

 

 

 

 

 

 

 

Contact Person:

 

Facsimile No.:

 

Telephone No.:

 

Email:

 

 

[Signature Page to PNGI Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK, as Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Address for Notices:

 

 

 

 

 

 

 

Contact Person:

 

Facsimile No.:

 

Telephone No.:

 

Email:

 

 

[Signature Page to PNGI Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Address for Notices:

 

 

 

 

 

 

 

Contact Person:

 

Facsimile No.:

 

Telephone No.:

 

Email:

 

 

[Signature Page to PNGI Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

UBS LOAN FINANCE LLC, as Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Address for Notices:

 

 

 

 

 

 

 

Contact Person:

 

Facsimile No.:

 

Telephone No.:

 

Email:

 

 

[Signature Page to PNGI Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CREDIT AGRICOLE CORPORATE AND

INVESTMENT BANK, as Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Address for Notices:

 

 

 

 

 

 

 

Contact Person:

 

Facsimile No.:

 

Telephone No.:

 

Email:

 

 

[Signature Page to PNGI Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA, as Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

Address for Notices:

 

 

 

 

 

 

 

Contact Person:

 

Facsimile No.:

 

Telephone No.:

 

Email:

 

 

[Signature Page to PNGI Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

MANUFACTURERS & TRADERS TRUST COMPANY,

as Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

Address for Notices:

 

 

 

 

 

 

 

Contact Person:

 

Facsimile No.:

 

Telephone No.:

 

Email:

 

 

[Signature Page to PNGI Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

NOMURA CORPORATE FUNDING AMERICAS, LLC, as Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Address for Notices:

 

 

 

 

 

 

 

Contact Person:

 

Facsimile No.:

 

Telephone No.:

 

Email:

 

 

[Signature Page to PNGI Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

THE ROYAL BANK OF SCOTLAND PLC, as Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Address for Notices:

 

 

 

 

 

 

 

Contact Person:

 

Facsimile No.:

 

Telephone No.:

 

Email:

 

 

[Signature Page to PNGI Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK, as Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Address for Notices:

 

 

 

 

 

 

 

Contact Person:

 

Facsimile No.:

 

Telephone No.:

 

Email:

 

 

[Signature Page to PNGI Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

[·], as Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Address for Notices:

 

 

 

 

 

 

 

Contact Person:

 

Facsimile No.:

 

Telephone No.:

 

Email:

 

 

[Signature Page to PNGI Credit Agreement]

 

--------------------------------------------------------------------------------


 

ANNEX A-1

 

REVOLVING COMMITMENTS

 

Lender

 

Revolving Commitment

 

Bank of America, N.A.

 

$

59,456,200

 

JPMorgan Chase Bank, N.A.

 

$

59,456,200

 

The Royal Bank of Scotland plc

 

$

40,006,850

 

Fifth Third Bank

 

$

50,359,050

 

Wells Fargo Bank, National Association

 

$

29,103,100

 

UBS Loan Finance LLC

 

$

29,103,100

 

Goldman Sachs Bank USA

 

$

25,455,300

 

Credit Agricole Corporate and Investment Bank

 

$

29,103,100

 

Manufacturers & Traders Trust Company

 

$

32,750,900

 

SunTrust Bank

 

$

29,103,100

 

Nomura Corporate Funding Americas, LLC

 

$

15,103,100

 

U.S. Bank N.A.

 

$

37,500,000

 

TD Bank, N.A.

 

$

20,000,000

 

Comerica Bank

 

$

5,000,000

 

The Huntington National Bank

 

$

12,500,000

 

National Penn Bank

 

$

7,500,000

 

The Peoples Bank, Biloxi, Mississippi

 

$

7,500,000

 

United Bank, Inc.

 

$

5,000,000

 

Metro Bank

 

$

6,000,000

 

Total Revolving Commitments:

 

$

500,000,000

 

 

--------------------------------------------------------------------------------


 

ANNEX A-2

 

TERM A FACILITY COMMITMENTS

 

Lender

 

Term A Facility Commitment

 

Bank of America, N.A.

 

$

52,303,998

 

JPMorgan Chase Bank, N.A.

 

$

120,803,998

 

Fifth Third Bank

 

$

47,453,008

 

Wells Fargo Bank, National Association

 

$

26,777,000

 

UBS Loan Finance LLC

 

$

26,777,000

 

Goldman Sachs Bank USA

 

$

23,420,754

 

Credit Agricole Corporate and Investment Bank

 

$

26,776,999

 

Manufacturers & Traders Trust Company

 

$

30,133,244

 

SunTrust Bank

 

$

26,777,000

 

Nomura Corporate Funding Americas, LLC

 

$

12,776,999

 

U.S. Bank N.A.

 

$

37,500,000

 

TD Bank, N.A.

 

$

20,000,000

 

Comerica Bank

 

$

5,000,000

 

The Huntington National Bank

 

$

12,500,000

 

National Penn Bank

 

$

12,500,000

 

The Peoples Bank, Biloxi, Mississippi

 

$

7,500,000

 

United Bank, Inc.

 

$

5,000,000

 

Metro Bank

 

$

6,000,000

 

Total Term A Facility Commitments:

 

$

500,000,000

 

 

--------------------------------------------------------------------------------


 

ANNEX A-3

 

TERM B FACILITY COMMITMENTS

 

Lender

 

Term B Facility
Commitment

 

JPMorgan Chase Bank, N.A.

 

$

250,000,000

 

Total Term B Facility Commitments:

 

$

250,000,000

 

 

--------------------------------------------------------------------------------


 

ANNEX B

 

APPLICABLE FEE PERCENTAGE AND

APPLICABLE MARGIN FOR REVOLVING LOANS,
SWINGLINE LOANS AND TERM A FACILITY LOANS

 

 

 

 

 

Applicable Margin

 

 

 

Pricing

 

Consolidated Total Net

 

Revolving Loans
and Swingline Loans

 

Term A Facility Loans

 

Applicable
Fee

 

Level

 

Leverage Ratio

 

LIBOR

 

ABR

 

LIBOR

 

ABR

 

Percentage

 

Level I

 

Greater than 3.50 to 1.00

 

2.75

%

1.75

%

2.75

%

1.75

%

0.50

%

Level II

 

Less than or equal to 3.50 to 1.00 but greater than 3.0 to 1.00

 

2.25

%

1.25

%

2.25

%

1.25

%

0.40

%

Level III

 

Less than or equal to 3.00 to 1.00 but greater than 2.50 to 1.00

 

2.00

%

1.00

%

2.00

%

1.00

%

0.35

%

Level IV

 

Less than or equal to 2.50 to 1.00 but greater than 2.00 to 1.00

 

1.75

%

0.75

%

1.75

%

0.75

%

0.30

%

Level V

 

Less than or equal to 2.00 to 1.00

 

1.25

%

0.25

%

1.25

%

0.25

%

0.25

%

 

--------------------------------------------------------------------------------


 

ANNEX C

 

AMORTIZATION PAYMENTS
TERM A FACILITY LOANS

 

DATE(1)

 

PRINCIPAL AMOUNT

 

March 31, 2014

 

$

6,250,000

 

June 30, 2014

 

$

6,250,000

 

September 30, 2014

 

$

6,250,000

 

December 31, 2014

 

$

6,250,000

 

March 31, 2015

 

$

6,250,000

 

June 30, 2015

 

$

6,250,000

 

September 30, 2015

 

$

6,250,000

 

December 31, 2015

 

$

6,250,000

 

March 31, 2016

 

$

9,375,000

 

June 30, 2016

 

$

9,375,000

 

September 30, 2016

 

$

9,375,000

 

December 31, 2016

 

$

9,375,000

 

March 31, 2017

 

$

12,500,000

 

June 30, 2017

 

$

12,500,000

 

September 30, 2017

 

$

12,500,000

 

December 31, 2017

 

$

12,500,000

 

March 31, 2018

 

$

12,500,000

 

June 30, 2018

 

$

12,500,000

 

September 30, 2018

 

$

12,500,000

 

The date that is the fifth anniversary of the Closing Date

 

$

325,000,000

 

 

--------------------------------------------------------------------------------

(1)  If such date is not a Business Day, then the date shall be the next
succeeding Business Day unless such Business Day falls in another calendar
month, in which case such date shall be the next preceding Business Day.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

SCHEDULES TO AMENDED CREDIT AGREEMENT

 

None.

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

EXHIBITS TO AMENDED CREDIT AGREEMENT

 

EXHIBIT V

 

FORM OF COMPLIANCE CERTIFICATE

 

                                        ,

 

The undersigned, a Responsible Officer of Penn National Gaming, Inc., a
Pennsylvania corporation (“Borrower”), hereby certifies in such capacity (and
not in any individual capacity) to the Administrative Agent and the Lenders,
each as defined in the Credit Agreement referred to below, as follows:

 

1.             This Compliance Certificate is delivered to you pursuant to
Section 9.04(c) of the Credit Agreement, dated as of October 30, 2013 (as
amended by the First Amendment and Incremental Joinder Agreement, dated as of
April 28, 2015, and as further amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Borrower, the
Guarantors from time to time party thereto, the Lenders from time to time party
thereto, Bank of America, N.A., as Administrative Agent and Collateral Agent,
and the other parties party thereto.  Capitalized terms used herein and not
defined herein shall have the meanings assigned thereto in the Credit
Agreement.(1)

 

 

2.             I have reviewed, or caused to be reviewed under by supervision,
the consolidated financial statements of the Consolidated Companies dated as of
                               and for the                               
period[s] then ended [and such consolidated financial statements fairly present
in all material respects the consolidated financial condition, results of
operations and cash flows of Consolidated Companies in accordance with GAAP,
consistently applied, as at the end of, and for, such period (subject to normal
year-end audit adjustments and except for the absence of footnotes)](2).

 

3.             As of the date hereof no Default has occurred and is continuing
[except,                    ] (3).

 

4.             Set forth in Sections I, II and III of Schedule 1 (and the
annexes referred to therein) to this Compliance Certificate are computations
necessary to determine whether Borrower and its

 

--------------------------------------------------------------------------------

(1)                                 In the event of any conflict between the
terms of this Compliance Certificate and the Credit Agreement, the Credit
Agreement shall control, and any Schedule or Annex attached to this executed
Compliance Certificate shall be revised as necessary to conform in all respects
to the requirements of the Credit Agreement in effect as of the delivery of this
executed Compliance Certificate.

 

(2)                                 To be included for Compliance Certificated
delivered in connection with quarterly financial statements delivered pursuant
to Section 9.04(a).

 

 

(3)                                 If a Default has occurred and is continuing,
describe the Default and the actions that the Companies have taken and propose
to take with respect thereto.

 

Exhibit V-1

--------------------------------------------------------------------------------


 

Restricted Subsidiaries are in compliance with the financial covenants contained
in Section 10.08 of the Credit Agreement as of the end of the fiscal [quarter]
[year] ended                                       .

 

[5.          The amounts set forth in Line IV.B of Schedule 1 to this Compliance
Certificate are hereby designated as New Investment Returns.](4)

 

[6.          The amounts set forth in Line VI.B of Schedule 1 to this Compliance
Certificate are hereby designated as Specified General Investment Returns.](5)

 

[7.          The amounts set forth in Line VII.B of Schedule 1 to this
Compliance Certificate are hereby designated as Specified Unrestricted
Subsidiaries Investment Returns.](6)

 

[8           The amount of outstanding Indebtedness set forth in Line (c)(i) of
Annex I to Schedule 1 to this Compliance Certificate was incurred after the
Closing Date, and the proceeds of such Indebtedness are pending application, and
are required or intended to be used to fund [(i) Expansion Capital Expenditures
of Borrower or any Restricted Subsidiary, (ii) a Development Project or
(iii) interest, fees or related charges with respect to such Indebtedness].

 

The amount set forth in Line (c)(ii) of Annex I to Schedule 1 to this Compliance
Certificate has been spent after the Closing Date (whether funded with the
proceeds of Indebtedness, cash flow or otherwise) to fund, [(i) Expansion
Capital Expenditures of Borrower or any Restricted Subsidiary, (ii) a
Development Project or (iii) interest, fees or related charges with respect to
such Indebtedness].](7)

 

 

[9.          The savings, operating expense reductions and synergies set forth
in Schedule 2 to this Compliance Certificate are reasonably expected to be
realized within twelve (12) months of the taking of such specified actions and
are factually supportable in the good faith judgment of Borrower.](8)

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------

(4)                                 If New Investment Returns were received
during the fiscal quarter, include brief description of the related investment
and amounts received.

 

(5)                                 If Specified General Investment Returns were
received during the fiscal quarter, include brief description of the related
investment and amounts received.

 

(6)                                 If Specified Unrestricted Subsidiaries
Investment Returns were received during the fiscal quarter, include brief
description of the related investment and amounts received.

 

(7)                                 Include as applicable if Development
Expenses are being deducted from Consolidated Net Indebtedness, subject to the
limitations provided in the definition of “Development Expenses” in the Credit
Agreement.

 

(8)                                 If cost savings, operating expense
reductions and synergies are included in Line (d) of Annex III of Schedule 1 to
this Compliance Certificate, include reasonable detail thereof as Schedule 2 to
this Compliance Certificate.

 

Exhibit V-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have executed this Compliance Certificate as of the date
first written above.

 

 

 

PENN NATIONAL GAMING, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

Exhibit V-3

--------------------------------------------------------------------------------


 

Schedule 1

to

Compliance Certificate

 

 

For the Fiscal Quarter / Fiscal Year ended

(“Statement Date”)

 

 

($ in 000’s)

 

The “Applicable Test Period” is the four fiscal quarter period ending on the
Statement Date.

 

I.

 

Section 10.08(a) — Maximum Consolidated Total Net Leverage Ratio.

 

 

 

 

 

 

 

A.

 

Consolidated Net Indebtedness (see Annex I) as of the Statement Date:

 

$                  

 

 

 

 

 

B.

 

Consolidated EBITDA (see Annex III) for the Applicable Test Period:

 

$                 

 

 

 

 

 

C.

 

Consolidated Total Net Leverage Ratio (Line I.A ÷ Line I.B):

 

       to 1.00

 

 

 

 

 

 

 

Maximum permitted:

For the first complete fiscal quarter ending after the Closing Date through the
fiscal quarter ending December 31, 2014, 4.00 to 1.00;

For the fiscal quarter ending March 31, 2015 through the fiscal quarter ending
December 31, 2017, 5.25 to 1.00; and

For each fiscal quarter thereafter, 4.50 to 1.00.

 

 

 

 

In compliance:

 

[Yes][No]

 

 

 

 

 

II.

 

Section 10.08(b) — Maximum Consolidated Senior Secured Net Leverage Ratio.

 

 

 

 

 

 

 

A.

 

Consolidated Net Indebtedness (see Annex I) of Borrower and its Restricted
Subsidiaries that is secured by Liens on property or assets of Borrower or its
Restricted Subsidiaries as of the Statement Date (other than any such
Consolidated Net Indebtedness that is expressly subordinated in right of payment
to the Obligations pursuant to a written agreement):

 

$                

 

 

 

 

 

B.

 

Consolidated EBITDA (see Annex III) for the Applicable Test Period:

 

$                 

 

 

 

 

 

C.

 

Consolidated Senior Secured Net Leverage Ratio (Line II.A ¸ Line II.B):

 

       to 1.00

 

 

 

 

 

 

 

Maximum permitted:

 

For the first complete fiscal quarter ending after the Closing

 

 

 

Exhibit V-4

--------------------------------------------------------------------------------


 

 

 

Date through the fiscal quarter ending December 31, 2014, 2.50 to 1.00;

For the fiscal quarter ending March 31, 2015 through the fiscal quarter ending
December 31, 2017, 3.25 to 1.00; and

For each fiscal quarter thereafter, 2.75 to 1.00.

 

 

 

 

In compliance:

 

[Yes][No]

 

 

 

 

 

III.

 

Section 10.08(c) — Minimum Interest Coverage Ratio.

 

 

 

 

 

 

 

A.

 

Consolidated EBITDA (see Annex III) for the Applicable Test Period:

 

$          

 

 

 

 

 

B.

 

Consolidated Cash Interest Expense (see Annex IV) for the Applicable Test
Period:

 

$           

 

 

 

 

 

C.

 

Interest Coverage Ratio (Line III.A ¸ Line III.B):

 

        to 1.00

 

 

 

 

 

 

 

Minimum required: 2.50 to 1.00.

 

 

 

 

In compliance:

 

[Yes][No]

 

 

 

 

 

IV.

 

New Investment Returns

 

 

 

 

 

 

 

A.

 

Prior “New Investment Returns” (Line IV.C of Schedule 1 to most recently
delivered Compliance Certificate):

 

$          

 

 

 

 

 

B.

 

Aggregate of all amounts received during the fiscal quarter ended on the
Statement Date by Borrower and its Restricted Subsidiaries with respect to
Investments made pursuant to Section 10.04(k) of the Credit Agreement on or
after the Closing Date(9) that Borrower hereby designates as “New Investment
Returns”:

 

$        

 

 

 

 

 

C.

 

Current total “New Investment Returns” (Line IV.A + Line IV.B):

 

$         

 

 

 

 

 

V.

 

Outstanding Investment Amount

 

 

 

 

 

 

 

A.

 

Aggregate amount (not less than zero) of all Investments made pursuant to
Section 10.04(k) of the Credit Agreement on or after the Closing Date, in each
case, valued at fair market value at the time each such Investment was made:

 

$        

 

 

 

 

 

B.

 

New Investment Returns received on or prior to the Statement Date (Line IV.C):

 

$           

 

--------------------------------------------------------------------------------

(9)                                 Including with respect to contracts related
to such Investments and including principal, interest, dividends, distributions,
sale proceeds, payments under contracts relating to such Investments or other
amounts.

 

Exhibit V-5

--------------------------------------------------------------------------------


 

C.

 

All Existing Investment Reductions(10) received on or prior to the Statement
Date (but only to the extent that on the date any such Existing Investment
Reduction was received, such Existing Investment Reduction was not larger than
the Outstanding Investment Amount as of such date (without giving effect to such
Existing Investment Reduction)):

 

$              

 

 

 

 

 

D.

 

Reductions in the amount of such Investments as of the Statement Date as
provided in the definition of “Investment.”:

 

$               

 

 

 

 

 

E.

 

Current “Outstanding Investment Amount” (Line V.A - Line V.B — Line V.C — Line
V.D):

 

$           

 

 

 

 

 

VI.

 

Specified General Investment Returns

 

 

 

 

 

 

 

A.

 

Prior “Specified General Investment Returns” (Line VI.C of Schedule 1 to most
recently delivered Compliance Certificate):

 

$             

 

 

 

 

 

B.

 

Aggregate of all amounts received during the fiscal quarter ended on the
Statement Date by Borrower and its Restricted Subsidiaries with respect to
Investments made pursuant to Section 10.04(s) of the Credit Agreement(11) that
Borrower hereby designates as “Specified General Investment Returns”:

 

$             

 

 

 

 

 

C.

 

Current total “Specified General Investment Returns” (Line VI.A + Line VI.B):

 

$                

 

 

 

 

 

VII.

 

Specified Unrestricted Subsidiaries Investment Returns

 

 

 

 

 

 

 

A.

 

Prior “Specified Unrestricted Subsidiaries Investment Returns” (Line VII.C of
Schedule 1 to most recently delivered Compliance Certificate):

 

$               

 

 

 

 

 

B.

 

Aggregate of all amounts received during the fiscal quarter ended on the
Statement Date by Borrower and its Restricted Subsidiaries with respect to
Investments made pursuant to Section 10.04(q) of the Credit Agreement(12) that
Borrower hereby designates as “Specified Unrestricted Subsidiaries Investment
Returns”:

 

$           

 

--------------------------------------------------------------------------------

(10)                          Which amount equals all amounts received by
Borrower and its Restricted Subsidiaries in respect of Investments listed on
Schedule 1.01(B) to the Credit Agreement to the extent such amounts constitute a
return of invested capital thereby reducing the amount of such Investment on the
balance sheet of Borrower or Restricted Subsidiary, as applicable (and, for the
avoidance of doubt, not amounts constituting income or returns on invested
capital).

 

(11)                          Including with respect to contracts related to
such Investments and including principal, interest, dividends, distributions,
sale proceeds, payments under contracts relating to such Investments or other
amounts.

 

(12)                          Including with respect to contracts related to
such Investments and including principal, interest, dividends, distributions,
sale proceeds, payments under contracts relating to such Investments or other
amounts.

 

Exhibit V-6

--------------------------------------------------------------------------------


 

C.

 

Current total “Specified Unrestricted Subsidiaries Investment Returns” (Line
VII.A + Line VII.B):

 

$                

 

Exhibit V-7

--------------------------------------------------------------------------------


 

Annex I

 

Consolidated Net Indebtedness as of the Statement Date

 

(a)

 

The aggregate amount of all Indebtedness of Borrower and its Restricted
Subsidiaries (other than any such Indebtedness that has been Discharged) on the
Statement Date, in an amount that would be reflected on a balance sheet on such
date prepared on a consolidated basis in accordance with GAAP, consisting of
(a) Indebtedness for borrowed money, (b) obligations in respect of Capital
Leases, (c) purchase money Indebtedness, (d) all obligations of such Person
issued or assumed as the deferred purchase price of property or services
(excluding (i) trade accounts payable and accrued obligations incurred in the
ordinary course of business, (ii) the financing of insurance premiums, (iii) any
such obligations payable solely through the issuance of Equity Interests and
(iv) any earn-out obligation until such obligation appears in the liabilities
section of the balance sheet of such Person in accordance with GAAP (excluding
disclosure on the notes and footnotes thereto))(13), (e) Indebtedness evidenced
by promissory notes and similar instruments and (f) Contingent Obligations in
respect of any of the foregoing (to be included only to the extent set forth in
the footnote hereto) (14):

 

$[      ,      ,      ]

 

 

 

 

 

minus

 

 

 

 

 

 

 

 

 

(b)

 

Unrestricted Cash(15) as of the Statement Date:

 

$[      ,      ,      ]

 

 

 

 

 

minus

 

 

 

 

 

 

 

 

 

(c)

 

Development Expenses (without duplication):

 

 

 

--------------------------------------------------------------------------------

(13)                          Any earn-out obligation that appears in the
liabilities section of the balance sheet of such Person shall be excluded to the
extent (x) such Person is indemnified for the payment thereof or (y) amounts to
be applied to the payment therefor are in escrow.

 

(14)                          If and when any Contingent Obligation is demanded
for payment from Borrower or any of its Restricted Subsidiaries, then the amount
of such Contingent Obligation shall be included.

 

(15)                          Which amount equals means the aggregate amount of
unrestricted cash and cash equivalents (in each case free and clear of all
Liens, other than Permitted Liens that (i) do not restrict the application of
such cash and cash equivalents to the repayment of the Obligations or
(ii) secure the Obligations) of Borrower and its Restricted Subsidiaries as at
the Statement Date not to exceed the greater of (x) $300.0 million and (y) the
product of $15.0 million and the number of Gaming Facilities operated by
Borrower and its Restricted Subsidiaries on such date of determination and which
are owned by Borrower or its Restricted Subsidiaries or with respect to which
Borrower or its Restricted Subsidiaries are required to provide working capital
for the operation thereof.

 

Exhibit V-8

--------------------------------------------------------------------------------


 

(i)

 

Outstanding Indebtedness incurred after the Closing Date, the proceeds of which
are pending application and are required or intended to be used to fund
(i) Expansion Capital Expenditures of Borrower or any Restricted Subsidiary,
(ii) a Development Project or (iii) interest, fees or related charges with
respect to such Indebtedness:

 

$[      ,      ,      ]

 

 

 

 

 

(ii)

 

Amounts spent after the Closing Date (whether funded with the proceeds of
Indebtedness, cash flow or otherwise) to fund (i) Expansion Capital Expenditures
of Borrower or any Restricted Subsidiary, (ii) a Development Project or
(iii) interest, fees or related charges with respect to such Indebtedness:

 

$[      ,      ,      ]

 

 

 

 

 

(iii)

 

Amounts under (c)(i) and (c)(ii) that consist of Unrestricted Cash that was
deducted from Consolidated Net Indebtedness pursuant to Line (b) above, if any:

 

$[      ,      ,      ]

 

 

 

 

 

(iv)

 

Netted Development Expenses as of the Statement Date (lesser of (c)(i) +
(c)(ii) and $500.0 million) — (c)(iii):

 

$[      ,      ,      ]

 

 

 

 

 

Consolidated Net Indebtedness:(16) Sum of (a) – (b) – (c)(iv), as adjusted
pursuant to footnote 12 hereto =

 

$[      ,      ,      ]

 

--------------------------------------------------------------------------------

(16)                          Consolidated Net Indebtedness shall not include
(A) Indebtedness in respect of letters of credit (including Letters of Credit),
except to the extent of unreimbursed amounts thereunder or (B) any obligations
of Borrower or its Restricted Subsidiaries in respect of Disqualified Capital
Stock.  The amount of Consolidated Net Indebtedness, in the case of Indebtedness
of a Restricted Subsidiary that is not a Wholly Owned Subsidiary, shall be
reduced by an amount directly proportional to the amount (if any) by which
Consolidated EBITDA was reduced (including through the calculation of
Consolidated Net Income) (A) in respect of such non-controlling interest in such
Restricted Subsidiary owned by a Person other than Borrower or any of its
Restricted Subsidiaries or (B) pursuant to clause (F) of the definition of
Consolidated EBITDA (provided that in the case of this clause (B), such
Indebtedness is not guaranteed by any Credit Party).  The amount of Consolidated
Net Indebtedness, in the case of Indebtedness of a Subsidiary of Borrower that
is not a Guarantor and which Indebtedness is not guaranteed by any Credit Party,
shall be reduced by an amount directly proportional to the amount by which
Consolidated EBITDA was reduced due to the undistributed earnings of such
Subsidiary being excluded from Consolidated Net Income pursuant to clause (d) of
the definition thereof.

 

Exhibit V-9

--------------------------------------------------------------------------------


 

Annex II

 

Consolidated Net Income for the Applicable Test Period

 

(a)

 

Aggregate of the net income of Borrower and its Restricted Subsidiaries for such
Test Period, on a consolidated basis, determined in accordance with GAAP:(17)

 

$[      ,      ,      ]

 

 

 

 

 

plus

 

 

 

 

 

 

 

 

 

(b)

 

The sum of (without duplication, and to the extent deducted in calculating Line
(a) above):

 

 

 

 

 

 

 

(i)

 

Any loss (together with any related provision for taxes thereon) realized in
connection with (i) any asset sale or (ii) any disposition of any securities by
such Person or any of its Restricted Subsidiaries:

 

$[      ,      ,      ]

 

 

 

 

 

(ii)

 

Any extraordinary loss (together with any related provision for taxes thereon):

 

$[      ,      ,      ]

 

 

 

 

 

(iii)

 

Any goodwill or other asset impairment charges or other asset write-offs or
write downs, including any resulting from the application of Accounting
Standards Codification Nos. 350 and No. 360, and any expenses or charges
relating to the amortization of intangibles as a result of the application of
Accounting Standards Codification No. 805:

 

$[      ,      ,      ]

 

 

 

 

 

(iv)

 

Any non-cash charges or expenses related to the repurchase of stock options to
the extent not prohibited by this Agreement, and any non-cash charges or
expenses related to the grant, issuance or repricing of, or any amendment or
substitution with respect to, stock appreciation or similar rights, stock
options, restricted stock, or other Equity Interests or other equity based
awards or rights or equivalent instruments:

 

$[      ,      ,      ]

 

 

 

 

 

(v)

 

Any loss due to the cumulative effect of a change in accounting principles:

 

$[      ,      ,      ]

 

 

 

 

 

(vi)

 

Any expenses or reserves for liabilities to the extent that Borrower or any of
its Restricted Subsidiaries is entitled to indemnification therefor under
binding agreements:

 

$[      ,      ,      ]

 

 

 

 

 

(vii)

 

Losses, to the extent covered by insurance and actually reimbursed, or, so long
as Borrower has made a determination that there exists reasonable evidence that
such amount will in fact be reimbursed by the insurer and only to the extent
that such amount is (i) not denied by the applicable carrier in writing within
180 days and (ii) in fact

 

 

 

--------------------------------------------------------------------------------

(17)                          The net income (or loss) of a Restricted
Subsidiary that is not a Wholly Owned Subsidiary shall be included in an amount
proportional to Borrower’s economic ownership interest therein.

 

Exhibit V-10

--------------------------------------------------------------------------------


 

 

 

reimbursed within 365 days of the date of such evidence, expenses with respect
to liability or casualty events or business interruption:

 

$[      ,      ,      ]

 

 

 

 

 

(viii)

 

Losses resulting solely from fluctuations in currency values and the related tax
effects shall be excluded, and charges relating to Accounting Standards
Codification Nos. 815 and 820:

 

$[      ,      ,      ]

 

 

 

 

 

minus

 

 

 

 

 

 

 

 

 

(c)

 

The sum of (without duplication, and to the extent included in calculating Line
(a) above):

 

 

 

 

 

 

 

(i)

 

Any gain (together with any related provision for taxes thereon) realized in
connection with (i) any asset sale or (ii) any disposition of any securities by
such Person or any of its Restricted Subsidiaries:

 

$[      ,      ,      ]

 

 

 

 

 

(ii)

 

Any extraordinary gain (together with any related provision for taxes thereon):

 

$[      ,      ,      ]

 

 

 

 

 

(iii)

 

The net income of any Person that (i) is not a Restricted Subsidiary, (ii) is
accounted for by the equity method of accounting, (iii) is an Unrestricted
Subsidiary or (iv) is a Restricted Subsidiary (or former Restricted Subsidiary)
with respect to which a Trigger Event has occurred following the occurrence and
during the continuance of such Trigger Event:

 

$[      ,      ,      ]

 

 

 

 

 

(iv)

 

The undistributed earnings of any Subsidiary of Borrower that is not a Guarantor
to the extent that, on the date of determination the payment of cash dividends
or similar cash distributions by such Subsidiary (or loans or advances by such
subsidiary to any parent company) are not permitted by the terms of any
Contractual Obligation (other than under any Credit Document) or Requirement of
Law applicable to such Subsidiary, unless such restrictions with respect to the
payment of cash dividends and other similar cash distributions have been waived:

 

$[      ,      ,      ]

 

 

 

 

 

(v)

 

Any gain due to the cumulative effect of a change in accounting principles:

 

$[      ,      ,      ]

 

 

 

 

 

(vi)

 

Gains resulting solely from fluctuations in currency values and the related tax
effects shall be excluded, and charges relating to Accounting Standards
Codification Nos. 815 and 820:

 

$[      ,      ,      ]

 

 

 

 

 

plus

 

(without duplication)

 

 

 

Exhibit V-11

--------------------------------------------------------------------------------


 

(d)

 

The amount of dividends or distributions or other payments (including management
fees) that are actually paid or are payable in cash to Borrower or a Restricted
Subsidiary thereof in respect of the Applicable Test Period by the Persons
referred to in Line (c)(iii) above (or to the extent converted into cash):

 

$[      ,      ,      ]

 

 

 

 

 

plus

 

(without duplication)

 

 

 

 

 

 

 

(e)

 

The amount of dividends or distributions or other payments (including management
fees) that are actually paid or are payable in cash to Borrower or a Restricted
Subsidiary (not subject to a restriction described in Line (c)(iv) above)
thereof in respect of the Applicable Test Period by Subsidiaries referred to in
Line (c)(iv) above (or to the extent converted into cash):

 

$[      ,      ,      ]

 

 

 

 

 

minus

 

(without duplication)

 

 

 

 

 

 

 

(f)

 

The amount of any liabilities added back pursuant to Line (b)(vi) above during a
prior period for which it has been determined during the Applicable Test Period
that Borrower or any of its Restricted Subsidiaries is not actually indemnified
(to the extent such liabilities would otherwise reduce Consolidated Net Income
without giving effect to Line (b)(vi) above):

 

$[      ,      ,      ]

 

 

 

 

 

minus

 

 

 

 

 

 

 

 

 

(g)

 

The amount of any losses added back during a prior period pursuant to Line
(b)(vii) above that were not so reimbursed within 365 days:

 

$[      ,      ,      ]

 

 

 

 

 

Consolidated Net Income: (a) + sum of (b)(i) through (b)(viii) – sum of (c)(i)
through (c)(vi) + (d) + (e) – (f) – (g) =

 

$[      ,      ,      ]

 

Exhibit V-12

--------------------------------------------------------------------------------


 

Annex III

 

Consolidated EBITDA for the Applicable Test Period

 

(a)

 

Consolidated Net Income for the Applicable Test Period (see Annex II):

 

$[      ,      ,      ]

 

 

 

 

 

plus

 

 

 

 

 

 

 

 

 

(b)

 

The sum of (without duplication, and in each case to the extent deducted in
calculating Consolidated Net Income):

 

 

 

 

 

 

 

(i)

 

Provisions for taxes based on income or profits or capital gains, plus franchise
or similar taxes, of Borrower and its Restricted Subsidiaries for the Applicable
Test Period:

 

$[      ,      ,      ]

 

 

 

 

 

(ii)

 

Consolidated Interest Expense (net of interest income (other than interest
income in respect of notes receivable and similar items)) of Borrower and its
Restricted Subsidiaries for the Applicable Test Period, whether paid or accrued
and whether or not capitalized (see Annex IV, Part I):

 

$[      ,      ,      ]

 

 

 

 

 

(iii)

 

Any cost, charge, fee or expense (including discounts and commissions and
including fees and charges incurred in respect of letters of credit or bankers
acceptance financings) (or any amortization of any of the foregoing) associated
with any issuance (or proposed issuance) of debt, or equity or any refinancing
transaction (or proposed refinancing transaction) or any amendment or other
modification of any debt instrument:

 

$[      ,      ,      ]

 

 

 

 

 

(iv)

 

Depreciation, amortization (including amortization of goodwill and other
intangibles but excluding amortization of prepaid cash expenses that were paid
in a prior Test Period) and any other non-cash charges or expenses, including
any write off or write downs, reducing Consolidated Net Income (excluding
(x) any amortization of a prepaid cash expense that was paid in a prior Test
Period and (y) any non-cash charges and expenses that result in an accrual of a
reserve for cash charges in any future Test Period that Borrower elects not to
add back in the Applicable Test Period; provided that Borrower shall treat
similar types of charges and expenses on a consistent basis from year to year
(it being understood that reserves may be charged in the Applicable Test Period
or when paid, as reasonably determined by Borrower)) of Borrower and its
Restricted Subsidiaries for the Applicable Test Period:(18)

 

$[      ,      ,      ]

 

--------------------------------------------------------------------------------

(18)                          If any such non-cash charges or expenses represent
an accrual of a reserve for potential cash items in any future Test Period, the
cash payment in respect thereof in such future Test Period shall be subtracted
from Consolidated EBITDA to the extent Borrower elected to previously add back
such amounts to Consolidated EBITDA.

 

Exhibit V-13

--------------------------------------------------------------------------------


 

(v)

 

Any Pre-Opening Expenses:

 

$[      ,      ,      ]

 

 

 

 

 

(vi)

 

The amount of any restructuring charges or reserve (including those relating to
severance, relocation costs and one-time compensation charges), costs incurred
in connection with any non-recurring strategic initiatives, other business
optimization expenses (including incentive costs and expenses relating to
business optimization programs and signing, retention and completion bonuses)
and any unusual or non-recurring charges or items of loss or expense (including,
without limitation, losses on asset sales (other than asset sales in the
ordinary course of business)):

 

$[      ,      ,      ]

 

 

 

 

 

(vii)

 

Any charges, fees and expenses (or any amortization thereof) (including, without
limitation, all legal, accounting, advisory or other transaction-related fees,
charges, costs and expenses and any bonuses or success fee payments related to
the Transactions) related to the Transactions, any Permitted Acquisition or
Investment (including any other Acquisition) or disposition (or any such
proposed acquisition, Investment or disposition) (including amortization or
write offs of debt issuance or deferred financing costs, premiums and prepayment
penalties), in each case, whether or not successful:

 

$[      ,      ,      ]

 

 

 

 

 

(viii)

 

Any losses resulting from mark to market accounting of Swap Contracts or other
derivative instruments:

 

$[      ,      ,      ]

 

 

 

 

 

minus

 

 

 

 

 

 

 

 

 

(c)

 

The sum of (without duplication, and in each case to the extent included in
calculating Consolidated Net Income):

 

$[      ,      ,      ]

 

 

 

 

 

(i)

 

Non-cash items increasing Consolidated Net Income for the Applicable Test
Period, other than the accrual of revenue in the ordinary course of business,
and other than any items which represent the reversal of any accrual of, or cash
reserve for, anticipated cash charges for any prior Test Period subsequent to
the issue date which was not added back to Consolidated EBITDA when accrued:

 

$[      ,      ,      ]

 

 

 

 

 

(ii)

 

The amount of any gains resulting from mark to market accounting of Swap
Contracts or other derivative instruments:

 

$[      ,      ,      ]

 

 

 

 

 

(iii)

 

Any unusual or non-recurring items of income or gain to the extent increasing
Consolidated Net Income for the

 

 

 

Exhibit V-14

--------------------------------------------------------------------------------


 

 

 

Applicable Test Period:

 

$[      ,      ,      ]

 

 

 

 

 

plus

 

(without duplication)

 

 

 

 

 

 

 

(d)

 

The amount of cost savings, operating expense reductions and synergies projected
by Borrower in good faith to be realized as a result of specified actions taken
or with respect to which steps have been initiated (in the good faith
determination of Borrower) during the Applicable Test Period (or with respect to
(x) the Transactions, are reasonably expected to be initiated within twelve (12)
months of the Closing Date, or (y) Specified Transactions, are reasonably
expected to be initiated within twelve (12) months of the closing date of the
Specified Transaction), including in connection with the Transactions or any
Specified Transaction (calculated on a Pro Forma Basis as though such cost
savings, operating expense reductions and synergies had been realized during the
entirety of the Applicable Test Period), net of the amount of actual benefits
realized during the Applicable Test Period from such actions:(19)(20)

 

$[      ,      ,      ]

 

 

 

 

 

plus

 

(without duplication)

 

 

 

 

 

 

 

(e)

 

To the extent not included in Consolidated Net Income or, if otherwise excluded
from Consolidated EBITDA due to the operation of Line (c)(iii) above, the amount
of insurance proceeds received during the Applicable Test Period or after the
Applicable Test Period and on or prior to the date the calculation is made with
respect to the Applicable Test

 

 

 

--------------------------------------------------------------------------------

(19)                          Provided, that, (i) such actions shall be taken
within (A) in the case of any such cost savings, operating expense reductions
and synergies in connection with the Transactions, twelve (12) months after the
Closing Date and (B) in all other cases, within twelve (12) months after the
consummation of such Specified Transaction, restructuring or implementation of
an initiative that is expected to result in such cost savings, expense
reductions or synergies, (ii) no cost savings, operating expense reductions and
synergies shall be added pursuant to this Line (d) to the extent duplicative of
any expenses or charges otherwise added to Consolidated EBITDA, whether through
a pro forma adjustment or otherwise, for the Applicable Test Period, and
(iii) projected amounts (and not yet realized) may no longer be added in
calculating Consolidated EBITDA pursuant to this Line (d) to the extent more
than twelve (12) months have elapsed after the specified action taken in order
to realize such projected cost savings, operating expense reductions and
synergies.

 

(20)                          The aggregate amount of additions made to
Consolidated EBITDA for the Applicable Test Period pursuant to this Line (d) and
Section 1.06(c) of the Credit Agreement shall not (i) exceed 15.0% of
Consolidated EBITDA for the Applicable Test Period (after giving effect to this
Line (d) and Section 1.06(c) of the Credit Agreement) or (ii) be duplicative of
one another.

 

Exhibit V-15

--------------------------------------------------------------------------------


 

 

 

Period, attributable to any property which has been closed or had operations
curtailed for the Applicable Test Period:(21)

 

$[      ,      ,      ]

 

 

 

 

 

plus

 

(without duplication)

 

 

 

 

 

 

 

(f)

 

Cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Consolidated Net Income in
the Applicable Test Period to the extent non-cash gains relating to such income
were deducted in the calculation of Consolidated EBITDA pursuant to Line
(c) above for any previous Test Period and not added back:

 

$[      ,      ,      ]

 

 

 

 

 

Consolidated EBITDA:(22)(23)(24)                                           (a) +
sum of (b)(i) through (b)(viii) — sum of (c)(i) through (c)(iii) + (d) + (e) +
(f) =

 

$[      ,      ,      ]

 

--------------------------------------------------------------------------------

(21)                          Such amount of insurance proceeds shall only be
included pursuant to this Line (e) to the extent of the amount of insurance
proceeds plus Consolidated EBITDA attributable to such property for the
Applicable Test Period (without giving effect to this Line (e)) does not exceed
Consolidated EBITDA attributable to such property during the most recently
completed four fiscal quarters for which financial results are available that
such property was fully operational (or if such property has not been fully
operational for four consecutive fiscal quarters for which financial results are
available prior to such closure or curtailment, the Consolidated EBITDA
attributable to such property during the Test Period prior to such closure or
curtailment (for which financial results are available) annualized over four
fiscal quarters).

 

(22)                          Consolidated EBITDA shall be adjusted pursuant to
clauses (A) through (F) of the definition thereof in the Credit Agreement.

 

(23)                          For purposes of determining Consolidated EBITDA
for any Test Period that includes any period occurring prior to the Closing
Date, Consolidated EBITDA for each fiscal quarter ending after June 30, 2013
shall be calculated on a Pro Forma Basis giving effect to the Transactions,
including giving effect to the Master Lease as if it had been in effect during
such period and cost savings relating to the Transactions in accordance with
Line (d) (all as reasonably determined by a Responsible Officer of Borrower).

 

(24)                          Consolidated EBITDA shall be deemed to be $117.5
million for the fiscal quarter ended on September 30, 2012; $89.3 million for
the fiscal quarter ended on December 31, 2012; $111.6 million for the fiscal
quarter ended on March 31, 2013; and $101.1 million for the fiscal quarter ended
on June 30, 2013, it being understood that each of such amounts include $1.6
million of cost savings in connection with the Transactions, and such amounts,
to the extent included in the Applicable Test Period, shall reduce the amount
that may be added back pursuant to Line (d) in connection with the Transactions
in the Applicable Test Period.

 

Exhibit V-16

--------------------------------------------------------------------------------


 

Annex IV

 

Consolidated Cash Interest Expense for the Applicable Test Period

 

I.  Consolidated Interest Expense

 

(a)

 

Interest expense of Borrower and its Restricted Subsidiaries for the Applicable
Test Period as determined on a consolidated basis in accordance with GAAP:

 

$[      ,      ,      ]

 

 

 

 

 

plus

 

 

 

 

 

 

 

 

 

(b)

 

To the extent deducted in arriving at Consolidated Net Income for the Applicable
Test Period and without duplication, the sum of:

 

$[      ,      ,      ]

 

 

 

 

 

(i)

 

The interest portion of payments on Capital Leases:

 

$[      ,      ,      ]

 

 

 

 

 

(ii)

 

Amortization of financing fees, debt issuance costs and interest or deferred
financing or debt issuance costs:

 

$[      ,      ,      ]

 

 

 

 

 

(iii)

 

Arrangement, commitment or upfront fees, original issue discount, redemption or
prepayment premiums:

 

$[      ,      ,      ]

 

 

 

 

 

(iv)

 

Commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing:

 

$[      ,      ,      ]

 

 

 

 

 

(v)

 

Interest with respect to Indebtedness that has been Discharged:

 

$[      ,      ,      ]

 

 

 

 

 

(vi)

 

The accretion or accrual of discounted liabilities during such period:

 

$[      ,      ,      ]

 

 

 

 

 

(vii)

 

Interest expense attributable to the movement of the mark-to-market valuation of
obligations under Swap Contracts or other derivative instruments:

 

$[      ,      ,      ]

 

 

 

 

 

(viii)

 

Payments made under Swap Contracts relating to interest rates with respect to
the Applicable Test Period:

 

$[      ,      ,      ]

 

 

 

 

 

(ix)

 

Any costs associated with breakage in respect of hedging agreements for interest
rates:

 

$[      ,      ,      ]

 

 

 

 

 

(x)

 

All interest expense consisting of liquidated damages for failure to timely
comply with registration rights obligations and financing fees, all as
calculated on a consolidated basis in accordance with GAAP:

 

$[      ,      ,      ]

 

 

 

 

 

(xi)

 

Fees and expenses associated with the consummation of the Transactions:

 

$[      ,      ,      ]

 

Exhibit V-17

--------------------------------------------------------------------------------


 

(xii)

 

Annual or quarterly agency fees paid to Administrative Agent:

 

$[      ,      ,      ]

 

 

 

 

 

(xiii)

 

Costs and fees associated with obtaining Swap Contracts and fees payable
thereunder:

 

$[      ,      ,      ]

 

 

 

 

 

Consolidated Interest Expense:                  (a) + sum of (b)(i) through
(b)(xiii)  =

 

$[      ,      ,      ]

 

II.  Consolidated Cash Interest Expense

 

(a)

 

Consolidated Interest Expense (See Part I of this Annex IV) paid in cash with
respect to the Applicable Test Period, of Borrower and its Restricted
Subsidiaries for the Applicable Test Period as determined on a consolidated
basis in accordance with GAAP:

 

$[      ,      ,      ]

 

 

 

 

 

minus

 

 

 

 

 

 

 

 

 

(b)

 

Cash interest income (other than cash interest income in respect of notes
receivable and similar items) of Borrower and its Restricted Subsidiaries for
the Applicable Test Period as determined on a consolidated basis in accordance
with GAAP:

 

$[      ,      ,      ]

 

 

 

 

 

minus

 

 

 

 

 

 

 

 

 

(c)

 

The sum (without duplication) of the following with respect to the Applicable
Test Period, in each case that are deemed to be included in Consolidated
Interest Expense and paid in cash with respect to the Applicable Test Period:

 

 

 

 

 

 

 

(i)

 

Payments received under Swap Contracts relating to interest rates with respect
to the Applicable Test Period:

 

$[      ,      ,      ]

 

 

 

 

 

(ii)

 

Arrangement, commitment or upfront fees and similar financing fees, original
issue discount, and redemption or prepayment premiums payable during or with
respect to the Applicable Test Period:

 

$[      ,      ,      ]

 

 

 

 

 

(iii)

 

Interest payable during or with respect to the Applicable Test Period with
respect to Indebtedness that has been Discharged:

 

$[      ,      ,      ]

 

 

 

 

 

(iv)

 

Any cash costs associated with breakage or termination in respect of hedging
agreements for interest rates payable during the Applicable Test Period and
costs and fees associated with obtaining Swap Contracts and fees payable
thereunder:

 

$[      ,      ,      ]

 

 

 

 

 

(v)

 

Fees and expenses associated with the consummation of the Transactions:

 

$[      ,      ,      ]

 

Exhibit V-18

--------------------------------------------------------------------------------


 

(vi)

 

Interest expense in respect of Indebtedness that is excluded from Consolidated
Net Indebtedness by reason of clause (ii), (iii) or (iv) of the proviso to the
definition thereof in the Credit Agreement, to the extent of such exclusion:

 

$[      ,      ,      ]

 

 

 

 

 

(vii)

 

Interest expense in respect of Indebtedness not in excess of $500.0 million at
any one time outstanding, which constitutes Development Expenses, or the
proceeds of which were applied to fund Development Expenses (but only for so
long as such Indebtedness or such funded expenses, as the case may be,
constitute Development Expenses):

 

$[      ,      ,      ]

 

 

 

 

 

Consolidated Cash Interest Expense:(25)             (a) — (b) — sum of
(c)(i) through (c)(vii) =

 

$[      ,      ,      ]

 

--------------------------------------------------------------------------------

(25)                          For purposes of determining Consolidated Cash
Interest Expense for any Test Period that includes any period ending prior to
the first anniversary of the Closing Date, Consolidated Cash Interest Expense
shall be an amount equal to actual Consolidated Cash Interest Expense from the
Closing Date through the date of determination multiplied by a fraction the
numerator of which is 365 and the denominator of which is the number of days
from the Closing Date through the date of determination.

 

Exhibit V-19

--------------------------------------------------------------------------------


 

[Schedule 2

to

Compliance Certificate]

 

[To describe cost savings, operating expense reductions and synergies in
reasonable detail if applicable]

 

Exhibit V-20

--------------------------------------------------------------------------------


 

ANNEX I

 

LENDER AGREEMENT — CONSENTING LENDERS

 

Reference is hereby made to the First Amendment and Joinder Agreement, dated as
of April 28, 2015 (the “Amendment Agreement”; capitalized terms used herein and
not otherwise defined herein shall have the respective meanings given to them in
the Amendment Agreement), by and among Penn National Gaming, Inc., a
Pennsylvania corporation, the Subsidiary Guarantors, the Incremental Lenders,
Bank of America, N.A., as Administrative Agent for (and on behalf of) the
Lenders under the Existing Credit Agreement referred to below and, after giving
effect thereto, the Amended Credit Agreement and as Collateral Agent for the
Secured Parties (as defined under the Existing Credit Agreement and, after
giving effect thereto, the Amended Credit Agreement).

 

By its signature below, the undersigned hereby (a) consents and agrees to the
terms and conditions of the Amendment Agreement (including the amendments to the
Existing Credit Agreement attached to the Amendment Agreement as the Amended
Credit Agreement), (b) authorizes the Administrative Agent to execute the
Amendment Agreement on its behalf as if it were a party thereto and to execute
the other amendments, modifications, supplements, instruments or agreements
entered into in accordance with Section 3 of Article I of the Amendment
Agreement; and (c) represents that it is a Lender under the Existing Credit
Agreement.

 

The undersigned hereby agrees that this Consenting Lender Agreement shall be
binding upon the undersigned and each of its successors and any participants and
assigns of its Loans or Commitments [(including its Incremental
Commitments)](1) under the Existing Credit Agreement (it being understood that
any such participation or assignment shall be made in accordance with
Section 13.05 of the Existing Credit Agreement), and may not be revoked or
withdrawn.  The undersigned agrees that it shall notify any potential successor
or any participant or assignee of any of its Loans or Commitments under the
Existing Credit Agreement of the effectiveness of this Consenting Lender
Agreement prior to consummating any such transfer, assignment or participation,
subject to Section 13.10 of the Existing Credit Agreement.  This Consenting
Lender Agreement shall be irrevocable and remain in full force and effect until
the First Amendment Effective Date shall have occurred.

 

[Further, by its signature below, in its capacity as an Incremental Lender under
the Amendment Agreement, the undersigned hereby agrees (a) to the terms of the
Amendment Agreement and the Amended Credit Agreement and (b) on the terms and
subject to the conditions set forth in the Amendment Agreement and the Credit
Agreement, to provide its Incremental Term A Loan Commitment and/or its
Incremental Revolving Commitment on the Agreement Effective Date.](2)

 

[Remainder of this page intentionally left blank]

 

--------------------------------------------------------------------------------

(1)  To be included only if such Consenting Lender is also agreeing to provide
Incremental Commitments.

 

(2)  To be included only if such Consenting Lender is also agreeing to provide
Incremental Commitments.  If the Consenting Lender agrees to provide Incremental
Commitments after the Agreement Effective Date in accordance with
Section 4(b) of Article IX, insert appropriate date.

 

--------------------------------------------------------------------------------


 

 

 

 

[NAME OF INSTITUTION], as a Consenting Lender [and as an Incremental Lender](3)

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[If a second signature is necessary:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:]

 

--------------------------------------------------------------------------------

(3)  To be included only if such Consenting Lender is also agreeing to provide
Incremental Commitments.

 

[Signature Page to Lender Agreement]

 

--------------------------------------------------------------------------------


 

ANNEX II

 

LENDER AGREEMENT — NEW INCREMENTAL LENDER

 

Reference is hereby made to the First Amendment and Joinder Agreement, dated as
of April 28, 2015 (the “Amendment Agreement”; capitalized terms used herein and
not otherwise defined herein shall have the respective meanings given to them in
the Amendment Agreement), by and among Penn National Gaming, Inc., a
Pennsylvania corporation, the Subsidiary Guarantors, the Incremental Lenders,
Bank of America, N.A., as Administrative Agent for (and on behalf of) the
Lenders under the Existing Credit Agreement referred to below and, after giving
effect thereto, the Amended Credit Agreement and as Collateral Agent for the
Secured Parties (as defined under the Existing Credit Agreement and, after
giving effect thereto, the Amended Credit Agreement).

 

By its signature below, in its capacity as an Incremental Lender under the
Amendment Agreement, the undersigned hereby (a) consents and agrees to the terms
of the Amendment Agreement (including the amendments to the Existing Credit
Agreement attached to the Amendment Agreement as the Amended Credit Agreement),
(b) authorizes the Administrative Agent to execute the Amendment Agreement on
its behalf as if it were a party thereto and to execute the other amendments,
modifications, supplements, instruments or agreements entered into in accordance
with Section 3 of Article I of the Amendment Agreement, (c) agrees, on the terms
and subject to the conditions set forth in the Amendment Agreement and the
Existing Credit Agreement, to provide its Incremental Term A Loan Commitment
and/or its Incremental Revolving Commitment on [the Agreement Effective
Date](4), (d) agrees that, on the Incremental Effective Date with respect to the
Incremental Commitments it is subject to, and bound by, the terms and conditions
of the Existing Credit Agreement and other Credit Documents as a Lender
thereunder and (e) represents and warrants that it is an Eligible Assignee (as
defined in the Amended Credit Agreement).

 

The undersigned hereby agrees that this New Lender Agreement shall be binding
upon the undersigned and each of its successors and any participants and assigns
of its Loans or Commitments (including its Incremental Commitments) under the
Existing Credit Agreement (it being understood that any such participation or
assignment shall be made in accordance with Section 13.05 of the Existing Credit
Agreement) and may not be revoked or withdrawn.  The undersigned agrees that it
shall notify any potential successor and any participant or assignee of any of
its Loans or Commitments under the Existing Credit Agreement of the
effectiveness of this New Lender Agreement prior to consummating any such
transfer, assignment or participation, subject to Section 13.10 of the Existing
Credit Agreement.  This New Lender Agreement shall be irrevocable and remain in
full force and effect until the First Amendment Effective Date shall have
occurred.

 

[Remainder of this page intentionally left blank]

 

--------------------------------------------------------------------------------

(4)  If the Incremental Lender agrees to provide Incremental Commitments after
the Agreement Effective Date in accordance with Section 4(b) of Article IX,
insert appropriate date.

 

[Signature Page to Lender Agreement]

 

--------------------------------------------------------------------------------


 

 

 

 

[NAME OF INSTITUTION]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[If a second signature is necessary:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:]

 

 

 

 

 

Address for Notices:

 

 

 

 

 

Contact Person:

 

Fax No.:

 

Telephone No.:

 

Email:

 

[Signature Page to Lender Agreement]

 

--------------------------------------------------------------------------------